 
 
EXHIBIT 10.11
 
SENIOR SECURED PROMISSORY NOTE AND WARRANT PURCHASE AGREEMENT
  

February 7, 2020
 

NOBLE ROMAN’S, INC.,
an Indiana corporation, as the Issuer,
 

the Purchasers named herein,
 
 
 
CORBEL CAPITAL PARTNERS SBIC, L.P.,
as the Agent
  

 
 
$8,000,000
 
 



 

 
 
TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1
THE NOTES AND WARRANTS
1
1.1
Authorization of Initial Notes and Warrants; Issuance of Initial Notes and
Warrants Generally
1
1.2
Interest Rates; Payments of Interest
2
1.3
Statements of Obligations
4
1.4
Holidays
4
1.5
Repayment of Notes
4
1.6
Payment of Obligations
9
1.7
Fees
9
1.8
Taxes on Payments
9
1.9
Recovery of Additional Costs
10
1.10
Inability to Determine Interest Rate
10
ARTICLE 2
CONDITIONS TO CLOSING
12
2.1
Conditions to the Purchase of the Initial Notes on the Closing Date
12
ARTICLE 3
ISSUER REPRESENTATIONS AND WARRANTIES
12
3.1
Legal Status
12
3.2
No Violation; Compliance
12
3.3
Authorization; Enforceability
12
3.4
Approvals; Consents
13
3.5
Liens and Debt
13
3.6
Litigation; Compliance with Laws; Product Liability; Information Security
13
3.7
No Default
14
3.8
Capitalization; Subsidiaries
14
3.9
Taxes
15
3.10
Correctness of Financial Statements; No Material Adverse Effect
15
3.11
ERISA
15
3.12
Full Disclosure
15
3.13
Other Obligations
16
3.14
Investment Company Act
16
3.15
Patents, Trademarks, Copyrights, and Intellectual Property, etc
16

 
 

 
 
 
TABLE OF CONTENTS
(continued)
Page
 
3.16
Environmental Condition
16
3.17
Solvency
17
3.18
Labor Matters
17
3.19
Brokers
17
3.20
Material Contracts
17
3.21
OFAC and Anti-Corruption Matters
17
3.22
ITAR
18
3.23
SBIC Matters
18
3.24
Warrants
19
3.25
Company-Owned Unit Locations; Franchised Unit Locations
20
3.26
Franchise Agreements; FDD
20
3.27
Leases
20
3.28
Insurance
21
3.29
Inventory and Equipment
21
3.30
Debt
21
3.31
Designation of Senior Debt
21
ARTICLE 4
AFFIRMATIVE COVENANTS
21
4.1
Punctual Payments
21
4.2
Books and Records; Inspection Rights
22
4.3
Collateral Reporting and Financial Statements
22
4.4
Existence; Preservation of Licenses; Compliance with Law
24
4.5
Insurance
24
4.6
Assets
25
4.7
Taxes and Other Liabilities
25
4.8
Notices to the Agent
26
4.9
Further Assurances
27
4.10
Board Observer Rights
27
4.11
Environmental Compliance
28
4.12
Additional Collateral
28
4.13
Additional Guarantors
28
 
 
 

 
 

 
 
TABLE OF CONTENTS
(continued)
Page
 
4.14
Warrants
28
4.15
Key Person Life Insurance
29
4.16
Tax Account; Estimated Tax Amounts
29
4.17
Post-Closing Matters
29
ARTICLE 5
NEGATIVE COVENANTS
29
5.1
Use of Funds; Margin Regulation
29
5.2
Debt
30
5.3
Liens
30
5.4
Merger, Consolidation, Acquisitions
30
5.5
Sales and Leasebacks
30
5.6
Dispositions
30
5.7
Investments
30
5.8
Character of Business
30
5.9
Restricted Payments; Officer and Employee Compensation
31
5.10
Guarantee
32
5.11
Transactions with Affiliates
32
5.12
Securities Issuance
32
5.13
Financial Condition
32
5.14
OFAC
33
5.15
Fiscal Year; Accounting Methods
34
5.16
Burdensome Agreements
34
5.17
Prepayments and Amendments
34
5.18
Tax Account
35
5.19
Settlement of Disputes
35
ARTICLE 6
EVENTS OF DEFAULT AND REMEDIES
35
6.1
Events of Default
35
6.2
Remedies
38
6.3
Appointment of Receiver or Trustee
39
6.4
Power of Attorney
39
6.5
Remedies Cumulative
39

 
 

 
 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE 7
AGENCY
40
7.1
Appointment and Authority
40
7.2
Rights as a Purchaser
40
7.3
Exculpatory Provisions
40
7.4
Reliance by the Agent
41
7.5
Delegation of Duties
41
7.6
Resignation of the Agent
42
7.7
Non-Reliance on the Agent and Other Purchasers
42
7.8
No Other Duties, etc
42
7.9
The Agent May File Proofs of Claim
43
7.10
Collateral and Guaranty Matters
43
ARTICLE 8
PURCHASER REPRESENTATIONS AND WARRANTIES
44
8.1
Purchase Entirely for Own Account
44
8.2
Accredited Investor
44
ARTICLE 9
MISCELLANEOUS
44
9.1
Notices
44
9.2
No Waivers
45
9.3
Expenses; Documentary Taxes; Indemnification
45
9.4
Amendments and Waivers
46
9.5
Successors and Assigns; Participations; Disclosure; Register
48
9.6
Confidentiality
49
9.7
Counterparts; Integration
50
9.8
Severability
51
9.9
Knowledge
51
9.10
Additional Waivers
51
9.11
Destruction of the Issuer’s Documents
51
9.12
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; CLASS ACTION WAIVER
51
9.13
Reference Provision
53
9.14
Patriot Act Notification
54

 
 

 
 
TABLE OF CONTENTS
(continued)
Page
 
9.15
Continuing Liability
55
9.16
Survival
55

 
 

 
 
Annexes, Exhibits and Schedules
 
 
Annex 1
Definitions and Construction
Annex 2
Closing Conditions
 
 
Exhibit A
Form of Note
Exhibit B
Form of Warrant
Exhibit C
Form of Board Observer Agreement
Exhibit D
Funds Flow Memorandum
Exhibit 4.3(a)
Form of Monthly Financial Reporting Package
Exhibit 4.3(d)
Form of Compliance Certificate
Schedule 1.1
Purchasers Commitments
Schedule 3.1
Legal Status
Schedule 3.6(a)
Litigation
Schedule 3.6(c)
Product Liability
Schedule 3.6(d)
Information Security
Schedule 3.8(a)
Ownership of Note Parties
Schedule 3.8(b)
Ownership of Subsidiaries
Schedule 3.15
Intellectual Property
Schedule 3.19
Brokers
Schedule 3.20
Material Contracts
Schedule 3.25
Unit Locations
Schedule 3.26
Franchise Agreements; FDD
Schedule 3.27
Leases
Schedule 3.30
Debt
Schedule 4.17
Post-Closing Matters

 
 
 
 

 
 
This SENIOR SECURED PROMISSORY NOTE AND WARRANT PURCHASE
AGREEMENT, dated as of February 7, 2020, is entered into by and among NOBLE
ROMAN’S, INC., an Indiana corporation (the “Issuer”), each purchaser from time
to time party hereto (collectively, the “Purchasers” and individually, a
“Purchaser”), and CORBEL CAPITAL PARTNERS SBIC, L.P., in its capacity as the
administrative agent (the “Agent”). (Initially capitalized terms used in this
Agreement have the meanings ascribed to such terms in Annex 1. In addition,
interpretation of UCC terms, accounting terms, and other matters of construction
are set forth in Annex 1):
 
A. The respective Purchasers desire to purchase Notes and Warrants from the
Issuer pursuant to this Agreement, and the Issuer desires to sell and issue
Notes and Warrants to the Purchasers, on the terms and subject to the conditions
set forth herein; and
 
B. The Issuer is selling and issuing the Warrants to the respective Purchasers,
as an inducement to and as consideration for the Purchaser’s willingness to
enter into and purchase Notes pursuant to this Agreement.
 
NOW, THEREFORE, inconsideration for the foregoing premises, and for other good
and valuable consideration the receipt and sufficiency of which are
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:
 
 
ARTICLE 1
THE NOTES AND WARRANTS
 
 
1.1 Authorization of Initial Notes and Warrants; Issuance of Initial Notes and
Warrants Generally.
 
(a) Authorization of Initial Notes and Warrants. The Issuer has authorized the
issue and sale of $8,000,000 aggregate principal amount of its Senior Secured
Promissory Notes due February 7, 2025 (the “Initial Notes”). The Initial Notes
shall be substantially in the form attached hereto as Exhibit A. No amount
repaid or prepaid under any Initial Note may be borrowed again. The Issuer also
has authorized the issuance and sale of the Warrants to the Purchasers
concurrently with the issuance and sale of the Initial Notes. The Warrants shall
be substantially in the forms attached hereto as Exhibit B.
 

(b) Issuance of Initial Notes and Warrants. The Issuer hereby agrees to sell to
each Purchaser on the Closing Date, and, subject to the terms and conditions set
forth herein and in the other Note Documents, and in reliance upon the
representations, warranties and covenants set forth herein and therein, each
Purchaser severally agrees to purchase from the Issuer on the Closing Date,
Initial Notes in the original principal amount set forth opposite such
Purchaser’s name on Part (a) of Schedule 1.1 and Warrants to purchase the
respective percentages of the Ownership Interests of the respective Purchasers
set forth on Part (b) of Schedule 1.1. On the Closing Date, the Issuer will
deliver to each Purchaser at the offices of Morgan, Lewis & Bockius LLP, 300
South Grand Avenue, Suite 2200, Los Angeles, California, one or more original
executed Initial Notes registered in such Purchaser’s name and in the
denomination or denominations and in the respective face amounts specified on
Part (a) of Schedule 1.1, and Warrants to purchase the respective percentages of
the Ownership Interests of the respective Purchasers set forth on Part (b) of
Schedule 1.1, against payment of the purchase price therefor by wire transfer of
immediately available funds to the bank account of the Issuer in accordance with
the wire instructions set forth in the Funds Flow Memorandum. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non- performance
of any obligation by any other Purchaser hereunder.
 
 

 
  

(c) OID. The Initial Notes are being issued with OID in the amount allocated to
the respective Initial Notes on Part (a) of Schedule 1.1. The Issuer agrees to
report the amount of OID associated with the respective Initial Notes (and to
record and report any interest expense attributable to such OID) in accordance
with such Schedule and allocation. For purposes of Section 1273 of the Internal
Revenue Code, the aggregate issue price of the Initial Notes and the Warrants is
$8,000,000. Pursuant to GAAP consistently applied and U.S. Treasury Regulations,
the Purchasers and Issuer agree to allocate $7,940,022.88 of the issue price to
the Initial Notes and
 
$59,977.12 to the Warrants, and agree that such allocation reflects the relative
fair market values of the Initial Notes and the Warrants as of the Closing Date.
The Purchasers and Issuer further agree to recognize and adhere to the
determinations and allocations of OID and valuation of the Warrants set forth
herein for all federal and state income tax purposes and file all tax returns in
a manner consistent herewith.
 
 
(d) Put Notes. The Issuer shall issue the Put Notes to the Purchasers if and
when required pursuant to the terms of the Warrants. The Put Notes shall be
substantially in the form attached hereto as Exhibit A. No amount repaid or
prepaid under any Put Note may be borrowed again.
 
1.2 Interest Rates; Payments of Interest.
 
 
(a) Interest. Interest on the Initial Notes shall be payable from time to time
partially in cash, and partially in the form of PIK Interest, and interest on
the Put Notes shall be payable from time to time in cash, in each case, as
provided below. Interest on the Notes will be computed as set forth in Section
1.2(b).
 
 
(i) Cash Interest on Notes. In addition to the interest payable in accordance
with Section 1.2(a)(ii), if applicable, on each Interest Payment Date prior to
the Maturity Date applicable thereto and at maturity (whether the stated
Maturity Date applicable thereto, as a result of acceleration or otherwise), the
Issuer shall pay and discharge in cash to the Agent the interest then accrued on
the aggregate outstanding principal amount of the Notes (including interest
accrued on all additional principal added to the principal balance of the Notes
prior to such Interest Payment Date in accordance with Section 1.2(a)(ii)) at a
rate equal to, subject to Section 1.2(a)(iii), the LIBOR Rate plus 7.75% per
annum. Except as otherwise set forth herein, upon the expiration of an Interest
Period, the Notes will continue to accrue interest under this Section 1.2(a)(i)
at a rate of interest based on the LIBOR Rate for successive Interest Periods.
 
 
(ii) PIK Interest on Initial Notes. In addition to the interest payable in
accordance with Section 1.2(a)(i), on each Interest Payment Date prior to the
Maturity Date applicable thereto and at maturity (whether the stated Maturity
Date applicable thereto, as a result of acceleration or otherwise), the Issuer
shall pay interest then accrued on the aggregate
 
 

 
 
outstanding principal amount of the Initial Notes (including interest accrued on
all additional principal added to the principal balance of the Initial Notes
prior to such Interest Payment Date in accordance with Section 1.2(a)(ii)) in
kind (“PIK Interest”) by adding such amount to the outstanding principal amount
of the Initial Notes, at a rate equal to, subject to Section 1.2(a)(iii), 3.00%
per annum (the “PIK Interest Rate”). Any PIK Interest added to the then
outstanding principal balance of the Initial Notes shall begin accruing interest
at the interest rates set forth in Section 1.2(a)(i) and (ii) beginning on and
including the Interest Payment Date on which such PIK Interest is added to the
principal amount of the Initial Notes. All PIK Interest added to the principal
balance of the Initial Notes pursuant to this Section 1.2(a)(ii) will, for all
purposes of this Agreement and the Initial Notes, constitute outstanding
principal on the Initial Notes.
 
 
(iii) Default Rate. Upon the occurrence and during the continuance of an Event
of Default, in addition to and not in substitution of any of the Agent’s or any
Purchaser’s other rights and remedies with respect to such Event of Default, in
the sole discretion of the Agent or the Required Purchasers, the entire unpaid
principal balance of the Notes shall bear interest at a per annum cash rate
equal to 300 basis points above the per annum cash rate, and if applicable, PIK
Interest Rate, otherwise applicable thereunder. In addition, in the sole
discretion of the Agent or the Required Purchasers, interest, Expenses, any fees
chargeable hereunder, and other amounts due hereunder or under any other Note
Document not paid when due shall bear interest at the interest rates set forth
in Section 1.2(a)(i) increased by 300 basis points until such overdue payment is
paid in full in cash. For the avoidance of doubt, Agent or the Required
Purchasers may elect to impose the default rates above effective as of the date
of the occurrence of such Event of Default regardless of the date Agent or the
Purchasers give written notice of the election to impose such default rates and
regardless of the date Agent or the Purchasers received notice of, or obtained
knowledge of, the occurrence of such Event of Default, and such default rates
shall automatically apply upon the occurrence of an Event of Default under
Section 6.1(g) or (h); provided, however, that other than with respect to Events
of Default under Section 6.1(g) or (h), the Issuer shall not be required to pay
interest at the default rate for any periods in excess of 120 days prior to the
earlier of the date on which the Issuer provided written notice to the Agent
regarding the applicable Event of Default and the date on which the Agent
provided written notice to the Issuer regarding the applicable Event of Default.
 
 
(b) Computation of Interest. All interest shall be calculated on the basis of a
360 day year and the actual number of days elapsed. Interest shall accrue (i)
with respect to the Initial Notes, from the Closing Date to the date of
repayment of the Initial Notes, and (ii) with respect to any Put Note, from the
date such Put Note is issued to the date of repayment of such Put Note, in each
case, in accordance with the provisions of this Agreement; provided, however,
that if a Note is repaid on the same day on which it is made, then one day’s
interest shall be paid on the Note. Any and all interest not paid when due shall
be added to the principal balance of the applicable Note and shall bear interest
thereafter as provided for in Section 1.2(a)(iii).
 
 
(c) Maximum Interest Rate. Under no circumstances shall the interest rate or
rates charged hereunder or under the Notes, plus any other amounts paid
hereunder or under the Notes, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. If such a court determines that the Purchasers have received
or charged interest hereunder in excess of the highest legally permissible
interest rate, any payments with respect to such excess amount shall be deemed
received on
 

 
 
account of, and shall automatically be applied to reduce the Obligations, in the
inverse order of maturity, and the provisions hereof shall be deemed amended to
provide for the highest permissible rate applicable at the time or in the
context in question. If there are no Obligations then outstanding, the
Purchasers shall refund to the Issuer the amount of interest in excess of the
maximum legally permissible rate.
 
 
(d) Payments of Interest. All accrued but unpaid interest on the Notes,
calculated in accordance with this Section 1.2, shall be due and payable as set
forth in Sections 1.2(a)(i) and 1.2(a)(ii). Notwithstanding anything contained
herein to the contrary, all interest due and payable on the date that the entire
then outstanding principal amount of the Notes becomes due and payable, whether
on the stated Maturity Date applicable thereto, by acceleration or otherwise,
shall be due and payable in full on such date.
 

(e) Cost of Money. Notwithstanding anything contained in the Note Documents to
the contrary, the parties acknowledge and agree that any default interest or
other amounts charged under the Note Documents that would cause the amount
charged under the Note Documents to exceed the ceiling under, and as defined in,
SBA Regulations §107.855, will be held in escrow as set forth in Section 1.2(f).
 

(f) Escrowed Payments. To the extent that any payments to Purchasers would
exceed the maximum amount permitted by the SBIC Act, such excess amounts shall
be held in escrow by the Issuer solely for the Purchasers’ benefit and paid out
to Purchasers as soon as practicable following the time(s) as such amounts are
permitted to be paid to Purchasers under the SBIC Act.
 

1.3 Statements of Obligations. Each Purchaser shall maintain a loan account in
accordance with its usual and customary practices evidencing the Obligations of
the Issuer hereunder. Any failure of any Purchaser to record any charge or
payment in such loan account, or any error in doing so, shall not limit or
otherwise affect the obligation of the Issuer to pay any amount owing hereunder.
Entries made in a Purchaser’s loan account shall constitute presumptive evidence
of the information contained therein. If any information contained in any such
loan account is provided to or inspected by any Person, the information shall be
conclusive and binding on such Person for all purposes absent manifest error.
 

1.4 Holidays. Any principal or interest payment in respect of the Notes which
would otherwise become due on a day other than a Business Day, shall instead
become due on the next succeeding Business Day and such adjustment shall be
reflected in the computation of interest.
 

1.5 Repayment of Notes.
 
 
(a) General Payment Provisions. All payments of Obligations shall be made in
immediately available funds in Dollars, without offset, counterclaim or defense
of any kind, not later than 12:00 noon Pacific Time on the due date. Any payment
after such time shall be deemed made on the next Business Day. Notwithstanding
the foregoing, the Obligations may be satisfied in whole or in part at the
election of the holder of the Warrants in connection with the exercise of the
Warrants pursuant to their terms.
 
 
(b)
Repayment of the Notes.
 

 
 
(i) The Issuer shall repay the aggregate outstanding principal balance of the
Initial Notes (including any PIK Interest added to the outstanding principal
balance of the Initial Notes) in cash commencing on February 28, 2023, and on
the last day of each month thereafter, in equal monthly installments of
$33,333.33, unless accelerated sooner pursuant to Section 6.2 or redeemed or
prepaid in accordance with this Section 1.5. The Issuer shall repay the
outstanding unpaid principal balance of the Initial Notes, together with any
accrued but unpaid interest thereon, in cash on the Maturity Date applicable
thereto (unless accelerated in accordance with Section 6.2).
 

(ii) The Issuer shall repay the aggregate outstanding principal balance of the
Put Notes, together with any accrued but unpaid interest thereon, in cash on the
Maturity Date applicable thereto (unless accelerated in accordance with Section
6.2 or redeemed or prepaid in accordance with this Section 1.5).
 

(c)
Prepayments.
 

(i) Optional. The Issuer may, with or without notice, prepay the principal of
the Notes, in whole or in part. Each prepayment made pursuant to this Section
1.5(c)(i) shall be accompanied by the payment of accrued interest to the date of
such payment on the amount prepaid, together with any additional amounts
required pursuant to Sections 1.7(b) and 1.9. Each such prepayment shall be
applied against the remaining installments of principal due on the Notes in
inverse order of maturity (for the avoidance of doubt, any amount that is due
and payable on the Maturity Date applicable thereto shall constitute an
installment). Such prepayments shall be paid to the Purchasers in accordance
with their pro rata share of the Notes.
 

(ii)
Mandatory.
 

(A) Dispositions and Involuntary Dispositions. Unless otherwise agreed to by
Agent in its sole discretion, the Issuer shall prepay the Notes as hereinafter
provided in an aggregate amount equal to the Net Cash Proceeds received by any
Note Party or any Subsidiary from all Dispositions (other than Permitted
Dispositions under clauses (a) through (f) of the definition of Permitted
Dispositions) and Involuntary Dispositions within three (3) Business Days of the
date of such Disposition or Involuntary Disposition; provided, that, with
respect to any Permitted Disposition under clause (g) of the definition of
Permitted Dispositions, so long as (w) no Default or Event of Default shall have
occurred and is continuing or would result therefrom,
 
(x) the Issuer shall have given Agent prior written notice of Issuer’s intention
to apply such monies to the costs of replacement of the properties or assets
that are the subject of such Disposition or the cost of purchase of other assets
useful in the business of such Note Party or its Subsidiaries,
(y) the monies are held in a deposit account in which Agent has a perfected
first-priority security interest, and (z) such Note Party or its Subsidiary, as
applicable, completes such replacement or purchase within 180 days after the
initial receipt of such monies, then the Note Party or such Note Party’s
Subsidiary whose assets were the subject of such Disposition shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such Disposition unless and to the extent that such applicable
period shall have expired without such replacement or purchase being made or
completed, in which case, any amounts remaining in the deposit account referred
to in clause (y) above shall be paid to Agent and applied in accordance with
Section 1.5(c)(ii)(G).
 

 
 
(B) Equity Issuance. Unless otherwise agreed to by Agent in its sole discretion,
within three (3) Business Days of the receipt by any Note Party or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Issuer shall
prepay the Notes as hereinafter provided in an aggregate amount equal to such
Net Cash Proceeds; provided that, so long as (w) no Default or Event of Default
shall have occurred and is continuing or would result therefrom,
(x) the Issuer shall have given Agent prior written notice of Issuer’s intention
to apply such monies to the costs of building new and/or remodeling existing
Company-Owned Units and related opening costs, (y) the monies are held in a
deposit account in which Agent has a perfected first- priority security
interest, and (z) such Note Party or its Subsidiary, as applicable, completes
such building or remodeling within three years after the initial receipt of such
monies, then the Note Party or such Note Party’s Subsidiary shall have the
option to apply such monies for such purposes unless and to the extent that such
applicable period shall have expired without such monies being used for such
purposes, in which case, any amounts remaining in the deposit account referred
to in clause (y) above shall be paid to Agent and applied in accordance with
Section 1.5(c)(ii)(G).
 


(C) Debt Issuance. Unless otherwise agreed to by Agent in its sole discretion,
within three (3) Business Days of the receipt by any Note Party or any
Subsidiary of the Net Cash Proceeds of any issuance by any Note Party or ay
Subsidiary of any Debt (other than Permitted Debt), the Issuer shall prepay the
Notes as hereinafter provided in an aggregate amount equal to such Net Cash
Proceeds.
 

(D) Extraordinary Receipts. Unless otherwise agreed to by Agent in its sole
discretion, within three (3) Business Days of the receipt by any Note Party or
any Subsidiary of any Extraordinary Receipt received by or paid to or for the
account of any Note Party or any of its Subsidiaries, and not otherwise included
in clause (A), (B) or (C) of this Section, the Issuer shall prepay the Notes as
hereinafter provided in an aggregate principal amount equal to the Net Cash
Proceeds received therefrom. Notwithstanding anything to the contrary in this
clause (D), upon the death of Paul W. Mobley or A Scott Mobley, the Issuer shall
be permitted to use up to $500,000 of proceeds of the Life Insurance Policies,
in the aggregate for both such Persons, for purposes any costs and expenses
deemed necessary by the Issuer to find and secure one or more successor(s) to
the deceased.
 

(E) Consolidated Excess Cash Flow. Unless otherwise agreed to by Agent in its
sole discretion, commencing with the Financial Statements and related Compliance
Certificate required to be delivered for the Fiscal Quarter of the Issuer ending
December 31, 2020, within five (5) Business Days after Financial Statements have
been delivered pursuant to Section 4.3(b) and the related Compliance Certificate
has been delivered pursuant to Section 4.3(d), or if such Financial Statements
or Compliance Certificate are not delivered on the dates so required, within
five (5) Business Days after such Financial Statements and related Compliance
Certificate are required to be delivered pursuant to Section 4.3(c) and 4.3(d),
as applicable, the Issuer shall prepay the Notes as hereafter provided in an
aggregate amount equal to 50% of Consolidated Excess Cash Flow for the Fiscal
Quarter covered by such Financial Statements less the amount of any voluntary
prepayments made on the Notes during such Fiscal Quarter.
 

 
(F)
Consolidated Excess Cash Flow Adjustments.
 
 

 
 
(1) If the calculations of the amount of Consolidated Excess Cash Flow set forth
in the Compliance Certificate delivered for Financial Statements delivered
pursuant to Section 4.3(c) (the “Annual Compliance Certificate”) show an
aggregate amount of Consolidated Excess Cash Flow for the Fiscal Year with
respect to which such annual Financial Statements are delivered that is greater
than the aggregate amount of Consolidated Excess Cash Flow indicated by the
Issuer in the Compliance Certificates delivered for Financial Statements
delivered pursuant to Section 4.3(b) for the four Fiscal Quarters of such Fiscal
Year (collectively, the “Quarterly Compliance Certificates”), then the Issuer
shall prepay, no later than five (5) Business Days after delivery of the Annual
Compliance Certificate, an additional aggregate amount of the Notes (“Additional
Excess Cash Flow”) equal to (x) the amount required to be prepaid pursuant to
the terms of Section 1.5(c)(ii)(E) based on the amount of Consolidated Excess
Cash Flow set forth in such Annual Compliance Certificate, less (y) the amount
of Consolidated Excess Cash Flow required to be prepaid pursuant to the terms of
Section 1.5(c)(ii)(E) based on the aggregate amount of Consolidated Excess Cash
Flow set forth in the Quarterly Compliance Certificates.
 

(2) If the calculations of the amount of Consolidated Excess Cash Flow set forth
in the Annual Compliance Certificate show an aggregate amount of Consolidated
Excess Cash Flow for the Fiscal Year with respect to which such annual Financial
Statements are delivered that is less than the aggregate amount of Consolidated
Excess Cash Flow indicated by the Issuer in the Quarterly Compliance
Certificates, then the Issuer may deduct from the next payment or payments, as
the case may be, required pursuant to the terms of Section 1.5(c)(ii)(E) an
amount equal to the difference between (x) the amount of Consolidated Excess
Cash Flow required to be prepaid pursuant to the terms of Section 1.5(c)(ii)(E)
based on the aggregate amount of Consolidated Excess Cash Flow set forth in the
Quarterly Compliance Certificates and (y) the amount required to be prepaid
pursuant to the terms of Section 1.5(c)(ii)(E) based on the amount of
Consolidated Excess Cash Flow set forth in such Annual Compliance Certificate;
provided that under no circumstances shall the Agent or the Purchasers be
required to return any amount of Consolidated Excess Cash Flow previously
received.
 

(G) Application of Payments. Each prepayment of the Notes pursuant to the
foregoing provisions of Section 1.5(c)(ii)(A) through (F) shall be applied
against the remaining installments of principal due on the Notes in inverse
order of maturity (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date applicable thereto shall constitute an
installment). Such prepayments shall be paid to the Purchasers in accordance
with their pro rata share of the Notes.
 

The Issuer agrees to pay to the Agent upon a prepayment pursuant to Section
1.5(c)(ii)(A) through (D), the prepayment fee required pursuant to Section
1.7(b). All prepayments under this Section 1.5(c)(ii) shall be subject to
Section 1.9, and shall be accompanied by interest on the principal amount
prepaid through the date of prepayment.
 

(d)
Application and Allocation of Payments.
 

(i) Application.                                            Payments made by the
Issuer hereunder shall be applied (A) first, as specifically required hereby;
(B) second, to Obligations then due and owing;
 
 

 
 
(C) third, to other Obligations specified by the Issuer; and (D) fourth, as
determined by the Required Purchasers.
 
(ii) Post-Default Allocation. Notwithstanding anything in any Note Document to
the contrary, during the continuance of an Event of Default, monies to be
applied to the Obligations, whether arising from payments by Note Parties,
setoff or otherwise, shall be allocated as follows:
 
 
 
Purchasers;
 
 
(A)
first, to all costs and expenses owing to the Agent and
 
(B)
second, to all Obligations constituting fees;
 
 
(C)
third, to all Obligations constituting interest, including PIK
 
Interest that has not yet been capitalized;
 
(D) fourth, to principal amounts outstanding under the Notes, including the
principal balance thereof constituting PIK Interest that has been capitalized;
and
 

(E)
fifth, to all remaining Obligations.
 

Amounts shall be applied to payment of each category of Obligations only after
payment in full of all preceding categories. If amounts are insufficient to
satisfy a specific category, Obligations in such category shall be paid on a pro
rata basis. The allocations set forth in this Section 1.5(d) are solely to
determine the rights and priorities among the Purchasers, and may be changed by
agreement among them without the consent of any Note Party. This Section 1.5(d)
is not for the benefit of or enforceable by any Note Party, and the Issuer
irrevocably waives the right to direct the application of any payments subject
to this Section 1.5(d).
 

(iii) Erroneous Application. No Purchaser shall be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Purchaser or
other Person to which such amount should have been paid shall be to recover the
amount from the Person that actually received it in error (and, if such amount
was received by any Purchaser, such Purchaser hereby agrees to return it).
 

(e) Marshaling; Payments Set Aside. The Purchasers shall not be under any
obligation to marshal any assets in favor of any Note Party or against any
Obligations. If any payment by or on behalf of the Issuer is made to any
Purchaser, or any Purchaser exercises a right of setoff, and such payment or any
proceeds of such setoff is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, receiver or
any other Person (including in each case pursuant to any settlement entered into
by such Purchaser in its discretion), then the Obligation originally intended to
be satisfied, and all Liens, rights and remedies relating thereto, shall be
revived and continued in full force and effect as if such payment had never been
made or such setoff had never occurred. This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations.
 
 

 
 
1.6 Payment of Obligations. Obligations other than the Notes will be paid by the
Issuer as provided in the Note Documents or, if no payment date is specified,
shall be due and payable within five (5) calendar days of written demand by the
Agent. The Issuer shall pay all of the Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Expenses)) in
full on the last Maturity Date hereunder or, if earlier, on the date on which
the Obligations become due and payable pursuant to the terms of this Agreement.
 
 
1.7 Fees.
 
(a) Fee. The Issuer shall pay to Agent and Purchasers all fees specified in the
Fee Letter and any other fee letter executed by the Issuer in connection with
this Agreement.
 
(b) Prepayment Fee. In the event that (i) the Obligations are prepaid in whole
or in part before the applicable Maturity Date, (ii) the Obligations are
prepaid, reduced, refinanced or replaced by operation of law or otherwise before
the applicable Maturity Date, (iii) the Obligations are accelerated (whether
pursuant to the terms of this Agreement, by operation of law, or otherwise),
(iv) Obligations are satisfied as a result of a foreclosure sale, or (v) an
Event of Default occurs under Section 6.1(g) or 6.1(h), then Issuer shall pay
the Purchasers as liquidated damages (and not as a penalty) a prepayment fee in
an amount equal to a percentage of the amount of prepayment of the Obligations
calculated as follows: (A) three percent (3.0%) if such prepayment, refinancing,
replacement, sale, acceleration or such Event of Default occurs on or before the
first anniversary of the Closing Date; (B) two percent (2.0%) if such
prepayment, refinancing, replacement, sale, acceleration or such Event of
Default occurs after the first anniversary of the Closing Date, but on or before
the second anniversary of the Closing Date; (C) one percent (1.0%) if such
prepayment, refinancing, replacement, sale, acceleration or such Event of
Default occurs after the second anniversary of the Closing Date, but on or
before the third anniversary of the Closing Date; and (D) zero percent (0.0%) if
such prepayment, refinancing, replacement, sale, acceleration or such Event of
Default occurs after the third anniversary of the Closing Date. The applicable
prepayment fee set forth in this Section 1.7(b) shall be presumed to be the
amount of damages sustained by the Purchasers as a result of a prepayment, and
the Issuer agrees that it is reasonable under the circumstances currently
existing. The prepayment fee provided for in this Section 1.7(b) shall be deemed
included in the Obligations. This provision shall be applicable whether the
prepayment is made voluntarily, as a result of an Event of Default, or
otherwise.
 
1.8 Taxes on Payments. All payments in respect of the Obligations shall be made
free and clear of and without any deduction or withholding for or on account of
any present and future taxes, levies, imposts, deductions, charges,
withholdings, assessments or governmental charges, and all liabilities with
respect thereto, imposed by the United States of America, any foreign
government, or any political subdivision or taxing authority thereof or therein,
excluding any Excluded Taxes (all such non-Excluded Taxes being hereinafter
referred to as “Taxes”). If any Taxes are imposed and required by law to be
deducted or withheld from any amount payable to the Agent and the Purchasers,
then the Issuer shall (i) increase the amount of such payment so that the Agent
and the Purchasers will receive a net amount (after deduction of all Taxes)
equal to the amount due hereunder, and (ii) pay such Taxes to the appropriate
taxing authority for the account of the Agent and the Purchasers prior to the
date on which penalties attach thereto or interest accrues thereon; provided,
however, if any such penalties or interest shall become due, the Issuer
 

 
 
shall make prompt payment thereof to the appropriate taxing authority. The
Issuer shall indemnify the Agent and the Purchasers for the full amount of Taxes
(including penalties, interest, expenses and Taxes arising from or with respect
to any indemnification payment) arising therefrom or with respect thereto,
whether or not the Taxes were correctly or legally asserted. This
indemnification shall be made on demand.
 

1.9 Recovery of Additional Costs. If the imposition of or any Change in Law or
the interpretation or application thereof by any court or administrative or
governmental authority (including any request or policy not having the force of
law) shall impose, modify or make applicable any taxes (except Excluded Taxes)
or reserve requirements, capital adequacy requirements or other obligations
which would (a) increase the cost to the Agent and the Purchasers for extending
or maintaining the loans or other financial accommodations to which this
Agreement relates, (b) reduce the amounts payable to the Agent and the
Purchasers under this Agreement or any other Note Documents, or (c) reduce the
rate of return on the Agent and the Purchasers’ capital as a consequence of the
Agent and the Purchasers’ obligations with respect the loans or other financial
accommodations to which this Agreement relates, then the Issuer shall pay to the
Agent and the Purchasers such additional amounts as will compensate the Agent
and the Purchasers therefore, within fifteen (15) days after the Agent and such
Purchaser’s written demand for such payment, which demand shall be accompanied
by an explanation of such imposition or charge and a calculation in reasonable
detail of the additional amounts payable by the Issuer, which explanation and
calculations shall be conclusive in the absence of manifest error; provided that
 
(A) Issuer shall not be required to compensate Agent or any Purchaser for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that Agent or such Purchaser, as the case may be, notifies Issuer of the
Change in Law giving rise to such increased costs or reductions, and of Agent’s
or such Purchaser’s intention to claim compensation therefor, and (B) if an
event or circumstance giving rise to such amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 

1.10 Inability to Determine Interest Rate.
 

(a) In the event that, prior to the first day of any Interest Period, (i) the
Agent shall have determined (which determination shall be conclusive and binding
upon the Issuer absent manifest error) that (x) by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for such Interest Period, and (y) the circumstances
described in Section 1.10(b)(i) do not apply, (ii) the Agent shall have
determined (which determination shall be conclusive and binding upon the Issuer
absent manifest error) that dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Note or (iii) the Agent shall have determined that the LIBOR Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to one or more Purchasers (as conclusively certified by
such Purchaser) of making or maintaining their affected Notes during such
Interest Period, the Agent shall give telecopy or telephonic notice thereof to
the Issuer as soon as practicable thereafter. If such notice is given, on the
first day of such Interest Period, the interest payable under Section 1.2(a)(i)
shall accrue at the Base Rate rather than the LIBOR Rate (in each case, plus the
applicable margin set forth in Section 1.2(a)) until such notice has been
withdrawn by the Agent.
 

 
 
(b) Notwithstanding anything contained herein to the contrary, if the Agent
shall have determined (which determination shall be conclusive and binding upon
the Issuer absent manifest error) that (i) by reason of circumstances affecting
the relevant market, adequate and reasonable means do not exist for ascertaining
the LIBOR Rate for any Interest Period and such circumstances are unlikely to be
temporary, (ii) a public statement or publication of information has been made
(x) by or on behalf of the administrator of the LIBOR Rate announcing that such
administrator has ceased or will cease to provide the LIBOR Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Rate, (y)
by the regulatory supervisor for the administrator of the LIBOR Rate, the U.S.
Federal Reserve System (or any successor), an insolvency official with
jurisdiction over the administrator for the LIBOR Rate, a resolution authority
with jurisdiction over the administrator of the LIBOR Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBOR Rate, which states that the administrator of the LIBOR Rate has
ceased or will cease to provide the LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate, or (z) by
the regulatory supervisor for the administrator of the LIBOR Rate announcing
that the LIBOR Rate is no longer representative,
(iii) a LIBOR Rate is not published by the administrator of the LIBOR Rate for
five consecutive Business Days and such failure is not the result of temporary
moratorium, embargo or disruption declared by the administrator of the LIBOR
Rate or by the regulatory supervisor for the administrator of the LIBOR Rate, or
(iv) a new index rate has become a widely-recognized replacement benchmark rate
for the LIBOR Rate in newly originated loans denominated in Dollars in the U.S.
market, then reasonably promptly thereafter, the Agent shall amend this
Agreement as described below to replace the LIBOR Rate with an alternative
benchmark rate (which may be a rate based on the Secured Overnight Financing
Rate and which alternative benchmark rate shall be subject to a floor of 1.50%
per annum), and to modify the applicable margins and make other related
amendments, in each case giving due consideration to any evolving or then
existing convention for similar Dollar denominated credit facilities, or any
selection, endorsement or recommendation by a relevant Governmental Authority
with respect to such facilities.
 
(c) The Agent shall provide notice to the Issuer of the amendment to this
Agreement to reflect the replacement index, adjusted margins and such other
related amendments as may be appropriate, in the reasonable discretion of the
Agent, for the implementation and administration of the replacement index-based
rate. Notwithstanding anything to the contrary contained in this Agreement or
any other Note Document, such amendment shall become effective without any
further action or consent of any other party to this Agreement upon delivery of
notice to the Issuer.
 
(d) For the avoidance of doubt, to the extent Agent is prohibited by Applicable
Law to use the LIBOR Rate as a reference rate following the date when a
determination is made pursuant to Section 1.10(b) above and until a replacement
index has been selected and implemented in accordance with the terms and
conditions of Section 1.10(c), at the Agent’s election, the interest payable
under Section 1.2(a)(i) shall accrue at the Base Rate rather than the LIBOR Rate
(in each case, plus a margin equal to the sum of (i) the LIBOR Rate in effect
immediately prior to such change to Base Rate plus (ii) 7.75% per annum minus
(iii) the Base Rate in effect at such time).
 

 
 
(e) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, then at such times, such index shall be
deemed to be zero for purposes of this Agreement.
 
ARTICLE 2
CONDITIONS TO CLOSING
 
 
2.1 Conditions to the Purchase of the Initial Notes on the Closing Date. The
Purchasers’ obligation to purchase the Initial Notes on the Closing Date is
subject to and contingent upon the fulfillment of each of the conditions set
forth in Annex 2 to the satisfaction of the Agent and/or the Purchasers (as
specified on Annex 2) and its counsel.
 
ARTICLE 3
 
ISSUER REPRESENTATIONS AND WARRANTIES
 

In order to induce the Agent and the Purchasers to enter into this Agreement and
to purchase the Notes, the Issuer hereby represents and warrants to the Agent
and each Purchaser that:
 

 
3.1 Legal Status. Each Note Party is the type of organization indicated in
Schedule 3.1, and is duly organized and existing under the laws of the state of
its organization, as indicated in Schedule 3.1. Each Note Party has the power
and authority to own its own Assets and to transact the business in which it is
engaged, to execute and deliver this Agreement and the other Note Documents to
which it is a party and to perform the provisions hereof and thereof (including,
without limitation, the issuance and sale of the Notes and the Warrants by the
Issuer on the Closing Date). Each Note Party is properly licensed, qualified to
do business and in good standing in every jurisdiction in which failure to so
qualify would reasonably be expected to have a Material Adverse Effect as set
forth in Schedule 3.1. Each Note Party has delivered to the Agent accurate and
complete copies of its Governing Documents all of which are operative and in
effect as of the Closing Date.
 

3.2 No Violation; Compliance. The execution, delivery and performance of the
Note Documents to which each Note Party is a party, and the consummation of the
transactions contemplated hereby and thereby (including the issuance of the
Notes and the Warrants), are duly authorized and are within such Note Party’s
powers, are not in conflict with the terms of the Governing Documents of such
Note Party, and do not result in a material breach of or constitute a default
under any material contract, obligation, indenture or other agreement or
instrument to which such Note Party is a party or by which such Note Party or
its assets are or may be bound or affected. No law, rule or regulation
(including Regulations T, U and X of the Federal Reserve Board), nor any
judgment, decree or order of any court or Governmental Authority binding on any
Note Party, will be contravened by the execution, delivery, performance or
enforcement of the Note Documents to which any Note Party is a party.
 

3.3 Authorization; Enforceability. Each Note Party has taken all action
necessary to validly authorize the execution and delivery by such Note Party of
the Note Documents to which
 

 
 
such Note Party is a party, and the consummation of the transactions
contemplated to be consummated hereby and thereby. Upon their execution and
delivery in accordance with the terms hereof, the Note Documents to which each
Note Party is a party will constitute legal, valid and binding agreements and
obligations of such Note Party enforceable against such Note Party in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency, and similar laws and equitable principles affecting the
enforcement of creditors’ rights generally.
 

3.4 Approvals; Consents. No approval, authorization, consent, exemption or other
action by, or notice to or filing with, any Governmental Authority is necessary
in connection with the execution, delivery, performance or enforcement of the
Note Documents except those that have been obtained. All requisite Governmental
Authorities and third parties have approved or consented to the transactions
contemplated by the Note Documents and all applicable waiting periods have
expired. There is no governmental or judicial action, actual or to the Knowledge
of the Issuer threatened, that has or could have a reasonable likelihood of
restraining, preventing or imposing materially burdensome conditions on the
transactions contemplated by the Note Documents.
 

3.5 Liens and Debt. Each Note Party and each of the Subsidiaries has good and
marketable title to, or valid leasehold interests in, all of its Assets, free
and clear of all Liens or rights of others, except for Permitted Liens. No Note
Party nor any Subsidiary thereof has any Debt other than Permitted Debt.
 
 
3.6 Litigation; Compliance with Laws; Product Liability; Information Security.
 

(a) Except as set forth on Schedule 3.6(a), there are no (i) suits, proceedings,
claims or disputes pending or, to the Knowledge of the Issuer, threatened, or
(ii) to the Knowledge of Issuer, facts or circumstances existing that could
reasonably be expected to result in a suit, proceeding, claim or dispute, in
each case, against or affecting any Note Party, or any Note Party’s Assets, or
any Subsidiary of a Note Party or any of such Subsidiary’s Assets, which are not
fully covered by applicable insurance, and as to which no reservation of rights
has been taken by the insurer thereunder.
 

(b) Neither the Issuer nor any Subsidiary is (i) subject to or in violation of
any writ, order, judgment, decree or ruling of any court, any arbitrator of any
kind or any Governmental Authority or (ii) in violation of any material
Applicable Law, ordinance, rule or regulation of any Governmental Authority.
 

(c) No product that is developed, produced, manufactured, tested, marketed,
sold, and/or distributed by the Issuer or any of its Subsidiaries has been
recalled (or to the Knowledge of the Issuer is threatened to be recalled)
directly or indirectly by the Issuer or any of its Subsidiaries or any
Governmental Authority or involuntarily withdrawn, suspended, or discontinued.
Schedule 3.6(c) lists all product liability or warranty claims made during the
current and the prior two Fiscal Years and the current status or resolution of
such claim. To the Knowledge of the Issuer, there are no facts, circumstances,
events or conditions that could reasonably be expected to result in any product
recall or any product liability, material back charge or material warranty
claim. Neither the Issuer nor any Subsidiary has been notified in writing of any
action,
 
 

 
 
arbitration, audit, hearing, investigation, litigation, suit (whether civil,
criminal, administrative, investigative, or informal) or claim commenced,
brought, conducted, or heard by or before, or otherwise involving, any
Governmental Authority (whether completed or pending) seeking the voluntary or
other recall, withdrawal, suspension, or seizure of any product that is
developed, produced, manufactured, tested, marketed, sold, and/or distributed by
the Issuer or any of its Subsidiaries.
 

(d) Except as set forth on Schedule 3.6(d), there have not been any incidents
of, or third party claims alleging, (i) a Data Breach, or (ii) other loss,
theft, unauthorized access, disclosure or acquisition, modification, disclosure,
corruption, or other misuse of any Personal Information or Customer Confidential
Information in a Note Party’s possession or in the possession of a third party
service provider for the Note Party. No Note Party has notified in writing, or
been required by Applicable Law or a Governmental Authority to notify in
writing, any person of any Data Breach. No Note Party has received any notice of
any claims, investigations (including investigations by a Governmental
Authority), or alleged violations of laws with respect to Personal Information
or Customer Confidential Information.
 

3.7 No Default. No Event of Default or Default has occurred and is continuing or
would result from the incurring of obligations by any Note Party or any
Subsidiary under this Agreement or the other Note Documents.
 

3.8 Capitalization; Subsidiaries.
 

(a) Set forth on Schedule 3.8(a) is a complete and accurate list showing the
number and type of Ownership Interests of each Note Party authorized, the number
outstanding, the number and percentage of the outstanding shares of each such
class owned (directly or indirectly) by each Owner of such Note Party (or its
Affiliates). All such outstanding Ownership Interests have been validly issued,
are fully paid and non-assessable, and are owned by the Owner indicated on
Schedule 3.8(a), free and clear of all Liens (other than Permitted Liens),
options, warrants, rights of conversion or purchase or any similar rights.
Except as set forth on Schedule 3.8(a), neither a Note Party nor any Owner of
such Note Party is a party to, or has Knowledge of, any agreement restricting
the transfer or hypothecation of any Ownership Interests of such Note Party.
 

(b) Set forth on Schedule 3.8(b) is a complete and accurate list showing all
Subsidiaries of each Note Party and, as to each such Subsidiary, the
jurisdiction of its organization, the number of shares of each class of
Ownership Interests authorized (if applicable), the number outstanding, and the
number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by its Owner(s). All of the outstanding Ownership
Interests of each Subsidiary of each Note Party owned (directly or indirectly)
by such Note Party have been validly issued, are fully paid and non-assessable
(to the extent applicable) and are owned by such Note Party or a Subsidiary of
such Note Party, free and clear of all Liens (other than Permitted Liens),
options, warrants, rights of conversion or purchase or any similar rights.
Except as set forth on Schedule 3.8(b), neither a Note Party nor any Subsidiary
of such Note Party is a party to, or has Knowledge of, any agreement restricting
the transfer or hypothecation of any Ownership Interests of any such Subsidiary,
other than the Note Documents. Neither a Note Party nor any Subsidiary
 

 
 
of a Note Party owns or holds, directly or indirectly, any Ownership Interests
of any Person other than such Subsidiaries and Permitted Investments.
 

3.9 Taxes. All tax returns required to be filed by each Note Party and each of
the Subsidiaries in any jurisdiction have been timely filed. All taxes,
assessments, fees and other governmental charges upon each Note Party and each
of the Subsidiaries or upon any of their Assets, income or franchises, which are
or have become due and payable have been timely paid in full, other than such
taxes, assessments, fees and other governmental charges being contested in good
faith by appropriate proceedings, and for which adequate reserves have been
established with respect thereto as required by GAAP and, by reason of such
contest or nonpayment, no Assets of the Issuer or any Subsidiary thereof is
subject to a material risk of loss or forfeiture. There are no claims, audits,
investigations or other proceedings regarding Taxes or Tax-related matters
pending with respect to any Note Party, and to the Knowledge of Issuer no such
claims, audits, investigations or other proceedings are threatened nor are there
any facts or circumstances which reasonably could provide the basis therefor.
 

3.10 Correctness of Financial Statements; No Material Adverse Effect. The
Issuer’s audited consolidated Financial Statements for the Fiscal Year ended
December 31, 2018 and the Issuer’s unaudited consolidated Financial Statements
for the nine (9) month period ended September 30, 2019 (collectively, the
“Issuer Financial Statements”) were prepared in accordance with the Issuer’s
books of account and other financial records, fairly present the financial
position of the Issuer as of the dates thereof and the results of the Issuer’s
operations for the periods then ended, and have been prepared in accordance with
GAAP consistently applied. Any forecasts of future financial performance
delivered by the Issuer to the Agent and the Purchasers have been made in good
faith and are based on reasonable assumptions and investigations by the Issuer.
Since December 31, 2018, there has been no, and there are no facts or
circumstances existing which constitute or could reasonably be expected to
result in, a Material Adverse Effect. Except as disclosed in the Issuer
Financial Statements, no Note Party has any contingent obligations, liabilities
for taxes or other outstanding financial obligations or liabilities which are
material individually or in the aggregate (regardless of whether required to be
disclosed on a balance sheet prepared in accordance with GAAP). No Note Party
has any material liabilities or obligations, other than those reflected in the
Issuer Financial Statements or those liabilities and obligations which have
arisen in the ordinary course of business since the date of the most recent
Issuer Financial Statements and are not individually or collectively material in
amount or substance. To the Knowledge of the Issuer, there are no pending
adjustments to the valuation of the Assets of the Issuer or its Subsidiaries set
forth on the balance sheets included in the Issuer Financial Statements.
3.11 ERISA. Neither the Issuer nor any member of the ERISA Group maintains or
contributes to any Plan or Multiemployer Plan.
 

3.12 Full Disclosure. Each Note Party has disclosed to the Agent and the
Purchasers all material agreements, instruments and corporate or other
restrictions to which it or its Assets is bound or subject, and has disclosed
all other matters known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. All information
furnished in writing by or on behalf of any Note Party and delivered to the
Agent in connection with this Agreement or the consummation of the transactions
contemplated hereunder or
 

 
 
thereunder (other than forward-looking information and projections and
information of a general economic nature) does not, as of the time of delivery
of such information, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein or
herein not materially misleading. Any budget or projections delivered by the
Issuer hereunder represent the Issuer’s good faith estimate, on the date such
budget or projections are delivered, of the Note Parties and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by the Issuer to be reasonable at the time of the delivery thereof to
the Agent (it being understood that such budget or projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Note Parties and their Subsidiaries, and no assurances can be
given that such budget or projections will be realized, and although reflecting
the Issuer’s good faith estimate, projections or forecasts based on methods and
assumptions which the Issuer believed to be reasonable at the time such budget
or projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the budget or projections may
differ materially from projected or estimated results).
 

3.13
Other Obligations. Neither any Note Party nor any Subsidiary is in default on
any
(i) Debt or (ii) any other lease, commitment, contract, instrument or obligation
which is material to the operation of its business.
 

3.14 Investment Company Act. No Note Party is an investment company, or a
company controlled by an investment company, within the meaning of the
Investment Company Act of 1940, as amended.
 

3.15 Patents, Trademarks, Copyrights, and Intellectual Property, etc. Except as
set forth in Schedule 3.15, each Note Party owns exclusively or holds licenses
in all patents, patent rights, licenses, trademarks, trademark rights, trade
names, trade name rights, copyrights, permits, and franchises necessary for it
to conduct its business and to operate its Assets, without known conflict with
the rights of third Persons, and all of same are valid and subsisting. Other
than the Liens granted to the Agent pursuant to the Note Documents, the
consummation of the transactions contemplated by this Agreement will not alter
or impair any of such intellectual property rights of any Note Party or any
Subsidiary. To the Issuer’s Knowledge, no Note Party or Subsidiary is alleged to
be infringing upon any intellectual property rights of any Person and, to the
Issuer’s Knowledge, no claims alleging infringement is threatened to be asserted
against any Note Party or Subsidiary. Except as set forth on Schedule 3.15, no
Intellectual Property used in or necessary in the conduct of a Note Party’s
business is owned by any Person other than such Note Party or another Note
Party.
 

3.16 Environmental Condition. To the Issuer’s Knowledge, (i) the operations and
properties of the Note Parties and their Subsidiaries are in compliance, in all
material respects, with federal, state or local environmental codes, ordinances,
rules and regulations (“Environmental Laws”); (ii) neither any Note Party nor
any Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other Governmental Authority concerning
any action or omission by any Note Party or any Subsidiary resulting in the
alleged use, storage, transport, release or disposition of Hazardous Materials
in violation of Environmental Laws and (iii) neither any Note Party nor any
Subsidiary has any actual or claimed liabilities under any Environmental Laws,
and no facts or circumstances exist that could reasonably be expected to result
in any such liability under any Environmental Laws.
 

 
 
3.17 Solvency. The Issuer and each other Note Party and each Subsidiary, taken
as a whole, are, and after giving effect to the issuance of the Notes will be,
Solvent. No transfer of cash or property is being made by any Note Party or any
Subsidiary and no obligation is being incurred by any Note Party or any
Subsidiary in connection with the transactions contemplated by this Agreement or
the other Note Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Note Party or any Subsidiary.
 

3.18 Labor Matters. There are no strikes, lockouts, slowdowns or other material
labor disputes against any Note Party pending or, to the Knowledge of the
Issuer, threatened, affecting or potentially affecting any Note Party’s business
or operations. All payments due from a Note Party, or for which any claim may be
made against such Note Party, on account of wages and employee health and
welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of such Note Party. No Note
Party is a party to or bound by any collective bargaining or similar agreement.
There are no representation proceedings pending before, or to the Issuer’s
Knowledge threatened to be filed with, the National Labor Relations Board, and
no labor organization or group of employees of any Note Party has made a pending
demand for recognition.
 

3.19 Brokers. Except as set forth on Schedule 3.19, no broker or finder brought
about the obtaining, making or closing of the purchase of the Notes or
transactions contemplated by the Note Documents, and neither the Issuer nor any
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.
 

3.20 Material Contracts. Schedule 3.20 attached hereto sets forth all Material
Contracts to which any Note Party or any of its Subsidiaries a party or is
bound. No Note Party nor any of its Subsidiaries is in breach or in default in
any material respect of or under any Material Contract and to the Knowledge of
the Issuer no counter-party to any Material Contract is in breach or in default
in any material respect of or under any Material Contract, and no Note Party or
its Subsidiaries has received any notice of the intention of any other party to
any Material Contract to terminate or not renew any Material Contract. To the
Knowledge of the Issuer, as of the Closing Date, there are no pending changes to
any economic arrangements between the Issuer or any Subsidiary, on the one hand,
and any counter-party to any Material Contract, on the other hand.
 
 
3.21 OFAC and Anti-Corruption Matters.
 
 
(a) Neither any Note Party nor any Controlled Entity (i) is a Blocked Person,
(ii) 
has been notified that its name appears or may in the future appear on a State
Sanctions List or
(iii) 
is a target of sanctions that have been imposed by the United Nations or the
European Union.
 

(b) Neither any Note Party nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to each Note Party’s knowledge, is under investigation by any Governmental
Authority for possible violation of any
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption
Laws.
 

(c)
No part of the proceeds from the sale of the Notes hereunder:
 

 
 
(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by any Note Party or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause the Agent or any Purchaser to be in violation of any U.S. Economic
Sanctions Laws or (C) otherwise in violation of any U.S. Economic Sanctions
Laws;
 

(ii) will be used, directly or indirectly, in violation of, or cause the Agent
or any Purchaser to be in violation of, any applicable Anti-Money Laundering
Laws; or
 

(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause the
Agent or any Purchaser to be in violation of, any applicable Anti-Corruption
Laws.
 

3.22 ITAR. The Issuer and each of its Subsidiaries (i) is in compliance with
ITAR and EAR, (ii) is and will continue to be a “U.S. person” as defined in
ITAR, and (iii) is not and will not become a “foreign national” as that term is
used in the EAR.
 

3.23 SBIC Matters. The Issuer acknowledges on behalf of itself and each of its
Subsidiaries that Corbel SBIC has a license from the U.S. Small Business
Administration (“SBA”) to operate a small business Investment company (“SBIC”)
pursuant to the Small Business Investment Act of 1958, as amended, and the SBA
Regulations promulgated thereunder, as amended (collectively the “SBIC Act”),
and hereby makes the following representations, warranties and covenants for the
benefit of Corbel SBIC:
 

(a) The Issuer and its respective “Affiliates” (see SBA Regulations, §121.103,
for purposes of this Section 3.23), together comprise a “Small Business Concern”
as defined in the SBIC Act. The Issuer and its Affiliates do not presently
engage in or intend to engage in any activities, nor do they intend to use,
directly or indirectly, the SBIC proceeds from Corbel SBIC pursuant to this
Agreement or any other Note Document, for any purpose for which an SBIC is
prohibited from providing funds by the SBIC Act.
 

(b) The Issuer has completed, executed and delivered to Corbel SBIC SBA Forms
480, 652 and 1031. The Issuer represents and warrants that the consolidated data
for the Issuer and its respective Affiliates set forth in such Forms is accurate
and complete. Also, the Issuer has provided Corbel SBIC with a business plan
showing financial projections (including balance sheets and income and cash flow
statements) for the consolidated business of Issuer and its respective
Affiliates. (See 13 CFR Sec. 107.620.)
 

(c) The Issuer represents and warrants that, together with their respective
Affiliates, on the Closing Date, they do not have tangible net worth in excess
of $19.5 million, or average net income after Federal income taxes (excluding
carry-over losses) for the prior two completed Fiscal Years of $6.5 million. The
Issuer and its Affiliates also has fewer than 500 full- time equivalent
employees.
 

 
 
(d) The Issuer and its’ primary business activity does not involve, directly or
indirectly, providing funds to others, purchasing debt obligations, factoring,
or long-term leasing of equipment with no provision for maintenance or repair.
(See 13 CFR 107.720(a).)
 

(e) The Issuer is not classified under North American Industry Classification
System (NAICS) codes 531110 (lessors of residential buildings and dwellings),
531120 (lessors of nonresidential buildings except miniwarehouses), 531190
(lessors of other real estate property), 237210 (land subdivision), or 236117
(new housing for-sale builders). The Issuer is not classified under NAICS codes
236118 (residential remodelers), 236210 (industrial building construction), or
236220 (commercial and institutional building construction), if the Issuer is
primarily engaged in construction or renovation of properties on its own account
rather than as a hired contractor. The Issuer is not classified under NAICS
codes 531210 (offices of real estate agents and brokers), 531311 (residential
property managers), 531312 (nonresidential property managers), 531320 (offices
of real estate appraisers), or 531390 (other activities related to real estate),
unless it derives at least 80 percent of its revenue from non-Affiliate sources.
The proceeds of the purchase and sale of the Notes and Warrants will not be used
to acquire or refinance real property. (See 13 CFR 107.720(c).)
 

(f) None of the Issuer’s assets are intended to be reduced or consumed,
generally without replacement, as the life of its business progresses, and the
nature of the Issuer’s business does not require that a stream of cash payments
be made to the business’s financing sources, on a basis associated with the
continuing sale of assets (e.g., real estate development projects and oil and
gas wells). The primary purpose of the issuance of the Notes and Warrants is not
to fund production of a single item or defined limited number of items,
generally over a defined production period, where such production will
constitute the majority of the activities of the Issuer (e.g., motion pictures
and electric generating plants). (See 13 CFR 107.720(d).)
 

(g) The Issuer will not use the proceeds of the issuance of the Notes and
Warrants to acquire farm land which is or is intended to be used for
agricultural or forestry purposes, such as the production of food, fiber, or
wood, or is so taxed or zoned. (See 13 CFR 107.720(e).)
 

(h) The proceeds of the issuance of the Notes and Warrants will not be used
substantially for a foreign operation. The proceeds will be used exclusively for
a specific domestic purpose permitted by the SBA Act. As of the Closing Date,
the Issuer does not have, and it does not presently foresee or contemplate that
during the one-year period following the Closing Date that it will have, more
than 49 percent of their employees or tangible assets located outside the United
States and its possessions. (See 13 CFR 107.720(g).)
 

3.24 Warrants. Assuming the Purchaser representations and warranties in Article
8 are accurate as of the date hereof and remain accurate as of the time the
Warrants are exercised by the respective Purchasers, the sale and issuance of
the Warrants to the respective Purchasers and the issuance of any equity
securities upon the exercise or exchange thereof (a) are exempt from
registration by virtue of the exemptions from registration and qualification of
such issuances provided in Section 4(a)(2) of the Securities Act and Regulation
D of the rules and regulations promulgated under the Securities Act and (b) are
exempt from registration and qualification under state securities or blue sky
laws of the applicable jurisdictions.
 

 
 
3.25 Company-Owned Unit Locations; Franchised Unit Locations. Part (a) of
Schedule 3.25 (as such Schedule may be updated from time to time pursuant to
Section 4.3(h)) sets forth a complete and accurate list of all Company-Owned
Unit Locations owned or leased by any Note Party or any Subsidiary of a Note
Party as of the Closing Date or, if later, the most-recent date on which such
Schedule has been updated, and identifying (x) the rent and common area
maintenance charges payable in respect of any lease of any Company-Owned Unit
Location, and
(y) any Company-Owned Unit Locations that have closed after the Closing Date and
the date of such closure. Part (b) of Schedule 3.25 (as such Schedule may be
updated from time to time pursuant to Section 4.3(h)) sets forth a complete and
accurate list of all Franchised Unit Locations franchised by any Note Party or
any Subsidiary of a Note Party as Franchisor to any Franchisee as of the Closing
Date or, if later, the most-recent date on which such Schedule has been updated,
and identifying any Franchised Unit Locations that have closed after the Closing
Date and the date of such closure.
 
3.26 Franchise Agreements; FDD.
 

(a) As of the Closing Date, Schedule 3.26 sets forth a complete and accurate
list of all franchisees current as of December 31, 2019.
 

(b) Each Franchise Agreement is in full force and effect without any amendment
or modification from the form or copy delivered to the Agent except for
amendments which do not materially or adversely affect the rights of the
Purchasers.
 

(c) The FDD that has been most recently delivered to the Agent is accurate and
complete in all material respects and is the most recent FDD registered by the
Issuer and its Subsidiaries with any Governmental Authority.
 

(d) The FDD (i) complies in all material respects with all Applicable Laws
pertaining to offers to sell and the sale of franchises in jurisdictions in
which they are being used, and (ii) does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 

(e) Except as set forth on Schedule 3.26, the Franchisors are authorized under
all Applicable Laws to offer to sell and to sell franchises in all jurisdictions
within the United States, and no approval, authorization, consent, exemption or
other action by, or notice to or filing with, any Governmental Authority is
necessary in connection therewith.
 

3.27 Leases.
 

(a) Schedule 3.27 (as such Schedule may be updated from time to time pursuant to
Section 4.3(h)) sets forth a complete and accurate list of all Leases as of the
Closing Date or, if later, the most-recent date on which such Schedule has been
updated.
 

(b) There is a Lease in force for each Company-Owned Unit Location which is
ground leased or space leased by any Note Party. A correct and complete copy of
each Lease has been delivered to the Agent and each Lease is in full force and
effect without amendment or modification from the form or copy delivered to the
Agent except for amendments which do not
 
 

 
 
materially or adversely affect the rights of the Purchasers. No default by any
party under any such Lease has occurred that would reasonably be expected to
result in termination of such Lease, nor has any event occurred which, with the
passage of time or the giving of notice, or both, would constitute such a
default, except in each case, to the extent any such default, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
3.28 Insurance. The Issuers and its Subsidiaries have obtained, and currently
maintain in effect, the insurance coverage required pursuant to Section 4.5
hereof. The Issuer and its Subsidiaries have not received any notice from any
insurer or underwriter threatening to terminate, not renew, or materially
increase the cost of or materially decrease the coverage provided under, nor to
the Knowledge of the Issuer are there any facts or circumstances which
reasonably would be expected to result in any of the foregoing.
 

3.29 Inventory and Equipment. The quantities of inventory (which, for purposes
of this Agreement shall include assets held by, but not owned by, a Note Party)
existing at the Closing Date are of a quantity and quality usable or saleable in
the ordinary course of business and are sufficient, consistent with the past
practices of the Note Parties, to operate the business of the Note Parties in
the ordinary course of business consistent with past practice and to allow for
replenishment of such inventory (which, for purposes of this Agreement shall
include assets held by, but not owned by, a Note Party) within normal customer
order-to delivery lead times without incurring usual or special expense or
making unusual or special arrangements.
 

3.30 Debt. Set forth on Schedule 3.30 is a true and complete list of all Debt
for borrowed money of each Note Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount and maturity dates
of such Debt as of the Closing Date.
 

3.31 Designation of Senior Debt. The Obligations constitute “Senior Debt” under
and as defined in each Convertible Subordinated Note and the subordination
provisions set forth therein are legally valid and enforceable against the
parties thereto.
 

ARTICLE 4
AFFIRMATIVE COVENANTS
 
The Issuer covenants and agrees that from the Closing Date and thereafter until
the payment, performance and satisfaction of the Obligations in full and all of
the Agent’s and each Purchaser’s obligations hereunder have been terminated
(other than inchoate indemnification obligations), the Issuer shall and shall
cause each other Note Party to:
 

4.1 Punctual Payments. Punctually pay the interest and principal on the Notes,
the fees payable hereunder and all Expenses and any other fees and liabilities
due under this Agreement and the Note Documents at the times and place and in
the manner specified in this Agreement or the other Note Documents.
 

 
 
4.2 Books and Records; Inspection Rights.
 

(a) Maintain, and cause each of the Subsidiaries to maintain, adequate books and
records in accordance with GAAP.
 

(b) Permit representatives of the Agent to visit and inspect any of its
properties, the Collateral, the Note Parties’ corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss the Note
Parties’ affairs, finances and accounts with their directors, officers, and
independent public accountants, all at the reasonable expense of the Issuer and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Issuer.
 

(c) For as long as any Purchaser owns any Notes or other debt securities of the
Issuer, the Issuer shall provide Agent and any Purchaser with sufficient
financial information, as reasonably requested by Agent or any such Purchaser to
enable Agent or such Purchaser, as applicable, to (i) evaluate the Issuer’s
financial condition in order to value each or any Purchaser’s investment in the
Issuer; (ii) determine the continued eligibility of the Issuer for financing by
each or any Purchaser; and (iii) verify the use of proceeds of the Purchasers’
investment in the Issuer, regardless of the amount and type of securities
thereof owned by any particular Purchaser. All information provided pursuant to
this Section 4.2(c) must be certified by the Issuer’s President or Chief
Executive Officer or its Treasurer or Chief Financial Officer. (See 13 CFR
107.620.)
 

(d) Permit each Purchaser or its representative and SBA Examiners to visit and
inspect the properties and assets of the Issuer, to examine its books and
records and to discuss the Issuer’s affairs with the Issuer’s management at such
reasonable times as may be requested by Agent, any Purchaser or SBA for the
purpose of verifying information provided pursuant to Corbel SBIC or as
otherwise required by SBA. (See 13 CFR 107.620(c).)
 

(e) Permit Agent, each Purchaser and SBA to have access to the Issuer’s books
and records for the purpose of verifying how the proceeds of the issuance of the
Notes and Warrants have been or are being used, and to assure that the proceeds
have been used for the purposes specified herein. (See 13 CFR 107.610(a).)
 

4.3 Collateral Reporting and Financial Statements.  Deliver to the Agent the
following, all in form and detail reasonably satisfactory to the Agent:
 
 
(a) as soon as available but not later than 30 days after the end of each Fiscal
Month, (i) a financial reporting package in the form attached hereto as Exhibit
4.3(a), providing consolidated revenue and a listing of openings and closures of
Company-Owned Unit Locations and Franchised Unit Locations for the prior Fiscal
Month and the Fiscal Year to date, and ending cash balances for the bank
accounts of the Issuer and its Subsidiaries and the Specified Trust Accounts as
of the last day of such Fiscal Month, and (ii) other financial metrics
reasonably required from time to time by the Agent in form and substance
reasonably satisfactory to the Agent;
 

(b) as soon as available but not later than 45 days after the end of each Fiscal
Quarter (or, if earlier, five (5) days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)), (i)
internally prepared consolidated Financial Statements of the Issuer, all in
reasonable detail, certified by the Chief Financial Officer of the
 

 
 
Issuer as being complete and correct and fairly presenting the Issuer’s and its
Subsidiaries’ financial condition and results of operations for such period, in
accordance with GAAP, (ii) upon the Agent’s reasonable request, a management
prepared narrative discussion, in reasonable detail, signed by the Chief
Financial Officer of the Issuer, describing the operations and financial
condition of the Issuer for the Fiscal Quarter and the portion of the Fiscal
Year then ended, (iii) a detailed listing of all contingent liabilities incurred
by any of the Note Parties, and (iv) an updated listing of all rights each Note
Party has obtained to any new patentable inventions, trademarks, servicemarks,
copyrightable works or other new Intellectual Property;
 

(c) as soon as available but not later than 95 days after the end of the Fiscal
Year (or, if earlier, fifteen (15) days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)),
consolidated audited Financial Statement of the Issuer, all in reasonable detail
and prepared in accordance with GAAP, accompanied by (x) a report and opinion of
a certified public accountant selected by Issuer and reasonably satisfactory to
the Agent, which report and opinion shall not be subject to any “going concern”
or like qualification or exception or any qualifications or exceptions as to the
scope of such audit, and
 
(y) a certificate of such certified public accountant certifying such Financial
Statements and, if such firm has obtained knowledge of the existence of any
Default or Event of Default during the course of its audit (if an audit was
conducted), stating the nature and status of such event;
 

(d) concurrently with the delivery of the Financial Statements referred to in
Sections 4.3(a), (b), and (c), a Compliance Certificate from the Chief Financial
Officer of the Issuer, stating, among other things, that he or she has reviewed
the provisions of this Agreement and the Note Documents and that, to the best of
his or her knowledge after due and diligent inquiry there exists no Event of
Default or Default, and containing the calculations and other details necessary
to demonstrate compliance with Section 5.13 and to calculate year-to-date
Consolidated Excess Cash Flow and Consolidated Excess Cash Flow for the
applicable Fiscal Quarter;
 

(e) as soon as available but not later than 30 days prior to the end of the
Fiscal Year ending December 31, 2020 and the end of each Fiscal Year thereafter,
an annual operating budget for the following Fiscal Year;
 

(f) within 15 days of filing but not later than April 30 (or September 30 if
such tax returns are on extension) of each year, copies of the Issuer’s federal
income tax returns (including any Schedule K-1s), and, if any such tax returns
are on extension, the Issuer shall promptly provide the Agent evidence of such
extension no later than April 30 of the applicable year;
 

(g) promptly upon receipt by the Issuer, copies of any and all reports and
management letters submitted to the Issuer or any Subsidiary by any certified
public accountant in connection with any examination of the Issuer’s or any
Subsidiary’s financial records made by such accountant;
 

(h) as soon as available but no later than forty-five (45) days after the end of
December 31 and June 30 of each year, a report supplementing Schedules 3.25 3.26
3.27 containing a description of all changes in the information included in such
Schedules as may be
 

 
 
necessary for such Schedules to be accurate and complete, each such report to be
signed by an Authorized Officer of Issuer and to be in a form reasonably
satisfactory to the Agent;
 

(i) promptly after the end of each calendar year (but prior to February 28 of
each year) and at such other times as may be reasonably requested by Corbel
SBIC, the Issuer shall cooperate with Corbel SBIC to assist Corbel SBIC in
producing a written assessment of the economic impact of Corbel SBIC’s
investment in the Issuer, including the full-time equivalent jobs created or
retained in connection with such investment, the impact of such investment on
the businesses of the Issuer in terms of expanded revenue and taxes, other
economic benefits resulting from such investment (including, but not limited to,
technology development or commercialization, minority business development,
urban or rural business development and expansion of exports); and such other
information as may be reasonably requested by Corbel SBIC for compliance with
the SBIC Act. (See 13 CFR 107.630);
 

(j) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Issuer, and copies of all annual, regular, periodic and special reports
and registration statements which the Issuer may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Agent pursuant hereto;
 

(k) as soon as available but not later than five (5) days after any deposit
required pursuant to Section 4.16, bank statements of the Tax Account reflecting
such deposit; and
 

(l) from time to time, operating statistics, operating plans and any other
information as the Agent may reasonably request, promptly upon such request.
 

4.4 Existence; Preservation of Licenses; Compliance with Law. Preserve and
maintain, and cause each Subsidiary to preserve and maintain, its corporate
existence and good standing in the state of its organization, qualify and remain
qualified, and cause each Subsidiary to qualify and remain qualified, as a
foreign corporation in every jurisdiction in which the Issuer or its Subsidiary
is required to so qualify, except for any jurisdiction where such failure to so
qualify would not reasonably be expected to have a Material Adverse Effect; and
preserve, and cause each of the Subsidiaries to preserve, all of its licenses,
permits, governmental approvals, rights, privileges and franchises required for
its operations; and comply, and cause each of the Subsidiaries to comply, with
the provisions of its Governing Documents; and comply, and cause each of the
Subsidiaries to comply, with the requirements of all Applicable Laws of any
Governmental Authority having authority or jurisdiction over it except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect; and comply, and cause each of the Subsidiaries to comply, with all
requirements for the maintenance of its business, insurance, licenses, permits,
governmental approvals, rights, privileges and franchises.
 

4.5 Insurance.
 

(a) Maintain, at the Issuer’s expense, and cause each Subsidiary to maintain at
its expense, insurance respecting their respective Assets wherever located,
covering loss or damage by fire, theft, explosion, and all other hazards and
risks as ordinarily are insured against by other
 

 
 
Persons engaged in the same or similar businesses. The Issuer also shall
maintain, and cause its Subsidiary to maintain, business interruption and
directors and officers liability insurance, as well as insurance against theft,
employee dishonesty, and criminal misappropriation. All such policies of
insurance shall be in such amounts and with such insurance companies as are
reasonably satisfactory to the Agent. The Issuer shall deliver copies of all
such policies to the Agent with a satisfactory lender’s loss payable
endorsements (but only in respect of Collateral) and additional insured
endorsements (with respect to general liability coverage), and shall contain a
waiver of warranties. Each policy of insurance or endorsement shall contain a
clause requiring the insurer to give not less than 30 days’ (or 10 days in the
case of non-payment) prior written notice to the Agent in the event of
cancellation of the policy, and the insurer’s agreement that any loss payable
thereunder shall be payable notwithstanding any act or negligence of the Issuer
or the Agent or any Purchaser which might, absent such agreement, result in a
forfeiture of all or a part of such insurance payment.
 

(b) Copies of policies or certificates thereof reasonably satisfactory to the
Agent evidencing such insurance shall be delivered to the Agent at least 30 days
prior to the expiration of the existing or preceding policies. The Issuer shall
give the Agent prompt notice of any loss covered by such insurance. Upon the
occurrence and during the continuance of an Event of Default, the Agent shall
have the exclusive right to adjust any losses payable under any such insurance
policies, without any liability to the Issuer whatsoever in respect of such
adjustments. Any monies received as payment for any loss under any insurance
policy mentioned above (other than liability insurance policies) or as payment
of any award or compensation for condemnation or taking by eminent domain, shall
be paid over to the Agent and the Purchasers to be applied at the option of the
Agent either to the prepayment of the Obligations or shall be disbursed to the
Issuer under staged payment terms reasonably satisfactory to the Agent for
application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction. The Issuer shall,
concurrently with the annual Financial Statements required to be delivered by
the Issuer pursuant to Section 4.3(c), deliver to the Agent, as the Agent may
reasonably request, copies of certificates describing all insurance of the Note
Parties and the Subsidiaries then in effect.
 

4.6 Assets. Maintain, keep and preserve, and cause each Subsidiary to maintain,
keep and preserve, all of its Assets (tangible or intangible) which are
necessary to its business in good repair and condition (normal wear and tear,
and casualty excepted), and from time to time perform appropriate maintenance
and make necessary repairs, renewals and replacements thereto so that such
Assets shall be fully and efficiently preserved and maintained.
 

4.7 Taxes and Other Liabilities. Pay and discharge when due, and cause each
Subsidiary to pay and discharge when due, (a) any and all assessments and taxes,
both real or personal and including federal and state income taxes, other than
taxes and assessments being contested in good faith by appropriate proceedings,
and for which adequate reserves have been established with respect thereto as
required by GAAP and, by reason of such contest or nonpayment, the Agent has
reasonably determined that there will be no impairment of the enforceability,
validity or priority of any of the Agent’s Liens with respect to the Collateral,
and
(b) any and all Debt.
 

 
 
4.8 Notices to the Agent. Promptly and in any event within five (5) Business
Days after any Note Party’s or any Subsidiary’s receipt thereof or any Note
Party or any Subsidiary acquiring Knowledge thereof, give written notice to the
Agent of:
 

(a) any material litigation or claim which may result in material litigation
affecting any Note Party or any Subsidiary;
 

(b) any material dispute which may exist between any Note Party or any
Subsidiary, on the one hand, and any Governmental Authority, on the other hand;
 

(c) any labor controversy resulting in or threatening to result in a strike
against any Note Party or any Subsidiary;
 

(d) any proposal by any Governmental Authority to acquire any material Assets or
business of any Note Party or any Subsidiary;
 

(e) any reportable event under Section 4043(c)(5), (6) or (13) of ERISA with
respect to any Plan, any decision to terminate or withdraw from a Plan, any
finding made with respect to a Plan under Section 4041(c) or (e) of ERISA, the
commencement of any proceeding with respect to a Plan under Section 4042 of
ERISA, or any material increase in the actuarial present value of unfunded
vested benefits under all Plans over the preceding year;
 

(f) any written notice of a release or discharge of Hazardous Materials or
environmental claim or complaint received from any Governmental Authority or any
other Person;
 

(g) any release or discharge of Hazardous Materials of, by or affecting the
Issuer or its business not in compliance in all material respects with
applicable Environmental Laws;
 

(h) any correspondence from or proposed material action by any Governmental
Authority that licenses, regulates or otherwise has jurisdiction over or governs
the Issuer or the conduct of its business;
 

(i)
any Event of Default or Default;
 

(j) any breach or default in any material respect of or under any Material
Contract, or receipt of any notice of the intention of any other party to any
Material Contract to terminate, renegotiate or not renew any Material Contract;
 

(k) any notice or other correspondence received from the Federal Trade
Commission (or comparable agency in any applicable non-U.S. jurisdiction) or any
other Governmental Authority concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results or the franchise operations of any Note Party or any
Subsidiary thereof;
 

(l) any amendment or modification to, restatement of, any FDD or any additional
FDD prepared by any Note Party;
 

 
 
(m) copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Note Party or any
Subsidiary thereof;
 

(n) copies of any detailed audit reports, management letters or recommendations
submitted to the Board of Directors of any Note Party by, or any material
correspondence received by any Note Party from, independent accountants in
connection with the accounts or books of any Note Party or any of its
Subsidiaries, or any audit of any of them;
 

(o) any issuance of Ownership Interests of any Note Party, or any change to the
terms of any outstanding Ownership Interests of any Note Party; and
 

(p) any other matter which has resulted or could reasonably be expected to
result in a Material Adverse Effect.
 

4.9 Further Assurances. Execute and deliver, or cause to be executed and
delivered, upon the reasonable request of the Agent and at the Issuer’s expense,
such additional documents, applications, notifications, registrations,
instruments and agreements as the Agent, or any other third party or
governmental agency, may reasonably determine to be necessary or advisable to
carry out the provisions of this Agreement and the Note Documents, and the
transactions and actions contemplated hereunder and thereunder, including to
give, make or obtain any notices, filings, consents, registrations,
accreditations, permits, licenses or approvals and any other actions that may be
required to permit the Purchasers to exercise the Warrants in accordance with
their terms or to foreclose on any assets or equity securities pledged by Issuer
or any other Person under the Guaranty and Security Agreement or other Note
Documents in accordance with Applicable Laws and the Note Documents. The Issuer
covenants and agrees that the Issuer will not knowingly take any action that
would render it to become a business that would be ineligible for financing from
the SBIC pursuant to the terms of 13 CFR Part 107, Section 720 of the SBA
Regulations. In the event that foreclosure proceedings have been initiated, the
Note Parties and Issuer will appoint two (2) officers who will have the ability
to execute and provide any necessary materials or documentation required by any
Governmental Authority, or any other third party, for any license, registration,
accreditation, certification or related requirement or application. In addition,
Note Parties and Issuer will provide any other reasonable assistance necessary
to complete and file any application or related document required by any
Governmental Authority or third party.
 

4.10 Board Observer Rights.
 

(a) Concurrently with the issuance and sale of the Initial Notes, Purchasers and
the Issuer will enter into a Board Observer Agreement substantially in the form
attached hereto as Exhibit C (each, a “Board Observer Agreement”). Subject to
the terms and conditions of the Board Observer Agreement, Purchasers
collectively shall be entitled to appoint up to two (2) Observers with respect
to the Board of Directors or other applicable governing body of the Issuer (and
any committees thereof).
 

(b) The Board of Directors of the Note Parties shall hold a general meeting in
person or by telephone at least one time each calendar quarter for the purpose
of discussing the
 

 
 
business and operations of the Note Parties. In addition, the Note Parties shall
provide monthly briefings and respond to questions from the Agent via telephonic
meeting or other method agreed to by the Agent.
 

4.11 Environmental Compliance. Be and remain, and cause each Subsidiary and each
operator of any of the Issuer’s or any Subsidiary’s Assets to be and remain, in
compliance in all material respects with the provisions of all applicable
Environmental Laws; promptly contain or remove any discharge of Hazardous
Materials from or affecting its premises not in compliance in all material
respects with applicable Environmental Laws, to the extent required by
applicable Environmental Laws; promptly pay any fine or penalty assessed in
connection therewith other than such fines or penalties being contested in good
faith by appropriate proceedings, and for which adequate reserves have been set
aside with respect thereto as required by GAAP and, by reason of such contest or
nonpayment, no property is subject to a material risk of loss or forfeiture;
permit the Agent to inspect the premises, to conduct tests thereon, and to
inspect all books, correspondence, and records pertaining thereto; and at the
Agent’s reasonable request, and at the Issuer’s expense, provide a report of a
qualified environmental engineer, reasonably satisfactory in scope, form and
content to the Agent, and such other and further assurances reasonably
satisfactory to the Agent that the condition has been corrected.
 

4.12 Additional Collateral. With respect to any Assets (or any interest therein)
acquired after the Closing Date by the Issuer or any Subsidiary, promptly (and
in any event within 30 days after the acquisition thereof): (i) execute and
deliver, or cause such Subsidiary to execute and deliver, to the Agent such
amendments to the relevant Note Documents or such other documents as the Agent
shall reasonably deem necessary or advisable to grant to the Agent a Lien on
such Assets (or such interest therein), (ii) take all actions, or cause Issuer
or such Subsidiary to take all actions, necessary or advisable to cause such
Lien to be duly perfected in accordance with all Applicable Laws, including,
without limitation, the filing of financing statements in such jurisdictions as
may be reasonably requested by the Agent, and (iii) if reasonably requested by
the Agent, deliver to the Agent evidence of insurance as required by Section
4.5.
 

4.13 Additional Guarantors. Concurrent with any acquisition or formation of any
direct or indirect Subsidiary after the Closing Date, (a) cause such new
Subsidiary to provide to Agent (i) a joinder to the Guaranty and Security
Agreement in the form of Annex 1 thereto, and
(ii) such other security agreements and mortgages, as well as appropriate
financing statements, all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide, or cause the applicable Note Party to provide, to
Agent a pledge agreement (or joinder to the Guaranty and Security Agreement) and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent, and (c) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which, in its opinion, is appropriate with respect to the execution
and delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 4.13 shall
constitute a Note Document.
 

4.14 Warrants. The Issuer has authorized and reserved for issuance, and at all
times while any Warrants remain outstanding shall have authorized and reserved
for issuance, sufficient
 

 
 
shares, units, membership interests or other applicable equity securities to
allow the full exercise of the Warrants by each Purchaser or registered holder
thereof in accordance with the terms of such Warrants.
 

4.15 Key Person Life Insurance. (a) The Issuer shall maintain (i) the policy of
life insurance no. 15-701-397 (together with any supplementary contracts issued
in connection with that policy) insuring the life of Alan S. Mobley (a/k/a A.
Scott Mobley), issued by The Northwestern Mutual Life Insurance Company, and any
other policy of life insurance obtained pursuant to Section 4.17, (ii) the
policy of life insurance no. 12-041-333 (together with any supplementary
contracts issued in connection with that policy) insuring the life of Paul W.
Mobley, issued by The Northwestern Mutual Life Insurance Company and (iii) the
policy of life insurance no. 12-048-318 (together with any supplementary
contracts issued in connection with that policy) insuring the life of Paul W.
Mobley, issued by The Northwestern Mutual Life Insurance Company (each, the
“Life Insurance Policy”), and (b) the right to receive the proceeds of each Life
Insurance Policy shall be assigned to Agent (for the benefit of the Purchasers)
pursuant to a Life Insurance Assignment.
 

4.16 Tax Account; Estimated Tax Amounts. On or before the date that is 30 days
after the earlier of (a) the first date on which the deferred tax asset listed
on the consolidated balance sheet of the Issuer and its Subsidiaries is less
than $500,000 and (b) the Issuer has determined that income taxes are reasonably
likely to be payable in cash by the Issuer, establish the Tax Account. Beginning
with the first Fiscal Quarter ending after the establishment of the Tax Account,
(x) no earlier than the date the quarterly Financial Statements and the related
Compliance Certificate have been delivered pursuant to Sections 4.3(b) and
4.3(d), respectively, unless otherwise agreed by the Agent in writing, and (y)
notwithstanding the preceding clause (x), no later than five Business Days after
the earlier to occur of the delivery of quarterly Financial Statements under
Section 4.3(b) and the date such delivery is required under Section 4.3(b),
deposit any Estimated Tax Amount into the Tax Account.
 

4.17 Post-Closing Matters. Take or cause to be taken such actions, and otherwise
comply with such obligations, as are specified on Schedule 4.17, in each case,
on or before the applicable deadlines specified on Schedule 4.17 (which
deadlines may be extended by Agent in its sole discretion) and exercising the
level of efforts required thereby.
 

ARTICLE 5
NEGATIVE COVENANTS
 
The Issuer further covenants and agrees that from the Closing Date and
thereafter until the payment, performance and satisfaction in full of the
Obligations, all of the Agent’s and each Purchaser’s, obligations hereunder have
been terminated (other than inchoate indemnification obligations), the Issuer
shall not and shall cause each other Note Party not to:
 

5.1 Use of Funds; Margin Regulation.
 

(a) Use any proceeds of the Notes for any purpose other than (i) on the Closing
Date, (x) to repay, in full, the outstanding principal, accrued interest,
accrued fees and expenses
 

 
 
and all other obligations owing under or in connection with the Existing Credit
Facility, and (y) to pay fees and expenses incurred in connection with the
transactions contemplated by this Agreement, as set forth in the Funds Flow
Memorandum, and (ii) thereafter, for general working capital purposes to support
the Issuer’s growth and development not in contravention of any Applicable Law
or of any Note Document.
 

(b) Use any portion of the proceeds of the Notes in any manner which might cause
the Notes, the application of the proceeds thereof, or the transactions
contemplated by this Agreement to violate Regulation T, U, or X of the Board of
Governors of the Federal Reserve System, or any other regulation of such board,
or to violate the Securities and Exchange Act of 1934, as amended or
supplemented.
 

5.2 Debt. Create, incur, assume or suffer to exist, or permit any Subsidiary to
create, incur, assume or suffer to exist, any Debt except Permitted Debt.
 

5.3 Liens. Create, incur, assume or suffer to exist, or permit any Subsidiary to
create, incur, assume or suffer to exist, any Lien (including the Lien of an
attachment, judgment or execution) on any of its Assets, whether now owned or
hereafter acquired, except Permitted Liens; or authorize, or permit any
Subsidiary to authorize, the filing under the UCC as adopted in any
jurisdiction, a financing statement which names the Issuer or such Subsidiary as
a debtor, except with respect to Permitted Liens, or sign, or permit any
Subsidiary to sign, any security agreement authorizing any secured party
thereunder to file such a financing statement, except with respect to Permitted
Liens.
 

5.4 Merger, Consolidation, Acquisitions. Wind up, liquidate or dissolve,
reorganize, reincorporate, merge or consolidate with or into any other Person,
or acquire all or substantially all of the Assets or the business of any other
Person, or permit any Subsidiary to do any of the foregoing. The Issuer
acknowledges on behalf of itself and each of its Subsidiaries that Corbel SBIC
is subject to provisions of the SBIC Act that restrict its ability to lend to a
Person based on its form, its business and its organizational structure, and
therefore, any change to the Issuer’s form, business or organizational structure
shall not be permitted hereunder to the extent any such changes may render the
Issuer ineligible under the SBIC Act to borrow from or owe Obligations to Corbel
SBIC, or may restrict Corbel SBIC from holding Notes or otherwise extending
loans or other financial accommodations to the Issuer unless approved by Agent
in writing.
 

5.5 Sales and Leasebacks. Sell, transfer, or otherwise dispose of, or permit any
Note Party or any Subsidiary to sell, transfer, or otherwise dispose of, any
real or personal property to any Person, and thereafter directly or indirectly
leaseback the same or similar property.
 

5.6 Dispositions. Conduct, or permit any Subsidiary to conduct, any
Dispositions, other than Permitted Dispositions.
 

5.7 Investments. Make, or permit any Subsidiary to make, directly or indirectly,
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment, other than Permitted Investments.
 

5.8 Character of Business. (a) Engage in any business activities or operations
substantially different from or unrelated to its present business activities and
operations, or permit
 

 
 
any Subsidiary to do so, or (b) own, operate or franchise any franchise concept
other than “Noble Roman’s Craft Pizza & Pub”, “Noble Roman’s Pizza”, “Noble
Roman’s Take-N-Bake”, and “Tuscano’s Italian Style Subs”.
 

5.9 Restricted Payments; Officer and Employee Compensation.
 

(a) Declare or pay, or permit any Subsidiary to declare or pay, any
Distributions, or pay any other Restricted Payments, other than Permitted
Restricted Payments; provided that, to the extent Agent in its sole and absolute
discretion consents on behalf of the Purchasers to any Distribution by the
Issuer or other Note Party, the Note Parties acknowledge and agree that such
Distribution (other than Permitted Restricted Payments) may only be made if the
Issuer concurrently pays a pro rata portion of such Distribution (other than
Permitted Restricted Payments) to each holder of any Warrants then outstanding
the amount they would have received had the Warrants been exercised in full and
the Ownership Interests issuable upon such exercise had been outstanding
immediately prior to the record date or payment date for such Distribution, as
applicable, or otherwise as required pursuant to the terms of the Warrants.
 

 
(b) After the Closing Date, grant, commit to, undertake, promise to pay, or pay,
any cash compensation (including any bonuses or salaries) to any Owner or
Affiliate thereof, or to any employee or officer of any Note Party or Affiliate
thereof, other than (i) (x) with respect to Paul W. Mobley, pay compensation in
an aggregate amount not to exceed $300,000 for the Fiscal Year ending December
31, 2020, (y) with respect to A. Scott Mobley, pay compensation in an aggregate
amount not to exceed $444,568 for the Fiscal Year ending December 31, 2020; and
(z) with respect to any other officer of any Note Party, compensation in an
amount in effect for such officer as of the Closing Date for the Fiscal Year
ending December 31, 2020; provided that, so long as no Event of Default has
occurred and is continuing, the amounts set forth in clauses (x),(y) and (z)
above may be increased by up to 6% for each Fiscal Year thereafter; provided,
further, that if the amount of compensation that the Issuer is permitted to pay
Paul W. Mobley or A. Scott Mobley in any Fiscal Year as set forth in this clause
(i) is greater than the actual amount of compensation paid in such Fiscal Year
(the amount by which such permitted compensation for such Fiscal Year exceeds
the actual amount of compensation for such Fiscal Year, the “Excess Amount”),
then such Excess Amount may be paid in any succeeding Fiscal Year (in addition
to the compensation the Issuer is otherwise permitted to pay pursuant this
clause (i) in such Fiscal Year) so long as (A) no Default or Event of Default
then exists or would arise as a result of such payment, and (B) the Issuer shall
be in pro forma compliance with all of the covenants set forth in Section 5.13,
such compliance to be determined on the basis of the financial information most
recently delivered pursuant to Section 4.3(a) or (b), as applicable, as though
such payment had been consummated on the last day of the applicable period or
date of determination, (ii) with respect to Paul W. Mobley, pay compensation
that accrued prior to the Closing Date and remains unpaid as of the Closing Date
in an aggregate amount of up to $170,000 so long as (A) no Default or Event of
Default then exists or would arise as a result of such payment, and (B) the
Issuer shall be in pro forma compliance with all of the covenants set forth in
Section 5.13, such compliance to be determined on the basis of the financial
information most recently delivered pursuant to Section 4.3(a) or (b), as
applicable, as though such payment had been consummated on the last day of the
applicable period or date of determination, and (iii) with respect to any
employee of any Note Party, reasonable compensation, severance, or employee
benefit arrangements in the ordinary course of business and consistent with
industry practice so long as it has been approved by such
 

 
 
Note Party’s Board of Directors in accordance with Applicable Laws; provided,
that notwithstanding anything to the contrary contained in this Agreement, the
Issuer and its Subsidiaries shall not enter into any employment or compensation
agreement after the Closing Date that provides for aggregate compensation in
excess of $150,000 per Fiscal Year without the prior written consent of Agent.
 

(c) Solely for purposes of Section 5.9(b), by their signatures to this
Agreement, Paul W. Mobley and A. Scott Mobley acknowledge and agree to the
restrictions set forth in Section 5.9(b) and so long as any Obligations remain
outstanding, agree to defer (but not waive) any and all compensation payable to
each of them under their respective employee compensation agreements to the
extent in excess of that permitted in Section 5.9(b). Except as expressly set
forth in this Section 5.9, nothing in this Agreement shall alter, amend or
prejudice the rights and obligations of the Issuer, Paul W. Mobley and/or A.
Scott Mobley under the respective compensation agreements currently in effect
and on file with the SEC.
 

5.10 Guarantee. Except for Permitted Debt or any Guarantee of Permitted Debt,
assume, Guarantee, endorse (other than checks and drafts received by the Issuer
in the ordinary course of business), or otherwise be or become directly or
contingently responsible or liable, or permit any Subsidiary to assume,
Guarantee, endorse, or otherwise be or become directly or contingently
responsible or liable (including, any agreement to purchase any obligation,
stock, Assets, goods, or services or to supply or advance any funds, Assets,
goods, or services, or any agreement to maintain or cause such Person to
maintain, a minimum working capital or net worth, or otherwise to assure the
creditors of any Person against loss) for the obligations of any other Person;
or pledge or hypothecate, or permit any Subsidiary to pledge or hypothecate, any
of its Assets as security for any liabilities or obligations of any other
Person.
 

5.11 Transactions with Affiliates. Enter into any transaction, including
borrowing or lending and the purchase, sale, or exchange of property or the
rendering of any service (including management services), with any Affiliate, or
permit any Subsidiary to enter into any transaction, including borrowing or
lending and the purchase, sale, or exchange of property or the rendering of any
service (including management services), with any Affiliate, other than (i) in
the ordinary course of and pursuant to the reasonable requirements of the
Issuer’s or its Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Issuer or its Subsidiary than might be obtained in a comparable
arm’s length transaction with a Person not an Affiliate, (ii) Permitted
Investments, Permitted Restricted Payments, and Permitted Issuances, and (iii)
payments required as a result of customary and reasonable indemnification
agreements, arrangements or obligations for the benefit of directors, managers
and officers of the Note Parties (but solely in their capacities as such), and
any Observer (in its capacity as such), in each case in the ordinary course of
business consistent with past practice or pursuant to the express terms hereof.
 

5.12 Securities Issuance. Issue, or permit any Subsidiary to issue, any
additional Ownership Interests other than Permitted Issuances.
 

5.13
Financial Condition. Permit or suffer:
 

 
 
(a) the Consolidated Lease Adjusted Leverage Ratio, measured as of the end of
each Fiscal Quarter, at any time to be more than the applicable ratio set forth
in the following table for the applicable date set forth opposite thereto:
 

Applicable Ratio
Applicable Date
4.0:1.0
March 31, 2020
3.8:1.0
June 30, 2020, September 30, 2020 and
December 31, 2020
3.0:1.0
March 31, 2021, June 30, 2021, September
30, 2021 and December 31, 2021
2.7:1.0
March 31, 2022, June 30, 2022, September
30, 2022 and December 31, 2022
2.2:1.0
The end of each Fiscal Quarter thereafter

 

(b) the Consolidated Fixed Charge Coverage Ratio, measured for the trailing 4
Fiscal Quarter period as at the last day of each Fiscal Quarter, commencing with
the Fiscal Quarter ending March, 2020, at any time to be less than the required
amount set forth in the following table for the applicable period set forth
opposite thereto:

 
Applicable Ratio
Applicable Period
2.00:1.0
For the 4 Fiscal Quarter period ending March 31, 2020, June 30, 2020, September
30, 2020 and December 31, 2020
2.25:1.0
For the 4 Fiscal Quarter period ending March 31, 2021, June 30, 2021, September
30, 2021 and December 31, 2021
2.50:1.0
For the 4 Fiscal Quarter period ending each Fiscal Quarter thereafter

 

(c) Qualified Cash of the Issuer plus amounts shown owing to the Issuer with
respect to the Specified Trust Accounts in an aggregate amount not to exceed
$100,000, each measured at the end of each Fiscal Month, commencing with the
Fiscal Month ending February 29, 2020, to be less than $200,000.
 

5.14 OFAC. Permit or cause the Issuer or any Controlled Entity to, (a) be or
become subject at any time to any statute, rule, law, regulation, ordinance,
order, restriction, or list of any government agency that prohibits or limits
the Purchasers from holding the Notes or from otherwise conducting business with
the Note Parties; (b) directly or indirectly have any investment
 

 
 
in or engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of any of the Notes)
with any Person if such investment, dealing or transaction (i) would cause the
Agent or any Purchaser to be in violation of any law or regulation applicable to
the Agent or such Purchaser, or (ii) is prohibited by or subject to sanctions
under any U.S. Economic Sanctions Laws; or (c) engage, or permit any Subsidiary
or Affiliate to engage, in any activity that could subject such Person, the
Agent or any Purchaser to sanctions under the Comprehensive Iran Sanctions,
Accountability and Divestment Act or any similar (federal or state) law or
regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions Laws.
 

5.15 Fiscal Year; Accounting Methods. Change its Fiscal Year or its method of
accounting (other than as may be required to conform to GAAP).
 

5.16 Burdensome Agreements. Enter into or permit to exist any contractual
obligation (other than this Agreement, any other Note Document) that: (a) limits
the ability (i) of any Subsidiary to make Restricted Payments or other
Distributions to any Note Party or to otherwise transfer property to any Note
Party, (ii) of any Subsidiary to Guarantee the Obligations, (iii) of any
Subsidiary to make or repay loans to a Note Party, or (iv) of the Note Parties
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person in favor of the Agent and the Purchasers; or (b) requires the
grant of a Lien (other than a Permitted Lien) to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person;
provided, however, that in no event shall the foregoing clauses (a) and (b)
preclude (1) limitations in respect of specific property encumbered to secure
payment of particular Debt (including Finance Leases and purchase money Debt) or
to be sold pursuant to an executed agreement with respect to a Permitted
Disposition, (2) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
other agreements entered into in the ordinary course of business (provided that
such restrictions are limited to the property or assets secured by such Liens or
the property or assets subject to such leases, licenses or other agreements, as
the case may be), (3) limitations pursuant to applicable requirements of law or
(4) limitations customarily contained in partnership agreements, limited
liability company organizational governance documents, asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business that restrict the transfer of ownership interests in such partnership,
limited liability company or similar Person.
 

5.17 Prepayments and Amendments.
 
 
(a) Optionally prepay, redeem, defease, purchase, or otherwise acquire, or
permit any Subsidiary to optionally prepay, redeem, defease, purchase, or
otherwise acquire, any Debt of any Note Party or its Subsidiaries, other than
the Obligations in accordance with this Agreement;
 

(b) Make any payment, or permit any Subsidiary to make any payment on account of
Debt that has been contractually subordinated in right of payment to the
Obligations if such payment is not permitted at such time under the
subordination terms and conditions;
 

(c) Directly or indirectly, amend, modify, or change, or permit any Subsidiary
to directly or indirectly, amend, modify, or change, any of the terms or
provisions of any
 

 
 
agreement, instrument, document, indenture, or other writing evidencing or
concerning Permitted Debt other than the Obligations in accordance with this
Agreement; or
 

(d) Directly or indirectly, amend, modify, or change, or permit any Subsidiary
to directly or indirectly, amend, modify, or change, the Governing Documents of
any Note Party or any of its Subsidiaries if the effect thereof, either
individually or in the aggregate, could reasonably be expected to be materially
adverse to the interests of the Purchasers; provided, that the Issuer shall not
amend its articles of incorporation (including pursuant to a certificate of
designation) or take any action to authorize, create, offer, or issue any shares
of capital stock or other Ownership Interests other than Common Stock, including
without limitation any preferred stock or other Ownership Interests or rights or
securities exercisable or exchangeable for or convertible into any shares of
capital stock or other Ownership Interests other than Common Stock, in each case
without the prior written consent of the Purchasers which may be given or
withheld in the Purchasers’ sole discretion.
 

5.18 Tax Account. Use any monies on deposit in the Tax Account for any purpose
other than payment of income taxes without the prior written consent of Agent,
it being understood and agreed that any amounts in the Tax Account not used for
the payment of income taxes in a particular year may be used for income taxes in
subsequent years. If such deposited Estimated Tax Amounts exceed the amount of
the income tax liability with respect to the same periods made within 60 days of
April 15 or thereafter, the excess amounts may be released to the balance sheet
(“Tax Account Release”). If not released to the balance sheet excess amounts may
be used to offset future quarterly Estimated Tax Amounts.
 

5.19 Settlement of Disputes. Agree to or enter into any settlement with respect
to any suits, proceedings, claims or disputes pending or threatened against a
Note Party or any of its Subsidiaries in an amount individually or in the
aggregate in excess of $200,000.
 

ARTICLE 6
 
EVENTS OF DEFAULT AND REMEDIES
 

6.1 Events of Default. The occurrence of any one or more of the following
events, acts or occurrences shall constitute an event of default (an “Event of
Default”) hereunder:
 

(a) the Issuer fails to pay when due any principal under the Notes or any
payment of interest, fees, Expenses or any other amount payable hereunder or
under any Note Document;
 

(b) the Issuer fails to observe or perform any of the covenants and agreements
set forth in Sections 4.2, 4.3, 4.4, 4.5, 4.8, 4.13, 4.14, or 4.17 or Article 5
of this Agreement, or Section 7 of the Guaranty and Security Agreement, or there
is a breach by the Issuer of its obligations under the Board Observer Agreement;
 

(c) Any Note Party fails to observe or perform any covenant or agreement (other
than those covenants and agreements described in Sections 6.1(a) and 6.1(b)) set
forth in this Agreement or the Note Documents (other than the Warrants and the
Investors’ Rights Agreement), and such failure continues for 30 days after the
earlier to occur of (i) the Issuer
 

 
 
obtaining Knowledge of such failure or (ii) the Agent’s dispatch of notice to
the Issuer of such failure;
 

(d) Any representation, warranty or certification made by any Note Party or any
officer or employee of any Note Party in this Agreement or any Note Document, in
any certificate, financial statement or other document delivered pursuant to
this Agreement or any Note Document proves to have been misleading or untrue in
any material respect when made or certified, or if any such representation,
warranty or certification is withdrawn;
 

(e) Any Note Party fails to pay when due any payment in respect of its Debt
(other than under this Agreement) in excess of $200,000;
 

(f) (i) Any event or condition occurs that: (x) results in the acceleration of
the maturity of any Debt of any Note Party with an aggregate principal amount in
excess of $200,000 (other than under this Agreement); or (y) permits (or, with
the giving of notice or lapse of time or both, would permit) the holder or
holders of such Debt or any Person acting on behalf of such holder or holders to
accelerate the maturity thereof, or (ii) any “Event of Default” under and as
defined in any Convertible Subordinated Note occurs;
 

(g) Any Note Party (i) commences a voluntary Insolvency Proceeding seeking
liquidation, reorganization or other relief with respect to itself or its Debt
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official over it or any substantial part of its property, or
consents to any such relief or to the appointment of or taking possession by any
such official in an involuntary Insolvency Proceeding, (ii) fails generally or
admits in writing its inability to pay its Debt as it becomes due, makes an
assignment for the benefit of its creditors, (iii) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (iv) is
adjudicated as insolvent or to be liquidated, or (v) or takes any action to
authorize any of the foregoing;
 

(h) An involuntary Insolvency Proceeding is commenced against any Note Party
seeking liquidation, reorganization or other relief with respect to it or its
Debt or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property and any of
the following events occur: (i) the petition commencing the Insolvency
Proceeding is not timely controverted; (ii) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof; (iii) an interim trustee is appointed to take possession of
all or a substantial portion of the Assets of, or to operate all or any
substantial portion of the business of, such Note Party; or (iv) an order for
relief shall have been issued or entered therein;
 

(i) Any one or more Note Parties suffers (i) one or more judgments in the
aggregate amount in excess of $200,000 which are not covered by insurance, or
(ii) one or more writs, warrant of attachment, or similar process which are not
released, vacated or fully bonded within 30 days of its issue or levy;
 

 
 
(j) A judgment creditor obtains possession of any of the Assets of any one or
more Note Party in excess of $200,000 by any means, including levy, distraint,
replevin, or self- help;
 

(k) Any order, judgment or decree is entered decreeing the dissolution of any
Note Party, or any individual Guarantor dies;
 

(l) Any Note Party is enjoined, restrained or in any way prevented by court
order from continuing to conduct all or any material part of its business
affairs, or any Note Party voluntarily ceases to conduct its business as a going
concern (other than to the extent permitted by Section 5.4);
 

(m) A notice of lien, levy or assessment is filed of record with respect to any
or all of any Note Party’s Assets by any Governmental Authority, or any taxes or
debts owing at any time hereafter to any Governmental Authority becomes a Lien
(whether inchoate or otherwise) upon any Assets of any Note Party and the same
is not paid on the payment date thereof, in each case except for Permitted
Liens;
 

(n) Any Reportable Event, which the Required Purchasers determine constitutes
grounds for the termination of any Plan by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a trustee to administer any such Plan, shall have occurred and be
continuing thirty (30) days after written notice of such determination shall
have been given to the Issuer by the Agent, or any such Plan shall be terminated
within the meaning of Title IV of ERISA, or a trustee shall be appointed by the
appropriate United States District Court to administer any such Plan, or the
Pension Benefit Guaranty Corporation shall institute proceedings to terminate
any Plan in any such ERISA Event or Events or action or actions, individually or
in the aggregate, would result in a claim against or liability of the Issuer or
any of the Subsidiaries;
 

(o) Any event occurs that would permit the Pension Benefit Guaranty Corporation
to terminate any Plan;
 

(p)
Any Change of Control occurs;
 

(q) Any of the Note Documents fails to be in full force and effect for any
reason, or the Agent fails to have a perfected Lien in and upon all of the
Collateral;
 

(r) Any counterparty to a Material Contract commences or becomes the subject of
any Insolvency Proceeding or provides written notice that it is terminating or
intends to renegotiate or terminate its commercial relationship with any Note
Party or any of its Subsidiaries, or any Material Contract is terminated by
operation of law or by any party thereto prior to the termination or expiration
of the stated term of such Material Contract (but including the period or any
extensions or renewals thereof which are contemplated by the terms thereof as of
the date hereof); provided that such Event of Default with respect to the SOFO
Distribution Agreement shall be deemed not to have occurred if it has been
replaced with a distribution agreement with a reasonable replacement
counterparty within 30 days after Sofo Foods’s last delivery;
 

 
 
(s) If (i) any Life Insurance Policy is terminated, (ii) any Life Insurance
Policy is scheduled to terminate or expire and Issuer fails to deliver a renewal
or substitute policy to Agent within 30 days before the scheduled termination
date, (iii) Issuer fails to pay any premium on any Life Insurance Policy when
due, or (iv) Issuer takes any other action that impairs or would be reasonably
likely to impair the value of any Life Insurance Policy;
 

(t) Any Guarantor revokes or disputes the validity of, or liability under, his,
her or its guaranty under the Guaranty and Security Agreement;
 

(u) Any (i) event of default (howsoever defined under any Franchise Agreement)
under any Franchise Agreement as it relates to the failure by such Franchisee to
make any material payment required thereunder if such payment is not made within
thirty (30) days of the date on which it was originally due, (ii) any Franchisee
instituting or consenting to the institution of any Insolvency Proceeding or
making an assignment for the benefit of creditors, or
(iii) any Franchisee applying for or consenting to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or substantially all of its property; in each case,
which, either individually or in the aggregate with all other such similar
events under any Franchise Agreement, could reasonably be expected to have a
Material Adverse Effect;
 

(v) (i) Any of the subordination provisions of any Convertible Subordinated Note
(the “Subordination Provisions”) shall, in whole or in part, terminate, cease to
be effective or cease to be legally valid, binding and enforceable against any
holder of any Convertible Subordinated Note; or (ii) the Issuer or any other
Note Party shall, directly or indirectly, disavow or contest in any manner (A)
the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Agent and the Purchasers or (C) that all payments of principal of or premium and
interest on the applicable Convertible Subordinated Note , or realized from the
liquidation of any property of any Note Party, shall be subject to any of the
Subordination Provisions; or
 

(w) Any Note Party fails to observe or perform any covenant or agreement set
forth in the Warrants or the Investors’ Rights Agreement, and such failure
continues for 30 days after the Agent’s dispatch of notice to the Issuer of such
failure.
 

6.2 Remedies. Upon the occurrence of any Event of Default described in Section
6.1(g) or 6.1(h), the Purchasers’ obligation hereunder to purchase any Notes or
make any loans or other financial accommodations to the Issuer shall immediately
terminate, and the Obligations shall become immediately due and payable without
any election or action on the part of the Agent or the Purchasers, without
presentment, demand, protest or notice of any kind, all of which the Issuer
hereby expressly waives. Upon the occurrence and continuance of any other Event
of Default, either or both of the following actions may be taken upon the
election of the Required Purchasers:
 

(a) without notice of their election and without demand, immediately terminate
the commitments, whereupon the Purchasers’ obligation hereunder to purchase any
Notes or make any other financial accommodations to the Issuer shall immediately
terminate; and
 

 
 
(b) without notice of their election and without demand, declare the Obligations
to be due and payable, whereupon the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Issuer hereby expressly waives, and the Issuer shall promptly pay the
outstanding principal amount of the Notes, plus accrued and unpaid interest
thereon, and all other amounts due under the Note Documents.
 

6.3 Appointment of Receiver or Trustee. The Issuer hereby irrevocably agrees
that the Agent and the Required Purchasers, have the right under this Agreement,
upon the occurrence and during the continuance of an Event of Default, to seek
the appointment of a receiver, trustee or similar official over the Issuer to
effect the transactions contemplated by this Agreement, and that the Agent and
the Required Purchasers are entitled to seek such relief. The Issuer hereby
irrevocably agrees not to object to such appointment on any grounds other than
that no Event of Default is then continuing.
 

6.4 Power of Attorney. The Issuer hereby appoints the Agent (and all Persons
designated by the Agent) as the Issuer’s true and lawful attorney (and
agent-in-fact), with full powers of substitution, for the purposes provided in
this section. The Agent, or its designee, may, without notice and in either its
or the Issuer’s name, but at the cost and expense of the Issuer:
 

(a) Endorse the Issuer’s name on any payment item or other proceeds of
Collateral (including proceeds of insurance) that come into the Agent’s
possession or control; and
 

(b) During the continuance of an Event of Default, (i) notify any account
debtors of the assignment of their accounts, demand and enforce payment of
accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to accounts;
(ii) settle, adjust, modify, compromise, discharge or release any accounts or
other Collateral, or any legal proceedings brought to collect accounts or
Collateral; (iii) sell or assign any accounts and other Collateral upon such
terms, for such amounts and at such times as the Required Purchasers deem
advisable; (iv) collect, liquidate and receive balances in deposit accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign the Issuer’s name to a proof of claim or other
document in a bankruptcy of an account debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to the Issuer, and notify postal authorities to deliver any such mail
to an address designated by the Agent; (vii) endorse any chattel paper,
document, instrument, bill of lading, or other document or agreement relating to
any accounts, inventory or other Collateral;
(viii) use the Issuer’s stationery and sign its name to verifications of
accounts and notices to account debtors; (ix) use information contained in any
data processing, electronic or information systems relating to Collateral; (x)
make and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument for which the Issuer is a beneficiary; and, (xii)
take all other actions as the Purchasers reasonably deem appropriate to fulfill
the Issuer’s obligations under this Agreement and the Note Documents.
 

6.5 Remedies Cumulative. The rights and remedies of the Agent and the Purchasers
herein and in the other Note Documents are cumulative, and are not exclusive of
any other rights, powers, privileges, or remedies, now or hereafter existing, at
law, in equity or otherwise.
 

 
 
ARTICLE 7 AGENCY
7.1
Appointment and Authority. Each of the Purchasers hereby irrevocably appoints
Corbel SBIC to act on its behalf as the Agent hereunder and under the other Note
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article 7 are solely for the benefit of the
Agent and the Purchasers, and neither the Issuer nor any other Note Party shall
have any rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Note Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) duties or
obligations arising under agency doctrine of any Applicable Law, all of which
duties and obligations are expressly disclaimed. Instead such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between or among contracting parties.
 

7.2 Rights as a Purchaser. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Purchaser as any other Purchaser
and may exercise the same as though it were not the Agent, and the term
“Purchaser” or “Purchasers” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, any Note Party or any Subsidiary or other Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Purchasers.
 

 
7.3
Exculpatory Provisions.
 
  (a) The Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Note Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Agent:
 

(i) shall not be subject to any fiduciary or other express or implied duties,
regardless of whether a Default may occur, has occurred, or is continuing;
 

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Note Documents that the Agent is required to
exercise as directed in writing by the Required Purchasers (or such other number
or percentage of the Purchasers as shall be expressly provided for herein or in
the other Note Documents); provided, that the Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Agent to liability or that is contrary to any Note Document or Applicable
Law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under the Bankruptcy Code or any other Applicable Law; and
 

 
 
(iii) shall not, except as expressly set forth herein and in the other Note
Documents, have any duty to disclose, and shall not be liable for any failure to
disclose or incomplete disclosure of, any information relating to the Issuer or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Agent or any of its Affiliates in any capacity.
 

(b) The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Purchasers (or such other
number or percentage of the Purchasers as shall be necessary, or as the Agent
may believe is necessary, under specified circumstances), or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction and reflected in a final and nonappealable judgment. The
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Agent in writing by the Issuer or
a Purchaser.
 

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, representation or warranty made in or in
connection with this Agreement or any other Note Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the occurrence of any Event of Default or Default or the facts or
circumstances giving rise thereto, (v) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Note Document or any
other agreement, instrument or document, or
(vi) the satisfaction of any condition set forth in Article 2 or referenced
elsewhere herein, other than to confirm upon request the receipt of items
expressly required to be delivered to the Agent.
 

7.4 Reliance by the Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, (a) any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by a proper Person or (b) any statement made to it orally or by
telephone and believed by it to have been made by a proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the purchase of Notes or any other loan or financial
accommodation made hereunder that by its terms must be fulfilled to the
satisfaction of a Purchaser, the Agent may presume that such condition is
satisfactory to such Purchaser unless the Agent shall have received written
notice to the contrary from such Purchaser prior to the purchase of such Note or
making of any loan or other financial accommodation. The Agent may consult with
legal counsel (who may be counsel for the Issuer), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 

7.5 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Note Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article 7 shall apply to any such sub-agent and to the
Related Parties of the Agent and any such sub agent, and shall apply to the
activities as the Agent. The Agent shall not be responsible for the negligence
or misconduct of any sub-agents except to the extent
 

 
 
that a court of competent jurisdiction determines in a final and nonappealable
judgment that the Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
 

7.6 Resignation of the Agent.

 
(a) The Agent may at any time give notice of its resignation to the Purchasers
and the Issuer. Upon receipt of any such notice of resignation, the Required
Purchasers shall have the right to appoint a successor. If no such successor
shall have been so appointed by the Required Purchasers and shall have accepted
such appointment within 30 days after the resigning Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Purchasers)
(the “Resignation Effective Date”), then the resigning Agent may (but shall not
be obligated to), on behalf of the Purchasers, appoint a successor Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
 

(b) With effect from the Resignation Effective Date: (i) the resigning Agent
shall be discharged from its duties and obligations hereunder and under the
other Note Documents (except that in the case of any collateral security held by
the Agent on behalf of the Purchasers under any of the Note Documents, the
resigning Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (ii) except for any indemnity payments
owed to the resigning Agent, all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Purchaser directly, until such time, if any, as the Required Purchasers
appoint a successor Agent as provided for above. Upon the acceptance of a
successor’s appointment as the Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
resigning Agent (other than any rights to indemnity payments owed to the
resigning Agent), and the resigning Agent shall be discharged from all of its
duties and obligations hereunder or under the other Note Documents. The fees
payable by the Issuer to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Issuer and such successor.
After the resigning Agent’s resignation hereunder and under the other Note
Documents, the provisions of this Article 7 and Section 9.3 shall continue in
effect for the benefit of such resigning Agent, its sub-agents and its
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the resigning Agent was acting as the Agent.
 

7.7 Non-Reliance on the Agent and Other Purchasers. Each Purchaser acknowledges
that it has, independently and without reliance upon the Agent or any other
Purchaser or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own analysis and decision to
enter into this Agreement. Each Purchaser also acknowledges that it will,
independently and without reliance upon the Agent or any other Purchaser or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Note Document
or any related agreement or any document furnished hereunder or thereunder.
 

7.8 No Other Duties, etc. Notwithstanding anything in this Agreement or any
other Note Document to the contrary, none of the Persons listed on the cover
page hereof shall have any
 

 
 
powers, duties or responsibilities under this Agreement or any of the other Note
Documents, except in its capacity, as applicable, as the Agent or a Purchaser
hereunder.
 

7.9 The Agent May File Proofs of Claim. In case of the pendency of any
proceeding under the Bankruptcy Code or any other Applicable Law or any other
judicial proceeding relative to any Note Party, the Agent (irrespective of
whether the principal of any Note shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on any Purchaser) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:
 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Notes and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Purchasers and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Purchasers and the Agent and their respective agents and counsel and all
other amounts due the Purchasers and the Agent under Sections 1.7 and 9.3)
allowed in such judicial proceeding; and
 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Purchaser to make such payments to the Agent and, in the event that the
Agent shall consent to the making of such payments directly to the Purchasers,
to pay to the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 1.7 and 9.3.
 

7.10 Collateral and Guaranty Matters.
 

(a)
The Purchasers irrevocably authorize the Agent, at its option and in its
discretion:
 

(i)
to release any Lien on any property granted to or held by the Agent
under any Note Document (A) upon termination of any commitments and payment in
full of all Obligations (other than contingent indemnification obligations), (B)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted under the
Note Documents, or (C) subject to Section 9.4, if approved, authorized or
ratified in writing by the Required Purchasers;
 

(ii) to subordinate any Lien on any property granted to or held by the Agent
under any Note Document to the holder of any Lien on such property that is a
Permitted Lien; and
 

(iii) to release any Guarantor from its obligations under the guaranty under the
Guaranty and Security Agreement if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Note Documents.
 

 
 
Upon request by the Agent at any time, the Required Purchasers will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the guaranty under the Guaranty and Security Agreement
pursuant to this Section 7.10.
 

(b) The Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Note Party in
connection therewith, nor shall the Agent be responsible or liable to the
Purchasers for any failure to monitor or maintain any portion of the Collateral.
 

ARTICLE 8
 
PURCHASER REPRESENTATIONS AND WARRANTIES
 

In order to induce the Issuer to enter into this Agreement and to issue and sell
the Notes and the Warrants, each of the Purchasers hereby represents and
warrants to the Issuer that on the Closing Date:
 

8.1 Purchase Entirely for Own Account. Each Purchaser acknowledges that this
Agreement is made with such Purchaser in reliance upon such Purchaser’s
representation to the Issuer, which such Purchaser confirms by executing this
Agreement, that the Notes, the Warrants, and any Common Stock issuable upon
exercise of the Warrants (collectively, the “Securities”) will be acquired for
investment for such Purchaser’s own account, not as a nominee or agent (unless
otherwise specified on such Purchaser’s signature page hereto), and not with a
view to the resale or distribution of any part thereof, and that such Purchaser
has no present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, each Purchaser further
represents that such Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Securities. If other than an individual, each Purchaser also represents it has
not been organized solely for the purpose of acquiring the Securities.
 

8.2 Accredited Investor. Each Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act.
 

ARTICLE 9 MISCELLANEOUS
9.1
Notices. All notices, requests and other communications to any party hereunder
shall be in writing (including facsimile or other electronic transmission or
similar writing) and shall be given to such party at its address or facsimile
number set forth on the signature pages hereof or such other address or
facsimile number as such party may hereafter specify by notice to the other
party in accordance with this Section 9.1. Each such notice, request or other
communication shall be effective (a) if delivered in person, when delivered, (b)
if delivered by facsimile transmission, on the date of transmission if
transmitted on a Business Day before 4:00 p.m., Pacific time, otherwise on the
next Business Day, (c) if delivered electronically, upon receipt
 

 
 
thereof by the recipient; (d) if delivered by overnight courier, one (1)
Business Day after delivery to the courier properly addressed and (e) if mailed,
upon the third (3rd) Business Day after the date deposited into the U.S. Mail,
certified or registered; provided, that actual notice, however and from whomever
given or received, shall always be effective on receipt; provided, further, that
notices sent by the Agent or any Purchaser in connection with such Person’s
exercise of its enforcement rights against any of its collateral shall be deemed
given when deposited in the mail or personally delivered, or, where permitted by
law, transmitted by facsimile.
 

9.2 No Waivers. No failure or delay by the Agent or any Purchaser in exercising
any right, power or privilege hereunder or under any other Note Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
 

9.3 Expenses; Documentary Taxes; Indemnification.
 

(a) The Issuer shall pay all out-of-pocket Expenses of the Agent and the
Purchasers on demand.
 

(b) The Issuer shall pay and indemnify the Agent and each Purchaser against any
and all transfer taxes, documentary taxes, assessments, or charges made by any
Governmental Authority and imposed by reason of the execution and delivery of
this Agreement, any of the other Note Documents, or any other document,
instrument or agreement entered into in connection herewith.
 

(c) The Issuer shall and hereby covenants and agrees to indemnify, protect,
defend and hold harmless the Agent, each Purchaser and each of their Related
Parties (collectively, the “Indemnified Persons” and individually, an
“Indemnified Person”) from and against (i) any and all losses, claims, damages,
liabilities, deficiencies, judgments, costs and expenses (including reasonable
attorneys’ fees incurred pursuant to proceedings arising under the Bankruptcy
Code) (collectively, “Losses”) suffered or incurred by any Indemnified Person
(except to the extent that any such Losses are finally judicially determined to
have resulted from the gross negligence or willful misconduct of the Indemnified
Person seeking indemnification) arising out of or by reason of any litigations,
investigations, claims or proceedings (whether administrative, judicial or
otherwise), including discovery, whether or not such Indemnified Person is
designated a party thereto, which arise out of or are in any way related to (A)
this Agreement, the other Note Documents or the transactions contemplated hereby
or thereby, (B) any actual or proposed use by the Issuer of the proceeds of the
Notes, or (C) the Agent’s and each Purchaser’s entering into this Agreement, the
other Note Documents or any other agreements and documents relating hereto;
 
(ii) any such Losses arising out of or by reason of the use, generation,
manufacture, production, storage, release, threatened release, discharge,
disposal or presence on, under or about the Issuer’s operations or property or
property leased by the Issuer of any material, substance or waste which is or
becomes designated as Hazardous Materials; and (iii) any such Losses suffered or
incurred in connection with any remedial or other action taken by the Issuer or
the Agent in connection with compliance by the Issuer with any federal, state or
local environmental laws, acts, rules, regulations, orders, directions,
ordinances, criteria or guidelines (except to the extent that any such Losses
are finally judicially determined to have resulted from the gross negligence or
willful misconduct of the Indemnified Person seeking indemnification).
 

 
 
(d) Without limiting the foregoing provision, (i) the Issuer hereby covenants
and agrees to indemnify, protect, defend and hold harmless each Indemnified
Person from any Losses suffered or incurred as a result of any inaccuracy in or
breach of any of the representations or warranties of the Issuer contained in
this Agreement or any other Note Document, and (ii) the Issuer hereby covenant
and agree to indemnify, protect, defend and hold harmless each Indemnified
Person from any Losses suffered or incurred as a result of any breach or non-
fulfillment of any covenant, agreement or obligation to be performed by the
Issuer pursuant to this Agreement or any other Note Document.
 

(e) No Purchaser’s or other Indemnified Person’s rights to indemnification or
other remedies based on any inaccuracy in or breach or violation of the
representations, warranties, covenants and agreements of the Issuer contained
herein or in any other Note Documents will be affected by any investigation
conducted by Agent, any Purchaser or any other Indemnified Person with respect
to, or any knowledge acquired by Agent, any Purchaser or any other Indemnified
Person at any time, with respect to the accuracy or inaccuracy of or compliance
with or violation of, any such representation, warranty, covenant or agreement.
 

(f) To the fullest extent permitted by Applicable Law, the Issuer shall not
assert, and hereby unconditionally and irrevocably waives, any claim against any
Indemnified Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Note Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Note or the use of the proceeds
thereof. No Indemnified Person shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnified Person through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Note Documents or the transactions
contemplated hereby or thereby.
 

(g) The Issuer’s obligations under this Section 9.3 and Section 1.8 shall
survive any termination of this Agreement and the Note Documents and the payment
and satisfaction in full of the Obligations, and are in addition to, and not in
substitution of, any other of its obligations set forth in this Agreement.
 

(h) If and to the extent that the indemnification obligations of the Issuer is
unenforceable for any reason, but without limiting the proviso in Section 9.3(d)
above, the Issuer hereby agrees to make the maximum contribution to the payment
and satisfaction of such obligations to the Agent and the Purchasers which is
permissible under Applicable Law.
 

9.4 Amendments and Waivers.
 

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Note Document (other than any fee letter entered into in
connection herewith), and no consent with respect to any departure by any Note
Party therefrom, shall be effective unless the same shall be in writing and
signed by the Required Purchasers (or by the Agent at the written request of the
Required Purchasers) and the Note Parties that are party thereto and then any
such waiver or consent shall be effective, but only in the specific instance and
for the
 

 
 
specific purpose for which given; provided, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Purchasers directly
affected thereby and all of the Note Parties that are party thereto, do any of
the following:
 

(i) increase the scope or amount of or extend the expiration date of any
commitment or obligation of any Purchaser;
 

(ii) postpone or delay any date fixed by this Agreement or any other Note
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Note Document (other than mandatory prepayments),
 

(iii) reduce the principal of, or the rate of interest on, the Notes or any
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Note Document;
 

(iv) amend, modify, or eliminate this Section 9.4 or any provision of this
Agreement providing for consent or other action by all Purchasers;
 

(v)
amend, modify, or eliminate Section 7.10;
 

(vi) other than as permitted by Section 7.10 of this Agreement, release the
Agent’s Lien in and to any of the Collateral;
 

(vii)
amend, modify, or eliminate the definition of “Required Purchaser”;
 

(viii)
contractually subordinate any of the Agent’s Liens; or
 

(ix) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by or consented to under the terms hereof or the
other Note Documents, release the Issuer or any Guarantor from any obligation
for the payment of money or consent to the assignment or transfer by the Issuer
or any Guarantor of any of its rights or duties under this Agreement or the
other Note Documents.
 

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate:
 

(i) the definition of, or any of the terms or provisions of, the Fee Letter or
any other fee letter entered into in connection with this Agreement, without the
written consent of the Agent and the Issuer (and shall not require the written
consent of any of the Purchasers);
 

(ii) any provision of Article 7 pertaining to the Agent, or any other rights or
duties of the Agent under this Agreement or the other Note Documents, without
the written consent of the Agent, the Issuer, and the Required Purchasers; and
 

(c) Notwithstanding anything to the contrary in this Section 9.4, any amendment,
modification, elimination, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Note Document that
relates only to the
 

 
 
relationship of the Agent and the Purchasers among themselves, and that does not
affect the rights or obligations of any Note Party, shall not require consent by
or the agreement of any Note Party.
 

9.5 Successors and Assigns; Participations; Disclosure; Register.
 

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, except that the
Issuer may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Agent and the Purchasers and
any such prohibited assignment or transfer by the Issuer shall be void.
 

(b) Each Purchaser may make, carry or transfer the Obligations at, to or for the
account of, any of its branch offices or the office of an Affiliate of such
Purchaser or to any Federal Reserve Bank, all without the Issuer’s consent.
 

(c) Each Purchaser may, at its own expense, assign to one or more banks or other
financial institutions all or a portion of its rights (including voting rights)
and obligations under this Agreement and the other Note Documents; provided,
however, that as long as no Event of Default has occurred and is continuing, the
consent of the Issuer (such consent not to be unreasonably withheld, delayed or
conditioned) shall be required (it being understood that the consent of the
Issuer shall be deemed to have been given if the Issuer does not respond within
five
(5) Business Days of the Issuer’s receipt of a request to so consent). In the
event of any such assignment by the Purchasers pursuant to this Section 9.5(c),
such Purchaser’s obligations under this Agreement arising after the effective
date of such assignment shall be released and concurrently therewith,
transferred to and assumed by such assignee to the extent provided for in the
document evidencing such assignment. The provisions of this Section 9.5 relate
only to absolute assignments (whether or not arising as the result of
foreclosure of a security interest) and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by any Purchaser of any Obligation or any Note to any
Federal Reserve Bank or other financing source in accordance with Applicable
Law.
 
  (d) Each Purchaser may at any time sell to one or more banks or other
financial institutions (each a “Participant”) participating interests in the
Notes and in any other interest of such Purchaser hereunder. In the event of any
such sale by such Purchaser of a participating interest to a Participant, such
Purchaser’s obligations under this Agreement shall remain unchanged, such
Purchaser shall remain solely responsible for the performance thereof, and the
Issuer shall continue to deal solely and directly with such Purchaser in
connection with such Purchaser’s rights and obligations under this Agreement.
 

(e) The Issuer authorizes each Purchaser to disclose to any assignee under
Section 9.5(c) or any Participant (either, a “Transferee”) and any prospective
Transferee any and all financial information in such Purchaser’s possession
concerning the Issuer that has been delivered to such Purchaser by the Issuer
pursuant to this Agreement or that has been delivered to such Purchaser by the
Issuer in connection with such Purchaser’s credit evaluation prior to entering
into this Agreement; provided that such Transferee or prospective Transferee has
first agreed to be bound by the provisions of Section 9.6.
 

 
 
(f) The Agent, acting solely for this purpose as an agent of the Issuer, shall
maintain at its office a register for the recordation of the names and addresses
of each Purchaser, and the principal amounts of the loans owing to such
Purchaser pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Issuer and the Purchasers shall treat the Person whose
name is recorded in the Register pursuant to the terms hereof as a lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Issuer and Purchasers at any reasonable time and from time
to time upon reasonable prior notice. The obligations of the Issuer under this
Agreement and the other Note Documents are registered obligations and the right,
title and interest of the Purchasers and their assignees in and to such
obligations shall be transferable only upon notation of such transfer in the
Register. This Section 9.5(f) shall be construed so that such obligations are at
all times maintained in “registered form” within the meaning of Section 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related regulations
(and any other relevant or successor provisions of the Internal Revenue Code or
such regulations).
 

(g) With the consent of the Issuer (not to be unreasonably withheld, delayed or
conditioned), the Agent and each Purchaser may use Issuer’s and the Subsidiary’s
name(s) in advertising and promotional materials, and in conjunction therewith,
the Purchasers may disclose the amount of the Notes and the purpose thereof.
 
 9.6 Confidentiality.

 

(a) The Agent and each Purchaser agrees that (i) all information received prior
to the Closing Date from the Issuer or its representatives other than
information that was available to the Agent and the Purchasers on a
non-confidential basis prior to the disclosure by the Issuer or its
representative; and (ii) after the Closing Date, all material or non-public
information regarding Note Parties and their Subsidiaries, their operations,
assets, and existing and contemplated business plans (“Confidential
Information”) shall be treated by the Agent and each Purchaser in a confidential
manner, and shall not be disclosed by the Agent or any Purchaser to Persons who
are not parties to this Agreement, except: (A) to attorneys for and other
advisors, accountants, auditors, and consultants to the Agent and the Purchasers
who are subject to reasonably customary confidentiality restrictions or are
advised to keep such information confidential in accordance with this Section
9.6, (B) to Subsidiaries and Affiliates of the Agent and the Purchasers,
provided that any such Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 9.6, (C) as may be
required by regulatory authorities so long as such authorities are informed of
the confidential nature of such information, (D) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (D), the disclosing party
agrees to provide the Issuer with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to the Issuer pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation, and
(y) any disclosure under this clause (D) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (E) as may be agreed to
in advance by the Issuer or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, provided, that, (x)
prior to any disclosure under this clause (E) the disclosing party agrees to
provide the Issuer with prior notice thereof, to the extent
 

 
 
that it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to the Issuer pursuant to the terms of
the subpoena or other legal process, and (y) any disclosure under this clause
(E) shall be limited to the portion of the Confidential Information as may be
required by such Governmental Authority pursuant to such subpoena or other legal
process,
(F) as to any such information that is or becomes generally available to the
public (other than as a result of prohibited disclosure by the Agent or any
Purchaser or any of their Related Parties), (G) in connection with any
assignment, prospective assignment, sale, prospective sale, participation,
prospective participation, pledge or prospective pledge of the Purchasers’
interest under this Agreement, provided that any such Transferee or prospective
Transferee shall have agreed in writing to receive such information hereunder
subject to the terms of this Section, (H) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Note Documents; provided, that, prior
to any disclosure to any Person (other than any Note Party, the Agent, the
Purchasers, any of their respective Affiliates, or their respective counsel)
under this clause (H) with respect to litigation involving any Person (other
than any Note Party, the Agent, the Purchasers, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
the Issuer with prior notice thereof, and
(I) in connection with, and to the extent reasonably necessary for, the exercise
of any secured creditor remedy under this Agreement or under any other Note
Document.
 

(b) Agent and each Purchaser is aware, and will advise its representatives
(including any Board Observer) who are informed of the matters that are the
subject of this Agreement, of the restrictions imposed by United States
securities laws on the purchase or sale of securities by any person who has
received material, non-public information from the issues of such securities and
on the communication of such information to any other person where it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance on such information.
 

(c) In the event of the breach or a threatened breach by Agent or any Purchaser
of any of the provisions of this Section 9.6, the Issuer would suffer
irreparable harm, and in addition and supplementary to other rights and remedies
existing in its favor, the Issuer shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security).
 

9.7 Counterparts; Integration. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which when taken
together shall be deemed one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of an original
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by facsimile or other electronic transmission also shall deliver
a manually executed counterpart of this Agreement but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.
 

 
 
9.8 Severability. The provisions of this Agreement are severable. The
invalidity, in whole or in part, of any provision of this Agreement shall not
affect the validity or enforceability of any other of its provisions. If one or
more provisions hereof shall be declared invalid or unenforceable, the remaining
provisions shall remain in full force and effect and shall be construed in the
broadest possible manner to effectuate the purposes hereof.
 
 
9.9 Knowledge. For purposes of this Agreement, a Person will be deemed to have
knowledge of a particular fact or other matter if such Person is actually aware
of such fact or other matter. A Note Party will be deemed to have knowledge of a
particular fact or other matter if any officer of such Note Party has, or at any
time had, actual knowledge of such fact or other matter.
 

9.10 Additional Waivers.
 

(a) The Issuer agrees that checks and other instruments received by the Agent
and the Purchasers in payment or on account of the Obligations constitute only
conditional payment until such items are actually paid to the Agent and the
Purchasers and the Issuer waives the right to direct the application of any and
all payments at any time or times hereafter received by the Agent and the
Purchasers on account of the Obligations and the Issuer agrees that the Agent
and the Purchasers shall have the continuing exclusive right to apply and
reapply such payments in any manner as the Agent and the Purchasers may deem
advisable, notwithstanding any entry by the Agent and the Purchasers upon their
books.
 
 
(b) The Issuer waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, documents, instruments, chattel paper, and
guarantees at any time held by the Agent and the Purchasers on which the Issuer
may in any way be liable.
 
 
(c) Upon the occurrence and during the continuance of an Event of Default, the
Issuer waives the right and the right to assert a confidential relationship, if
any, it may have with any accountant, accounting firm and/or service bureau or
consultant in connection with any information requested by the Agent and the
Purchasers pursuant to or in accordance with this Agreement, and agrees that the
Agent and the Purchasers may contact directly any such accountants, accounting
firm and/or service bureau or consultant in order to obtain such information.
The Issuer shall be permitted to attend any meeting with such accountants,
accounting firm and/or service bureau or consultant; provided that no Event of
Default has occurred and is continuing.
 
 
9.11 Destruction of the Issuer’s Documents. Any documents, schedules, invoices
or other papers delivered to the Agent and the Purchasers may be destroyed by
the Agent and the Purchasers six months after they are delivered to or received
by the Agent and the Purchasers, unless the Issuer requests, in writing, the
return of the said documents, schedules, invoices or other papers and make
arrangements, at the Issuer’s expense, for their return.
 

9.12 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; CLASS ACTION WAIVER.
 

 
 
(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER NOTE DOCUMENT IN RESPECT OF SUCH
OTHER NOTE DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF
LAWS.
 

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE AGENT’S AND/OR THE
PURCHASERS’ OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. EACH PARTY HERETO WAIVES, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 9.12.
 

(c) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE OTHER NOTE DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 

(d) IF PERMITTED BY APPLICABLE LAW, EACH PARTY ALSO WAIVES THE RIGHT TO LITIGATE
IN COURT OR AN ARBITRATION PROCEEDING ANY DISPUTE AS A CLASS ACTION, EITHER AS A
MEMBER OF A CLASS OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY
GENERAL. EACH PARTY (I) CERTIFIES THAT NO ONE HAS REPRESENTED TO SUCH PARTY THAT
THE OTHER PARTY WOULD NOT SEEK TO ENFORCE JURY AND CLASS ACTION WAIVERS IN THE
EVENT OF SUIT, AND
 
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS, AGREEMENTS, AND
CERTIFICATIONS IN THIS SECTION.
 

 
 
9.13 Reference Provision. In the event the Jury Trial Waiver set forth above is
not enforceable, the parties elect to proceed under this Judicial Reference
Provision.
 

(a) With the exception of the items specified in clause (b) below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other Note Document will be resolved by
a reference proceeding in California in accordance with the provisions of
Sections 638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Note Documents, venue for the
reference proceeding will be in the state or federal court in the county or
district where the real property involved in the action, if any, is located or
in the state or federal court in the county or district where venue is otherwise
appropriate under Applicable Laws (the “Court”).
 

(b)
The matters that shall not be subject to a reference are the following:
 
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self- help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.
 

(c) The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within 10 days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).
 

(d) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within 15 days after the date of
selection of the referee, (ii) if practicable, try all issues of law or fact
within 120 days after the date of the conference and (iii) report a statement of
decision within 20 days after the matter has been submitted for decision.
 

(e) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within 15 days after service. All disputes relating to
 

 
 
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.
 

(f) Except as expressly set forth herein, the referee shall determine the manner
in which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
 

(g) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.
 

(h) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.
 

(i) THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER NOTE DOCUMENTS.
 

9.14 Patriot Act Notification. The Agent and the Purchasers are subject to the
Patriot Act and hereby notify the Issuer that pursuant to the requirements of
the Patriot Act, the Agent and
 

 
 
the Purchasers are required to obtain, verify and record information that
identifies the Issuer, which information includes the name and address of the
Issuer and other information that will allow the Agent and the Purchasers to
identify the Issuer in accordance with the Patriot Act.
 

9.15 Continuing Liability. The liability of the Issuer under this Agreement and
the other Note Documents to which the Issuer is a party includes Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Obligations after prior Obligations have been satisfied in
whole or in part.
 

9.16 Survival. All agreements, representations and warranties contained herein
and in the other Note Documents have been given as an inducement to and relied
upon by the party receiving such agreements, representations and warranties in
entering into this Agreement and shall survive the execution and delivery of
this Agreement and each of the other Note Documents, the issue, sale and
delivery of the Notes and the Warrants and payment therefor and any disposition
of the Notes or the Warrants by any Purchaser. Notwithstanding anything to the
contrary contained in this Agreement or the other Note Documents, all
indemnification provisions, including, without limitation, those contained in
Section 9.3 and Section 1.8 shall survive indefinitely.
 

*          *        *      

 
 
[remainder of this page intentionally left blank]
 

 
 

 
IN WITNESS WHEREOF. the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
ISSUER:                                                                        
NOBLE ROMAN'S, INC..
 
an Indiana corporation
 
 
Address for notices to the Issuer: 6612 E. 75th Street. Suite 450
 
Indianapolis, IN 96250 Attn: Paul W. Mobley
 
Email: pmobley@nobleromans.com
 
 
 
 
Solely for purposes of Section 5.9 of this Agreement:
 
A. Scott Mobley '
 
  M/l
Paul W. Mobley
 

 
 
THE AGENT AND
PURCHASER:                                                                                    
CORBEL CAPITAL PARTNERS SBIC,
L.P.,
 
as the Agent and as a Purchaser
 
 
By: 
Corbel Capital Advisors SBIC, LLC, itsneral Partner
 
 
By: 
y B. Schwartz
 
 
By:
 
 
 
 
By:
 
 
 
Na                         
.
 
an ging Member
/;:' a,                                              
===
Name: Michael H. Jones
 
Title:             
Managing Member
 
 
Address for notices to Agent and Purchaser: Corbel Capital Partners SBIC, L.P.
c/o Corbel Structured Equity Partners 11777 San Vicente Blvd., Suite 777 Los
Angeles, CA 90049
Attn: Michael H. Jones
 
Email: michael@corbelcap.com
 

 
 
Annex 1 To
Senior Secured Promissory Note and Warrant Purchase Agreement Definitions and
Construction
1.1 Definitions.                                           Initially capitalized
terms used in this Agreement shall have the following meanings:
 

“Additional Excess Cash Flow” has the meaning set forth in Section
1.5(c)(ii)(F)(1).
 

“Affiliate” means, with respect to any Person, any other Person (i) that,
directly or indirectly, controls, is controlled by or is under common control
with such Person; (ii) that directly or indirectly beneficially owns or controls
10% or more of any class of Ownership Interests of such Person; or (iii) 10% or
more of the voting stock of which is directly or indirectly beneficially owned
or held by such Person. For purposes of the foregoing, control (including
controlled by and under common control with) shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 

“Agent” is defined in the Preamble.
 

“Agreement” means this Senior Secured Promissory Note and Warrant Purchase
Agreement, as amended or restated from time to time in accordance with its
terms.
 

“Annual Compliance Certificate” has the meaning set forth in Section
1.5(c)(ii)(F)(1).
 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act), the Patriot Act.
 

“Applicable Laws” means all applicable laws, rules, regulations and orders of
any Governmental Authority, including without limitation, regulations issued by
the U.S. State Department or the Office of the Comptroller of the Currency,
Credit Protection Laws, the Fair Labor Standards Act, and the Americans With
Disabilities Act.
 

“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, and whether tangible or intangible.
 

“Attributable Indebtedness” means, on any date, (a) in respect of any Finance
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance
 

 
 
sheet of such Person prepared as of such date in accordance with GAAP, and (b)
in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease or similar payments under the relevant lease or other applicable
agreement or instrument that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease, agreement or
instrument were accounted for as a Finance Lease.
 

“Authorized Officer” means, with respect to the Issuer, any officer of the
Issuer authorized by specific resolution of the Issuer to authorize the issuance
of the Notes and otherwise request credit extensions as set forth in the
Issuer’s resolutions delivered to the Agent on the Closing Date (and updated
from time to time as necessary).
 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time, or any successor statute, and any and all rules and regulations
issued or promulgated in connection therewith.
 

“Base Rate” means for any day, a rate per annum equal to the greatest of (w)
1.50% per annum, (x) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1% per annum,
(y)
the rate of interest per annum as published as the “Prime Rate” for U.S. banks
in The Wall
Street Journal as of such date and (z) the one-month LIBOR Rate as in effect on
such day plus 1.0% per annum. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Purchasers may make commercial loans or other loans at rates of interest at,
above or below the Base Rate. If, for any reason, the Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Agent to obtain sufficient quotations
in accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (x) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Federal Funds Effective Rate or the “Prime
Rate”, as the case may be, shall be effective on the effective date of such
change in the Federal Funds Effective Rate or the “Prime Rate”, as applicable.
 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
 

“Board Observer Agreement” has the meaning set forth in Section 4.10.
 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
 

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
commercial banks in Los Angeles, California, are authorized or required by law
or executive order or decree to close.
 

 
 
“Capital Expenditures” means expenditures made in cash, or financed with long
term debt, by any Person for the acquisition of any fixed Assets or
improvements, replacements, substitutions, or additions thereto that have a
useful life of more than one (1) year, including the direct or indirect
acquisition of such Assets by way of increased product or service charges,
offset items, or otherwise, and the principal portion of payments with respect
to Finance Lease Obligations, calculated in accordance with GAAP.
 

“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
 

“Change of Control” means the that:
 

(a) any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired beneficial ownership, directly or indirectly, of
Ownership Interests of the Issuer (or other securities convertible into such
Ownership Interests) representing 30% or more of the combined voting power of
all Ownership Interests of the Issuer entitled (without regard to the occurrence
of any contingency) to vote for the election of members of the Board of
Directors of the Issuer,
 

(b) any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Issuer or control
over the Ownership Interests of such Person entitled to vote for members of the
Board of Directors of the Issuer on a fully-diluted basis (and taking into
account all such Ownership Interests that such Person or group has the right to
acquire pursuant to any option right) representing 30% or more of the combined
voting power of such Ownership Interests,
 

(c) during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of the Issuer such that a majority of the members of such Board of
Directors are not Continuing Directors,
 

(d) the Issuer fails to own and control, directly or indirectly, 100% of the
Ownership Interests of each other Note Party, or
 

 
 
(e) Paul W. Mobley or A. Scott Mobley fails for any reason to serve actively in
the management of the Issuer and its Subsidiaries, whether by reason of death,
disability, resignation, action by the shareholders of the Issuer, or otherwise,
unless on or before 100 days (or such longer period as may be agreed to by Agent
in its sole discretion) following the date of such failure, one or more
successors reasonably acceptable to the Required Purchasers has commenced
employment with the Issuer and is actively performing, in all material respects,
the functions for the Issuer previously performed by such Person.
 
“Closing Date” means the date when all of the conditions set forth or referenced
in Section 2.1 have been fulfilled to the reasonable satisfaction of the Agent,
the Purchasers and their counsel.
 
“Collateral” has the meaning given to such term in any Note Document.
 
“Collateral Access Agreement” means a landlord waiver, mortgagee waiver, bailee
letter, or acknowledgement agreement of any warehouseman, processor, lessor,
consignee, or other Person in possession of, having a Lien upon, or having
rights or interests in the Collateral, in each case, in form and substance
reasonably satisfactory to the Agent.
 
“Company-Owned Unit” means a particular restaurant at a particular location that
is owned (regardless of whether the real property is owned or leased) and
operated by a Note Party or any Subsidiary of a Note Party.
 
“Company-Owned Unit Locations” means, collectively, the locations of the
Company-Owned Units described in Part (a) of Schedule 3.25 (as such Schedule may
be updated from time to time in accordance with this Agreement).
 
“Compliance Certificate” means a certificate of compliance to be delivered in
accordance with Section 4.3(d), substantially in the form of Exhibit 4.3(d).
 
“Confidential Information” has the meaning set forth in Section 9.6.
“Consolidated Capital Expenditures” means, for any period, for the Issuer and
 
its Subsidiaries on a consolidated basis, all Capital Expenditures.
 
“Consolidated Cash Rental Expense” means, for any period, all cash rental
expense of the Issuer and its Subsidiaries paid or payable during such period,
including, without limitation, common area maintenance charges, determined on a
consolidated basis in accordance with GAAP, incurred under any rental agreements
or leases, and excluding, for the avoidance of doubt, any Finance Lease
Obligations.
 
 
“Consolidated EBITDA” means, for any period, for the Issuer and its Subsidiaries
on a consolidated basis, an amount equal to (a) net income determined in
accordance with GAAP, plus (b) the sum of the following to the extent deducted
in the calculation of net income: (i) Consolidated Interest Charges; (ii) income
taxes; (iii) depreciation; (iv) amortization; (v) charges attributable to de
novo openings of new Company-Owned Unit Locations for such period not to exceed
(x) $50,000 per new location and (y) $150,000 in the aggregate for all new
locations during such period; (vi) other non-recurring or non-cash expenses of
such Person reducing such net
 

 
 
income which do not represent a cash item in such period or any future period to
the extent consented to in writing by the Agent; (vii) Observer Fees paid in
cash in such period; minus (c) the sum of the following to the extent included
in the calculation of net income: (i) income tax credits of such Person; (ii)
extraordinary gains determined in accordance with GAAP; and (iii) all
non-recurring, non-cash items increasing net income, including revenues from
contract violations included in net income in accordance with GAAP which have
not converted to cash in the relevant calculation period. 
 
“Consolidated Excess Cash Flow” means, for any period, for the Issuer and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated EBITDA for such period, plus (b) any Tax Account Release during
such period, minus (c) the Estimated Tax Amount paid in cash into the Tax
Account, minus (d) Consolidated Capital Expenditures for such period to the
extent made from operating cash flows, and not equity or debt financing, minus
(e) the cash portion of Consolidated Interest Charges for such period, minus (f)
cash taxes paid during such period, minus (g) Consolidated Scheduled Funded Debt
Payments for such period, minus (h) increases (or minus decreases) in
Consolidated Working Capital excluding any increases in Ineligible Accounts
Receivable related to contract violations, minus (i) extraordinary or non-
operating losses, plus (j) extraordinary or non-operating gains, minus (k)
Observer Fees paid in cash in such period, minus (l) charges attributable to de
novo openings of new Company-Owned Unit Locations for such period not to exceed
(x) for the Fiscal Quarters ending December 31, 2020 and March 31, 2021 (A)
$100,000 per new location and (B) $300,000 in the aggregate for all new
locations during such Fiscal Quarters, and (y) for all Fiscal Quarters ending
thereafter, (A) $50,000 per new location and (B) $150,000 in the aggregate for
all new locations during such Fiscal Quarters.


“Consolidated Fixed Charge Coverag Ratio” means, for any period, for the Issuer
and its Subsidiaries on a consolidated basis, the ratio of (a) the sum of (i)
Consolidated EBITDA for such period, minus (ii) Consolidated Capital
Expenditures for such period to the extent made from operating cash flows, and
not equity or debt financing, minus (iii) without duplication of any amounts
deducted pursuant to the subsequent clause (iv) of this definition, taxes paid
in cash during such period (other than taxes paid in cash during such period
from the Tax Account), minus (iv) without duplication of any amounts deducted
pursuant to the foregoing clause (iii) of this definition, deposits of any
Estimated Tax Amount deposited into the Tax Account during such period), minus
(v) all Restricted Payments paid (whether in cash or other property, other than
common Ownership Interests) during such period, minus (vi) Observer Fees paid in
cash during such period, minus (vii) any payments made on any Convertible
Subordinated Note or other subordinate obligations, in each case paid in cash
(other than any such payments made on or prior to the Closing Date) during such
period, to (b) Consolidated Fixed Charges for such period.
 

“Consolidated Fixed Charges” means, for any period, for the Issuer and its
Subsidiaries on a consolidated basis, the sum, without duplication, of (a)
Consolidated Interest Charges required to be paid (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Consolidated
Interest Charges) during such period, (b) the current portion of Issuer’s
consolidated long term Debt calculated in accordance with GAAP (including
scheduled amortization payments of the Notes and the principal portion of
Issuer’s consolidated Finance Lease Obligations but excluding (to the extent any
of the following constitute long term Debt): (x)
 

 
 
mandatory prepayments under Section 1.5(c)(ii)(E) or (F) and (y) the principal
payment of the Notes due on the applicable Maturity Date), and (c) all federal,
state, and local income taxes required to be paid during such period.
 
 
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Fixed Charges (i) for the Fiscal Quarter ending March
31, 2020, such amount for the period then ended shall be calculated by
multiplying the actual Consolidated Fixed Charges for the Fiscal Quarter ending
March 31, 2020 by 4, (ii) for the Fiscal Quarter ending June 30, 2020, such
amount for the period then ended shall be calculated by summing the actual
Consolidated Fixed Charges for the Fiscal Quarters ending March 31, 2020 and
June 30, 2020 and multiplying such sum by 2, and (iii) for the Fiscal Quarter
ending September 30, 2020, such amount for the period then ended shall be
calculated by summing the actual Consolidated Fixed Charges for the Fiscal
Quarters ending March 31, 2020, June 30, 2020 and September 30, 2020 and
multiplying such sum by 1.33.
 

“Consolidated Funded Debt” means, as of any date of determination, for the
Issuer and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Debt, (c) all unpaid reimbursement
obligations then due and arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) all Attributable Indebtedness, (f) without duplication, all
Guarantees with respect to outstanding Debt of the types specified in clauses
(a) through (e) above of Persons other than the Issuer or its Subsidiaries, and
(g) all Debt of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Issuer or any of its
Subsidiaries is a general partner or joint venturer, unless such Debt is
expressly made non-recourse to the Issuer or such Subsidiary.
 
 
“Consolidated Interest Charges” means, for any period, for the Issuer and its
Subsidiaries on a consolidated basis, (a) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (b) all interest paid or payable with respect to discontinued
operations and (c) the portion of rent expense under Finance Leases that is
treated as interest in accordance with GAAP.
 
 
“Consolidated Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) the amount of Consolidated Funded
Debt as of such date, plus (ii) the greater of (x) Consolidated Cash Rental
Expense for the 4 Fiscal Quarter period ended as of such date multiplied by
eight (8) and (y) the current and non-current operating lease liabilities listed
on the consolidated balance sheet of the Issuer and its Subsidiaries as of such
date, to (b) the sum of (i) Consolidated EBITDA for the 4 Fiscal Quarter period
ended as of such date, plus (ii) Consolidated Cash Rental Expense for the 4
Fiscal Quarter period ended as of such date.
 

 
 
“Consolidated Scheduled Funded Debt Payments” means, for any period, for the
Issuer and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Debt. For purposes of this
definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
the Attributable Indebtedness, and (c) shall not include any optional
prepayments or mandatory prepayments required pursuant to Section 1.5(c).
 
 
“Consolidated Working Capital” means, as of any date of determination, the
excess of (a) the sum of all amounts (other than Unrestricted Cash) that would,
in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Issuer and
its Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Issuer
and its Subsidiaries on such date, including deferred revenue but excluding,
without duplication, (i) the current portion of any Consolidated Funded Debt,
(ii) all Debt consisting of the Notes to the extent otherwise included therein,
(iii) the current portion of interest and (iv) the current portion of current
and deferred income taxes, and (iv) Ineligible Accounts Receivable included in
total current assets.
 
 
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of the Issuer on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors.
 
 
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” shall have the meanings correlative thereto.
 
 
“Control Agreement” has the meaning set forth in the Guaranty and Security
Agreement.
 
 
“Controlled Entity” means (a) any of the Subsidiaries of the Issuer and any of
their
or Issuer’s respective Controlled Affiliates and (b) if the Issuer has a parent
company, such parent company and its Controlled Affiliates.
 
 
“Convertible Subordinated Notes” means the Issuer’s 10% Convertible Subordinated
Unsecured Notes set forth on Schedule 3.30.
 
 
“Corbel SBIC” means Corbel Capital Partners SBIC, L.P.
 
 
“Customer Confidential Information” means any data or information (in both
electronic and paper media) provided by a customer of a Note Party of Franchisee
that is subject to a confidentiality obligation owed by the Note Party to such
customer or Franchisee in accordance with a contract or Applicable Law.
 

 
 
“Data Breach” means any unauthorized or unlawful access, and/or use, disclosure
of, or access to (a) any Personal Information, (b) any Customer Confidential
Information, (c) any Note Party’s information technology systems, or (d) the
information technology systems of any third party service provider that
processes or otherwise possesses any Personal Information or Customer
Confidential Information on behalf of a Note Party.
 
 
“Debt” means, as of the date of determination, the sum, but without duplication,
of any and all of a Person’s: (i) indebtedness heretofore or hereafter created,
issued, incurred or assumed by such Person (directly or indirectly) for or in
respect of money borrowed;
(ii) Attributable Indebtedness; (iii) obligations evidenced by bonds,
debentures, notes, or other similar instruments; (iv) obligations for the
deferred purchase price of property or services (other than trade payables which
are not more than 90 days past due incurred in the ordinary course of business);
(v) current liabilities in respect of unfunded vested benefits under any Plan;
(vi) contingent obligations under letters of credit; (vii) obligations under
acceptance facilities;
 
(viii) Guarantees; (ix) obligations secured by any Lien on any Asset of such
Person, whether or not such obligations have been assumed; and (x) all monetary
obligations of such Person owing under Hedge Agreements (which amount shall be
calculated based on the amount that would be payable by such Person if the Hedge
Agreement were terminated on the date of determination); and (xi) obligations to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Ownership Interests in such Person or any other Person, or any warrant,
right or option to acquire such Ownership Interests, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends.
 
 
 
“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.
 
 
“Disposition” means the sale, transfer, license, lease or other disposition
(whether in one transaction or in a series of transactions, and including any
sale and leaseback transaction and any sale, transfer, license or other
disposition) of any property (including, without limitation, any Ownership
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
 
 
“Distributions” means dividends or distributions made in cash or in kind by a
Person to its Owner.
 
 
“Dollars” or “$” means lawful currency of the United States of America.
 
 
“EAR” means the Export Administration Regulations (15 C.F.R. Sections 734
etseq.).
 
“Environmental Laws” has the meaning set forth in Section 3.16.
 
 
“Equity Issuance” means, any issuance by any Note Party or any Subsidiary to
any Person of its Ownership Interests, other than (a) any issuance of its
Ownership Interests pursuant to the exercise of options or warrants, (b) any
issuance of its Ownership Interests pursuant to the conversion of any debt
securities to equity or the conversion of any class of equity securities
 
 
 

 
 
to any other class of equity securities, and (c) any issuance of options or
warrants relating to its Ownership Interests. The term “Equity Issuance” shall
not be deemed to include any Disposition.
 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute, and any and all regulations
thereunder.
 
 
“ERISA Event” means (a) a Reportable Event with respect to a Plan or
Multiemployer Plan, (b) the withdrawal of a member of the ERISA Group from a
Plan during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA),
(c) the providing of notice of intent to terminate a Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the Pension Benefit Guaranty Corporation of proceedings to terminate a Plan or
Multiemployer Plan, (e) any event or condition (i) that provides a basis under
Section 4042(a)(1), (2), or (3) of ERISA for the termination of or the
appointment of a trustee to administer, any Plan or Multiemployer Plan, or (ii)
that may result in termination of a Multiemployer Plan pursuant to Section 4041A
of ERISA, (f) the partial or complete withdrawal within the meaning of Sections
4203 and 4205 of ERISA of a member of the ERISA Group from a Multiemployer Plan,
or (g) providing any security to any Plan under Section 401(a)(29) of the
Internal Revenue Code by a member of the ERISA Group.
 
 
“ERISA Group” means the Issuer and all members of a controlled group of
corporations and all trades or business (whether or not incorporated) under
common control which, together with the Issuer are treated as a single employer
under Section 414 of the Internal Revenue Code.
 
 
 
“Estimated Tax Amount” means the amount equal to the income tax liability of the
applicable Note Party calculated reasonably and in good faith based on the
income reported with respect to any relevant Fiscal Quarter based on the
Financial Statements delivered pursuant to Section 4.3(b) with respect to such
Fiscal Quarter.
 
 
“Event of Default” has the meaning set forth in Section 6.1.
 
 
“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
the Agent or a Purchaser or a Transferee, including any federal, state or local
income taxes, franchise taxes, branch profits taxes or similar taxes, (ii)
United States federal withholding taxes resulting from the Agent’s or a
Purchaser’s or a Transferee’s failure to claim an exemption or reduction
therefrom to which the Agent or such Purchaser or such Transferee is entitled,
(iii) any United States federal withholding taxes that would be imposed on
amounts payable to a Transferee based upon the applicable withholding rate in
effect at the time such a Transferee becomes a party to this Agreement (or
designates a new lending office), and (iv) any United States federal withholding
taxes imposed under FATCA.
 
 
 
“Existing Credit Facility” means the credit facility provided under that certain
Loan Agreement dated as of September 13, 2017 by and between Noble Roman’s and
First Financial Bank, as amended, supplemented or restated from time to time.
 
 
 
“Expenses” means (i) all reasonable out-of-pocket and documented expenses of the
Agent paid or incurred in connection with their due diligence and investigation
of the Note Parties, including appraisal, filing, recording, documentation,
publication and search fees and other
 

 
 
such expenses, all reasonable attorneys’ fees and expenses (including attorneys’
fees incurred pursuant to proceedings arising under the Bankruptcy Code)
incurred in connection with the structuring, negotiation, drafting, preparation,
execution and delivery of this Agreement, the other Note Documents, and any and
all other documents, instruments and agreements entered into in connection
herewith; (ii) all reasonable out-of-pocket and documented expenses of the
Agent, including reasonable attorneys’ fees and expenses (including attorneys’
fees incurred pursuant to proceedings arising under the Bankruptcy Code) paid or
incurred in connection with the negotiation, preparation, execution and delivery
of any waiver, consent, amendment or addition to this Agreement or any other
Note Document; (iii) all costs or expenses paid or advanced by the Agent or any
Purchaser which are required to be paid by the Issuer under this Agreement or
the other Note Documents, including taxes and insurance premiums; and (iv) if an
Event of Default occurs, all expenses paid or incurred by the Agent and the
Purchasers, including attorneys’ fees and expenses (including attorneys’ fees
incurred pursuant to proceedings arising under the Bankruptcy Code), costs of
investigation, collection, suit, arbitration, judicial reference and other
enforcement proceedings, and any other out-of-pocket expenses incurred in
connection therewith or resulting therefrom, whether or not suit is brought, or
in connection with any refinancing or restructuring of the Obligations and the
liabilities of the Issuer under this Agreement, any of the other Note Documents,
or any other document, instrument or agreement entered into in connection
herewith in the nature of a workout. The term “Expenses” shall specifically
exclude any expenses payable by Issuer to any Observer pursuant to the Board
Observer Agreement or Fee Letter.
 
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance, indemnity payments and any
purchase price adjustments; provided, however, that an Extraordinary Receipt
shall not include cash receipts from proceeds of insurance or indemnity payments
to the extent that such proceeds, awards or payments are received by any Person
in respect of any third party claim against such Person and applied to pay (or
to reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.
 
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.
 
 
“FDD” means the Franchise Disclosure Document of the Note Parties as in effect
from time to time.
 
“Federal Funds Effective Rate” means for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Agent from three
federal funds brokers of national recognized standing selected by it.
 
“Fee Letter” means the Fee Letter, dated as of even date herewith, among the
Issuer
and the Agent.
 

 
 
“Finance Lease” means any lease of an Asset by a Person as lessee which would,
in conformity with GAAP, be required to be accounted for as a capitalized lease
or finance lease. Finance Leases shall exclude, for the avoidance of doubt, any
lease of real property in respect of any Company-Owned Unit and Borrower’s chief
executive office located at 6612 E. 75th Street, Suite 450, Indianapolis, IN
96250.
 
 
“Finance Lease Obligations” of a Person means the amount of the obligations of
such Person under all Finance Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
 
 
“Financial Statement(s)” means, with respect to any accounting period of any
Person, statements of income and retained earnings and statements of cash flows
of such Person for such period, and balance sheets of such Person as of the end
of such period, setting forth in each case in comparative form figures for the
corresponding period in the preceding Fiscal Year or, if such period is a full
Fiscal Year, corresponding figures from the preceding Fiscal Year’s annual
Financial Statements, all prepared in reasonable detail and in accordance with
GAAP, subject to year-end adjustments and the absence of footnotes in the case
of monthly and quarterly Financial Statements. Financial Statement(s) shall
include the schedules thereto and annual Financial Statements shall also include
the footnotes thereto.
 
“Fiscal Month” means any of the monthly accounting periods of the Issuer.
“Fiscal Quarter” means any of the quarterly accounting periods of the Issuer.
“Fiscal Year” means the 12-Fiscal Month period the Issuer ending December 31
 
of each year. Subsequent changes of the Fiscal Year of the Issuer shall not
change the term “Fiscal Year” unless the Agent shall consent in writing to such
change.
 
 
 
“Franchise Agreement” means each of the agreements entered into from time to
time by a Note Party pursuant to which a Note Party, as Franchisor, agrees to
allow a Franchisee to operate a pizza-focused foodservice restaurant using the
“Noble Roman’s”, “Noble Roman’s Craft Pizza & Pub”, “Noble Roman’s Pizza”,
“Noble Roman’s Take-N-Bake”, and “Tuscano’s Italian Style Subs” concepts.
 
 
 
“Franchised Unit” means a facility consisting of real property (owned or leased
by a Franchisee), equipment and other property, franchised by the Franchisor to
the Franchisee pursuant to a Franchise Agreement.
 
 
“Franchised Unit Locations” means, collectively, the property comprising
locations of Franchised Units described in Part (b) of Schedule 3.25 (as such
Schedule may be updated from time to time in accordance with this Agreement).
 
 
“Franchisee” means each third party unaffiliated operator of a “Noble Roman’s”,
“Noble Roman’s Craft Pizza & Pub”, “Noble Roman’s Pizza”, “Noble Roman’s
Take-N-Bake”, and “Tuscano’s Italian Style Subs” pizza-focused foodservice
restaurant identified as a franchisee or licensee in a Franchise Agreement.
 
 
“Franchisor” means Noble Roman’s.
 

 
 
“Funds Flow Memorandum” means the funds flow memorandum attached as hereto as
Exhibit D.
 
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect as of the date of this Agreement, consistently applied. If any
changes in accounting principles from those in effect on the date hereof are
hereafter occasioned by promulgation of rules, regulations, pronouncements or
opinions by or are otherwise required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions), and any of such changes results in
a change in the method of calculation of, or affects the results of such
calculation of, any of the financial covenants, standards or terms found herein,
then the parties hereto agree to enter into and diligently pursue negotiations
in order to amend such financial covenants, standards or terms so as to
equitably reflect such changes, with the desired result that the criteria for
evaluating financial condition and results of operations of the Issuer and the
Subsidiaries shall be the same after such changes as if such changes had not
been made; provided, however, that notwithstanding anything to the contrary
herein, if a change in GAAP requires obligations under operating leases to be
treated as Finance Lease Obligations or operating leases to be treated as
Finance Leases, then for purposes of this Agreement, such obligations shall not
constitute Finance Lease Obligations hereunder and such operating leases shall
not constitute Finance Leases hereunder.
 
 
“Governing Documents” means the certificate or articles or certificate of
incorporation, certificates of designation or determination or equivalent
documents, by-laws, articles or certificate of organization, operating
agreement, or other organizational or governing documents of any Person.
 
 
 
“Governmental Authority” means any federal, state, local or other governmental
department, commission, board, bureau, agency, central bank, court, tribunal or
other instrumentality or authority or subdivision thereof, domestic or foreign,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
 
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
 
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part),
 

 
 
or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person (or any right, contingent or otherwise, of any
holder of such Debt to obtain any such Lien). The amount of any Guarantee shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
 
 
“Guarantor(s)” means, individually or collectively as the context requires, (a)
Pizzaco, Inc., (b) RH Roanoke, Inc., (c) each Person that guaranties all or a
portion of the Obligations, including and any Person that is a “Guarantor" under
the Guaranty and Security Agreement, and (d) every other Person who becomes a
guarantor after the Closing Date pursuant to Section 4.13.
 
 
“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to the Agent, executed and delivered by each of the Note Parties to
the Agent.
 
 
 
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any Environmental
Laws as hazardous substances, hazardous materials, hazardous wastes, toxic
substances, or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or EP toxicity
or are otherwise regulated for the protection of persons, property or the
environment; (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources; (c) any flammable substances or explosives
or any radioactive materials; (d) asbestos in any form or (e) electrical
equipment which contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of fifty (50) parts per million.
 
 
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
 
“Indemnified Person(s)” has the meaning given to such term in Section 9.3(c).
“Ineligible Accounts Receivable” means accounts receivable recorded in general
 
ledger accounts 1290, 3460, and 3470.
 
 
“Initial Notes” has the meaning given such term in Section 1.1(a).
 
 
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person,
under any provision of the Bankruptcy Code, or under any other bankruptcy or
insolvency law, including, but not limited to, assignments for the benefit of
creditors, formal or informal moratoriums, compositions, or extensions with some
or all creditors.
 
 
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service
 

 
 
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and all registrations or
applications for registrations which have heretofore been or may hereafter be
issued thereon throughout the world; copyrights and copyright applications;
(including copyrights for computer programs) and all tangible and intangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patents and patent applications; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
 
 
“Intellectual Property Security Agreement” means each certain Copyright Security
Agreement, Patent Security Agreement, and Trademark Security Agreement (as each
of such terms are defined in the Guaranty and Security Agreement).
 
 
 
“Interest Payment Date” means the last day of each calendar month.
 
 
“Interest Period” means each three-month period corresponding to each calendar
quarter, ending on the last day of each calendar quarter of each Fiscal Year;
provided that the initial Interest Period hereunder shall commence on the
Closing Date and end on March 31, 2020.
 
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute, and any and all regulations thereunder.
 
 
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, Guarantees,
advances, capital contributions, and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
 
 
“Investors’ Rights Agreement” means the Investors’ Rights Agreement, dated as of
even date with this Agreement, in form and substance reasonably satisfactory to
the Agent, by and among the Issuer, the Agent and the other Persons party
thereto.
 
 
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Note Party
or any Subsidiary.
 
 
“Issuer” is defined in the Preamble.
 
“Issuer Financial Statements” has the meaning given to such term in Section
3.10. “ITAR” means the International Traffic in Arms Regulation (22 C.F.R.
Section
 
120.15).
 
 
“Knowledge” has the meaning given to such term in Section 9.9.
 

 
 
“Lease” means each lease of real property by any Note Party related to the
operation of the business of the Note Parties.
 
 
“LIBOR Rate” means with respect to any Notes, the greater of (a) 1.50% per
annum, and (b) rate per annum determined by the Agent and equal to the rate
(rounded upwards, if necessary, to the nearest 1/16 of 1%) quoted as the
three-month “LIBOR Rate” set forth in the money rates section of the Wall Street
Journal two (2) Business Days prior to the first day of such Interest Period, in
each case in an amount comparable to the amount of such Note, or, if such rate
is no longer published in the Wall Street Journal (or the Wall Street Journal
ceases publication), as published by such other widely recognized provider of
interest rate information as selected by the Agent in its reasonable discretion
on the date that is two (2) Business Days prior to the first day of such
Interest Period. Each determination of the LIBOR Rate by the Agent shall be
conclusive and binding upon the parties hereto, absent manifest error.
 
 
“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement or other preferential
arrangement, charge or encumbrance (including, any conditional sale or other
title retention agreement, or finance lease) of any kind.
 
 
 
“Life Insurance Assignment” means an assignment of life insurance policy as
collateral to be executed by the owner and the beneficiary of the policy, in
form and substance satisfactory to Agent, granting to Agent (for the benefit of
the Purchasers) a first priority Lien on the Life Insurance Policy, its cash
surrender value, and any proceeds arising from its sale to secure payment of the
Obligations.
 
 
“Life Insurance Policy” has the meaning set forth in Section 4.15.
 
 
 
“Material Adverse Effect” means any facts, circumstances or developments that
have had or are reasonably likely to result in a material adverse effect on (i)
the business, Assets, condition (financial or otherwise), or results of
operations of the Issuer and its Subsidiaries, taken as a whole; (ii) the
ability of any Note Party to pay or perform its obligations under the Note
Documents to which it is a party, (iii) the validity or enforceability of the
Note Documents, or the rights or remedies of the Agent and the Purchasers
hereunder or thereunder, (iv) the value of the Collateral, or (v) the priority
of the Agent’s Liens with respect to the Collateral.
 
 
“Material Contract” means (a) any contract, agreement or arrangement to which
any Note Party or any of its Subsidiaries is a party (other than the Note
Documents), the loss of which could reasonably be expected to result in a
Material Adverse Effect, and (b) the SOFO Distribution Agreement.
 
 
“Maturity Date” (a) with respect to the Initial Notes, means February 7, 2025,
and
(b) with respect to any Put Note, means the second anniversary of the date of
issuance of such Put Note.
 
 
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA or Section 3(37) of ERISA to which any member of the ERISA Group has
contributed, or was obligated to contribute, within the preceding six plan years
(while a member of such ERISA Group) including for these purposes any Person
which ceased to be a member of the ERISA Group during such six year period.
 

 
 
“Net Cash Proceeds” means the aggregate cash proceeds received by any Note Party
or any Subsidiary in respect of any Disposition, Equity Issuance, issuance of
Debt, or Involuntary Disposition, net of (a) direct costs incurred in connection
therewith (including, without limitation, legal, accounting and investment
banking fees and sales commissions), (b) taxes paid or payable as a result
thereof and (c) in the case of any Disposition or any Involuntary Disposition,
the amount necessary to retire any Debt secured by a Permitted Lien (ranking
senior to any Lien of the Agent) on the related property; it being understood
that “Net Cash Proceeds” shall include, without limitation, any cash received
upon the sale or other disposition of any non-cash consideration received by any
Note Party or any Subsidiary in any Disposition, Equity Issuance, issuance of
Debt or Involuntary Disposition.
 
 
“Note Document(s)” means this Agreement and each of the following documents,
instruments, and agreements individually or collectively, as the context
requires:
 
 
(a)
the Notes;
 
 
 
(b)
the Guaranty and Security Agreement;
 
 
 
(c)
the Intellectual Property Security Agreements;
 
 
 
(d)
the Fee Letter;
 
 
 
(e)
the Collateral Access Agreements;
 
 
 
(f)
the Warrants;
 
 
(g)
the Side Letter;
 
 
(h)
the Board Observer Agreement;
 
 
(i)
the Investors’ Rights Agreement; and
 
 
(j) such other documents, instruments, and agreements (including intellectual
property security agreements, control agreements, financing statements and
fixture filings) as the Agent may reasonably request in connection with the
transactions contemplated hereunder or to perfect or protect the liens and
security interests granted to Agent in connection herewith.
 
 
“Note Parties” the Issuer and Guarantors and “Note Party” means each and any of
the Issuer and the Guarantors, as the context requires.
 
“Notes” means the Initial Notes and the Put Notes, as the context requires.
“Obligations” means (i) any and all obligations of the Issuer (or any of them)
to
the Agent and the Purchasers with respect to the Notes and the other Note
Documents, including
without limitation all principal, interest, and other amounts, costs and Fees
and Expenses payable under this Agreement and the Note Documents; and (ii) all
other indebtedness, liabilities, and obligations of the Issuer owing to the
Agent and/or the Purchasers, and to their successors and assigns in respect of
any Note Documents, previously, now, or hereafter incurred, and howsoever
 

 
 
evidenced, whether direct or indirect, absolute or contingent, joint or several,
liquidated or unliquidated, voluntary or involuntary, due or not due, legal or
equitable, whether incurred before, during, or after any Insolvency Proceeding
and whether recovery thereof is or becomes barred by a statute of limitations or
is or becomes otherwise unenforceable or unallowable as claims in any Insolvency
Proceeding, together with all interest thereupon (including interest under
Section 1.2 and including any interest that, but for the provisions of the
Bankruptcy Code, would have accrued during the pendency of an Insolvency
Proceeding). The Obligations shall include, without limiting the generality of
the foregoing, all principal and interest and other payment obligations owing
under the Notes, all Expenses, the fees set forth in Section 1.7 and in the Fee
Letter, any other fees and expenses due hereunder and under the Note Documents
(including any fees or expenses that, but for the provisions of the Bankruptcy
Code, would have accrued during the pendency of an Insolvency Proceeding), and
all other indebtedness evidenced by this Agreement and the Note Documents.
 

the Treasury.
 

“Observer” has the meaning set forth in the Board Observer Agreement. “Observer
Fee” has the meaning set forth in the Fee Letter.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of
 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
  
 
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
 
 
“OID” means original issue discount.
 
 
“Owner” means, with respect to any specified Person, any other Person that owns
beneficially or of record the Ownership Interests of such specified Person.
 
 
“Ownership Interests” means any and all shares, interests, participations or
other equity securities or equivalents (however designated) of a corporation,
any and all similar or equivalent ownership interests in a Person (other than a
corporation), and any and all rights, warrants, or other securities that are
exercisable or exchangeable for or convertible into, any of the foregoing.
 
 
 
“Participant” has the meaning set forth in Section 9.5(d).
 
 
“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
 
 
“Permitted Debt” means:
 
 
(a) Debt owing to the Agent and the Purchasers in accordance with the terms of
the Note Documents;
 

 
 
(b) unsecured Debt owed to trade creditors for supplies, materials and services
purchased in the ordinary course of business;
 
 
(c) Debt arising from the honoring of a check, draft or similar instrument
against insufficient funds or from the endorsement of instruments for collection
in the ordinary course of business;
 
 
(d) Debt with respect to surety, appeal, indemnity, performance or other similar
bonds in the ordinary course of business;
 
 
(e) unsecured Debt of a of a Subsidiary of the Issuer owed to the Issuer or a
wholly-owned Subsidiary of the Issuer, which Debt shall (i) to the extent
required by the Agent, be evidenced by promissory notes which shall be pledged
to the Agent in accordance with the terms of the Guaranty and Security
Agreement, (ii) be on terms (including subordination terms) acceptable to the
Agent and (iii) be otherwise permitted under the definition of “Permitted
Investments”;
 
 
 
(f) guarantees and other contingent obligations of each of the foregoing to the
extent either the underlying Debt is otherwise permitted as Permitted Debt or if
such guarantees are made to suppliers, licensees or customers in the ordinary
course of business consistent with past practice;
 
 
 
(g) unsecured Debt in respect of the Convertible Subordinated Notes that are not
intended to be repaid on the Closing Date as identified on Schedule 3.30, so
long as such Debt remains subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to Agent; and
 
 
 
(h) purchase money Debt (including Finance Lease Obligations) within the
limitations set forth in clause (e) of the definition of “Permitted Liens”,
provided, however, that the aggregate amount of all such Debt at any one time
outstanding shall not exceed $200,000.
 
 
“Permitted Dispositions” means
 
 
(a)
sales of inventory to buyers in the ordinary course of business;
 
 
(b)
Dispositions of Assets by an Subsidiary of the Issuer to the Issuer;
 
 
(c) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business;
 
 
(d)
Dispositions of cash and cash equivalents in the ordinary course of business;
 
 
(e)
Permitted Issuances;
 
 
(f) Dispositions in the ordinary course of business of equipment that is worn,
damaged, or obsolete or no longer useful; and
 

 
 
(g) Dispositions of fixed assets (including intangible property related to such
fixed assets) not otherwise permitted in clauses (a) through (f) above so long
as made at fair market value and the aggregate fair market value of all assets
disposed during the term of this Agreement (including the proposed Disposition)
would not exceed $200,000.
 
 
“Permitted Holders” means (i) Paul W. Mobley and A. Scott Mobley, (ii) the
spouse, lineal descendants (including by adoption) and spouses of the lineal
descendants of the Persons in clause (i), (iii) the estates of one or more of
the individuals listed in clause (i) and (ii); and (iv) trusts or other estate
planning vehicles established for the exclusive benefit of any one or more of
the individuals in clauses (i) and (ii).
 
 
“Permitted Investments” means:
 
 
 
(a)
Cash and cash equivalents;
 
 
(b) Marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
year from the date of acquisition thereof, commercial paper maturing no more
than one year from the date of creation thereof and having a rating of at least
A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s Investors
Service, Inc., certificates of deposit maturing no more than one year from the
date of investment therein, money market accounts or Investments in similarly
non- speculative assets;
 
 
(c) (i) Investments by the Issuer and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Issuer in its Subsidiaries that are Note Parties in an aggregate amount invested
from the date hereof not to exceed $100,000, (iii) additional Investments by
Subsidiaries of the Issuer that are not Note Parties in other Subsidiaries that
are not Note Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Note Parties in wholly-owned Subsidiaries that are not Note Parties in an
aggregate amount invested from the date hereof not to exceed $100,000;
 
 
(d) Investments of any Subsidiary existing at the time it becomes a Subsidiary
as long as such Investments were not made in anticipation of such Person
becoming a Subsidiary of the Issuer; and
 
 
(e)
Investments constituting Permitted Debt.
 
 
“Permitted Issuances” means (a) the issuance or exercise of the Warrants in
accordance with their terms, (b) the issuance and exercise of options to
purchase Common Stock of the Issuer to members of management or other employees
of the Issuer that do not result in a Change of Control assuming the vesting and
exercise of all such options, and such options (or Common Stock issued upon
exercise thereof) do not dilute the percentage Ownership Interests issuable upon
exercise of any Warrants, and (c) the issuances of Ownership Interests of a
Subsidiary to a Note Party that is its Owner, subject to Section 7(a) and (h) of
the Guaranty and Security Agreement.
 
 
“Permitted Liens” means:
 

 
 
(a) Liens for current taxes, assessments or other governmental charges which are
not delinquent or remain payable without any penalty, or are being contested in
good faith by appropriate proceedings, provided that, if delinquent, adequate
reserves have been set aside with respect thereto as required by GAAP and, by
reason of such contest or nonpayment, the Agent has reasonably determined that
there will be no impairment of the enforceability, validity, or priority of any
of the Agent’s Liens with respect to the Collateral;
 
 
(b)
Liens in favor of the Agent and the Purchasers pursuant to the Note
Documents;
 
 
(c)
statutory Liens, such as inchoate mechanics’, inchoate materialmen’s,
landlord’s, warehousemen’s, and carriers’ liens, and other similar liens, other
than those described in clause (a) above, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith by appropriate proceedings; provided that, if
delinquent, adequate reserves have been set aside with respect thereto as
required by GAAP and, by reason of such contest or nonpayment, the Agent has
reasonably determined that there will be no impairment of the enforceability,
validity, or priority of any of the Agent’s Liens with respect to the
Collateral;
 
 
(d) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;
 
 
(e) Liens in respect of purchase-money Debt (including Finance Lease
Obligations) provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital asset, as the case
may be, (ii) such Liens do not at any time encumber any property other than the
property, equipment or improvements financed by such Debt and (iii) the
principal amount of Debt secured by any such Lien shall at no time exceed 100%
of the original purchase price of such property, equipment or improvements and
related costs and charges imposed by the vendors thereof;
 
 
(f) judgment Liens arising solely as the result of judgments that do not give
rise to a Default or Event of Default under this Agreement;
 
 
(g) purported Liens arising in the ordinary course of business from
precautionary UCC financing statements regarding operating leases;
 
 
(h) reservations, exceptions, encroachments, easements, rights of way, covenants
running with the land, and other similar title exceptions or encumbrances
affecting any real estate owned or leased by a Note Party; provided that they do
not in the aggregate materially detract from the value of the real estate or
materially interfere with its use in the ordinary course of such Note Party’s
business; and
 
 
(i) (i) non-exclusive licenses of Intellectual Property granted by any Note
Party or its Subsidiaries in the ordinary course of business and (ii) Liens
arising under leases and subleases granted to others that do not materially
interfere in any material respect with the ordinary conduct of the business of
the Note Parties or their Subsidiaries.
 

 
 
“Permitted Restricted Payments” means:
 
 
(a)
Permitted Issuances; and
 
(b) any dividend or other distribution from a Subsidiary to the Issuer. “Person”
means and includes natural persons, corporations, limited partnerships,
 
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
 
 
“Personal Information” means, with respect to any customer, Franchisee and/or
any employee, agent or principal of a customer or Franchisee, such Person’s
name, address, telephone number, Social Security number, driver’s license
number, state-issued identification card number, financial account numbers,
credit card numbers, debit card numbers, or any security code, access code,
personal identification number or password that could permit access to a
financial account of such Person.
 
 
 
“PIK Interest” has the meaning set forth in Section 1.2(a)(ii). “PIK Interest
Rate” has the meaning set forth in Section 1.2(a)(ii).
“Plan” means an employee benefit plan as defined in Section 3(3) of ERISA in
which any personnel of any member of the ERISA Group participate or from which
any such personnel may derive a benefit or with respect to which any member of
the ERISA Group may incur liability, excluding any Multiemployer Plan, but
including any plan either established or maintained by any member of the ERISA
Group or to which such Person contributes under the laws of any foreign country.
 
 
“Purchaser” and “Purchasers” is defined in the Preamble. “Put Notes” has the
meaning set forth in the Warrants.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted, domestic cash of the Issuer that is in deposit accounts and which
such deposit accounts are the subject of, subject to the time period set froth
in Section 4.17, Control Agreements and is maintained within the United States.
 
 
 
“Quarterly Compliance Certificates” has the meaning set forth in Section
1.5(c)(ii)(F)(1).
 
 
 
“Register” has the meaning set forth in Section 9.5(f).
 
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 

 
 
“Reportable Event” means any of the events described in Section 4043(c) of ERISA
other than a Reportable Event as to which the provision of 30 days’ notice to
the Pension Benefit Guaranty Corporation is waived under applicable regulations.
 
 
“Required Purchasers” means, at any time, Purchasers holding in the aggregate
not less than a majority of the aggregate unpaid principal amount of the Notes.
 
 
“Restricted Payment” means (a) any payment of principal or interest or any
purchase, redemption, retirement, acquisition or defeasance with respect to any
Debt of any Note Party or its Subsidiaries that is subordinated to the
Obligations, (b) any Distribution on account of any Ownership Interests of any
Note Party, now or hereafter outstanding, (c) any purchase, redemption,
retirement, sinking fund, or other direct or indirect acquisition for value of
any Ownership Interests of any Note Party now or hereafter outstanding, (d) any
distribution of Assets to any Owner of any Note Party, whether in cash, Assets,
or in obligations of such Note Party,
(e) any allocation or other set apart of any sum for the payment of any
Distribution on, or for the purchase, redemption or retirement of, any Ownership
Interests of any Note Party, or (f) any other distribution by reduction of
capital or otherwise in respect of any Ownership Interests of any Note Party.
For the avoidance of doubt, in no event shall the payment of any fees pursuant
to the Fee Letter, constitute Restricted Payments.
 
 
“SBA” has the meaning set forth in Section 3.23.
 
 
“SBA Regulations” means 13 CFR Part 107, et seq., as amended, and any and all
other regulations promulgated from time to time under the Small Business
Investment Act of 1958, as amended.
 
 
“SBIC” has the meaning set forth in Section 3.23. “SBIC Act” has the meaning set
forth in Section 3.23.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 
“Securities Act” means the Securities Act of 1933, as amended.
 
 
“Side Letter” means that certain SBIC Regulatory Side Letter regarding Corbel
SBIC’s and its “associates” (as such term is defined in the SBIC Act, as defined
herein) investment in the Issuer, executed by the Issuer and delivered to the
Agent pursuant to this Agreement, as amended from time to time in accordance
with its terms.
 
 
“SOFO Distribution Agreement” means that certain NRDA Distribution Agreement
dated February 9, 2018 by and between Sofo Foods and the Issuer, as amended,
modified and/or restated from time to time.
 
 
“Solvent” means, with respect to any Person on the date any determination
thereof is to be made, that on such date: (a) the present fair valuation of the
Assets of such Person is greater than such Person’s probable liability in
respect of existing debts; (b) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
 

 
 
debts mature; and (c) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, which would leave such
Person with Assets remaining which would constitute unreasonably small capital
after giving effect to the nature of the particular business or transaction. For
purposes of this definition (i) the fair valuation of any property or assets
means the amount realizable within a reasonable time, either through collection
or sale of such Assets at their regular market value, which is the amount
obtainable by a capable and diligent Person from an interested buyer willing to
purchase such property or assets within a reasonable time under ordinary
circumstances; (ii) the term “debts” includes any payment obligation, whether or
not reduced to judgment, equitable or legal, matured or unmatured, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, absolute, fixed or
contingent; and (iii) all rights or obligations of contribution or
indemnification or other payments among Note Parties shall be considered in
respect of any representation made by any other Note Party regarding solvency.
 
 
“Specified Trust Accounts” means the accounts on the Issuer’s books and records
reflecting cash held in trust by manufacturers and distributors of the Issuer
for the benefit of the Issuer.
 
 
 
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
 
 
“Subsidiary” means any corporation, limited liability company, partnership,
trust or other entity (whether now existing or hereafter organized or acquired)
of which the Issuer or one or more Subsidiaries of the Issuer at the time owns
or controls directly or indirectly more than 50% of the shares of stock or
partnership or other ownership interest having general voting power under
ordinary circumstances to elect a majority of the Board of Directors, managers
or trustees or otherwise exercises control of such corporation, limited
liability company, partnership, trust or other entity (irrespective of whether
at the time stock or any other form of ownership of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).
 
 
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
 
“Tax Account” means a savings account established by the Issuer pursuant to an
escrow or other arrangement approved by Agent for the purpose of depositing
Estimated Tax Amounts.
 
 
“Tax Account Release” has the meaning set forth in Section 5.18. “Taxes” has the
meaning set forth in Section 1.8.
 
“Transferee” has the meaning set forth in Section 9.5(e).
 

 
 
“UCC” means the California Uniform Commercial Code, as amended or supplemented
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “UCC” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
 
 
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
 
 
 
“Warrants” means the Warrants to purchase a percentage of Common Stock issued by
the Issuer to the respective Purchasers pursuant to this Agreement, together
with any other or successor warrant to purchase equity securities issued in
substitution or exchange therefor, and in either case as further amended from
time to time in accordance with the terms thereof.
 
 
1.2 Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with GAAP.
 
 
 
1.3 UCC Terms. Any and all terms used in this Agreement or in any other Note
Document which are defined in the UCC shall be construed and defined in
accordance with the meaning and definition ascribed to such terms under the UCC,
unless otherwise defined herein or in such Note Document.
 
 
1.4 Computation of Time Periods. In this Agreement, with respect to the
computation of periods of time from a specified date to a later specified date,
the word from means from and including and the words to and until each mean to
but excluding. Periods of days referred to in this Agreement shall be counted in
calendar days unless otherwise stated.
 
 
1.5 Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular and to the singular
include the plural, references to any gender include any other gender, the part
includes the whole, the term including is not limiting, and the term or has,
except where otherwise indicated, the inclusive meaning represented by the
phrase and/or. References in this Agreement to determination by the Agent or the
Purchasers include good faith estimates by the Agent and the Purchasers (in the
case of quantitative determinations), and good faith beliefs by the Agent and
the Purchasers (in the case of qualitative determinations). The words hereof,
herein, hereby, hereunder, and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Article, section, subsection, clause, exhibit and schedule references are to
this Agreement, unless otherwise specified. Any reference in this Agreement or
any of the other Note Documents to this Agreement or any of the Note Documents
includes any and all permitted alterations, amendments,
 

 
 
restatements, changes, extensions, modifications, renewals, or supplements
thereto or thereof, as applicable. Any reference this Agreement or any of the
other Note Documents to the satisfaction, repayment, or payment in full of any
of the Obligations shall mean the latest of (a)(i) the payment or repayment in
full in immediately available funds of all of the Obligations, or (ii) the
cancellation of the Obligations in whole at the election of the holder of the
Warrants in connection with the exercise of the Warrants pursuant to the terms
thereof, (b) the termination of all of the commitments of the Purchasers under
the Note Documents, and (c) the expiration or termination of the right of the
Purchasers to elect to require the Issuer to exchange Warrant Shares (as defined
in the Warrants) for Put Notes pursuant to the terms of the Warrants.
 
 
1.6 Exhibits and Schedules. All of the annexes, exhibits and schedules attached
hereto shall be deemed incorporated herein by reference.
 
 
1.7 No Presumption Against Any Party. Neither this Agreement, any of the other
Note Documents, any other document, agreement, or instrument entered into in
connection herewith, nor any uncertainty or ambiguity herein or therein shall be
construed or resolved using any presumption against any party hereto, whether
under any rule of construction or otherwise. On the contrary, this Agreement,
the other Note Documents, and the other documents, instruments, and agreements
entered into in connection herewith have been reviewed by each of the parties
and their counsel and shall be construed and interpreted according to the
ordinary meanings of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
 
 
1.8 Independence of Provisions. All agreements and covenants hereunder, under
the Note Documents, and the other documents, instruments, and agreements entered
into in connection herewith shall be given independent effect such that if a
particular action or condition is prohibited by the terms of any such agreement
or covenant, the fact that such action or condition would be permitted within
the limitations of another agreement or covenant shall not be construed as
allowing such action to be taken or condition to exist.
 

 
 
Annex 2 To
Note Agreement Closing Conditions
The following shall be true and correct:
 
 
(a) immediately before and after the purchase of the Notes on the Closing Date,
no Event of Default or Default shall have occurred or be continuing; and
 
 
(b) all representations and warranties of the Issuer contained in the Agreement
shall be true and correct in all material respects on and as of the Closing
Date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects, and
except to the extent that such representations and warranties specifically refer
to an earlier specified date, in which case they shall be true and correct in
all material respects as of such earlier specified date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects as of such earlier specified date.
 
 
In addition, the Agent must receive each of the following prior to the Closing
Date, each in form and substance satisfactory to the Agent.
 
 
1.
Each of the Note Documents, all duly executed by the Issuer and/or the other
Persons party thereto, and acknowledged where required;
 
 
 
2.
A Certificate of the Secretary of each Note Party, dated as of the Closing Date,
certifying (i) the incumbency and signatures of the Authorized Officers who are
executing the Note Documents on behalf of such Note Party; (ii) the bylaws or
equivalent documents of such Note Party and all amendments thereto as being true
and correct and in full force and effect; and (iii) the resolutions of Board of
Directors of such Note Party as being true and correct and in full force and
effect, authorizing the execution and delivery of the Note Documents, and
authorizing the transactions contemplated hereunder and thereunder, and
authorizing the Authorized Officers to execute the same on behalf of such Note
Party;
 
 
3.
Each Note Party’s Articles of Incorporation, certified by the Secretary of State
of the state in which such Note Party is organized and dated a recent date prior
to the Closing Date;
 
 
 
4.
A certificate of status and good standing for each Note Party, dated a recent
date prior to the Closing Date, showing that such Note Party is in good standing
under the laws of the states indicated in Schedule 3.1(a);
 
 
5.
Certificates of foreign qualification and good standing for each Note Party,
dated a recent date prior to the Closing Date, showing that such Note Party is
in good standing under the laws of the states indicated in Schedule 3.1(a);
 

 
 
6.
A certificate signed by one or more authorized officers of the Note Parties,
dated as of the Closing Date, certifying that (i) both immediately before and
immediately after giving effect to the transactions contemplated by the Note
Documents, the Note Parties taken as a whole are and will be Solvent; (ii) the
representations and warranties of each Note Party contained in the Note
Documents are true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, and (iii) both immediately before and immediately
after giving effect to the transactions contemplated by this Agreement and the
other Note Documents, no Event of Default, Default or Material Adverse Effect is
continuing or shall occur;
 
 
7.
Due diligence information with respect to the Note Parties (including background
checks on management), including audits, financial and legal survey,
customer/vendor contracts and other agreements;
 
 
 
8.
Uniform Commercial Code and other public record searches with respect to the
Note Parties;
 
 
9.
Opinion(s) of counsel to the Note Parties, including, without limitation, as to
enforceability and other customary financing matters, as well as compliance by
the Note Parties with all applicable state law statutes, procedures or
provisions governing or limiting dividends or distributions to stockholders,
members or other proposed recipients thereof, in form and substance satisfactory
to the Agent;
 
 
 
10.
All fees payable pursuant to this Agreement and the Fee Letter on the Closing
Date and all Expenses owing on the Closing Date shall have been paid;
 
 
11.
Copies of insurance binders or insurance certificates evidencing the Note
Parties’ having caused to be obtained insurance in accordance with Section 4.5;
 
 
12.
Copies of SBA Forms 480, 652 and 1031 properly completed and executed by the
Issuer; and
 
 
13 Such other documents, instruments and agreements as the Agent may reasonably
request in connection with the transactions contemplated hereunder or to perfect
or protect the Liens granted to the Agent.
 

 
 
EXHIBIT A
To
Secured Promissory Note and Warrant Purchase Agreement Form of Note
 

 
 
SENIOR SECURED PROMISSORY NOTE
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE SECURITIES LAW OF ANY JURISDICTION AND MAY NOT BE TRANSFERRED
UNTIL (i) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT OR SUCH APPLICABLE
SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) IN THE
OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER REGISTRATION UNDER SUCH SECURITIES
ACT OR SUCH APPLICABLE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER, INCLUDING, WITHOUT LIMITATION, PURSUANT TO REGULATION S
PROMULGATED UNDER SUCH SECURITIES ACT.
 
 
THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (OID). PURSUANT TO
TREASURY REGULATION §1.1275-3(b)(1), THE ISSUER WILL, BEGINNING TEN DAYS AFTER
THE ISSUE DATE OF THIS NOTE, PROMPTLY MAKE AVAILABLE TO THE PAYEE UPON REQUEST
THE INFORMATION DESCRIBED IN TREASURY REGULATION §1.1275-3(b)(1)(i). THE ISSUER
MAY BE REACHED AT 6612 E. 75TH STREET, SUITE 450, INDIANAPOLIS, INDIANA 96250,
ATTENTION: PAUL MOBLEY.
 
 
 
Senior Secured Promissory Note Due
[                                                                                                 
]
 
 
$[                      
].00                                                                                        
[                     
], 20[ ]
 
 
 
FOR VALUE RECEIVED, NOBLE ROMAN’S, INC., an Indiana corporation (the “Issuer”),
hereby promises to pay, pursuant to the terms and conditions hereof, to [ ], a
[ ], or its registered assigns (“Payee”), the principal sum of [ ] Dollars
($[ ]), together with interest from the date first written above on the unpaid
principal balance at the rates provided in that certain Senior Secured
Promissory Note and Warrant Purchase Agreement dated as of [ ], 2020 entered
into among the Issuer, the Purchasers from time to time party thereto, and
Corbel Capital Partners SBIC, L.P., as the Agent for such Purchasers thereunder
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Note Purchase Agreement”). Initially capitalized terms used but not
defined in this note (the “Note”) shall have the meanings ascribed to such terms
in the Note Purchase Agreement. All computations of interest shall be in
accordance with the provisions of the Note Purchase Agreement. Notwithstanding
anything to the contrary contained herein, under no circumstances shall the
interest rate of this Note ever be more than the maximum rate permitted under
Section 4.
 
 
1. Payments of Principal and Interest. On each Interest Payment Date, commencing
on [ ], and at maturity (whether on the stated Maturity Date applicable to this
Note, as a result of acceleration or otherwise), the Issuer will pay interest on
this Note calculated in accordance with the provisions set forth in the Note
Purchase Agreement. All outstanding principal of this Note shall be due and
payable on the Maturity Date applicable to this Note unless
 

 
 
required to be paid early in accordance with the terms of the Note Purchase
Agreement. Any principal or interest payment in respect of this Note which would
otherwise become due on a day other than a Business Day, shall instead become
due on the next succeeding Business Day and such adjustment shall be reflected
in the computation of interest.
 
 
2. Note Purchase Agreement; Defaults. Reference is hereby made to the further
provisions of this Note set forth in full in the Note Purchase Agreement,
including, without limitation, the provisions relating to Events of Default and
remedies resulting or arising therefrom, all of which provisions shall for all
purposes have the same effect as if set forth in full herein.
 
 
3. Security for Payment. This Note is secured by the Collateral pursuant to the
Note Documents.
 
 
 
4. Maximum Interest Rate. Under no circumstances shall the interest rate or
rates charged hereunder, plus any other amounts paid hereunder, exceed the
highest rate permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. If such a court
determines that the Payee has received or charged interest hereunder in excess
of the highest legally permissible interest rate, any payments with respect to
such excess amount shall be deemed received on account of, and shall
automatically be applied to reduce the principal balance hereof, in the inverse
order of maturity, and the provisions hereof shall be deemed amended to provide
for the highest permissible rate applicable at the time or in the context in
question. If there is no principal balance then outstanding, the Payee shall
refund to the Issuer the amount of interest in excess of the maximum legally
permissible rate.
 
 
5. Note Purchase Agreement. This Note is duly authorized and designated as the
Issuer’s Senior Secured Promissory Note due [ ] and issued under the Note
Purchase Agreement. Reference is hereby made to the Note Purchase Agreement for
a statement of the respective rights, limitations, duties and obligations
thereunder of the Issuer and Payee. The Note Purchase Agreement, among other
things, contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated events and also for prepayments on account of
principal of this Note prior to the maturity hereof upon the terms and
conditions specified in the Note Purchase Agreement.
 
 
6. Amendments and Waivers. No failure on the part of Payee to exercise any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or remedy preclude further exercise thereof
or the exercise of any other right or remedy hereunder.
 
 
7. Cumulative Rights. The remedies of Payee as provided herein shall be
cumulative and concurrent and may be pursued successively or concurrently
against the Issuer and/or the collateral securing this Note, and the failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release of the same.
 
 
8. Attorneys’ Fees. In the event of any litigation in connection with this Note,
the prevailing party shall be entitled to reasonable costs, including, without
limitation, attorneys’ fees.
 
 
9. Issuer’s Waivers. THE ISSUER HEREBY WAIVES NOTICE OF ACCEPTANCE HEREOF,
PRESENTMENT AND DEMAND FOR PAYMENT, PROTEST AND NOTICE OF
 

 
 
DISHONOR OR DEFAULT, TRIAL BY JURY, AND THE RIGHT TO INTERPOSE ANY SET- OFF OR
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION.
 
 
10. Severability. If any section or provision of this Note, or the application
of such section or provision, is held invalid, the remainder of this Note and
the application of such section or provision to persons or circumstances other
than those to which its application is held invalid shall not be affected
thereby.
 
 
11. Assignment by Payee. Payee may assign its rights under this Note as and to
the extent described in the Note Purchase Agreement.
 
 
12. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of California, without giving effect to its
conflicts or choice of law principles.
 
 
 
[signature page follows]
 

 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Note as of
the date first above written.
 
 
ISSUER:                                                                            
NOBLE ROMAN’S, INC.,
an Indiana corporation
 
 
By:                                                       
Name: Title:
 

 
 
PAYEE:
 
 
[                               
]
 
 
 
By:                                                                  
Name: Title:
 

 
 
EXHIBIT B
To
Senior Secured Promissory Note and Warrant Purchase Agreement Form of Warrant
 

 
 
EXECUTION COPY
 
 
 
WARRANT
 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.
 
 
Original Issue Date: February 7, 2020
 
 
FOR VALUE RECEIVED, NOBLE ROMANS, INC., an Indiana corporation (the “Company”),
hereby certifies that Corbel Structured Equity Partners, SBIC, L.P. or its
registered assigns (“Holder”) is entitled to purchase from the Company Two
Million Two Hundred Fifty Thousand (2,250,000) duly authorized, validly issued,
fully paid and non-assessable shares of Common Stock (subject to adjustment as
provided herein) at a purchase price of (a) $0.57 per share, in the case of
1,200,000 of such Warrant Shares (such 1,200,000 Warrant Shares, the “Tranche 1
Shares”), (b) $0.72 per share, in the case of 900,000 of such Warrant Shares
(such 900,000 Warrant Shares, the “Tranche 2 Shares”) and (c) $0.97 per share,
in the case of 150,000 of such Warrant Shares (such 150,000 Warrant Shares, the
“Tranche 3 Shares”) (each respective purchase price, subject to adjustment as
provided herein, the “Exercise Price”), all subject to the terms, conditions and
adjustments set forth below in this Warrant. Certain capitalized terms used
herein are defined in Section 1 hereof. This Warrant was issued to Holder
pursuant to the Purchase Agreement.
 
 
1. Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:
 
 
“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price
applicable to such Warrant Shares in effect as of the applicable Exercise Date
in accordance with the terms of this Warrant.
 
 
“Attribution Parties” has the meaning set forth in Section 3(j)(i).
 
 
“Beneficial Ownership Limitation” has the meaning set forth in Section 3(j)(iv).
“Board” means the board of directors of the Company.
“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the city of Los Angeles, California or
Indianapolis, Indiana are authorized or obligated by law or executive order to
close.
 

 
 
EXECUTION COPY
 
 
 
 
 
“Common Stock” means the common stock, no par value, of the Company, and any
capital stock into which such Common Stock shall have been converted, exchanged
or reclassified following the date hereof.
 
 
“Common Stock Deemed Outstanding” means, at any given time, the sum of (a) the
number of shares of Common Stock actually outstanding at such time, plus (b) the
number of shares of Common Stock issuable upon exercise of Options actually
outstanding at such time, plus
(c) the number of shares of Common Stock issuable upon conversion or exchange of
Convertible Securities actually outstanding at such time (treating as actually
outstanding any Convertible Securities issuable upon exercise of Options
actually outstanding at such time), in each case, regardless of whether the
Options or Convertible Securities are actually exercisable at such time in
accordance with their terms; provided, that Common Stock Deemed Outstanding at
any given time shall not include treasury or other shares owned or held by or
for the account of the Company or any of its subsidiaries.
 
 
“Company” has the meaning set forth in the preamble.
 
“Conditions to Forced Exercise” has the meaning set forth in Section 3(i)(i).
“Convertible Securities” means any securities (directly or indirectly)
convertible into or
 
exercisable or exchangeable for Common Stock, but excluding Options.
 
 
“Excluded Issuances” means any issuance or sale (or deemed issuance or sale in
accordance with Section 4(d)) by the Company after the Original Issue Date of:
(1) any Warrant Shares issued upon the exercise of this Warrant; (2) shares of
Common Stock issued upon the exercise or conversions of any Options or
Convertible Securities outstanding on the Original Issue Date; and (3) up to
550,000 shares of Common Stock (adjusted proportionately for stock splits, stock
dividends, recapitalizations and the like) issued on the exercise of Options
granted by the Board to officers, directors, employees or service providers to
the Company and its subsidiaries.
 
 
“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Eastern time, on a Business Day, including,
without limitation, the receipt by the Company of the Exercise Agreement, the
Warrant and the Aggregate Exercise Price payable with respect to the Warrant
Shares in question.
 
 
“Exercise Agreement” has the meaning set forth in Section 3(a)(i). “Exercise
Period” has the meaning set forth in Section 2.
“Exercise Price” has the meaning set forth in the preamble, as applicable to the
Tranche 1 Shares, Tranche 2 Shares or Tranche 3 Shares in question.
 
 
“Fair Market Value” means, as of any particular date: (a) the average of the
closing sales prices of the Common Stock for such day on all domestic securities
exchanges on which the Common Stock may at the time be listed; (b) if there have
been no sales of the Common Stock on
 

 
 
EXECUTION COPY
 
 
 
 
 
any such exchange on any such day, the average of the highest bid and lowest
asked prices for the Common Stock on all such exchanges at the end of such day;
(c) if on any such day the Common Stock is not listed on a domestic securities
exchange, the closing sales price of the Common Stock as quoted on the OTC
Bulletin Board, the Pink OTC Markets or similar quotation system or association
for such day; or (d) if there have been no sales of the Common Stock on the OTC
Bulletin Board, the Pink OTC Markets or similar quotation system or association
on such day, the average of the highest bid and lowest asked prices for the
Common Stock quoted on the OTC Bulletin Board, the Pink OTC Markets or similar
quotation system or association at the end of such day; in each case, averaged
over three (3) consecutive Business Days ending on the Business Day immediately
prior to the day as of which “Fair Market Value” is being determined; provided,
that if the Common Stock is listed on any domestic securities exchange, the term
“Business Day” as used in this sentence means Business Days on which such
exchange is open for trading. If at any time the Common Stock is not listed on
any domestic securities exchange or quoted on the OTC Bulletin Board, the Pink
OTC Markets or similar quotation system or association, the “Fair Market Value”
of the Common Stock shall be the fair market value per share as determined
jointly by the Board and the Holder.
 
 
“Holder” has the meaning set forth in the preamble.
 
 
“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
 
“Original Issue Date” means February 7, 2020. “Nasdaq” means The NASDAQ Stock
Market LLC.
“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.
 
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.
 
 
“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.
 
 
“Purchase Agreement” means the Senior Secured Promissory Note and Warrant
Purchase Agreement, dated as of the date hereof, between the Company, as the
“Issuer”, the “Purchasers” named therein, and Holder as the “Agent” for the
Purchasers thereunder.
 
 
“Put Notes” means Senior Secured Promissory Notes, in substantially the form and
with substantially the same terms as those applicable to the Senior Notes
(including the terms applicable to the “Notes” as defined and as set forth in
the Purchase Agreement), other than those providing for the accrual and payment
of PIK Interest on such Senior Notes and the maturity date for such Put Notes
shall be the second anniversary of the date of issuance of the Put Notes in
question.
 

 
 
EXECUTION COPY
 
 
 
 
 
“Put Notice” has the meaning set forth in Section 6. “Securities Act” has the
meaning set forth in Section 11.
“Senior Notes” means the Senior Secured Promissory Notes issued and sold to
Holder or the other “Purchasers” named in, and as provided in, the Purchase
Agreement.
 
 
 
“Tranche 1 Shares” has the meaning set forth in the preamble. “Tranche 2 Shares”
has the meaning set forth in the preamble. “Tranche 3 Shares” has the meaning
set forth in the preamble.
“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.
 
 
“Warrant Share Put Right” has the meaning set forth in Section 6.
 
 
“Warrant Shares” means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms of this Warrant.
 
 
“Weighted Average Price” has the meaning set forth in Section 3(i)(ii).
 
 
 
2. Term of Warrant. Subject to the terms and conditions hereof, at any time or
from time to time following the Original Issue Date and prior to 5:00 p.m.
Central time on the first six (6) year anniversary of the date hereof or, if
such day is not a Business Day, on the next preceding Business Day (such period,
the “Exercise Period”), the Holder of this Warrant may exercise this Warrant for
all or any part of the Warrant Shares purchasable hereunder (subject to
adjustment as provided herein).
 
 
3.
Exercise of Warrant.
 
 
(a) Exercise Procedure. This Warrant may be exercised by Holder from time to
time on any Business Day during the Exercise Period, for all or any part of the
unexercised Warrant Shares, upon:
 
 
(i) surrender of this Warrant to the Company at its then principal executive
offices (or an indemnification undertaking with respect to this Warrant in the
case of its loss, theft or destruction), together with an Exercise Agreement in
the form attached hereto as Exhibit A (each, an “Exercise Agreement”), duly
completed (including specifying the number and type of Warrant Shares to be
purchased) and executed; and
 
 
(ii) payment to the Company of the Aggregate Exercise Price in accordance with
Section 3(b).
 

 
 
EXECUTION COPY
 
 
 
 
 
(b) Payment of the Aggregate Exercise Price. Payment of the Aggregate Exercise
Price shall be made at the option of the Holder as expressed in the Exercise
Agreement, by the following methods:
 
 
(i) In the case of the Tranche 1 Shares, Tranche 2 Shares or Tranche 3 Shares,
by delivery to the Company of a certified or official bank check payable to the
order of the Company or by wire transfer of immediately available funds to an
account designated in writing by the Company, in the amount of such Aggregate
Exercise Price;
 
 
(ii)
in the case of the Tranche 3 Shares:
 
 
(A) by instructing the Company to withhold a number of Warrant Shares then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the Exercise Date equal to such Aggregate Exercise Price (i.e. a “cashless
exercise”);
 
 
(B) by surrendering to the Company (x) Warrant Shares previously acquired by the
Holder with an aggregate Fair Market Value as of the Exercise Date equal to such
Aggregate Exercise Price and/or (y) other securities of the Company having a
value as of the Exercise Date equal to the Aggregate Exercise Price (which value
in the case of debt securities shall be the principal amount thereof plus
accrued and unpaid interest, in the case of preferred stock shall be the
liquidation value thereof plus accumulated and unpaid dividends and in the case
of shares of Common Stock shall be the Fair Market Value thereof); or
 
 
(C)
any combination of the foregoing.
 
 
(iii) In the event of any withholding of Warrant Shares or surrender of equity
securities pursuant to Section 3(b)(ii)(A), 3(b)(ii)(B) or 3(b)(ii)(C) above
where the number of shares whose value is equal to the Aggregate Exercise Price
is not a whole number, the number of shares withheld by or surrendered to the
Company shall be rounded up to the nearest whole share and the Company shall
make a cash payment to the Holder (by delivery of a certified or official bank
check or by wire transfer of immediately available funds) based on the
incremental fraction of a share being so withheld by or surrendered to the
Company in an amount equal to the product of (x) such incremental fraction of a
share being so withheld or surrendered multiplied by (y) in the case of Common
Stock, the Fair Market Value per share of Common Stock as of the Exercise Date,
and, in all other cases, the value thereof as of the Exercise Date as determined
in accordance with Section 3(b)(ii)(B)(y) above.
 
 
(c) Delivery of Stock Certificates. Upon (i) any Forced Exercise pursuant to
Section 3(i) or (ii) Holder’s exercise of this Warrant pursuant to Section 3(a),
including delivery to the Company of the Exercise Agreement, surrender of this
Warrant and payment of the Aggregate Exercise Price (in accordance with Section
3(b) hereof), the Company shall, as promptly as practicable, execute (or cause
to be executed) and deliver (or cause to be delivered) to
 

 
 
EXECUTION COPY
 
 
 
 
 
the Holder a certificate or certificates representing the Warrant Shares
issuable upon such exercise, together with cash in lieu of any fraction of a
share as provided in Section 3(d) hereof, if applicable. The stock certificate
or certificates so delivered shall be in such denomination or denominations as
the exercising Holder shall reasonably request in the Exercise Agreement and
shall be registered in the name of the Holder or such other Person’s name as
shall be designated in the Exercise Agreement. This Warrant shall be deemed to
have been exercised and such certificate or certificates of Warrant Shares shall
be deemed to have been issued, and the Holder or any other Person so designated
to be named therein shall be deemed to have become a holder of record of such
Warrant Shares for all purposes, as of the Exercise Date.
 
 
(d) Fractional Shares. The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant. As to any fraction of a Warrant
Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall either (i) round the number of Warrant Shares to be
issued up to the next whole number or (ii) pay to such Holder an amount in cash
(by delivery of a certified or official bank check or by wire transfer of
immediately available funds) equal to the product of (A) such fraction
multiplied by (B) the Fair Market Value of one Warrant Share on the Exercise
Date.
 
 
(e) Delivery of New Warrant. Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued in accordance with Section 3(c) hereof, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Shares called for by this Warrant. Such new
Warrant shall in all other respects be identical to this Warrant.
 
 
(f) Valid Issuance of Warrant and Warrant Shares; Payment of Taxes. With respect
to the exercise of this Warrant, the Company hereby represents, covenants and
agrees:
 
 
(i) This Warrant is, and any Warrant issued in substitution for or replacement
of this Warrant shall be, upon issuance, duly authorized and validly issued.
 
 
 
(ii) All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, and the Company shall take all such
actions as may be necessary or appropriate in order that such Warrant Shares
are, validly issued, fully paid and non-assessable, issued without violation of
any preemptive or similar rights of any stockholder of the Company and free and
clear of all taxes, liens, claims, encumbrances and charges.
 
 
 
(iii) The Company shall take all such actions as may be necessary to ensure that
all such Warrant Shares are issued without violation by the Company of any
applicable law or governmental regulation or any requirements of any domestic
securities exchange upon which shares of Common Stock or other securities
constituting Warrant Shares may be listed at the time of such exercise (except
for official notice of issuance which shall be immediately delivered by the
Company upon each such issuance).
 

 
 
EXECUTION COPY
 
 
 
 
 
(iv) The Company shall use its best efforts to cause the Warrant Shares,
immediately upon such exercise, to be listed on any domestic securities exchange
upon which shares of Common Stock or other securities constituting Warrant
Shares are listed at the time of such exercise.
 
 
(v) The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise of this Warrant; provided, that the
Company shall not be required to pay any tax or governmental charge that may be
imposed with respect to any applicable withholding or the issuance or delivery
of the Warrant Shares to any Person other than the Holder or its designated
affiliates, and no such issuance or delivery shall be made unless and until the
Person requesting such issuance has paid to the Company the amount of any such
tax, or has established to the satisfaction of the Company that such tax has
been paid.
 
 
(g) Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with or with
the expectation of the completion of a public offering or a sale of the Company
(pursuant to a merger, sale of stock, or otherwise), such exercise may at the
election of the Holder be conditioned upon the consummation of such transaction,
in which case such exercise shall not be deemed to be effective until
immediately prior to the consummation of such transaction.
 
 
(h) Reservation of Shares. During the Exercise Period, the Company shall at all
times reserve and keep available out of its authorized but unissued Common Stock
or other securities constituting Warrant Shares, solely for the purpose of
issuance upon the exercise of this Warrant, the maximum number of Warrant Shares
issuable upon the exercise of this Warrant, and, if applicable, the par value
per Warrant Share shall at all times be less than or equal to the applicable
Exercise Price. The Company shall not increase the par value of any Warrant
Shares receivable upon the exercise of this Warrant above the Exercise Price
then in effect, and shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable Warrant Shares upon the exercise of this Warrant.
 
 
 
(i) Forced Exercise. After the Original Issue Date, if the Conditions to Forced
Exercise set forth below then are satisfied, the Company may elect to require
that the Holder exercise this Warrant with respect to the Tranche 1 Shares or
the Tranche 2 Shares, as applicable, as set forth in this Section 3(i), by
delivering to the Holder a written notice in the form of Exhibit B attached
hereto (“Forced Exercise Notice”), duly completed and executed on behalf of the
Company; provided, that notwithstanding anything to the contrary herein, the
Holder may elect not to exercise this Warrant pursuant to any Forced Exercise
Notice if the Holder delivers written notice to the Company to such effect and
confirms in writing that it forfeits its right to exercise the Warrants with
respect to those Tranche 1 Shares or those Tranche 2 Shares that are subject to
the Forced Exercise Notice, as applicable. If the Conditions to Forced Exercise
cease to be met prior to the receipt of the Notice of Exercise by the Holder,
the Forced Exercise Notice shall be deemed withdrawn, invalid, and null and void
ab initio. For purposes of this Section 3(i):
 

 
 
EXECUTION COPY
 
 
 
 
 
(i) “Conditions to Forced Exercise” means that each of the following conditions
have been and continue to be met as of the Holder’s receipt of the Forced
Exercise Notice and as of the issuance of any Warrant Shares pursuant thereto:
 
 
(A) the Weighted Average Price of the Common Stock or other applicable capital
stock of the Company then issuable upon exercise of this Warrant exceeds (x) in
the case of a forced exercise of the Warrant with respect to the Tranche 1
Shares, $1.40 per share (subject to appropriate adjustments for stock splits,
stock dividends, stock combinations and other similar transactions affecting the
Common Stock or other applicable capital stock after the Original Issue Date)
and (y) in the case of a forced exercise of the Warrant with respect to the
Tranche 2 Shares, $1.50 per share (subject to appropriate adjustments for stock
splits, stock dividends, stock combinations and other similar transactions
affecting the Common Stock or other applicable capital stock after the Original
Issue Date), in each case for each of the forty-five (45) consecutive trading
days immediately preceding the date of delivery of the Forced Exercise Notice;
 
 
(B) a registration statement filed pursuant to the Securities Act of 1933, as
amended, is effective and available for the immediate resale of any and all
Tranche 1 Shares or Tranche 2 Shares, as applicable, to be issued upon exercise
of the Warrants pursuant to the Forced Exercise Notice;
 
 
(C) the Common Stock is quoted on OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association, or designated for quotation on the
NASDAQ Global Market or another U.S. national securities exchange and must not
have been suspended from trading on such market nor shall delisting or
suspension by such market been threatened or pending either (x) in writing by
such market, or (y) by falling below the minimum listing maintenance
requirements of the market on which it then is trading; and
 
 
 
(D) the Company otherwise must be in material compliance with and must not have
breached in any material respect any provision, covenant, representation or
warranty of any Note Document (as defined in the Purchase Agreement) which
breach remains uncured.
 
 
(ii) “Weighted Average Price” means, with respect to the Common Stock or other
applicable capital stock then issuable upon exercise of this Warrant as of any
applicable date(s), the dollar volume-weighted average trading price for such
security
 
(A) on the domestic securities exchanges on which the Common Stock is listed on
the applicable date(s) or (B) if on any such applicable date(s) the Common Stock
or other applicable capital stock then issuable upon exercise of this Warrant is
not listed on a domestic securities exchange, the dollar volume-weighted trading
average price of the Common Stock on the OTC Bulletin Board, the Pink OTC
Markets or similar quotation system or association for such applicable date(s).
 

 
 
EXECUTION COPY
 
 
 
 
 
(j)
Holder’s Exercise Limitations.
 
 
(i) Notwithstanding the foregoing or anything to the contrary herein, the number
of Warrant Shares issuable upon any exercise of this Warrant shall be limited to
the number of Warrant Shares that (after giving effect to such proposed exercise
and issuance) can be beneficially owned by the Holder, Holder’s affiliates, and
any other Persons acting as a group together with the Holder or any of the
Holder’s affiliates (such other Persons, “Attribution Parties”)), without
exceeding the Beneficial Ownership Limitation (as defined below). For purposes
of the foregoing sentence, the number of Warrant Shares beneficially owned by
the Holder, Holder’s affiliates and any applicable Attribution Parties shall
include the number of Warrant Shares issuable upon the exercise of this Warrant
with respect to which such determination is being made, but shall exclude the
number of shares of Common Stock which would be issuable upon (A) exercise of
the remaining, unexercised portion of this Warrant beneficially owned by the
Holder, Holder’s affiliates or any applicable Attribution Parties and (B)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company (including, without limitation, any Convertible
Securities or Options) that (x) are beneficially owned by the Holder, Holder’s
affiliates and any applicable Attribution Parties and (y) are subject to a
limitation on conversion or exercise analogous to the limitation contained
herein. Except as set forth in the preceding sentence, for purposes of this
Section 3(j), “beneficial ownership” shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. In addition, a determination as to any “group” status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the applicable rules and regulations promulgated thereunder.
 
 
(ii) To the extent that the Beneficial Ownership Limitation applies, the
determination of whether and to what extent this Warrant is exercisable (in
relation to other securities owned by the Holder together with any of its
Attribution Parties) and the portion of this Warrant that is exercisable shall
be determined in the sole discretion of the Holder, and the submission of an
Exercise Agreement and the other items required to exercise this Warrant as
provided in Section 3(a) above shall be deemed to be the Holder’s determination
of whether and which portion of this Warrant is exercisable (in relation to
other securities owned by the Holder together with Holder’s affiliates and any
applicable Attribution Parties), in each case subject to the Beneficial
Ownership Limitation, and the Company shall have no obligation to independently
verify or confirm the accuracy of such determination.
 
 
(iii) For purposes of this Section 3(j), in determining the number of issued and
outstanding shares of Common Stock, Holder may rely on the number of issued and
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice from the Company or the Company’s transfer agent setting forth the number
of shares of Common Stock outstanding. Upon the written request of a Holder, the
Company shall within two Business Days confirm orally and in writing to Holder
the number of shares of Common
 

 
 
EXECUTION COPY
 
 
 
 
 
Stock then issued and outstanding. In any case, the number of issued and
outstanding shares of Common Stock shall be determined after giving effect to
any conversion, exercise or exchange of any Convertible Securities or Options in
accordance with their terms, including this Warrant, held by the Holder,
Holder’s affiliates or any applicable Attribution Parties since the date as of
which such number of issued and outstanding shares of Common Stock was reported.
 
 
(iv) The “Beneficial Ownership Limitation” shall be 9.9999% of the number of
shares of Common Stock that would be outstanding immediately after giving effect
to the issuance of Warrant Shares issuable upon the applicable exercise of this
Warrant. Notwithstanding the foregoing, the Holder may increase or decrease the
Beneficial Ownership Limitation percentage upon notice to the Company; provided,
that any increase in the Beneficial Ownership Limitation will not be effective
until the 61st day after such notice is delivered to the Company or such other,
later date as may be specified in the notice of increase. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 3(j) to the extent necessary to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to the Beneficial Ownership Limitation and the purpose and intent of this
Section 3(j). To the extent the Beneficial Ownership Limitation applies to limit
the number of Warrant Shares issued upon any proposed exercise of this Warrant,
the Warrant Shares that are not issued as a result of the Beneficial Ownership
Limit shall remain subject to this Warrant and may be issued upon a subsequent
exercise of this Warrant in accordance with its terms.
 
4. Adjustment to Exercise Price and Number of Warrant Shares. In order to
prevent dilution of the purchase rights granted under this Warrant, the Exercise
Price and the number of Warrant Shares issuable upon exercise of this Warrant
shall be subject to adjustment from time to time as provided in this Section 4
(in each case, after taking into consideration any prior adjustments pursuant to
this Section 4).
 
 
(a) Adjustment to Exercise Price Upon Issuance of Common Stock. Except as
provided in Section 4(c) and except in the case of an event described in either
Section 4(e) or Section 4(f), if the Company shall, at any time or from time to
time after the Original Issue Date, issue or sell, or in accordance with Section
4(d) is deemed to have issued or sold, any shares of Common Stock without
consideration or for consideration per share less than the applicable Exercise
Price(s) in effect immediately prior to such issuance or sale (or deemed
issuance or sale), then immediately upon such issuance or sale (or deemed
issuance or sale), each Exercise Price in effect immediately prior to such
issuance or sale (or deemed issuance or sale) that is higher than the
consideration per share applicable to the issuance and sale (or deemed issuance
or sale) in question shall be reduced (and in no event increased) to an Exercise
Price equal to the then the Exercise Price (calculated to the nearest
one-hundredth of a cent) determined in accordance with the following formula:
 
 
CP2 = CP1 * (A + B) ÷ (A + C).
 

 
 
EXECUTION COPY
 
 
 
 
 
For purposes of the foregoing formula, the following definitions shall apply:
 
 
(i) “CP2” shall mean the Exercise Price in effect immediately after such
issuance or deemed issuance of shares of Common Stock;
 
 
(ii) “CP1” shall mean the Exercise Price in effect immediately prior to such
issuance or deemed issuance of Common Stock;
 
 
(iii) “A” shall mean the number of shares of Common Stock outstanding
immediately prior to such issuance or deemed issuance Common Stock (treating for
this purpose as outstanding all shares of Common Stock issuable upon exercise of
Options outstanding immediately prior to such issuance (including the Warrants)
or upon conversion or exchange of Convertible Securities outstanding immediately
prior to such issuance;
 
 
(iv) “B” shall mean the number of shares of Common Stock that would have been
issued if such issuance or deemed issuance of Common Stock had occurred at a
price per share equal to CP1 (determined by dividing the aggregate consideration
received by the Corporation in respect of such issuance or deemed issuance by
CP1); and
 
 
(v) “C” shall mean the number of shares of Common Stock issued or deemed issued
in such transaction.
 
 
 
(b) Adjustment to Number of Warrant Shares Upon Adjustment to Exercise Price.
Upon any and each adjustment of the Exercise Price as provided in Section 4(a),
the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to any such adjustment shall be increased to a number of
Warrant Shares issuable upon exercise of this Warrant after giving effect to
such adjustment equal to the quotient obtained by dividing:
 
 
(i) the product of (A) the Exercise Price in effect immediately prior to any
such adjustment multiplied by (B) the number of Warrant Shares issuable upon
exercise of this Warrant immediately prior to any such adjustment; by
 
 
(ii)
the Exercise Price resulting from such adjustment.
 
 
(c) Exceptions To Adjustment Upon Issuance of Common Stock. Anything herein to
the contrary notwithstanding, there shall be no adjustment to the Exercise Price
or the number of Warrant Shares issuable upon exercise of this Warrant with
respect to any Excluded Issuance.
 
 
(d) Effect of Certain Events on Adjustment to Exercise Price. For purposes of
determining the adjusted Exercise Price under Section 4(a) hereof, the following
shall be applicable:
 
 
 
(i) Issuance of Options. If the Company shall, at any time or from time to time
after the Original Issue Date, in any manner grant or sell any Options (whether
directly or by assumption in a merger, consolidation or otherwise), whether or
not such Options or
 

 
 
EXECUTION COPY
 
 
 
 
 
the right to convert, exercise or exchange any Convertible Securities issuable
upon the exercise of such Options are immediately exercisable, and the lowest
price per share (determined as provided in this Section 4(d)(i) and Section
4(d)(iv)) for which any one share of Common Stock is issuable upon the exercise
of any such Option or upon the conversion, exercise or exchange of any
Convertible Security issuable upon the exercise of any such Option is less than
any Exercise Price in effect immediately prior to the time of the granting or
sale of such Options, then such share of Common Stock issuable upon the exercise
of such Option or upon conversion, exercise or exchange of such Convertible
Security issuable upon the exercise of such Option shall be deemed to have been
issued as of the date of granting or sale of such Options (and thereafter shall
be deemed to be outstanding for purposes of adjusting the Exercise Price under
Section 4(a), at a price per share equal to such lowest price per share). For
purposes of this Section 4(d)(i), the lowest price per share for which any one
share of Common Stock is issuable upon the exercise of any such Option or upon
the conversion, exercise or exchange of any Convertible Security issuable upon
the exercise of any such Option shall be equal to the sum (which sum shall
constitute the applicable consideration received for purposes of Section 4(a))
of the lowest amounts of consideration, if any, received or receivable by the
Company as consideration with respect to any one share of Common Stock upon each
of (A) the granting or sale of the Option, plus (B) the exercise of the Option,
plus (C) in the case of an Option which relates to Convertible Securities, the
issuance or sale of the Convertible Security and the conversion, exercise or
exchange of the Convertible Security. Except as otherwise provided in Section
4(d)(iii), no further adjustment of the applicable Exercise Price(s) shall be
made upon the actual issuance of Common Stock or of Convertible Securities upon
exercise of such Options or upon the actual issuance of Common Stock upon
conversion, exercise or exchange of such Convertible Securities issuable upon
the exercise of such Options.
 
 
(ii) Issuance of Convertible Securities. If the Company shall, at any time or
from time to time after the Original Issue Date, in any manner grant or sell
(whether directly or by assumption in a merger, consolidation or otherwise) any
Convertible Securities, whether or not the right to convert, exercise or
exchange any such Convertible Securities is immediately exercisable, and the
lowest price per share (determined as provided in this paragraph and in Section
4(d)(iv)) for which one share of Common Stock is issuable upon the conversion,
exercise or exchange of any such Convertible Securities is less than any
Exercise Price in effect immediately prior to the time of the granting or sale
of such Convertible Securities, then such share of Common Stock issuable upon
conversion, exercise or exchange of such Convertible Security shall be deemed to
have been issued as of the date of granting or sale of such Convertible
Securities (and thereafter shall be deemed to be outstanding for purposes of
adjusting the Exercise Price under Section 4(a)), at a price per share equal to
such lowest price per share. For purposes of this Section 4(d)(ii), the lowest
price per share for which any one share of Common Stock is issuable upon the
conversion, exercise or exchange of any such Convertible Security shall be equal
to the sum (which sum shall constitute the applicable consideration received for
purposes of Section 4(a)) of the lowest amounts of consideration, if any,
received or receivable by the
 

 
 
EXECUTION COPY
 
 
 
 
 
Company as consideration with respect to any one share of Common Stock upon each
of
(A) the granting or sale of the Convertible Security, plus (B) the conversion,
exercise or exchange of the Convertible Security. Except as otherwise provided
in Section 4(d)(iii),
(x) no further adjustment of any Exercise Price(s) shall be made upon the actual
issuance of Common Stock upon conversion, exercise or exchange of such
Convertible Securities and (y) no further adjustment of the applicable Exercise
Price(s) shall be made by reason of the issue or sale of Convertible Securities
upon conversion, exercise or exchange of such Convertible Securities in
accordance with the terms thereof, to the extent adjustments of the Exercise
Price already have been made pursuant to the other provisions of this Section
4(d).
 
 
(iii) Change in Terms of Options or Convertible Securities. Upon any change in
any of (A) the lowest amounts of consideration, if any, received or receivable
by the Company as consideration with respect to any one share of Common Stock
upon the granting or sale of any Options or Convertible Securities referred to
in Section 4(d)(i) or Section 4(d)(ii) hereof, (B) the lowest amounts of
additional consideration, if any, payable to the Company with respect to any one
share of Common Stock upon exercise of any Options or upon the issuance,
conversion, exercise or exchange of any Convertible Securities referred to in
Section 4(d)(i) or Section 4(d)(ii) hereof, (C) the rate at which Convertible
Securities referred to in Section 4(d)(i) or Section 4(d)(ii) hereof are
convertible into or exercisable or exchangeable for Common Stock, or (D) the
maximum number of shares of Common Stock issuable in connection with any Options
referred to in Section 4(d)(i) hereof or any Convertible Securities referred to
in Section 4(d)(ii) hereof (in each case, other than in connection with an
Excluded Issuance), then (whether or not the original issuance or sale or deemed
issuance or sale of such Options or Convertible Securities resulted in an
adjustment to the Exercise Price pursuant to this Section 4) each Exercise Price
in effect at the time of such change shall be adjusted or readjusted, as
applicable, to the Exercise Price which would have been in effect at such time
pursuant to the provisions of this Section 4 had such Options or Convertible
Securities still outstanding provided for such changed consideration, conversion
rate or maximum number of shares, as the case may be, at the time initially
granted, issued or sold, but only if as a result of such adjustment or
readjustment each applicable Exercise Price then in effect is reduced, and the
number of Warrant Shares issuable upon the exercise of this Warrant immediately
prior to any such adjustment or readjustment shall be correspondingly adjusted
or readjusted pursuant to the provisions of Section 4(b).
 
 
(iv) Calculation of Consideration Received. If the Company shall, at any time or
from time to time after the Original Issue Date, issue or sell, or is deemed to
have issued or sold in accordance with Section 4(d) any shares of Common Stock,
Options or Convertible Securities: (A) for cash, the consideration received
therefor shall be deemed to be the net amount received by the Company therefor;
(B) for consideration other than cash, the amount of the consideration other
than cash received by the Company shall be the fair value of such consideration,
except where such consideration consists of marketable securities, in which case
the amount of consideration received by the Company
 

 
 
EXECUTION COPY
 
 
 
 
 
shall be the market price (as reflected on any securities exchange, quotation
system or association or similar pricing system covering such security) for such
securities as of the end of business on the date of receipt of such securities;
(C) for no specifically allocated consideration in connection with an issuance
or sale of other securities of the Company, together comprising one integrated
transaction, the amount of the consideration therefor shall be deemed to be the
fair value of such portion of the aggregate consideration received by the
Company in such transaction as is attributable to such shares of Common Stock,
Options or Convertible Securities, as the case may be, issued or deemed issued
in such transaction; or (D) to the owners of the non-surviving entity in
connection with any merger in which the Company is the surviving corporation,
the amount of consideration therefor shall be deemed to be the fair value of
such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be, issued or deemed issued to such owners. The net amount of
any cash consideration and the fair value of any consideration other than cash
or marketable securities shall be determined in each case in good faith by the
Board.
 
 
(v) Record Date. For purposes of any adjustment to the Exercise Price or the
number of Warrant Shares in accordance with this Section 4, in case the Company
shall take a record of the holders of its Common Stock or other applicable
capital stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock or other applicable capital stock,
Options or Convertible Securities or
(B) to subscribe for or purchase Common Stock or other applicable capital stock,
Options or Convertible Securities, then such record date shall be deemed to be
the date of the issue or sale of the shares of Common Stock or other applicable
capital stock deemed to have been issued or sold upon the declaration of such
dividend or the making of such other distribution or the date of the granting of
such right of subscription or purchase, as the case may be.
 
 
(vi) Treasury Shares. The number of shares of Common Stock or other applicable
capital stock outstanding at any given time shall not include treasury or other
shares owned or held by or for the account of the Company or any of its
subsidiaries, and the disposition of any such shares (other than the
cancellation or retirement thereof or the transfer of such shares among the
Company and its wholly-owned subsidiaries) shall be deemed an issue or sale of
Common Stock or other applicable capital stock for the purpose of this Section
4.
 
 
 
(vii) Other Dividends and Distributions. Subject to the provisions of this
Section 4(d), if the Company shall, at any time or from time to time after the
Original Issue Date, make or declare, or fix a record date for the determination
of holders of Common Stock or other applicable capital stock entitled to
receive, a dividend or any other distribution payable in securities of the
Company (other than a dividend or distribution of shares of Common Stock or
other applicable capital stock, Options or Convertible Securities in respect of
outstanding shares of Common Stock or other applicable capital stock), cash or
other property, then, and in each such event, concurrently with the making or
payment of any such dividend or distribution, the Holder shall receive the same
kind
 

 
 
EXECUTION COPY
 
 
 
 
 
and amount of securities of the Company, cash or other property which the Holder
would have been entitled to receive had the Warrant been exercised in full into
Warrant Shares immediately prior to such event (or the record date for such
event, whichever is more favorable to the Holder) and had the Holder held such
Warrant Shares through the time such dividend or distribution of securities,
cash or property was made to the holders of Common Stock or other applicable
capital stock.
 
 
(e) Adjustment to Exercise Price and Warrant Shares Upon Dividend, Subdivision
or Combination of Common Stock. If the Company shall, at any time or from time
to time after the Original Issue Date, (i) pay a dividend or make any other
distribution upon the Common Stock or any other capital stock of the Company
payable in shares of Common Stock or other applicable capital stock or in
Options or Convertible Securities, or (ii) subdivide (by any stock split,
recapitalization or otherwise) its outstanding shares of Common Stock or other
applicable capital stock or into a greater number of shares, the Exercise Price
in effect immediately prior to any such dividend, distribution or subdivision
shall be proportionately reduced and the number of Warrant Shares issuable upon
exercise of this Warrant shall be proportionately increased. If the Company at
any time combines (by combination, reverse stock split or otherwise) its
outstanding shares of Common Stock or other applicable capital stock or into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased and the number of Warrant Shares
issuable upon exercise of this Warrant shall be proportionately decreased. Any
adjustment under this Section 4(e) shall become effective at the close of
business on the date the dividend, distribution, subdivision or combination is
made or becomes effective, as applicable.
 
 
(f) Adjustment to Exercise Price and Warrant Shares Upon Reorganization,
Reclassification, Consolidation or Merger. In the event of any (i) capital
reorganization of the Company, (ii) reclassification of the stock of the Company
(other than a change in par value or from par value to no par value or from no
par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares), (iii) consolidation or merger of the Company
with or into another Person, (iv) sale of all or substantially all of the
Company’s assets to another Person or (v) other similar transaction (other than
any such transaction covered by Section 4(e)), in each case which entitles the
holders of Common Stock or other applicable capital stock to receive (either
directly or upon subsequent liquidation) stock, securities or assets with
respect to or in exchange for Common Stock or other applicable capital stock,
each Warrant shall, immediately after such reorganization, reclassification,
consolidation, merger, sale or similar transaction, remain outstanding and shall
thereafter, in lieu of or in addition to (as the case may be) the number of
Warrant Shares then exercisable under this Warrant, be exercisable for the kind
and number of shares of stock or other securities or assets of the Company or of
the successor Person resulting from such transaction to which the Holder would
have been entitled upon such reorganization, reclassification, consolidation,
merger, sale or similar transaction if the Holder had exercised this Warrant in
full immediately prior to the effective time of such reorganization,
reclassification, consolidation, merger, sale or similar transaction (or any
applicable record date with respect thereto, whichever is more favorable to the
Holder) and acquired the applicable number of Warrant Shares then issuable
hereunder as a result of such exercise (without taking into
 

 
 
EXECUTION COPY
 
 
 
 
 
account any limitations or restrictions on the exercisability of this Warrant);
and, in such case, appropriate adjustment (in form and substance satisfactory to
the Holder) shall be made with respect to the Holder’s rights under this Warrant
to insure that the provisions of this Section 4 hereof shall thereafter be
applicable, as nearly as possible, to this Warrant in relation to any shares of
stock, securities or assets thereafter acquirable upon exercise of this Warrant
(including, in the case of any consolidation, merger, sale or similar
transaction in which the successor or purchasing Person is other than the
Company, an immediate adjustment in the Exercise Price to the value per share
for the Common Stock or other applicable capital stock reflected by the terms of
such consolidation, merger, sale or similar transaction, and a corresponding
immediate adjustment to the number of Warrant Shares acquirable upon exercise of
this Warrant without regard to any limitations or restrictions on exercise, if
the value so reflected is less than the Exercise Price(s) in effect immediately
prior to such consolidation, merger, sale or similar transaction). The
provisions of this Section 4(f) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transactions. The Company shall not effect any such reorganization,
reclassification, consolidation, merger, sale or similar transaction unless,
prior to the consummation thereof, the successor Person (if other than the
Company) resulting from such reorganization, reclassification, consolidation,
merger, sale or similar transaction, shall assume, by written instrument
substantially similar in form and substance to this Warrant and satisfactory to
the Holder, the obligation to deliver to the Holder such shares of stock,
securities or assets which, in accordance with the foregoing provisions, such
Holder shall be entitled to receive upon exercise of this Warrant.
Notwithstanding anything to the contrary contained herein, (I) with respect to
any corporate event or other transaction contemplated by the provisions of this
Section 4(f), the Holder shall have the right and shall be provided reasonable
prior written notice from the Company and a reasonable opportunity to elect
prior to the consummation of such event or transaction (or the record date
applicable thereto, whichever is more favorable to the Holder), to give effect
to the exercise rights contained in Section 2 instead of giving effect to the
provisions contained in this Section 4(f) with respect to this Warrant; and (II)
if such transaction consists of a merger pursuant to which the Company’s
outstanding shares will be converted into the right to exclusively receive cash
or other consideration with a value per share less than an applicable Exercise
Price then in effect, upon the closing of such transaction, the unexercised
portion of the Warrants covering those Warrant Shares with an Exercise Price
less than the value of such per share merger consideration shall be cancelled
and of no further force or effect.
 
 
 
(g) Certain Events. If any event of the type contemplated by the provisions of
this Section 4 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features) occurs, then the Board shall in
good faith make an appropriate and equitable adjustment in the Exercise Price
and the number of Warrant Shares issuable upon exercise of this Warrant so as to
protect the rights of the Holder in a manner consistent with the purpose and
intent of the provisions of this Section 4; provided, that no such adjustment
pursuant to this Section 4(g) shall increase the Exercise Price or decrease the
number of Warrant Shares issuable as otherwise determined pursuant to this
Section 4.
 

 
 
EXECUTION COPY
 
 
 
 
 
(h)
Certificate as to Adjustment.
 
 
(i) As promptly as reasonably practicable following any adjustment of the
Exercise Price, but in any event not later than two (2) Business Days
thereafter, the Company shall furnish to the Holder a certificate of an
executive officer of the Company setting forth in reasonable detail such
adjustment and the facts upon which it is based and certifying the calculation
thereof.
 
 
(ii) As promptly as reasonably practicable following the receipt by the Company
of a written request by the Holder, but in any event not later than two (2)
Business Days thereafter, the Company shall furnish to the Holder a certificate
of an executive officer certifying the Exercise Price then in effect and the
number of Warrant Shares or the amount, if any, of other shares of stock,
securities or assets then issuable upon exercise of the Warrant.
 
 
(i)
Notices. In the event:
 
 
(i) that the Company shall propose to take a record of the holders of its Common
Stock (or other capital stock or securities at the time issuable upon exercise
of the Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, to vote at a meeting (or by written consent), to
receive any right to subscribe for or purchase any shares of capital stock of
any class or any other securities, to receive any other security, or to
otherwise exercise any material right as a stockholder; or
 
 
(ii) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another Person, or sale of all or substantially all of the Company’s assets
to another Person; or
 
 
 
(iii) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;
 
 
then, and in each such case, the Company shall send or cause to be sent to the
Holder at least fifteen
(15) days prior to the applicable record date or the applicable expected
effective date, as the case may be and whichever is more favorable to the
Holder, for the event, a written notice specifying, as the case may be, (A) the
record date for such dividend, distribution, meeting or consent or other right
or action, and a description of such dividend, distribution or other right or
action to be taken at such meeting or by written consent, or (B) the effective
date on which such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up is proposed to take place, and the
date, if any is to be fixed, as of which the books of the Company shall close or
a record shall be taken with respect to which the holders of record of Common
Stock (or such other capital stock or securities at the time issuable upon
exercise of the Warrant) shall be entitled to exchange their shares of Common
Stock (or such other capital stock or securities) for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, sale,
 

 
 
EXECUTION COPY
 
 
 
 
 
dissolution, liquidation or winding-up, and the amount per share and character
of such exchange applicable to the Warrant and the Warrant Shares.
 
 
5.
Purchase Rights; Anti-Dilutive Issuances. In addition to any adjustments
pursuant to
Section 4 above:
 
 
(a) If at any time while this Warrant is outstanding the Company proposes to
grant, issue or sell any shares of Common Stock, Options, Convertible Securities
or rights to purchase stock, warrants, securities or other property pro rata to
the record holders or beneficial owners of Common Stock or other applicable
capital stock of the Company (the “Purchase Rights”), then the Holder shall be
entitled to acquire and exercise, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Holder would have acquired if
the Holder had held the number of Warrant Shares acquirable upon complete
exercise of this Warrant immediately before the date on which a record is taken
for the grant, issuance, sale or exercise of such Purchase Rights, or, if no
such record is taken, the date as of which the record holders of Common Stock or
other applicable capital stock of the Company are to be determined for the
grant, issue, sale or exercise of such Purchase Rights. Notwithstanding anything
to the contrary herein, the Holder shall not be entitled to the Purchase Rights
granted herein with respect to any Excluded Issuance.
 
 
(b) If at any time between the date this Warrant is exercised in whole or in
part and the seven (7) year anniversary of the Original Issue Date, any
Convertible Securities or Options are converted, exercised or exchanged or any
Purchase Rights are issued or exercised as a result of which the percentage of
the Common Stock Deemed Outstanding held by Holder is or would be reduced, the
Company shall provide prompt written notice to the Holder and shall issue to
Holder without any consideration and without reducing the number of Warrant
Shares issuable pursuant to this Warrant (to the extent any portion hereof then
remains unexercised) that number of shares of Common Stock or other applicable
capital stock of the Company as is necessary for the Holder to maintain or be
restored to holding the same percentage of the Common Stock Deemed Outstanding
that was held by Holder prior to such conversion, exercise or exchange of
Convertible Securities, Options or Purchase Rights, as applicable.
 
 
 
6. Warrant Share Put Rights. Holder shall have the right by delivering written
notice to the Company (a “Put Notice”) at any time and from time to time within
six months after the issuance of any specific Warrant Shares under this Warrant
to elect to require the Company to purchase some or all of such Warrant Shares
then held by the Holder in exchange for cash or, at the election of the Company,
Put Notes (such right, the “Warrant Share Put Right”). The Put Notice shall
specify the number of Warrant Shares which the Holder is electing to require the
Company to purchase and the original principal amount of Put Notes to be
delivered as consideration therefor. The Put Notes issued by the Company to
purchase the Warrant Shares upon exercise of the Warrant Shares Put Right shall
be issued against the surrender to the Company of the Warrant Shares as to which
the Put Notes are issuable and have an aggregate principal amount equal to the
number of Warrant Shares to be purchased pursuant to the Put Notice multiplied
by (a) in the case of Warrant Shares issued upon a forced conversion pursuant to
Section 3(i), the greater of (i) the average of the Weighted Average Prices of
the Common Stock during the forty-five (45) consecutive trading days taken into
account in determining the satisfaction of the Conditions to Forced Exercise and
 

 
 
EXECUTION COPY
 
 
 
 
 
(ii) the average of the Weighted Average Prices of the Common Stock during the
forty-five (45) consecutive trading days preceding the date of delivery of the
applicable Put Notice and (b) in the case of Warrant Shares issued upon the
election of the Holder to exercise this Warrant pursuant to Section 3(a), (ii)
the average of the Weighted Average Prices of the Common Stock during the 10
consecutive trading days preceding the date of delivery of the applicable Put
Notice.
 
 
7. Transfer of Warrant. This Warrant and all rights hereunder are transferable,
in whole or in part, by the Holder without charge to the Holder, upon surrender
of this Warrant to the Company at its then principal executive offices with a
properly completed and duly executed Assignment in the form attached hereto as
Exhibit C, together with funds sufficient to pay any transfer taxes described in
Section 3(f)(v) in connection with the making of such transfer. Upon such
compliance, surrender and delivery and, if required, such payment, the Company
shall execute and deliver a new Warrant or Warrants in the name of the assignee
or assignees and in the denominations specified in such instrument of
assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant, if any, not so assigned and this Warrant shall promptly be
cancelled.
 
 
8. Holder Not Deemed a Stockholder; Limitations on Liability. Except as
otherwise specifically provided herein (including Section 4(d)(vii)), prior to
the issuance to the Holder of any of the Warrant Shares which the Holder is
entitled to receive upon the due exercise of this Warrant, the Holder shall not
be entitled to vote or receive dividends or be deemed the holder of any Warrant
Shares issuable upon exercise of this Warrant for any purpose, nor shall
anything contained in this Warrant be construed in and of itself to confer upon
the Holder by virtue of holding this Warrant any of the rights of a stockholder
of the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise. In addition, nothing
contained in this Warrant shall be construed in and of itself as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
Notwithstanding this Section 8, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.
 
 
 
9.
Replacement on Loss; Division and Combination.
 
 
 
(a) Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement or affidavit of loss
of the Holder shall be a sufficient indemnity and in no event shall the Holder
be required to post a bond or other security in connection with any loss, theft,
destruction or mutilation or the other matters described in this Section 9) and,
in case of mutilation, upon surrender of such Warrant for cancellation to the
Company, the Company at its own expense shall execute and deliver to the Holder,
in lieu hereof, a new Warrant of like tenor and exercisable for an equivalent
number of Warrant Shares as the Warrant so lost, stolen,
 

 
 
EXECUTION COPY
 
 
 
 
 
mutilated or destroyed; provided, that, in the case of mutilation, no indemnity
shall be required if this Warrant in identifiable form is surrendered to the
Company for cancellation.
 
 
(b) Division and Combination of Warrant. This Warrant may be divided or,
following any such division of this Warrant, subsequently combined with other
Warrants, upon the surrender of this Warrant or Warrants to the Company at its
then principal executive offices, together with a written notice specifying the
names and denominations in which new Warrants are to be issued, signed by the
respective Holders or their agents or attorneys. The Company shall at its own
expense execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants so surrendered in accordance with such notice. Such new
Warrant or Warrants shall be of like tenor to the surrendered Warrant or
Warrants and shall be exercisable in the aggregate for an equivalent number of
Warrant Shares as the Warrant or Warrants so surrendered in accordance with such
notice.
 
 
10. No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or Bylaws, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action or omission, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed by it hereunder, but
shall at all times in good faith assist in the carrying out of all the
provisions of this Warrant and in the taking of all such action as may
reasonably be requested by the Holder in order to protect the exercise rights of
the Holder against dilution or other impairment, consistent with the tenor,
purpose and intent of this Warrant.
 
 
11. Compliance with the Securities Act; Legend. The Holder, by acceptance of
this Warrant, agrees to comply in all respects with the provisions of this
Section 11 and the restrictive legend requirements set forth on the face of this
Warrant and further agrees that such Holder shall not offer, sell or otherwise
dispose of this Warrant or any Warrant Shares to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended (the “Securities Act”). This Warrant and all Warrant
Shares issued upon exercise of this Warrant (unless registered under the
Securities Act or unless an exception from registration shall be available to
the Holder at the time of issuance of the Warrant Shares) shall be stamped or
imprinted with a legend in substantially the following form:
 
 
“THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.”
 

 
 
EXECUTION COPY
 
 
 
 
 
12. Warrant Register. The Company shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof. The Company may deem and treat the Person in whose name the
Warrant is registered on such register as the Holder thereof for all purposes,
and the Company shall not be affected by any notice to the contrary, except any
assignment, division, combination or other transfer of the Warrant effected in
accordance with the provisions of this Warrant.
 
 
13. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand; (b) when received by the addressee if sent by
a nationally recognized overnight courier (receipt requested); (c) on the date
sent by e-mail (with confirmation of transmission or receipt) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the fifth day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 13).
 
 
If to the Company:                                            
Noble Romans, Inc.
6612 E. 75th Street Suite 450
Indianapolis, Indiana 46250
E-mail: pmobley@nobleromans.com Attention: Paul Mobley
 
 
If to the Holder: Corbel Capital Partners SBIC, L.P. 11777 San Vicente Blvd.,
Suite 777 Los Angeles, California 90049
E-mail: michael@corbelsep.com Attention: Michael H. Jones
 
 
14. Cumulative Remedies. Except to the extent expressly provided in Section 8 to
the contrary, the rights and remedies provided in this Warrant are cumulative
and are not exclusive of, and are in addition to and not in substitution for,
any other rights or remedies available at law, in equity or otherwise.
 
 
15. Equitable Relief. Each of the Company and the Holder acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
the other party hereto shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a restraining order, an injunction, specific
performance and any other relief that may be available from a court of competent
jurisdiction, without any requirement to post a bond or other security or any
requirement to prove the inadequacy or unavailability of monetary damages.
 

 
 
EXECUTION COPY
 
 
 
 
 
16. Entire Agreement. This Warrant (together with the Purchase Agreement and the
other Note Documents, including any Put Notes issued pursuant to Section 6, as
applicable) constitutes the sole and entire agreement of the parties to this
Warrant with respect to the collective subject matter contained herein and
therein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.
 
 
17. Successor and Assigns. This Warrant and the rights evidenced hereby shall be
binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.
 
 
18. No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.
 
 
19. Headings. The headings in this Warrant are for convenience of reference only
and shall not affect the interpretation of this Warrant.
 
 
20. Amendment and Modification; Waiver. Except as otherwise provided herein,
this Warrant may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by the Company or the Holder of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving. No waiver by any party shall operate
or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Warrant shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.
 
 
 
21. Severability. If any term or provision of this Warrant is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.
 
 
22. Governing Law. This Warrant shall be governed by and construed in accordance
with the internal laws of the State of Indiana without giving effect to any
choice or conflict of law provision or rule (whether of the State of Indiana or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of Indiana.
 
 
 
23. Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in
 

 
 
EXECUTION COPY
 
 
 
 
 
respect of any legal action arising out of or relating to this Warrant or the
transactions contemplated hereby.
 
 
24. Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.
 
 
25. No Strict Construction. This Warrant shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
 
 
26. Survival. The provisions of this Warrant shall survive the expiration of the
Exercise Period for so long as the Company or the Holder have any executory
rights or obligations hereunder, including, without limitation, pursuant to
Sections 5 and 6 hereof.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
23
 

 
 
EXECUTION COPY
 
 
 
 
 
IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.
 
 
NOBLE ROMANS, INC.
 
 
By:            
Name: Paul Mobley
Title: Chairman and Chief Financial Officer
 
 
 
 
 
Accepted and agreed:
 
CORBEL CAPITAL PARTNERS SBIC, L.P.
 
By: 
Corbel Capital Advisors SBIC, LLC, its General Partner
 
 
By:           
Name: Jeffrey B. Schwartz
Title: Managing Member
 
 
 
By:           
Name: Jeffrey S. Serota
Title: Managing Member
 
 
 
By:           
Name: Michael H. Jones
 
Title: Managing Member
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Warrant]
 

 
 
EXECUTION COPY
 
 
 
 
 
EXHIBIT A
 
 
 
EXERCISE AGREEMENT
 
 
To:            
Noble Romans, Inc.
6612 E. 75th Street Suite 450
Indianapolis, Indiana 46250
 
 
1. Capitalized terms used but not otherwise defined herein have the meanings
ascribed thereto in the Warrant. The undersigned, pursuant to the provisions of
the Warrant, hereby elects to exercise the Warrant with respect to [NUMBER]
[Tranche 1 Shares] [Tranche 2 Shares] [Tranche 3 Shares] (as defined in the
Warrant).
 
 
2. The undersigned herewith tenders payment for such shares, together with any
applicable transfer taxes, in the following manner (please check the applicable
type or types of payment and indicate the portion of the Exercise Price to be
paid by each type of payment):
 
 
           
 Exercise pursuant to Section 3(b)(i) of the Warrant
 
 
           
 Exercise pursuant to Section 3(b)(ii)(A) of the Warrant
 
 
           
 Exercise pursuant to Section 3(b)(ii)(B) of the Warrant
 
 
           
 Exercise pursuant to Section 3(b)(ii)(C) of the Warrant
 
 
3. Please issue a certificate or certificates representing the Warrant Shares
issuable in respect hereof under the terms of the attached Warrant Agreement, as
follows:
 
 
 
(Name of Record Holder/Transferee)
 
 
and deliver such certificate or certificates to the following address:
 
 
 
 
 
(Address of Record Holder/Transferee)
 
 
 
 
(Signature)
 
 
 
 
 
 
 
A-1
 

 
 
EXECUTION COPY
 
 
 
 
 
EXHIBIT B
 
 
 
[Form of Forced Exercise Notice]
 
 
Date:
 
 
TO: [Insert Name and Address of Holder] RE: Forced Exercise of Warrant
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby delivers notice of a forced exercise of the Warrant for [NUMBER] Warrant
Shares. The undersigned represents and warrants to the Holder that the
Conditions to Forced Exercise (as defined in the Warrant) applicable to the
Warrant Shares subject to this Forced Exercise Notice have been satisfied and
remain satisfied as of the date of delivery of this Forced Exercise Notice to
Holder.
 
 
NOBLE ROMANS, INC.
 
 
 
By:                                                                             
Name: Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B-1
 

 
 
EXECUTION COPY
 
 
 
 
 
EXHIBIT C
 
 
 
ASSIGNMENT
 
 
(To be executed upon assignment of Warrant)
 
 
 
 
For
value                                                                        
received, _                                        
hereby sells,                              
assignsand transfers unto
                                      
the attached Warrant, together with all rights, title and interest therein, and
does hereby irrevocably constitute and appointattorney to transfer said Warrant
on the books of the Company with full power of substitution in the premises.
 
 
 
[Name of Transferor]
 
 
By:                                                                  
Name: Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-1
 

 
 
EXHIBIT C
To
Senior Secured Promissory Note and Warrant Purchase Agreement Form of Board
Observer Agreement
 

 
 
EXECUTION COPY
 
 
 
BOARD OBSERVER AGREEMENT
 
 
 
This Board Observer Agreement (this “Agreement”) is made effective as of
February 7, 2020 (the “Effective Date”), by and between Noble Roman’s, Inc., an
Indiana corporation (the “Company”), and Corbel Capital Partners SBIC, L.P., a
Delaware limited partnership (collectively, and together with any successors and
any permitted assigns of the Warrant, “Holder”).
 
 
Background
 
 
A. Pursuant to and subject to the terms and conditions of that certain Senior
Secured Promissory Note and Warrant Purchase Agreement (the “Purchase
Agreement”) and the related Warrants to Purchase Shares of Common Stock dated
February 7, 2020, issued by the Company in favor of Holder (each, as amended,
modified, supplemented, and including any Warrant issued in exchange therefor,
the “Warrant” and collectively, the “Warrants”), Holder is entitled to subscribe
for and purchase, upon the terms and subject to the limitations on exercise and
other conditions set forth in the respective Warrants, an aggregate of 2,250,000
shares of common stock of the Company, no par value per share (the “Common
Stock”).
 
 
B. The Company and Holder desire to memorialize Holder’s right to designate at
Holder’s option one person to serve as an Observer (as defined below) and to
delineate such Observer rights regarding the board of directors or equivalent
governing body of the Company (including any applicable committees thereof, the
“Board”), as further described and subject to the terms and conditions set forth
herein.
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
 
1. Observer Rights. The Company hereby grants to Holder the option and right to
appoint up to two representatives (each an “Observer”), which Observer shall
have the right to attend all meetings (including telephonic or videoconference
meetings and meetings held in executive session) of the Board and all applicable
committees thereof in a non-voting, observer capacity; provided, however, that
if requested by the Company any such Observer shall have executed and delivered
to the Company in its capacity as an Observer a copy of the Acknowledgement and
Agreement to be Bound in the form attached hereto as Exhibit A (the
“Acknowledgement”). Except as set forth in Section 2, each Observer may observe
and participate fully in discussions at all meetings of the Board and any
committee thereof, but in no event shall any such Observer in its capacity as
such: (a) be deemed to be a member of the Board or any committee thereof; (b)
have or be deemed to have, or otherwise be subject to, any duties (fiduciary or
otherwise) to the Company or its shareholders, as applicable; or (c) have the
right to vote on or propose any motions or resolutions for a vote or approval by
the Board. The Company shall allow each Observer to attend all meetings of the
Board and each applicable committee thereof in person (if an in-person meeting)
or by telephone or other electronic means of communication by which such meeting
is held and pursuant to which all participants in the meetings can hear and be
heard by each other. Without limiting the notice and information rights and
obligations in Section 2 below, the presence of an Observer shall not be
required for purposes of establishing a quorum at any meeting of the Board or
any committee thereof. Each Observer shall serve at the pleasure of Holder and
may only be removed or replaced by Holder during the period during which this
Agreement is in effect. The Holder has separately designated to the Company its
initial two Observers, which the Company confirms are acceptable to the Company.
The Company shall have the right to consent to the Holder’s designation of any
successor Observer hereunder, such consent not to unreasonably withheld,
conditioned or delayed.
 

 
 
EXECUTION COPY
 
 
 
 
2.
Notice and Information Rights.
 
 
 
2.1 The Company shall provide to each Observer copies of all notices, minutes,
consents and other materials that the Company provides to its Board or committee
members, including any draft versions, proposed written consents and exhibits
and annexes to any such materials (collectively, “Board Materials”), at the same
time and in the same manner as such information is delivered to the other Board
or committee members. Notwithstanding the immediately preceding sentence or
anything else to the contrary contained herein, the Company may withhold certain
Board Materials from any Observer or exclude any Observer from certain meetings
of the Board or applicable committee if the Board or applicable committee
thereof determines, in good faith and based upon advice of legal counsel
experienced in such matters, that such action is necessary to preserve
attorney-client privilege with respect to a specific legal advice or attorney
work product materials; provided, however, that any such exclusion right may
only be invoked with respect to such portion of such materials or meetings that
would upon advice of counsel experienced in such matters be required to preserve
such attorney- client privilege.
 
3.
Confidential Information.
 
 
 
3.1 To the extent any information obtained by an Observer from the Company (or
any director, officer, manager, employee or agent thereof) is Confidential
Information (defined below), Holder shall, and shall request each applicable
Observer to, treat any such Confidential Information as confidential in
accordance with the terms and conditions set out in this Section 3.
 
 
3.2 As used in this Agreement, “Confidential Information” means any and all
information or data concerning the Company, whether in verbal, visual, written,
electronic or other form, that is disclosed to the applicable Observer by the
Company or any director, officer, manager, employee or agent of the Company
(including all Board Materials that are non-public information), together with
all information discerned from, based on or relating to any of the foregoing
that may be prepared or created by any such Observer or Holder provided,
however, that “Confidential Information” shall not include information that: (a)
is or becomes generally available to the public (other than as a result of
disclosure of such information by Holder or an Observer) in violation of a
contractual, legal or fiduciary obligation owed to the applicable Company to
which such information relates; (b) is independently developed by Holder or an
Observer without use of Confidential Information provided by the Company or any
director, officer, manager, employee or agent of the Company; (c) becomes
available to Holder at any time on a non-confidential basis from a third party
that is not, to Holder’s knowledge, prohibited from disclosing such information
to Holder or an Observer by any contractual, legal or fiduciary obligation to
the Company; or (d) was known by Holder or an Observer prior to its, his or her
receipt thereof from the Company or any agent or representative of any Company.
 
 
 
3.3 Holder shall, and shall request each Observer to: (a) retain all
Confidential Information in strict confidence; (b) not release or disclose
Confidential Information in any manner to any other person or entity (other than
disclosures to Holder, its affiliates or to any of its or their respective
agents or representatives who have a need to know such information and are
informed of its confidential nature); and (c) use the Confidential Information
solely in connection with: (i) Holder’s and any Observer’s rights hereunder; or
(ii) monitoring, reviewing and analyzing Holder’s investment or rights in or
with respect to the Company and not for any other purpose; provided, however,
that the foregoing shall not apply to any disclosure by any Observer that
otherwise is consistent with such Observer’s fiduciary duties or otherwise
reasonably necessary for such Observer to perform his or her duties and
obligations in his or her capacity as such, or any disclosure to the extent that
Holder, its affiliates, any of its agents or representatives or any Observer is,
pursuant to the advice of its counsel experienced in
 

 
 
EXECUTION COPY
 
 
 
 
such matters, compelled to disclose Confidential Information by judicial or
administrative process or by requirements of law.
 
 
3.4 The Holder is aware, and will advise its representatives (including each
Observer) who are informed of the matters that are the subject of this
Agreement, of the restrictions imposed by United States securities laws on the
purchase or sale of securities by any person who has received material,
non-public information from the issues of such securities and on the
communication of such information to any other person where it is reasonably
foreseeable that such other person is likely to purchase or sell such securities
in reliance on such information.
 
 
3.5 In the event of the breach or a threatened breach by Holder of any of the
provisions of Section 3, the Company would suffer irreparable harm, and in
addition and supplementary to other rights and remedies existing in its favor,
the Company shall be entitled to specific performance and/or injunctive or other
equitable relief from a court of competent jurisdiction in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security).
 
 
4. Termination. This Agreement shall terminate and be of no further force and
effect (other than provisions which are expressly designated as surviving
termination) upon the latest to occur of (a) the expiration of the Exercise
Period (as defined in the Warrants, and subject to any applicable extensions
thereof under the terms of the Warrant or as agreed by the Company and Holder),
under the respective Warrants (b) the date on which all payment and other
obligations under any Put Notes (as defined in the Warrants) issued to Holder as
a result of its exercise of the Put Right have been satisfied in full and such
Put Notes no longer are outstanding, (c) the date on which there are no
Obligations (as defined in the Purchase Agreement) outstanding under the
Purchase Agreement, and (d) the date on which Holder and its affiliates or
transferees no longer beneficially own at least 100,000 shares of Common Stock
or other equity securities of the Company (also counting for this purpose any
shares subject to Warrants exercisable for shares of Common Stock or other
equity securities of the Company) of the Company; provided, that no such
termination shall affect the rights or obligations provided in Section 5 or
affect any other provision that is intended to survive such termination as
provided herein.
 
 
 
5. Indemnification. Each Observer shall be entitled to rights to indemnification
and contribution from the Company to the same extent provided by the Company to
its directors or officers under the applicable governing documents (and with
respect to directors or officers of the Company, any insurance policies) of the
Company as in effect on the Effective Date or from time to time thereafter. The
Company acknowledges and agrees that the foregoing rights to indemnification,
contribution and insurance coverage
(a) constitute third-party rights extended to each Observer by the Company and
shall be enforceable by and for the benefit of such Observer in accordance with
their terms and this Section 5, notwithstanding that an Observer is not a
signatory hereto and (b) are intended to be primary rights of and protections
for Observer, notwithstanding that any each Observer may be entitled to claim or
assert other rights to or benefits from other insurance policies,
indemnification, or contribution, and no Observer shall be required to assert
his or her rights with respect to any other available insurance, exculpation
contribution, or exhaust any other rights or remedies, prior or as a condition
to invoking such Observer’s rights pursuant to this Section 5. This provision
shall survive any termination of this Agreement.
 
6. Amendment and Waivers. Any provision of this Agreement may be amended, waived
or modified upon the written approval of the Company and Holder.
 
 
7. Benefit of Parties; Assignability. All of the terms and conditions of this
Agreement shall be binding upon and enforceable against any entity succeeding
the Company by merger or consolidation or acquisition or reorganization or
otherwise, and all of the Company’ covenants and agreements shall inure
 

 
 
EXECUTION COPY
 
 
 
 
to the benefit of Holder, each Observer, and each of their respective successors
and permitted assigns. No party may assign or transfer its rights or obligations
under this Agreement, except in compliance with the terms hereof; provided, that
the foregoing shall not affect Holder’s rights to transfer any Warrant or any
rights with respect thereto in whole or in part in accordance with the terms of
such Warrant.
 
 
8. Survival. The provisions contained in this Agreement shall survive the
termination hereof to the extent expressly provided herein or necessary to
enforce the rights set forth therein.
 
 
9. Captions. The captions of the Sections of this Agreement are solely for
convenient reference and shall not be deemed to affect the meaning or
interpretation of any provision of this Agreement.
 
 
10. Governing Law. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the Laws of the State of
Delaware, without regard to its conflicts of laws rules.
 
 
11. WAIVER OF JURY TRIAL. THE COMPANY AND HOLDER HEREBY WAIVE (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION IN
ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT,
OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.
THE COMPANY AND HOLDER EACH AGREE THAT THIS SECTION IS A SPECIFIC AND MATERIAL
ASPECT OF THIS AGREEMENT AND ACKNOWLEDGE THAT COMPANY AND HOLDER WOULD NOT ENTER
INTO THIS AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.
 
12. Notices. Any notice, request, other communication, or payment required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon delivery, if delivered personally, by facsimile, or by recognized
overnight courier service, or five (5) days after deposit, if deposited in the
United States mail for mailing by registered or certified mail, postage prepaid,
and addressed to the Company at the address provided to Holder by Company or
Holder at the address provided to the Company by Holder (as the case may be).
 
 
13. Remedies. The rights and remedies provided by this Agreement shall be
cumulative, and shall be in addition to and not exclusive of other rights and
remedies available at law or in equity. The exercise or waiver by Holder or
Company of any right or remedy available under this Agreement shall not be
deemed to be a waiver of any other right or remedy available under this
Agreement, at law or in equity.
 
 
14. Construction. Where specific language is used to clarify by example a
general statement contained herein (such as by using the word “including”), such
specific language will not modify, limit or restrict in any manner the
construction of the general statement to which it relates. Whenever required by
the context, any pronoun used in this Agreement will include the corresponding
masculine, feminine or neuter forms. The words “include” and “including,” and
other words of similar import when used herein, will not be terms of limitation
but rather will be read as being followed in each case by the words “without
limitation.” The words “herein,” “hereto” and “hereby,” and other words of
similar import in this Agreement, will in each case refer to this Agreement as a
whole and not to any particular Section or other subdivision of this Agreement.
Unless otherwise expressly stated, the term “party” means a party hereto and
“parties” means, collectively, all parties hereto. The term “person” means any
natural person or legal entity or organization. The defined terms contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms. All references herein to sections and exhibits will be construed to
refer to sections of, and exhibits to, this Agreement. The term “or” is
inclusive unless otherwise indicated by context. If at any time there shall be
more than one holder of the Warrants, the rights of the Holder shall
 

 
 
EXECUTION COPY
 
 
 
 
be exercised by such holders whose Warrants represent a majority of the shares
of Common Stock then issuable under all unexercised Warrants.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5
 

 
 
EXECUTION COPY
 
 
 
 
 
 
IN WITNESS WHEREOF, the parties have has caused this Agreement to be duly
executed as of the Effective Date.
 
 
 
COMPANY:
 
NOBLE ROMAN’S, INC.
 
 
 
 
By:                                                                  
Name: Paul Mobley
Title:                     
Chairman and Chief Financial Officer
 
 
 
HOLDER:
 
CORBEL CAPITAL PARTNERS SBIC, L.P.,
 
By: Corbel Capital Advisors SBIC, LLC, its General Partner
 
 
 
By: 
Jeffrey B. Schwartz, its Managing Member
 
 
By: 
Jeffrey S. Serota, its Managing Member
 
 
By: 
Michael H. Jones, its Managing Member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Board Observer Agreement]
 

 
 
EXECUTION COPY
 
 
 
 
 
 
EXHIBIT A ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
This Acknowledgement and Agreement to be Bound (“Acknowledgement”) is made
effective as of February 7, 2020 (the “Effective Date”) and given by the
undersigned as a representative designated by Corbel Capital Partners SBIC,
L.P., a Delaware limited partnership, (together with its successors and
permitted assigns, the “Holder”), to act as an Observer pursuant to that certain
Board Observer Agreement (the “Agreement”) by and between Noble Roman’s, Inc.,
an Indiana corporation (the “Company”) and Holder, dated as of February 7, 2020.
Capitalized terms used but not defined herein have the meanings ascribed thereto
in the Agreement.
 
 
1.
By execution of this Acknowledgement, the undersigned acknowledges and agrees:
 
 
(a) That the undersigned has received and reviewed a copy of the Agreement and
that the undersigned’s execution of this Acknowledgement is a condition
precedent to the undersigned’s appointment as an Observer under the Agreement.
 
 
(b) To treat any Confidential Information obtained by the undersigned from the
Company (or any Representative thereof) in accordance with Section 3 of the
Agreement.
 
 
 
(c) That either Holder or the undersigned may terminate the undersigned’s
service as an Observer at any time, with or without cause.
 
 
2. Upon the written request of the Company or Holder, the undersigned will
promptly execute and deliver any and all further instruments and documents and
take such further action as such party deems necessary to effectuate the
purposes of this Acknowledgement.
 
 
3. No provision of this Acknowledgement may be amended, modified or waived,
except in a writing signed by each of the undersigned, the Company and Holder.
The invalidity or unenforceability of any provision of this Acknowledgement
shall not affect the validity or enforceability of any other provision, and if
any restriction in this Acknowledgement is found by a court to be unreasonable
or unenforceable, then such court may amend or modify the restriction so it can
be enforced to the fullest extent permitted by law. This Acknowledgement may be
executed by electronic signature and in counterparts, each of which shall be
deemed an original and all of which when taken together shall constitute one and
the same instrument.
 
 
4. The undersigned acknowledges and agrees that monetary damages would not be a
sufficient remedy for any breach (or threatened breach) of this Agreement by the
undersigned and that, in the event of any breach or threatened breach hereof:
(a) the Company or Holder shall have the right to immediate injunctive and other
equitable relief, without proof of actual damages; (b) the undersigned will not
plead in defense thereto that there would be an adequate remedy at law; and (c)
the undersigned agrees to waive any applicable right or requirement that a bond
be posted by the Company. Such remedies will not be the exclusive remedies for a
breach of this Agreement, but will be in addition to all other remedies that may
be available to the Company or Holder at law or in equity.
 
 
5. Section 10 (Governing Law) and Section 11 (Waiver of Jury Trial) of the
Agreement shall be applicable to this Acknowledgement, and the undersigned
hereby agrees to be bound thereby, as if set forth
 

 
 
EXECUTION COPY
 
 
 
 
herein. If any notice, request, demand or other communication is given to the
undersigned under this Acknowledgement, it shall be given to the undersigned at
the address set forth on the signature page hereto or such other address as the
undersigned shall have provided in writing to the Company and Holder in
accordance with Section 12 (Notices) of the Agreement.
 
 
[SIGNATURE PAGE FOLLOWS]
 

 
 
EXECUTION COPY
 
 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Acknowledgement as of the
Effective Date.
 
 
 
 
Print Name:
 
 
 
ACKNOWLEDGED AND ACCEPTED as
of                                                                                                     
:
 
 
 
 
COMPANY:
 
NOBLE ROMAN’S, INC.
 
 
 
By:                                                                  
Name: Paul Mobley
 
Title:                     
Chairman and Chief Financial Officer
 
 
 
HOLDER:
 
CORBEL CAPITAL PARTNERS SBIC, L.P.
 
By: Corbel Capital Advisors SBIC, LLC, its General Partner
 
 
 
By:            Jeffrey B. Schwartz, its Managing Member
 
 
 
By:            Jeffrey S. Serota, its Managing Member
 
 
 
By:            Michael H. Jones, its Managing Member
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Acknowledgement and Agreement to be Bound]
 

 
 
EXHIBIT D
To
Senior Secured Promissory Note and Warrant Purchase Agreement Funds Flow
Memorandum
 

 
 
Noble Roman's, Inc. Sources and Uses
 
 Closing Date: Friday February 7, 2020
 
 
 
 
Uses
 
 
Gross Funding of Noble Roman's, Inc.
 
Closing Cash Consideration (Initial Purchase Price)
$8,000,000.00
Indebtedness
($5,531,138.06)
Total Cash Purchase Price (Gross of Seller Expenses, Below)
 
$2,468,861.94
Fees and Expenses
 
Corbel Capital Partners SBIC, L.P.
$160,000.00
Corbel Management, LLC Expense Reimbursement
$3,292.92
Morgan Lewis (Corbel Legal Counsel)
$110,000.00
Winston and Strawn (SBA Counsel)
$4,775.00
Squar Milner (Quality of Earnings)
$24,074.00
Scherzer International
$1,085.00
London Manhattan Fee
$160,000.00
Other
–
Cash to Noble Roman's, Inc. Balance Sheet for Growth
$2,005,635.02
Total Uses
 
 
$8,000,000.00

 

 
 
Noble Roman's, Inc.
 
Proceeds Waterfall
 
 
 
 
Cash Purchase Price Consideration
 
 
Initial Funding Amount $8,000,000.00
 
Less: Corbel Structuring Fee ($160,000.00)
 
 
 
Closing Cash Proceeds, Gross of Fees & Expenses $7,840,000.00
 
 
Minus: Transaction Fees (excl. Structuring Fee) ($303,226.92)
Cash for Debt Paydown $7,536,773.08
 
Minus: Loan Payoff - First Financial Bank Principal ($4,199,404.7) Minus: Loan
Payoff - First Financial Bank Accrued Interest + Fees   ($50,004.2) Minus: Loan
Payoff - Convertible Subordinated Debt paid by Wire by Corbel  ($552,902.8)
Minus: Loan Payoff - Convertible Subordinated Debt paid by Check by
Compan  ($728,826.4)
Cash to Balance Sheet for Growth $2,005,635.02
 

 
 
Noble Roman's, Inc.
 
Funds Flow
 
Step 1a - Corbel Nets Corbel Expenses from Senior Secured Notes

 
 
 
 
 
Sources
 
 
Corbel Capital Partners SBIC, L.P.
$8,000,000.00
Total
$8,000,000.00
Uses
 
1
Corbel Debt Financing Closing Fee
($160,000.00)
1
Corbel Reimbursable Expenses
($3,292.92)
2
Corbel Legal Expenses (Morgan Lewis)
($110,000.00)
3
Corbel Legal Expenses (Winston)
($4,775.00)
 
Corbel Net Funding Amount
$7,721,932.08
 
Step 2 - Settle Deal Fees / Indebtedness & Fund the Operating Entity (Noble
Roman's, Inc.)
 
 
 
 
Sources
 
 
Corbel Capital Partners SBIC, L.P. - Senior Secured Notes (net funding)
$7,721,932.08
 
Total Net Cash Sources
$7,721,932.08
 
(+) Corbel Netted Expenses
$278,067.92
 
Total Cash Sources
$8,000,000.00
 
Uses
 
4
Indebtedness - First Financial Bank of Cincinatti Principal + Interest / Fees
$4,249,408.85
5
Indebtedness - Subordinated Convertible Note paid by Wire #1 (Lawrence and Susan
Stanton JTWROS)
$50,263.89
6
Indebtedness - Subordinated Convertible Note paid by Wire #2 (Barry w. Blank
ttee fbo Barry W Blank Living trust)
$301,583.34
7
Indebtedness - Subordinated Convertible Note paid by Wire #3 (Lennard Zwart)
$201,055.56
8
Squar Milner (Quality of Earnings)
$24,074.00
9
Scherzer International
$1,085.00
10
London Manhattan Fee
$160,000.00
11
Funding to Operating Entity
$2,734,461.44
 
Total Net Cash Uses
$7,721,932.08
 
(+) Corbel Netted Expenses
$278,067.92
 
Total Cash Uses
$8,000,000.00
 
Step 3 - Retire Incremental Sub-Debt by Check
 
 
 
 
Sources
 
 
Funding to Operating Entity
$2,734,461.44
 
Operating Entity Cash Sources
$2,734,461.44
 
(+) Corbel Netted Expenses
$278,067.92
 
(+) Settled Deal Fees / Indebtedness
$4,987,470.64
 
Total Cash Sources
$8,000,000.00
 
Uses
 
 
Indebtedness - Subordinated Convertible Note paid by Check by Noble Roman's,
Inc.
$728,826.42
 
Cash to Noble Roman's, Inc. Balance Sheet for Growth
$2,005,635.02
 
Operating Entity Cash Uses
$2,734,461.44
 
(+) Corbel Netted Expenses
$278,067.92
 
(+) Settled Deal Fees / Indebtedness
$4,987,470.64
 
Total Cash Uses
$8,000,000.00
Wire #
Total Uses Summary
 
4
Indebtedness - First Financial Bank of Cincinatti Principal
$4,199,404.70
4
Indebtedness - First Financial Bank of Cincinatti Accrued Interest + Fees
$50,004.15
5
Indebtedness - Subordinated Convertible Note paid by Wire #1 (Lawrence and Susan
Stanton JTWROS)
$50,263.89
6
Indebtedness - Subordinated Convertible Note paid by Wire #2 (Barry w. Blank
ttee fbo Barry W Blank Living trust)
$301,583.34
7
Indebtedness - Subordinated Convertible Note paid by Wire #3 (Lennard Zwart)
$201,055.56
1
Corbel Capital Partners SBIC, L.P.
$160,000.00
1
Corbel Management, LLC Expense Reimbursement
$3,292.92
2
Morgan Lewis (Corbel Legal Counsel)
$110,000.00
3
Winston and Strawn (SBA Counsel)
$4,775.00
8
Squar Milner (Quality of Earnings)
$24,074.00
9
Scherzer International
$1,085.00
10
London Manhattan Fee
$160,000.00
11
Indebtedness - Subordinated Convertible Note paid by Check by Noble Roman's,
Inc.
$728,826.42
 
Other
–
11
Cash to Noble Roman's, Inc. Balance Sheet for Growth
$2,005,635.02
 
Total Uses
$8,000,000.00

 

 
 
Noble Roman's, Inc.
 
Wire Instructions
 
 
 
 
SenderRecipient$ AmountWire InformationCorbel Capital Partners SBIC, L.P.Corbel
Management, LLC$163,292.92Corbel Management, LLCEast West Bank11777 San Vicente
Blvd, Suite 777 Los Angeles, CA 90049ABA: 322 070 381Account Number: 800 309
4326Corbel Capital Partners SBIC, L.P.Morgan Lewis$110,000.00Morgan LewisWells
Fargo Bank, N.A. ABA# 121000248Morgan, Lewis & Bockius LLP Acct#
2100010985563Swift Code: WFBIUS6SReference Account #: 111886-0014Corbel Capital
Partners SBIC, L.P.Winston & Strawn LLP$4,775.00Winston & Strawn LLP BMO Harris
Bank Chicago ILABA: 071 000 288Account Number: 449 675 8Total Outbound
Wires$278,067.92Corbel Capital Partners SBIC, L.P.Noble Roman's,
Inc.$7,721,932.08n/a - to step 2Total Funding$8,000,000.00

Wire # 1
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
n/a
 
 
 
 
 
 
 
 
SenderRecipient $ Amount Wire InformationCorbel Capital Partners SBIC,
L.P.Indebtedness - First Financial Bank of Cincinatti Principal + Interest /
Fees$4,249,408.85First Financial Bank ABA: 042 200 910Account: 111 500 0
Reference: Noble Roman'sCorbel Capital Partners SBIC, L.P.Indebtedness -
Subordinated Convertible Note paid by Wire #1 (Lawrence and Susan Stanton
JTWROS)$50,263.89Bank - TD Bank ABA - 031201360Account # - 7855969122Corbel
Capital Partners SBIC, L.P.Indebtedness - Subordinated Convertible Note paid by
Wire #2 (Barry w. Blank ttee fbo Barry W Blank Living trust)$301,583.34Bank - JP
Morgan Chase ABA - 122100024Account # - 06804683Corbel Capital Partners SBIC,
L.P.Indebtedness - Subordinated Convertible Note paid by Wire #3 (Lennard
Zwart)$201,055.56Bank - Rabobank SWIFT - RABONL2UIBAN number -
NL58RABO0130445096Account # - 0130 4450 96Bank Address: Croeselaan 18, 3521 CB,
UtrechtCorbel Capital Partners SBIC, L.P.Squar Milner (Quality of
Earnings)$24,074.00Squar Milner LLPAccount #157516869169Routing # 122235821BIC
Code-USBKUS44IMTClient Invoice #: 249834Corbel Capital Partners SBIC,
L.P.Scherzer International$1,085.00Scherzer International City National
BankWestlake Village, CA 91361 ABA: 122016066Account Number: 052 136 849Corbel
Capital Partners SBIC, L.P.London Manhattan Fee$160,000.00London
ManhattanKeyBank N.A.400 Forest Ave.Portland, ME 04101ABA: 011 200 608Account
Number: 191 331 003 134Corbel Capital Partners SBIC, L.P.Noble Roman's,
Inc.$2,734,461.44Noble Roman'sABA Routing #044000024Account Name: Noble Roman's,
Inc. Our Account #01401277444Bank: Huntington National BankTotal Outbound
Wires$7,721,932.08Total Funding$7,721,932.08

4
 
 
 
5
 
 
 
 
6
 
 
 
 
 
 
7
 
 
 
 
 
 
8
 
 
 
 
 
9
 
 
 
 
 
 
10
 
 
 
 
 
11
 
 
n/a
 
 
 
 
SenderRecipient $ Amount Wire InformationNoble Roman's, Inc.Convertible
Subordinated Debt paid by Check by Com$728,826.42No Wire; checks to be sent by
Company; confirmation of payoff to Agent within 3 business daysNoble Roman's,
Inc.Cash to Noble Roman's, Inc. Balance Sheet for Growth$2,005,635.02NATotal
Cash to Noble Roman's, Inc. before Incremental Sub-Debt
Retirement $2,734,461.44Total Funding $7,721,932.08

Ref #
 
 
A B
 
11
 

 
Noble Roman's, Inc.
Schedule of Subordinated Debt to be Retired
 
 
 
Name
 
 
Address
 
 
Email
 
 
Amount
 
 
Accrued Interes
 
 
Total
 
6 Sally Ct.
 
 
 
 
Neal Stanton and Maria Stanton
Bridgewater, NJ 08807
6120 N. Central Ave.
NStanton9@gmail.com
50,000.00
263.89
50,263.89
Donald Miles
Phoenix, AZ 85012
226 S. Price Road
 
50,000.00
263.89
50,263.89
Nolan and Pamela Schabacker JTWROS
Tempe, AZ 85281
5307 Bent Tree Dr.
Grabber@myexcel.com
50,000.00
263.89
50,263.89
Cleveland Family Limited Partnership
Dallas, TX 75248
6008 W. Gambit Tr.
rc@rencapital.com
100,000.00
527.78
100,527.78
Robert Settembre
Phoenix, AZ 85083
609 Confederate Circle
r3633h@yahoo.com
25,000.00
131.95
25,131.95
James William Anderson III Rev Trust
Old Hickory, TN 37138
11246 S. Shoshoni Dr.
whispersong05@aol.co
50,000.00
263.89
50,263.89
Jon Large
Phoenix, AZ 85044
207 Craighead Ave.
jonlarge@aol.com
50,000.00
263.89
50,263.89
Robert Wahl
Nashville, TN 37205
400 East 57th Street, Apt. 2J
rwwahl2@aol.com
25,000.00
131.95
25,131.95
Everett A. Sheslow Trust
New York, NY 10022
1936 SE 50th Ave.
 
25,000.00
131.95
25,131.95
Adam Gittler
Portland, OR 97215
8205 S. Priest Dr., Unit 12555
aagittler@yahoo.com
50,000.00
263.89
50,263.89
Isaac Blake
Tempe, AZ 85284
5713 14th Ave.
iblake@live.com
50,000.00
263.89
50,263.89
Sidney Stregosky
Brooklyn, NY 11219
 
50,000.00
263.89
50,263.89
 
6612 E. 75th St., Suite 450
 
 
 
 
Paul and Jenny Mobley JTWROS
Indianapolis, IN 46250
 
150,000.00
791.67
150,791.67
Total paid by Check
 
 
725,000.00
3,826.42
728,826.42
 
 
 
 
52 Republic Dr.
 
 
 
 
Lawrence and Susan Stanton JTWROS
Monroe, NJ 08831
200 Harbor Drive, Unit 4001
LHStanton1@gmail.co
50,000.00
263.89
50,263.89
Barry w. Blank ttee fbo Barry W Blank Living t
San Diego, CA 92101
isbm@aol.com
300,000.00
1,583.34
301,583.34

 
Lennard Zwart                                               
Overtoom 135, 1054 HG,
Amsterdam                                                            
200,000.00                      
1,055.56               
201,055.56
 
 
Total paid by Wire
Transfer                                                                                                          
550,000.00                     
2,902.79               
552,902.79
 
 
 
 
Total
Payoff                                                                                                        
1,275,000.00                       
6,729.21 1,281,729.21
 
 
 
 
 
Wire Instructions:
 
Lawrence and Susan Stanton
JTWROS                                                                 
Bank - TD Bank
 
ABA - 031201360
 
Account # - 7855969122
 
 
Barry W. Blank 
Bank - JP Morgan Chase ABA - 122100024
 
Account # - 06804683
 
 
(International Wire)
 
Lennard Zwart                                               
Bank - Rabobank Overtoom 135, 1054 HG, AmsterdamSWIFT - RABONL2U
 
IBAN number ‐ NL58RABO0130445096
 
Account # - 0130 4450 96
 
Bank Address: Croeselaan 18, 3521 CB, Utrecht
 

 
 
Exhibit 4.3(a) to
Senior Secured Promissory Note and Warrant Purchase Agreement Form of Monthly
Financial Reporting Package
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DB2/ 38095437.16                                                                
Exhibit 4.3(d)
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
Noble Roman's, Inc.
 
Revenue Nov-19
 
 
 
Royalties and fees                                 
$
 
Administrative fees and other                                            
$
 
 
579,720
 
3,200
 
Restaurant revenue Total revenue
 
 
  $                      
431,371
 
  $                    
1,014,291
 
 
 
 
Store Opening List for November 2019
 
 
Corporate Name                              
Store Type                         
Address                                
City                             
State
 
Emrich Petroleum, Inc.
C-Store
324 W. Morris Street
Indianapolis
IN
SN Marathon, LLC
C-Store
1806 Cragmont Street
Madison
IN
Scott & Carissa Hettenbach
CPP
222 S. Red Bank Road
Evansville
IN
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
Store Closing List for November 2019
 
Franchisee
Name                                 Type                          Street
Address                         City, State None
 
 
 
 
 
 
I hereby certify that, to the best of my knowledge and belief, the above
information is true, accurate and complete.
 
 
 
 
 
Paul W. Mobley, Chief Financial Officer December 30, 2019
 
 
 
 
 
 
 
*The form of reporting set forth above is subject to modification as may be
reasonably required by the Agent and incremental detail as reasonably requested
by the Agent
 

 
Noble Roman's, Inc.
Craft Pizza & Pub - Consolidated 2019 Benefit to Noble Roman's, Inc.
 
 
 
 
Sales:
JAN-19
 
FEB-19
 
MAR-19
 
Q1 2019
 
APR-19
 
MAY-19
 
JUN-19
 
Q2 2019
 
JUL-19
 
AUG-19
 
SEP-19
 
Q3 2019
 
OCT-19
 
NOV-19
 
DEC-19
 
Q4 2019
 
YTD-2019
 
Food
318,304.44
84.6%
334,633.38
84.5%
413,016.20
84.1%
1,065,954.02
84.4%
382,183.99
84.2%
424,073.25
84.0%
422,037.44
84.1%
1,228,294.68
84.1%
398,313.13
84.2%
384,528.99
85.0%
368,830.42
85.3%
1,151,672.54
84.8%
361,527.55
85.1%
358,170.80
85.7%
367,389.14
86.7%
1,087,087.49
85.8%
4,533,008.73
84.8%
Soft Beverage
22,185.90
5.9%
23,275.54
5.9%
31,077.23
6.3%
76,538.67
6.1%
27,293.34
6.0%
32,004.75
6.3%
32,852.69
6.5%
92,150.78
6.3%
31,666.08
6.7%
27,840.51
6.2%
25,498.99
5.9%
85,005.58
6.3%
24,754.70
5.8%
23,298.52
5.6%
22,896.57
5.4%
70,949.79
5.6%
324,644.82
6.1%
Beer
28,272.00
7.5%
30,186.00
7.6%
37,972.00
7.7%
96,430.00
7.6%
35,534.00
7.8%
38,938.00
7.7%
38,342.72
7.6%
112,814.72
7.7%
35,307.50
7.5%
31,419.00
6.9%
29,823.00
6.9%
96,549.50
7.1%
31,031.50
7.3%
29,038.00
7.0%
26,668.50
6.3%
86,738.00
6.8%
392,532.22
7.3%
Wine
7,663.00
2.0%
7,938.00
2.0%
9,022.00
1.8%
24,623.00
1.9%
8,782.00
1.9%
9,987.00
2.0%
8,770.51
1.7%
27,539.51
1.9%
7,974.00
1.7%
8,473.00
1.9%
8,305.00
1.9%
24,752.00
1.8%
7,690.00
1.8%
7,247.00
1.7%
6,608.00
1.6%
21,545.00
1.7%
98,459.51
1.8%
Total Sales
376,425.34 100.0%
396,032.92 100.0%
491,087.43 100.0%
1,263,545.69 100.0%
453,793.33 100.0%
505,003.00 100.0%
502,003.36 100.0%
1,460,799.69 100.0%
473,260.71 100.0%
452,261.50 100.0%
432,457.41 100.0%
 
1,357,979.62 100.0%
425,003.75 100.0%
417,754.32 100.0%
423,562.21 100.0%
1,266,320.28 100.0%
5,348,645.28 100.0%
Less NR Discounts                         33,711.08
9.0%
33,431.80
8.4%
34,893.93
7.1%
102,036.81
8.1%
36,005.27
7.9%
37,293.22
7.4%
37,146.89
7.4%
110,445.38
7.6%
39,919.42
8.4%
38,319.23
8.5%
37,205.27
8.6%
115,443.92
8.5%
39,723.38
9.3%
36,293.94
8.7%
35,453.78
8.4%
111,471.10
8.8%
439,397.21
8.2%
Less Bev Discounts  703.19
0.2%
794.00
0.2%
943.78
0.2%
2,440.97
0.2%
804.15
0.2%
1,023.65
0.2%
805.10
0.2%
2,632.90
0.2%
853.50
0.2%
806.26
0.2%
722.30
0.2%
2,382.06
0.2%
1,213.71
0.3%
869.42
0.2%
633.20
0.1%
2,716.33
0.2%
10,172.26
0.2%
Less Beer Discounts                         3,852.32
1.0%
4,715.09
1.2%
4,564.17
0.9%
13,131.58
1.0%
4,488.78
1.0%
5,369.91
1.1%
5,136.50
1.0%
14,995.19
1.0%
5,515.95
1.2%
4,840.75
1.1%
4,595.59
1.1%
14,952.29
1.1%
5,301.00
1.2%
3,583.42
0.9%
3,592.02
0.8%
12,476.44
1.0%
55,555.50
1.0%
Less Wine Discounts                         1,022.00
0.3%
1,285.30
0.3%
1,015.00
0.2%
3,322.30
0.3%
1,161.20
0.3%
1,123.00
0.2%
977.30
0.2%
3,261.50
0.2%
926.04
0.2%
1,155.90
0.3%
1,276.00
0.3%
3,357.94
0.2%
1,284.77
0.3%
972.13
0.2%
962.50
0.2%
3,219.40
0.3%
13,161.14
0.2%
Discounts                           39,288.59
10.4%
40,226.19
10.2%
41,416.88
8.4%
120,931.66
9.6%
42,459.40
9.4%
44,809.78
8.9%
44,065.79
8.8%
131,334.97
9.0%
47,214.91
10.0%
45,122.14
10.0%
43,799.16
10.1%
136,136.21
10.0%
47,522.86
11.2%
41,718.91
10.0%
40,641.50
9.6%
129,883.27
10.3%
518,286.11
9.7%
Total Revenue                          337,136.75
89.6%
355,806.73
89.8%
449,670.55
91.6%
1,142,614.03
90.4%
411,333.93
90.6%
460,193.22
91.1%
457,937.57
91.2%
1,329,464.72
91.0%
426,045.80
90.0%
407,139.36
90.0%
388,658.25
89.9%
1,221,843.41
90.0%
377,480.89
88.8%
376,035.41
90.0%
382,920.71
90.4%
1,136,437.01
89.7%
4,830,359.17
90.3%
Cost of Revenue:
Food                         54,742.52
 
 
19.2%
 
 
56,765.28
 
 
18.8%
 
 
70,021.03
 
 
18.5%
 
 
181,528.83
 
 
18.8%
 
 
65,218.98
 
 
18.8%
 
 
74,771.33
 
 
19.3%
 
 
74,431.92
 
 
19.3%
 
 
214,422.23
 
 
19.2%
 
 
73,269.28
 
 
20.4%
 
 
68,765.42
 
 
19.9%
 
 
64,098.42
 
 
19.3%
 
 
206,133.12
 
 
19.9%
 
 
68,596.62
 
 
21.3%
 
 
67,132.94
 
 
20.9%
 
 
67,553.92
 
 
20.4%
 
 
203,283.48
 
 
20.8%
 
 
805,367.66
 
 
19.7%
Soft Beverage                          7,955.26
37.0%
7,234.91
32.2%
10,189.58
33.8%
25,379.75
34.3%
8,742.99
33.0%
9,854.25
31.8%
10,623.46
33.1%
29,220.70
32.6%
9,701.59
31.5%
8,913.38
33.0%
8,245.85
33.3%
26,860.82
32.5%
7,827.02
33.2%
7,256.21
32.4%
7,841.67
35.2%
22,924.90
33.6%
104,386.17
33.2%
Beer                          7,274.78
29.8%
7,543.66
29.6%
9,386.09
28.1%
24,204.53
29.1%
9,086.89
29.3%
9,358.34
27.9%
8,563.27
25.8%
27,008.50
27.6%
7,868.42
26.4%
7,232.76
27.2%
7,048.72
27.9%
22,149.90
27.1%
7,284.72
28.3%
7,500.66
29.5%
6,432.06
27.9%
21,217.44
28.6%
94,580.37
28.1%
Wine                          2,253.52
33.9%
2,149.70
32.3%
2,158.82
27.0%
6,562.04
30.8%
2,462.20
32.3%
2,637.66
29.8%
2,287.57
29.4%
7,387.43
30.4%
2,246.52
31.9%
2,205.45
30.1%
2,326.14
33.1%
6,778.11
31.7%
2,361.67
36.9%
2,270.52
36.2%
1,809.94
32.1%
6,442.13
35.2%
27,169.71
31.9%
Cost of Goods Sold
72,226.08
21.4%
73,693.55
20.7%
91,755.52
20.4%
237,675.15
20.8%
85,511.06
20.8%
96,621.58
21.0%
95,906.22
20.9%
278,038.86
20.9%
93,085.81
21.8%
87,117.01
21.4%
81,719.13
21.0%
261,921.95
21.4%
86,070.03
22.8%
84,160.33
22.4%
83,637.59
21.8%
253,867.95
22.3%
1,031,503.91
21.4%
Gross Profit
264,910.67
78.6%
282,113.18
79.3%
357,915.03
79.6%
904,938.88
79.2%
325,822.87
79.2%
363,571.64
79.0%
362,031.35
79.1%
1,051,425.86
79.1%
332,959.99
78.2%
320,022.35
78.6%
306,939.12
79.0%
959,921.46
78.6%
291,410.86
77.2%
291,875.08
77.6%
299,283.12
78.2%
882,569.06
77.7%
3,798,855.26
78.6%
Operating Expense: Salaries
 
 
 
42,843.70
 
 
 
12.7%
 
 
 
39,275.08
 
 
 
11.0%
 
 
 
44,785.99
 
 
 
10.0%
 
 
 
126,904.77
 
 
 
11.1%
 
 
 
45,734.70
 
 
 
11.1%
 
 
 
47,959.69
 
 
 
10.4%
 
 
 
40,725.11
 
 
 
8.9%
 
 
 
134,419.50
 
 
 
10.1%
 
 
 
50,668.74
 
 
 
11.9%
 
 
 
54,033.80
 
 
 
13.3%
 
 
 
42,637.93
 
 
 
11.0%
 
 
 
147,340.47
 
 
 
12.1%
 
 
 
32,509.91
 
 
 
8.6%
 
 
 
40,766.60
 
 
 
10.8%
 
 
 
50,718.40
 
 
 
13.2%
 
 
 
123,994.91
 
 
 
10.9%
 
 
 
532,659.65
 
 
 
11.0%
Wages
78,813.21
23.4%
76,340.64
21.5%
83,923.41
18.7%
239,077.26
20.9%
75,070.67
18.3%
82,537.79
17.9%
87,666.51
19.1%
245,274.97
18.4%
81,049.42
19.0%
65,338.82
16.0%
67,410.01
17.3%
213,798.25
17.5%
77,822.36
20.6%
75,591.10
20.1%
64,022.04
16.7%
217,435.50
19.1%
915,585.98
19.0%
P/R Taxes
9,829.94
2.9%
9,771.33
2.7%
10,226.69
2.3%
29,827.96
2.6%
9,828.66
2.4%
14,819.71
3.2%
10,414.59
2.3%
35,062.96
2.6%
10,098.86
2.4%
9,085.30
2.2%
8,308.63
2.1%
27,492.79
2.3%
7,981.86
2.1%
12,684.55
3.4%
8,668.67
2.3%
29,335.08
2.6%
121,718.79
2.5%
Packaging
10,000.20
3.0%
9,504.68
2.7%
11,812.80
2.6%
31,317.68
2.7%
10,860.71
2.6%
12,299.79
2.7%
12,312.36
2.7%
35,472.86
2.7%
10,486.63
2.5%
11,125.88
2.7%
10,835.76
2.8%
32,448.27
2.7%
10,821.89
2.9%
11,075.82
2.9%
9,571.69
2.5%
31,469.40
2.8%
130,708.21
2.7%
Discounts
8,864.53
2.6%
8,791.40
2.5%
8,994.15
2.0%
26,650.08
2.3%
9,233.98
2.2%
9,746.34
2.1%
9,557.64
2.1%
28,537.96
2.1%
9,821.63
2.3%
9,418.25
2.3%
9,164.19
2.4%
28,404.07
2.3%
9,785.18
2.6%
8,610.05
2.3%
8,408.15
2.2%
26,803.38
2.4%
110,395.49
2.3%
Cash +/-
79.25
0.0%
132.07
0.0%
(195.19)
0.0%
16.13
0.0%
(134.46) 0.0%
(72.43) 0.0%
90.77
0.0%
(116.12)
0.0%
(71.84)
0.0%
62.08
0.0%
98.12
0.0%
88.36
0.0%
(97.76) 0.0%
145.36
0.0%
(42.25) 0.0%
5.35
0.0%
(6.28)
0.0%
Repairs & Maintenance
23.64
0.0%
556.65
0.2%
362.38
0.1%
942.67
0.1%
1,594.03
0.4%
295.00
0.1%
823.01
0.2%
2,712.04
0.2%
1,091.91
0.3%
1,851.07
0.5%
1,093.48
0.3%
4,036.46
0.3%
1,744.15
0.5%
-
0.0%
1,982.15
0.5%
3,726.30
0.3%
11,417.47
0.2%
Linen
2,036.46
0.6%
2,049.65
0.6%
1,863.63
0.4%
5,949.74
0.5%
1,866.88
0.5%
1,934.92
0.4%
1,745.87
0.4%
5,547.67
0.4%
1,815.51
0.4%
1,668.87
0.4%
1,600.49
0.4%
5,084.87
0.4%
1,973.38
0.5%
1,383.63
0.4%
1,576.38
0.4%
4,933.39
0.4%
21,515.67
0.4%
Cleaning Supplies
2,378.00
0.7%
2,016.21
0.6%
1,832.47
0.4%
6,226.68
0.5%
2,057.09
0.5%
2,518.17
0.5%
2,546.76
0.6%
7,122.02
0.5%
2,133.15
0.5%
1,941.55
0.5%
3,044.20
0.8%
7,118.90
0.6%
2,810.99
0.7%
2,407.39
0.6%
1,441.53
0.4%
6,659.91
0.6%
27,127.51
0.6%
Operating Supplies
3,060.44
0.9%
3,068.83
0.9%
3,105.48
0.7%
9,234.75
0.8%
3,126.47
0.8%
3,768.03
0.8%
4,404.84
1.0%
11,299.34
0.8%
3,209.62
0.8%
3,740.67
0.9%
3,678.56
0.9%
10,628.85
0.9%
3,711.65
1.0%
3,480.65
0.9%
3,448.25
0.9%
10,640.55
0.9%
41,803.49
0.9%
Insurance
5,019.48
1.5%
5,019.48
1.4%
5,019.48
1.1%
15,058.44
1.3%
5,019.48
1.2%
9,133.92
2.0%
9,133.92
2.0%
23,287.32
1.8%
9,133.92
2.1%
9,133.92
2.2%
9,133.92
2.4%
27,401.76
2.2%
9,133.92
2.4%
9,133.92
2.4%
9,133.92
2.4%
27,401.76
2.4%
93,149.28
1.9%
Utilities
13,969.93
4.1%
13,758.11
3.9%
12,891.51
2.9%
40,619.55
3.6%
14,012.92
3.4%
14,274.27
3.1%
14,872.41
3.2%
43,159.60
3.2%
16,088.54
3.8%
15,633.65
3.8%
16,186.16
4.2%
47,908.35
3.9%
14,248.33
3.8%
12,658.74
3.4%
12,779.50
3.3%
39,686.57
3.5%
171,374.07
3.5%
Rent & CAM
48,350.38
14.3%
48,701.75
13.7%
51,916.52
11.5%
148,968.65
13.0%
51,916.52
12.6%
51,916.52
11.3%
50,193.46
11.0%
154,026.50
11.6%
51,509.43
12.1%
52,069.93
12.8%
52,069.93
13.4%
155,649.29
12.7%
52,069.93
13.8%
52,069.93
13.8%
52,419.93
13.7%
156,559.79
13.8%
615,204.23
12.7%
Credit Card Fees
11,777.47
3.5%
9,529.72
2.7%
9,757.34
2.2%
31,064.53
2.7%
12,641.41
3.1%
11,659.91
2.5%
12,156.56
2.7%
36,457.88
2.7%
12,097.08
2.8%
11,644.41
2.9%
10,290.31
2.6%
34,031.80
2.8%
11,223.19
3.0%
9,947.87
2.6%
10,924.78
2.9%
32,095.84
2.8%
133,650.05
2.8%
Advertising/Promotions
10,464.75
3.1%
10,824.24
3.0%
13,736.67
3.1%
35,025.66
3.1%
12,878.75
3.1%
14,190.06
3.1%
13,788.70
3.0%
40,857.51
3.1%
13,147.82
3.1%
12,444.40
3.1%
11,822.47
3.0%
37,414.69
3.1%
11,324.07
3.0%
11,270.60
3.0%
11,477.86
3.0%
34,072.53
3.0%
147,370.39
3.1%
Delivery Fees
3,370.30
1.0%
4,284.82
1.2%
7,023.01
1.6%
14,678.13
1.3%
6,140.80
1.5%
7,373.10
1.6%
7,265.23
1.6%
20,779.13
1.6%
7,020.09
1.6%
7,289.06
1.8%
9,802.12
2.5%
24,111.27
2.0%
9,664.68
2.6%
9,674.97
2.6%
11,504.10
3.0%
30,843.75
2.7%
90,412.28
1.9%
Misc. Expense
469.00
0.1%
109.00
0.0%
83.80
0.0%
661.80
0.1%
140.38
0.0%
181.82
0.0%
6,753.22
1.5%
7,075.42
0.5%
79.16
0.0%
89.55
0.0%
96.14
0.0%
264.85
0.0%
158.32
0.0%
185.72
0.0%
950.79
0.2%
1,294.83
0.1%
9,296.90
0.2%
Store Operating Exp.
251,350.68
74.6%
243,733.66
68.5%
267,140.14
59.4%
762,224.48
66.7%
261,988.99
63.7%
284,536.61
61.8%
284,450.96
62.1%
830,976.56
62.5%
279,379.67
65.6%
266,571.21
65.5%
257,272.42
66.2%
803,223.30
65.7%
256,886.05
68.1%
261,086.90
69.4%
258,985.89
67.6%
776,958.84
68.4%
3,173,383.18
65.7%
Benefit to Noble Roman's, Inc.
13,559.99
4.0%
38,379.52
10.8%
90,774.89
20.2%
142,714.40
12.5%
63,833.88
15.5%
79,035.03
17.2%
77,580.39
16.9%
220,449.30
16.6%
53,580.32
12.6%
53,451.14
13.1%
49,666.70
12.8%
156,698.16
12.8%
34,524.81
9.1%
30,788.18
8.2%
40,297.23
10.5%
105,610.22
9.3%
625,472.08
12.9%

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*The form of reporting set forth above is subject to modification as may be
reasonably required by the Agent and incremental detail as reasonably requested
by the Agent
 

 
 
Exhibit 4.3(d) to
Senior Secured Promissory Note and Warrant Purchase Agreement Form of Compliance
Certificate
[                     
], 20[ ]
 
Corbel Capital Partners SBIC, L.P., as Agent
c/o Corbel Structured Equity Partners 11777 San Vicente Blvd., Suite 777 Los
Angeles, CA 90049
Attn: Michael H. Jones
E-mail: michael@corbelcap.com
 
 
This Compliance Certificate is given pursuant to Section 4.3(d) of that certain
Senior Secured Promissory Note and Warrant Purchase Agreement, dated as of
February 7, 2020 (as amended, restated, supplemented or otherwise modified from
time to time in accordance with its terms, the “Agreement”), among NOBLE
ROMAN’S, INC., an Indiana corporation (the “Issuer”), each purchaser from time
to time party thereto (collectively, the “Purchasers” and individually, a
“Purchaser”), and CORBEL CAPITAL PARTNERS SBIC, L.P., in its capacity as the
administrative agent, (the “Agent”) for the Purchasers. All initially
capitalized terms used but not defined in this Compliance Certificate shall have
the meanings assigned to such terms in the Agreement.
 
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
 
(1)
He/She is the duly elected [Chief Financial Officer] of the Issuer.
 
 
(2)
Attached hereto as Schedule 1 are the Financial Statements and other information
required by [Section 4.3(a)]/[Section 4.3(b)]/[ Section 4.3(c) ]/[Section
4.3(e)]] of the Agreement for the [Fiscal Month]/[Fiscal Quarter]/[Fiscal Year]
of the Issuer ended as of _, 20 .
 
 
(3)
Such Financial Statements are complete and correct and fairly present the
Issuer’s and its Subsidiaries’ financial condition and results of operations for
such period, in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
 
 
(4)
He/She has reviewed the terms of the Agreement and has made, or has caused to be
made under his/her supervision, a detailed review of the transactions and
condition of the Issuer and its Subsidiaries during the accounting period
covered by such Financial Statements.
 
 
(5)
To the best of his/her knowledge after due and diligent inquiry, no Default or
Event of Default exists as of the date of this Compliance Certificate, except as
set forth below.
 

 
 
(6)
Schedule 2 attached hereto and incorporated herein by this reference sets forth
the financial data and computations evidencing the Issuer’s compliance with the
covenants set forth in Section 5.13 of the Agreement, all of which data and
computations are true, complete and correct.
 
 
Described below are the exceptions, if any, to Paragraph (5) above which list,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Issuer has taken, are taking, or propose to take
with respect to each such condition or event:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Remainder of page intentionally left blank]
 

 
 
This Compliance Certificate, together with the Financial Statements delivered
concurrently herewith in support hereof, are made and delivered as of the date
first written above.
 
 
ISSUER:                                                                            
NOBLE ROMAN’S, INC.,
an Indiana corporation
 
 
By:           
Name:
Title:
 

 
 
SCHEDULE 1 TO COMPLIANCE CERTIFICATE
 

 
 
SCHEDULE 2 TO COMPLIANCE CERTIFICATE
 

 
 
Schedule 1.1 To
Senior Secured Promissory Note and Warrant Purchase Agreement Part (a) – Note
Commitment
 
 
Purchaser Commitment
 
Percentage of Total Commitments
 
 
 
Corbel Capital Partners SBIC, L.P. 
$8,000,000100%% Total$8,000,000.00100.00%
 
 
Part (b) – Warrant
 
 
Purchaser
 
 
Corbel Capital Partners SBIC, L.P. 
Warrant for 2,250,000 shares of
Common Stock
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DB2/
38095437.16                                                                 
Schedule 1.1
 

 
 
Schedule 3.1 To
Senior Secured Promissory Note and Warrant Purchase Agreement Legal Status
Note Party
Type of Organization
State of Organization
Other Qualified Jurisdictions
Noble Roman’s, Inc.
Corporation
Indiana
None
RH Roanoke, Inc.
Corporation
Indiana
None
Pizzaco, Inc.
Corporation
Indiana
None

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.1
 

 
 
Schedule 3.6(a) To
Senior Secured Promissory Note and Warrant Purchase Agreement Litigation
 
 
McFarling Foods, Inc. vs. Noble Roman's, Inc. Case No. 49D02-1909-CC-040626
 
 
 
McFarling Foods sued Noble Roman’s in Marion Superior Court for $120,733.57 plus
interest, attorneys fees and costs, alleging breach of contract for refusal to
pay for services rendered. Noble Roman’s has entered an appearance by local
attorney and asked for an extension of time to respond. Noble Roman’s denies
that it owes the amounts requested. Noble Roman’s may agree that it owes around
$20,000 under the contract with McFarling Foods.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.6(a)
 

 
 
Schedule 3.6(c) To
Senior Secured Promissory Note and Warrant Purchase Agreement Product Liability
None.
 

 
 
Schedule 3.6(d) To
Senior Secured Promissory Note and Warrant Purchase Agreement Information
Security
 
 
 
None.
 

 
 
Schedule 3.8(a) To
Senior Secured Promissory Note and Warrant Purchase Agreement Ownership of Note
Parties
Note Party
Ownership Interests
Authorized
Ownership Interests
Outstanding
Owners
Noble Roman’s, Inc.
40,000,000 shares
Common Stock
22,015,413 shares
Common Stock*
*
 
5,000,000 shares Preferred Stock
0 shares Preferred Stock
 
RH Roanoke, Inc.
10,000,000 shares
Common Stock
100 shares Common
Stock
Noble Roman’s Inc.
(100%)
Pizzaco, Inc.
1,000 shares
Common Stock
105 shares Common
Stock
Noble Roman’s Inc.
(100%)

 
 
* The Issuer’s Common Stock is traded publicly on over-the-counter markets.
Accordingly, it can be difficult or impossible to know the exact number of
shares outstanding and the owners at any given time. There were 22,015,413
shares of the Issuer’s Common Stock outstanding as of November 10, 2019, as set
forth in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities
and Exchange Commission (“SEC”) November 14, 2019. As reported in the Issuer’s
Proxy Statement on Schedule 14A filed with the SEC April 30, 2019, the largest
shareholders of the Issuer were Paul W. Mobley (16.2%), A. Scott Mobley (7.9%)
and Marcel Herbst (5.0%).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.8(a)
 

 
 
Schedule 3.8(b) To
Senior Secured Promissory Note and Warrant Purchase Agreement Ownership of
Subsidiaries
Note Party
Subsidiary
Jurisdiction
Shares and
Ownership
Noble Roman’s, Inc.
RH Roanoke, Inc.
Indiana corporation
100 shares Common
Stock; 100% owned by the Issuer
Noble Roman’s, Inc.
Pizzaco, Inc.
Indiana corporation
105 shares Common
Stock; 100% owned by the Issuer
RH Roanoke, Inc.
None
N/A
N/A
Pizzaco, Inc.
None
N/A
N/A

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.8(b)
 

 
 
 
 
Schedule 3.15 To
Senior Secured Promissory Note and Warrant Purchase Agreement
 
 
 
Intellectual Property
 
 
None.
 

 
 
 
 
Schedule 3.19 To
Senior Secured Promissory Note and Warrant Purchase Agreement Brokers
On the Closing Date, brokers The London Manhattan Company will be paid a 2%
success fee.
 

 
 
 
 
Schedule 3.20 To
Senior Secured Promissory Note and Warrant Purchase Agreement
 
 
 
Material Contracts
 
 
SOFO Distribution Agreement
 

 
 
 
 
Schedule 3.25 To
Senior Secured Promissory Note and Warrant Purchase Agreement Unit Locations
Company-Owned Unit Locations:
 
 
Location
Base Rent
Common Area Maintenance and Operating Costs
17409 Wheeler Rd, Westfield, IN 46074
$ 8,490.00
$         4,881.31
6248 Whitestown Parkway, Whitestown, IN 46075
$ 9,450.00
$         2,450.00
11715 Allisonville Rd, Fishers, IN 46038
$10,865.00
$         1,978.40
1438 W. Main Street, Suite 101, Carmel, IN 46032
$11,773.00
$         3,306.65
5724 N. Green Street, Brownsburg, IN 46112
$ 9,800.00
$         1,662.50

 
 
Franchisees:
 
Please see attached list.
 

 
2019 NOBLE ROMAN’S CURRENT FRANHCISEES
 
 
 
 
Christy Seguin Christy Seguin 10016 110 Ave
 
Grande Prairie, AB T8V 8L4
 
 
MCAC Inc
David Cottrell 3351 Arctic Blvd
 
Anchorage, AK 99503
 
 
IGA Food Cache Gayle Larson
266 Richardson Hwy Delta Junction, AK 99737
 
 
 
Howers IGA Lee Trout 209 Main St
 
Haines, AK 99827
 
 
SOS Value Mart Nancy Hyke
 
Mile 1.5 Keku Road Kake, AK 99830
 
 
Country Foods Grocery Inc Gary Stroh
 
140 S Willow St Ste A Kenai, AK 99611
 
 
 
Tatsuda's Supermarket Inc Katherine Tatsuda
 
633 Stedman St
Ketchikan, AK 99901
 
 
Williams Inc Sandi White
 
3816 Tongass Ave
Ketchikan, AK 99901
 
 
John Gould & Son Josh Gould
 
7 Heart Lake Drive King Cove, AK 99612
 
 
 
The Trading Union IGA Barry Morrison
102 N Nordic Dr Petersburg, AK 99833
 
 
Northstar Alaska John Wagner
PO Box 69
Quinhagak, AK 99655
 
 
Hames Corporation Paul Busby
1867 Halibut Point Rd. Sitka, AK 99835
 
 
 
Fairway Market Tim Fairbanks PO Box 355
 
Skagway, AK 99840
 
 
Cubby's Marketplace Greg Pearson
 
HC 89 Box 8581
Talkeetna, AK 99676
 
 
Bob's IGA Bob Robbins 223 Brueger
 
Wrangell, AK 99929
 
 
 
Mallott's General Store Larry Powell
PO Box 159
 
Yakutat, AK 99689
 
 
Mitchell Grocery Corp Donna Dean
PO Box 370
 
Albertville, AL 35950
 
 
Mack Johnson Mack Johnson 322 N 4th St Attalla, AL 35954
 
 
 
Fourth Avenue Supermarket Gerard D'Alessandro Jr
 
528 4th Ave N Bessemer, AL 35020
 
 
Belle Foods LLC Dave Dettelbach 800 Lakeshore Pkwy
 
Birmingham, AL 35211
 
 
Piggly Wiggly Brundidge Stanley Garrett
 
553 N Main St Brundidge, AL 36010
 
 
 
A&R Supermarket Inc Phillip Davis
 
11028 Hwy 25
Calera, AL 35040
 
 
Piggly Wiggly Sage Smoker PO Box 293
 
Camden, AL 36726
 
 
Dadeville Foodland Robert Renfroe 483 N Broadnax St
 
Dadeville, AL 36853
 
 
 
Wall Street Markets LLC Adam Treadwell
1140 Montgomery Hwy
Dothan, AL 36303
 
 
Gateway Foods Inc Greg Waldrop
PO Box 687
Double Springs, AL 35553
 
 
Jack's Foodland #505 Larry Smith
5564 Hwy 55 E
Eva, AL 35621
 

 
 
Fairhope Marathon Corp Mick Patel Shailav Sheth 8961 Fairhope Ave
 
Fairhope, AL 36532
 
 
Shop & Save Wade Pierce
 
1806 Temple Ave N Fayette, AL 35555
 
 
Piggly Wiggly Store #33, Inc. John Hanson
 
7401 Hwy 43
Florence, AL 35634
 
 
 
Fosters Supermarket Gerry Griffin
13474 Hwy 11 S
 
Fosters, AL 35463
 
 
Frisco City Market Jennie Cook
235 Hwy 21 By Pass Frisco City, AL 36445
 
 
Bruce's Foodland Scottie Smith
202 Greenhill Blvd Ft Payne, AL 35967
 
 
 
Cash Saver Doug Gregerson 272 N 3rd St
 
Gadsden, AL 35901
 
 
Dennis Foodland Ronnie Perkins PO Box 160
 
Grant, AL 35747
 
 
Piggly Wiggly #41 Keith Taylor
 
P.O. Box 316 Greensboro, AL 36744
 
 
 
Hackleburg Market Wally Kemp
 
1515 Old Hackleburg Rd Hackleburg, AL 35564
 
 
Goar's Big Star Super Market Tim Goar
 
2415 11th Ave
Haleyville, AL 35565
 
 
Piggly Wiggly of Haleyville Ricky Hicks
 
P.O. Box 618 Haleyville, AL 35565
 
 
 
Griner's Foodland Chad Griner
PO Box 278
Hazel Green, AL 35750
 
 
Headland IGA Inc Keith Hidle 17990 US 431 N
Headland, AL 36345
 
 
Piggly Wiggly #267 Joe Chesser
104 River Square Plaza Hueytown, AL 35020
 
 
 
Highway 5 Texaco Nandy Bhagat 1655 Highway 5
 
Jasper, AL 35503
 
 
Teague's Piggly Wiggly Phil Teague
 
337 9th Ave SW Lafayette, AL 36862
 
 
McGehee Road Super Foods Robert Renfroe
 
2905 McGehee Road
Montgomery, AL 36111
 
 
 
Mega Meats Scott Scoggins 528 E Patton Ave
 
Montgomery, AL 36111
 
 
Renfroe's Foodland Robert Renfroe
9168 Eastchase Parkway
 
Montgomery, AL 36117
 
 
JTM Corporation Gil Milligan
US Hwy 80 W #C
 
Phenix City, AL 36870
 
 
 
Hills Foodland Johnny Hill 851 Park Rd
 
Pleasant Grove, AL 35127
 
 
Piggly Wiggly #93 Jason Vinson
 
518 4th Ave SE Red Bay, AL 35582
 
 
Piggly Wiggly of Red Bay AL Inc Glen Vinson
 
PO Box 360
Red Bay, AL 35582
 
 
 
Food Valu Edward Ikard 21501 AL-79
 
Scottsboro, AL 35768
 
 
RK Allen Oil Inc Ken Allen
 
PO Drawer 456
Talladega, AL 35161
 
 
Torch 85 Travel Center LLS Akhil Patel
 
3903 County Road 53
Tuskegee, AL 36083
 
 
 
Piggly Wiggly York Paul Latendress PO Box 217
York, AL 36925
 
 
Knight's Grocery Johnny Garcia
1701 W DeWitt Henry Dr Beebe, AR 72012
 
 
Hays Store Inc Amy Louise Gullic 200 E Main
Blytheville, AR 72315
 

 
 
Bill's Food Center Wesley Burruss 5194 Hwy 367 N
 
Bradford, AR 72020
 
 
Hometown Grocery Roger Hoskins
 
112 W 3rd
Hermitage, AR 71647
 
 
Tim's Food Store Willie Hillburn 1109 Spruce St
 
Lewisville, AR 71845
 
 
 
Sherwood Wholesale Ron Tillman
3190 Little Rock Rd Rose Bud, AR 72137
 
 
Harp's Food Stores Inc John Clark
PO Box 48
 
Springdale, AR 72765
 
 
Dimum Inc d/b/a Jade Super Foods Dean Mulloli
9217 Strong Hwy
 
Strong, AR 71765
 
 
 
Bee's Marketplace Mark Knudson 1725 S Central
 
Centennial Park, AZ 86021
 
 
Shannon Capital Inc d/b/a Ditty's Kelly Flannery
 
4722 S Pablo Pass Ct Gilbert, AZ 85297
 
 
Gordon's IGA #207 Norm Warren
 
PO Box 549
Kearny, AZ 85137
 
 
 
Pro's Ranch Market Jose Loera
 
1602 E Roosevelt
Phoenix, AZ 85006
 
 
Thriftee Food & Drug Justin Millar
 
755 S Central Ave Safford, AZ 85546
 
 
Del Sol Market #12 Jorge Urrea
 
1930 Juan Sanchez Blvd. San Luis, AZ 85349
 
 
 
Del Sol Market Marcela Pazos
656 San Luis Plaza Dr San Luis, AZ 85349
 
 
J & J Stores, LLC d/b/a Food and Things Ronnie Jamil
4995 N. Granite Reef Scottsdale, AZ 85251
 
 
Del Sol Market Gina Salvido
29854 Los Angeles Ave Wellton, AZ 85356
 
 
 
Del Sol Market Guadalupe Apodaca 367 W 16th St.
 
Yuma, AZ 85364
 
 
Murphy's Market, Inc. Don Rosebrook
 
785 Bayside Rd.
Arcata, CA 95521
 
 
J.J. Market, Inc. Gordon Foy
 
2792 Halycyon Rd.
Arroyo Grande, CA 93420
 
 
 
Dillon & Sons, Inc. Raj Dillon
35301 7th Standard Road Bakersfield, CA 93308
 
 
Rainbow Market Jeremy Obedi 430 Baker St
 
Bakersfield, CA 93305
 
 
Rio Ranch Market Zee Haifa
3317 W. Ramsey
 
Banning, CA 92220
 
 
 
My-T-Fine Foods Inc Kyle DeFoer
 
21919 Hwy 299 E
Bella Vista, CA 96008
 
 
Ben Lomond Market Christa Shananman 9440 Mill St.
 
Ben Lomond, CA 95005
 
 
Doucette LLC d/b/a Community Market Mark Doucette
 
PO Box 800
Big Bear City, CA 92314
 
 
 
Carroll's Market Dean Rossi
 
136 S. Main St.
Big Pine, CA 93513
 
 
Bishop Market Ray Akari
 
2110 N Main St Bishop, CA 93514
 
 
La-Colmena Market Rene Teinado
 
1191 H Street
Brawley, CA 92227
 
 
 
Handy Market, Inc. Mark Arzoian
2514 West Magnolia Blvd. Burbank, CA 91505
 
 
Canyon Lake Market Hanni Taha
31682 Railroad Canyon Rd Canyon Lake, CA 92587
 
 
KV Mart Co David Beale
1245 E Watson Center Rd Carson, CA 90745
 

 
 
Super Toro Loco Daher Halum 68395 Ramon Rd
 
Cathedral City, CA 92234
 
 
Sandra Parriott Sandra Parriott PO Box 10
 
Cedarville, CA 96104
 
 
Black Pearl 98 Inc Narinder Singh
 
100 S Chowchilla Blvd Chowchilla, CA 93610
 
 
 
Carnival Supermarket Jihaan Barbat
870 Third Ave
 
Chula Vista, CA 91911
 
 
Petro Consultanting Eric Dransfield 3733 Main St
 
Chula Vista, CA 91911
 
 
Sunny's Market Malik Healu
449 Broadway St Chula Vista, CA 91910
 
 
 
Fresco Supermarket Davis Lee
 
15233 E Gale Ave
City of Industry, CA 91745
 
 
Foods Etc. Dennis Darling
 
15920 Lakeshore Dr.
Clearlake, CA 95422
 
 
Dan Kuchman d/b/a I-5 Food Mart Dan Kuchman
 
25203 West Dorris Avenue Coalinga, CA 93210
 
 
 
Hillside Market Dave Hill
 
28420 Yosemite Springs Pkwy Coarsegold, CA 93614
 
 
Super A Foods Inc Raul Alvarez
 
7200 Dominion Circle
Commerce, CA 90040
 
 
Unified Grocers Fred Ruehl 5200 Sheila St
 
Commerce, CA 90040
 
 
 
Solano Market Dong Park
2191 Solano Way
Concord, CA 94520
 
 
Circle K Stores, Inc. Joy Powell
495 E. Rincon St., Ste. #150
Corona, CA 92879
 
 
Irvine Ranch Market David Wong
2651 Irvine Ave., Suite J 1 A Costa Mesa, CA 92627
 
 
 
Keith's Family Food Center Mark Smith
 
P.O. Box 575 Covelo, CA 95428
 
 
Goodwins Markets David Grotewald PO Box 3269
 
Crestline, CA 92325
 
 
Cutler Food Mart Yakoob Muhamed 40312 Rd 128
 
Cutler, CA 93615
 
 
 
Jack's Gas & Deli
Haitam "Nathan" Mohamed 40312 Rd 128
 
Cutler, CA 93615
 
 
State Market KC Singh
1020 Cecil Ave
 
Delano, CA 93215
 
 
J&S Oil Enterprises LLC Akram Ali
24721 Gingerwood Diamond Bar, CA 91765
 
 
 
Parkers Corner Harminder Bhogal 9305 Midway
 
Durham, CA 95938
 
 
Mnts Inc Sean Taat
 
633 W Manchester Blvd Englewood, CA 90301
 
 
Valley Max Supermarkets Sam Badrani
 
2040 E Valley Pkwy Escondido, CA 92027
 
 
 
Waris Enterprise, Inc. Rajinder Sandhu 7891 Mirabel Rd
 
Forestville, CA 95436
 
 
KP International Market Larry Fults
 
10971 Olson Dr
Francho Cordova, CA 95670
 
 
Frazier Park Market Inc Jack Johnson
 
PO Box 2080
Frazier Park, CA 93225
 
 
 
California Fresno Investment Co. d/b/a Bad Bud's
D.W. Ruschhaupt, Jr. 3242 E. Garrett Ave. Fresno, CA 93706
 
 
SDM Bros Inc Gurcharan Singh 4811 E Butler Ave Fresno, CA 93727
 
 
Evergreen Markets, Inc. Nathan Tucker
PO Box 298
Greenville, CA 95947
 

 
 
Klamath Kingfisher Inc Erin Hillman
 
143 Davis Rd
Happy Camp, CA 96039
 
 
Wiley's Supermarket, Inc. Kenny Wiley
 
P.O. Box 1000 Hayfork, CA 96041
 
 
Arrow Petroleum Inc Paul Baskaron
 
636 W Florida Ave Hemet, CA 92543
 
 
 
Wally's Marketplace Wally Daoud
836 Palm Ave
 
Imperial Beach, CA 91932
 
 
R-Ranch Markets Inc Nasser Shalabi 13985 E Live Oak Ave Irwindale, CA 91706
 
 
Sierra Gateway Markets Mark Preston
13432 Sierra Way
 
Kernville, CA 93238
 
 
 
Los Compadres Meat Market Marleny Merino
 
161 S Main St
Lake Elsinore, CA 92530
 
 
So Cal Recreation, Inc. Charles Kinstler 22771 Centre Dr.
 
Lake Forest, CA 92630
 
 
County Fair Market, Inc. Mike Anderson
 
10415 Main St.
Lamont, CA 93241
 
 
 
Family Food Land Market, Inc. Mike Anderson
 
10415 Main St.
Lamont, CA 93241
 
 
Farmer's Mart Normy Mashhour
 
8202 Pearlblossom Hwy
Littlerock, CA 93543
 
 
Mar-Val Food Stores Inc Nancy Worthy
 
856 N Sacramento St Suite C Lodi, CA 95240
 
 
 
Lone Pine Market Ray Akari
119 S Main St
Lone Pine, CA 93545
 
 
Fresco Community Markets LLC Helena Jubany
5914 Monterey Rd. Los Angeles, CA 90042
 
 
Jons International Marketplace Rose Bueno
5315 Santa Monica Blvd Los Angeles, CA 90029
 
 
 
Root 3 Corporation Veronica Diaz
 
4040 W Washington Blvd Los Angeles, CA 90018
 
 
Sky's Gourmet Family of Companies Mary Burrell
 
5408 W Pico Blvd
Los Angeles, CA 90019
 
 
Lucerne Valley Market Bob Richards
 
PO Box 749
Lucerne Valley, CA 92356
 
 
 
Ord Market, Inc. Darryl Choates 2700 Imjin Road
 
Marina, CA 93933
 
 
Pioneer Market & Pharmacy Jason Dubberke
P.O. Box 2128 Mariposa, CA 95338
 
 
Farmers Market Place Sabrina Boggs
1912 Covillaud St
 
Marysville, CA 95901
 
 
 
Save Mart Supermarkets Don Prince
 
PO Box 4278
Modesto, CA 95352
 
 
Magali Morones Magali Morones 13806 McDonnel
 
Moreno Valley, CA 92553
 
 
Spencer's Summer Fresh Markets John Daly
 
2650 Main St
Morro Bay, CA 93442
 
 
 
Sierra Hills Market, Inc. Michael Croshaw
 
117 E. Hwy 4
Murphys, CA 95247
 
 
North Shore Sentry Larry Montgomery 2265 Hwy 20
 
Nice, CA 95464
 
 
Anjels, Inc. Sam Khalil
 
P.O. Box 272
New Cuyama, CA 93254
 
 
Parvinder Singh Parvinder Singh 3840 Madison Ave
 
North Highland, CA 95660
 
 
Newport Bay Liquor, Inc. d/b/a Bal Harbor Liquor
 
Harpreet Grewal 510 E. Balboa Blvd.
Newport Beach, CA 92661
 
Gazzali's Supermarket Corp. Mike Gazzali
 
7000 Bancroft Ave.
Oakland, CA 94605
 

 
 
Big O Gas Deli & Grill Khaled Ahmed 12588 Ave 416
 
Orosi, CA 93647
 
 
Collins & Denny Corp Sam Hasroun
 
434 Plumas Ave
Oroville, CA 95965
 
 
Food Express Gary Singh
 
671 Montgomery Street
Oroville, CA 95965
 
 
 
Lakeside Market Sue Martin
5252 Olive Highway
 
Oroville, CA 95966
 
 
Oceana Market Matt Eager
200 Eureka Square
 
Pacifica, CA 94044
 
 
Village Center Market Mike Kridi
9508 E Palmdale Blvd Palmdale, CA 93591
 
 
 
Stumps Village Markets Dirk Stump
 
3770 Voltaire Ave. Point Loma, CA 92107
 
 
Guadalejara Supermarkets Caterinna Bautista
 
566 E Date Ave Porterville, CA 98257
 
 
Sierra Minit Marts, Inc. Don Forrester
 
101 W. Morten
Porterville, CA 93257
 
 
 
Daniel's OCM, Inc. Ron Renner
 
1320 "D" St.
Ramona, CA 92065
 
 
Tower Energy d/b/a Tower Market Greg Lynch
1495 Lake Blvd.
 
Redding, CA 96003
 
 
Oak Creek Market, Inc. Ron Renner
 
1320 "D" St.
Ramona, CA 92065
 
 
Gerrards Markets Tom Reingrover
705 W. Cypress Ave. Redlands, CA 92373
 
 
Oak Creek Market, Inc. d/b/a Daniels Market
 
Ron Renner 1320 "D" St.
Ramona, CA 92065
 
Delucchi's Market Enrique Sanchez 3640 Florence St
 
Redwood City, CA 94063
 
 
 
Redwood Valley Market Inc Anthony Chehada
 
999 School Way
Redwood Valley, CA 95470
 
 
Maxi Foods Market Ignacio Enriquez 4050 University Ave
 
Riverside, CA 92501
 
 
Rama Management Inc Raju Vatsavai
 
5720 Sycamore Canyon Blvd Riverside, CA 92507
 
 
 
Village Market Nizzar Issa
 
PO Box 3470
Running Springs, CA 92382
 
 
Arcade Market Mandeep Kaur
 
3173 Marysville Blvd
Sacramento, CA 95815
 
 
Compton's Market Marty Wong
 
4065 McKinley Blvd
Sacramento, CA 95819
 
 
 
Kings Supermarket Sam Alkakos
400 E El Camino Avenue Sacramento, CA 95815
 
 
Micnan LLC d/b/a Tooley Oil Company David Tooley
1111 Exposition Blvd Suite 600
Sacramento, CA 95815
 
 
Viva Supermarket Sean Loloee
4211 Norwood Ave
Sacramento, CA 95838
 
 
 
Ali Family Inc Walid Ali
 
4600 Broadway
Salida, CA 95368
 
 
Food Bargain Market Jay Naoom
 
6261 Imperial Ave San Diego, CA 92114
 
 
Fresh Garden Market Ricardo Hernandez 4291 Market St
 
San Diego, CA 92102
 
 
 
Keil's Food Stores Brian Hair
3015 Clairmont Dr. San Diego, CA 92117
 
 
Mi Familia Supermarkets Fausto Gutierrez
420 S Meadowbrook San Diego, CA 92114
 
 
Siesel's Meats Robert Cababas 4131 Ashton St
 
San Diego, CA 92109
 

 
 
Windmill Farms Market Angie Martinez
 
6386 Del Cerro Blvd San Diego, CA 92120
 
 
Tresierras Supermarkets Arturo R Tresierras
 
1160 N Maclay Ave, Ste 200 San Fernando, CA 91340
 
 
Food and Liquor World Steve Golchehreh
 
728 Post St.
San Francisco, CA 94109
 
 
 
SJCC Inc
Behrad Dashti
32001 Camino Capistrano
 
San Juan Capistrano, CA 92675
 
 
Marina Supermarket Roban Saeed
2181 Doolittle Dr
 
San Lendro, CA 94577
 
 
Blue Star Market Inc Terry Konja
500 W San Marcos Blvd Suite 100 San Marcos, CA 92069
 
 
 
Trag's Market, Inc. Barbara Lentz
 
303 Baldwin Ave.
San Mateo, CA 94401
 
 
Las Montana's Market Tim Najib
 
13901 San Pablo Ave San Pablo, CA 94806
 
 
Marinwood Market Jeanne Fitzgerald 155 Marinwood Ave San Rafael, CA 94903
 
 
 
Dyer Fuel Inc
Nasser (Nick) Noduoust 1351 E Dyer Rd
 
Santa Ana, CA 92705
 
 
Shinder Inc d/b/a S Mart Food Store Johnny Singh
 
811 N Fairview St Santa Ana, CA 92073
 
 
Superior Grocers Agustin Cabrera 15510 Carmenita Rd Santa Fe, CA 90670
 
 
 
Dave's Market LLC David Berry
320 W 3rd St
Santa Rosa, CA 95401
 
 
Vineyard Creek Gas & Market, LLC Larry L. Wasem
414 Aviation Blvd. Santa Rosa, CA 95403
 
 
Don's Market Don Brown 30250 Hwy 78
Santa Ysabel, CA 92070
 
 
 
Scotts Valley Market Ron Clement Jr
 
14 Victor Square
Scotts Valley, CA 95066
 
 
Charon Apple Market Paul Charon
 
111 Central Valley Hwy Shafter, CA 93263
 
 
Farmer's Sentry Supermarket Ron Mancasola
 
4525 Shasta Dam Blvd Shasta Lake, CA 96019
 
 
 
El Rancho Marketplace Greg King
2886 Mission Dr.
 
Solvang, CA 93463
 
 
Nielsen's Market, Inc. Kim Jensen
608 Alamo Pintado Rd Solvang, CA 93463
 
 
PriceCo Foods Randy Toy
13765 Mono Way
 
Sonora, CA 95370
 
 
 
Lunardi's Supermarket, Inc. Christopher Booth
 
432 North Canal St., Suite 22 South San Francisco, CA 94060
 
 
Valley Farm Market, Inc. Robert Wainscott
 
9040 Campo Rd.
Spring Valley, CA 91977
 
 
DMLS d/b/a Susanville Supermarket Richard Barber
 
50 Grand Ave.
Susanville, CA 96130
 
 
 
Oil and Water Pachanga Parkway LP Lawrence Kourie
 
30515 Temecula Pkwy
Temecula, CA 92592
 
 
Seaside Market Frank Lopez
 
3801 Pacific Coast Hwy Torrance, CA 92505
 
 
Tower Energy Group Gary DeFraga
 
1983 W 190th St., Ste. 100
Torrance, CA 90504
 
 
 
Island Cove Abdo Nasser 150 4th St., Ste 1
Treasure Island, CA 94130
 
 
J&T, Inc. d/b/a Pueblo Ranch Market Jamal Abuomar
14827 7th St.
Victorville, CA 92395
 
 
Big Al's Market Corey Harges 422 Main St.
Wheatland, CA 95692
 

 
 
Shop N' Save Market Yassen Ali
 
421 7th Street
Williams, CA 95987
 
 
Castaneda's Market Jose Castaneda
 
8465 Old Redwood Hwy Suite 601
Windsor, CA 95448
 
 
Nugget Market, Inc. Kraig Brady
 
168 Court St.
Woodland, CA 95691
 
 
 
Skywood Trading Post Taghreed Nasrah 17287 Skyline Blvd
 
Woodside, CA 94062
 
 
Mr Paul's Market Vino Dewan
2255 Butte House Rd Yuba City, CA 95993
 
 
Hometown Food Markets Ed Sowards
512 Main St
 
Antonito, CO 81120
 
 
 
Clark's Market Brian Morrison
 
215 S Monarch St, Ste G103 Aspen, CO 81611
 
 
The Grocery Store Paul Peeples
 
381 Colorado Dr
Bayfield, CO 81122
 
 
Fairplay Markets LLC d/b/a Prather's James Dean
 
PO Box 1554
Fairplay, CO 80440
 
 
 
Village Market, Inc. Jim Schrock
 
P.O. Box 459
Glenwood Springs, CO 81602
 
 
Columbine Market, Inc. Howard Tuthill
 
210 Crest Wood Dr. Gypsum, CO 81637
 
 
Reyman's Grocery Tracy Reyman 100 S Main
 
Holly, CO 81047
 
 
 
Charlie's Market Deb Messier
PO Box 65
La Veta, CO 81055
 
 
The Country Store Nancy Chambers 916 N Hwy 149
Lake City, CO 81235
 
 
Thaxton's Market Brent Thaxton 117 Bent Ave
Las Animas, CO 81054
 
 
 
Family Food Town Kelly Myers
 
PO Box 760
Palisade, CO 81526
 
 
Ridgeway Mountain Market Darin Hill
 
490 Sherman
Ridgeway, CO 81432
 
 
Sim's Market Chris Forbes 3971 Big Horn Rd Vail, CO 81657
 
 
 
Suru LLC d/b/a Ksk Foodmarket Sarveshwar Patel
141 Nott Hwy
 
Ashford, CT 06278
 
 
 
Ted's Food Market Deborah McNary 127 Main St.
Hebron, CT 06237
 
 
Bozzuto's, Inc. d/b/a Adams Super Food Stores
David Hess PO Box 486
Cheshire, CT 06410
 
Davis IGA, Inc. Gary Davis
 
27 Kent Green Blvd. Kent, CT 06757
 
 
Guilford Food Center Ron Rosa
77 Whitfield St.
 
Guilford, CT 06437
 
 
 
Village Market & Gas II LLC Vin DeRosa
903 Exeter Rd
Lebanon, CT 06749
 
 
 
Northford Stores Nick Demos
1405 Middletown Ave Ste 6
 
Northford, CT 06472
 
 
Natures Art Village Linda Phillips
1650 Route 85
 
Oakdale, CT 06370
 
 
Better Val-U Surpermarkets Frank Bokoff
663 Norwich Rd
 
Plainfield, CT 06374
 
 
 
Tops Markets John Salerno
 
887 Mariden Waterbury Rd Plantsville, CT 6479
 
 
K&L, Inc. of Connecticut d/b/a Oliver's Supermarket
 
James Noble
75 Waterbury Rd.
Prospect, CT 06712
 
 
Service America Corporation, d/b/a Centerplate, Inc.
 
Rina Teran, Legal Dept.
 
2187 Atlantic Street, 6th Floor Stamford, CT 06902
 

 
 
Tri-Town Foods Jack Fitzpatrick
 
601 Norwich New London Turnpike Uncasville, CT 06360
 
 
MFV Enterprises, Inc. Jim Magee
 
190 Weston Rd.
Weston, CT 06883
 
 
Windham IGA Rob Bounomano 422 Windham Rd.
 
Willimantic, CT 06226
 
 
 
Winsted Supersaver, Inc. Wendy Lemieux
372 Main St.
 
Winsted, CT 06098
 
 
Capitol Supermarket Doo Park
1231 11th St NW
 
Washington, DC 20001
 
 
Launch Newark LLC Jason Avant
200 Interchange Blvd
 
Newark, DE 19711
 
 
 
Delaware Supermarkets Inc Chris Kenny
 
1600 W Newport Pike Wilmington, DE 19804
 
 
Inversiones Her-la, S.R.L. Leopoldo Gonzalez Lama Avenue 27
 
Santa Domingo, DR
 
 
Hitchcock's Markets Charles Benberry
 
15560 NW US Hwy 441 Ste 200
Alachua, FL 32615
 
 
 
Ramsey Piggly Wiggly Rebecca DeVuyst 20118 W Central
 
Blountstown, FL 32424
 
 
Bonifay IGA Chuck Dockery
 
507 S Mathushek St Bonifay, FL 32425
 
 
Mixon Fruit Farms Dean Mixon
 
2525 27th St E
Bradenton, FL 34208
 
 
 
The Grocery Store Jared Thomas
35 Jefferson St
Chattahoochee, FL 32324
 
 
MJM Food Stores #2 LLC Milan Patel
670 South County Road 419
Chuluota, FL 32766
 
 
Twin Lakes Supermarket Inc Scott Hayles
1814 US Hwy 90 W
DeFuniak Springs, FL 32433
 
 
 
The Village Grocer Tony Harmon
 
PO Box 4317
Dowling Park, FL 32060
 
 
AMI 53 LLC
Syed Ali
 
1300 NE 4th Ave
Fort Lauderdale, FL 33304
 
 
Food Depot #2 Rob Lewis
 
66 State Hwy 20 E
Freeport, FL 32439
 
 
 
Big Bend Fuel Inc Chris Bruckner 6912 Big Bend Rd
 
Gibsonton, FL 33534
 
 
 
Fausto's Food Palace, Inc. Alton Weekley
1105 White St.
Key West, FL 33040
 
 
Leuenberger Enterprises, Inc. Charlie Leuenberger
5355 Cotton St.
 
Graceville, FL 32440
 
 
 
Spires IGA Mike Spires 610 SW 1st St
Lake Butler, FL 32054
 
 
Team Z Entertainment LLC d/b/a Rebounderz
David Zorn
 
14985 Old St Augustine Rd Unit 123 Jacksonville, FL 32258
 
Malone Foods IGA Ben White
 
PO Box 748
Malone, FL 32445
 
 
 
Williamson's Food Store Brian Williamson
 
840 FL-21
Melrose, FL 32666
 
 
B & R Supermarket, Inc.` Max Milam
 
11 N. Royal Poinciana Blved., Ste. 100 Miami Springs, FL 33166
 
 
Thuc Empire Inc Thuc Trong Nguyen
 
1051 W Sand Lake Rd Orlando, FL 32809
 
 
 
Big Top Supermarket #2 Kenneth Shaw
1353 Coastal Hwy
Panacea, FL 32348
 
 
AMI 57 LLC d/b/a AMI 70 Food Mart Ali Hamid
700 W 23rd St Suite D29 Panama City, FL 32405
 
 
AMI 63 LLC d/b/a AMI 67 Food Mart Ali Hamid
3401 US-98 Bus
Panama City, FL 32401
 

 
 
AMI Stores Management Inc Ali Hamid
 
700 W 23rd St Suite 30D Panama City, FL 32405
 
 
Apple Market Inc Cory Dull
 
1021 Scenic Hwy
Pensacola, FL 32503
 
 
Duren's Piggly Wiggly John Clarrey
 
125 W Hwy 98
Port Saint Joe, FL 32456
 
 
 
Rebounderz-Midwest LLC Al Palladino
605 Hickman Circle
 
Sanford, FL 32771
 
 
Mt Plymouth IGA Nakul Patel 31431 N CR 435
 
Sorrento, FL 32776
 
 
Circle K Stores, Inc. Elisa Goria
12911 Telecom Pkwy.
 
Tampa, FL 33637
 
 
 
City Discount Food Mart Mayank Patel
 
8925 N Boulevard
Tampa, FL 33604
 
 
Rich's IGA David Rich
 
201 W River Road Wewahitchka, FL 32465
 
 
Dorsey's Supermarket Dorsey Holt
 
103 Brookside Dr
Adel, GA 31620
 
 
 
Mike's Country Stores Michael Rogers
 
1629 South Philema Rd Albany, GA 31701
 
 
Jay's IGA Jay Williams
 
1022 Pierce St
Alma, GA 31510
 
 
Mercado Fresco LLC Lisa Reeves
 
4166 Buford Hwy, Box G3 Atlanta, GA 30345
 
 
 
Southwest Georgia Oil Co. d/b/a Inland Michelle Weckstein
1711 E Shotwel St Bainbridge, GA 39819
 
 
Dixie Dandy IGA Walter H Goodman 1015 Dothan Rd
Banbridge, GA 39817
 
 
Freshway Markets - Bryce Emory Inc Mike Howell
335 College Dr
Barnesville, GA 31008
 
 
 
Costcutter Nottley Dam LLC Hitesh Patel
 
40 St Hwy 325
Blairsville, GA 30512
 
 
Cairo IGA
Troy Singletary 110 2nd Ave SE Cairo, GA 39828
 
 
Rockdale Grocery Inc Wendell (Scott) Lewis PO Box 1517
 
Conyers, GA 30012
 
 
 
Dennis Barot d/b/a Your Supermarket Dennis Barot
605 B W 16th Ave Cordele, GA 31015
 
 
Fresh Valu Foods Woo Lee
2626 Rainbow Way
 
Decatur, GA 30034
 
 
Piggly Wiggly #173 Mike Stone
140 E Broad St Doerun, GA 31744
 
 
 
McDaniel Grocery Inc d/b/a Piggly Wiggly #287
 
Kevin McDaniel 1000 S Tennille St
Donalsonville, GA 39845
 
J&J Foods Tauna Rucker PO Box 977
 
Gainsville, GA 30503
 
 
 
Pitts Bros Convenience Stores Dwayne Pitts
275 Hwy 19 South
Leesburg, GA 31763
 
 
Piggly Wiggly #025 Kun Chon
 
3100 Washington Rd East Point, GA 30344
 
 
Convenience Stores, Inc. d/b/a Piggly Wiggly
 
Bobby Lavender 1010 E. 3rd St.
Jackson, GA 30233
 
Wayfield Foods Inc Gregory Edenfield PO Box 1370
Lithia Springs, GA 30122
 
 
Block N Blade Butcher Shop, Inc. Donna Eskew
 
7433 Sput Springs Rd., Ste. 103 Flowery Branch, GA 30542
 
 
Market Place - Piggly Wiggly Amyn Meghani
 
415 Lee St
Jefferson, GA 30549
 
 
Thriftway Galaxy Food Store Michael Grimes
 
178 S Victory Dr Lyons, GA 30436
 

 
 
Foothills IGA Jeff Downing
 
70 Foothills Pkwy Marble Hill, GA 30148
 
 
Gratis Store Inc Jennifer Schwebel
 
1986 Emmett Doster Road Monroe, GA 30656
 
 
Hemrick's Super Thrift Colon Hemrick
 
10 Franklin Rd
Newnan, GA 30263
 
 
 
Nicholls IGA Andy Thomason 101 N Liberty St
 
Nicholls, GA 31554
 
 
Wild Animal Safari, Inc. James Meikle
P.O. Box 1197
 
Pine Mountain, GA 31822
 
 
Roberta Piggly Wiggly Jim Owenby
490 E Crusselle St Roberta, GA 31078
 
 
 
Dills Food City Inc Tracy Dilworth 721 Cook St
 
Royston, GA 30662
 
 
Red & White Foods Mitch Jones
 
3310 Ogeechee Rd
Savannah, GA 31405
 
 
Piglet Supermarkets, Inc. Thomas "Bubba" Rogers 1053A Second St.
 
Soperton, GA 30457
 
 
 
Suggs Valley Fresh Market Todd Suggs
 
222 Central Ave
Trion, GA 30753
 
 
Rubo's
Milton Patrick 1627 Pine Street
 
Unadilla, GA 31091
 
 
Satilla Grocery Inc Les Youmams 21300 Hwy 82 Ste A
 
Waynesville, GA 31566
 
 
 
Layan and Suhaib Inc Ziad Abuziad
517 Midland Ave
Winder, GA 30680
 
 
IGA Woodbine Gunjan Patel 908 Georgia Ave
Woodbine, GA 31569
 
 
American Grocery William Wong
148 E Marine Drive Dededo, Guam 96929
 
 
 
Times Supermarkets Chris Borden
 
3375 Koapaka St D-108 Honolulu, HI 96819
 
 
Island Grocery Depot Jon Yasutake
 
PO Box 517
Kahului, HI 96733
 
 
Dahl's Foods Kyra Eidbo
 
4343 Merle Hay Road Des Moines, IA 50310
 
 
 
Sandhu Inc Harjit Chaudhary 630 SW 9th St
 
Des Moines, IA 50309
 
 
Barnes Foodland Michael Barnes 622 10th St
 
DeWitt, IA 52742
 
 
Stokes Market Steve Stokes 185 N. Main St.
 
Aberdeen, ID 83210
 
 
 
Kens Food Market Sherrie Garner 548 Tyage Ave
 
American Falls, ID 83211
 
 
A&A Market Kent Cummins PO Box 836
 
Arco, ID 83213
 
 
Dave's Market Dave Jacobson PO Box 744
 
Ashton, ID 83420
 
 
 
Atkinson's Valley Market Jim Carlson
 
PO Box 835
Bellevue, ID 83313
 
 
Kesler's Market Bob Kesler
 
925 W Bridge St Blackfoot, ID 83221
 
 
M&W Markets Jim Tate
 
3310 S Gekeler Lane Boise, ID 83706
 
 
 
Loveland's General Store Blake Loveland
45 N Superior St Cambridge, ID 83610
 
 
Adamson's Brent Adamson PO Box 129
Carey, ID 83320
 
 
Lamb's Market Scott Lamb 1307 E Hwy 93 S
Challis, ID 83226
 

 
 
Village Square Tonya Clifford PO Box 7070
 
Challis, ID 83226
 
 
Corner Market Traci Stewart 412 E 1st St
 
Glenns Ferry, ID 83623
 
 
Southside Market Brock Lenz
 
PO Box 848
Glenns Ferry, ID 83623
 
 
 
Cook's Saul Cook
501 Main St
 
Gooding, ID 83330
 
 
Chappels Market Gary Chappel 180 S. State St.
 
Hagerman, ID 83332
 
 
Bisharat Market Rashid Bisharat 177 Main St
 
Inkom, ID 83245
 
 
 
Robins Roost Doug Drake
 
4150 N Big Springs Loop Rd Island Park, ID 83429
 
 
Ivie's Market Justin Ivie PO Box 366
 
Mackay, ID 83251
 
 
Thomas Market Jerry Thomas 170 S Main St Malad, ID 83252
 
 
 
Corey Watson d/b/a Glenwood IGA Corey Watson
 
P.O. Box 2079 Orofino, ID 83544
 
 
S&S Foods Sammy Bhardwaj 501 S Main St Pierce, ID 83546
 
 
K&B Kwik Stop Dave Kraning
 
150 Jefferson Ave
Pocatello, ID 83201
 
 
 
Nel's Bi-Lo Barry Dutton 333 N 15th Ave
Pocatello, ID 83201
 
 
Floyd's Harvest Foods Dan Akins
PO Box 545
Potlatch, ID 83855
 
 
Moldenhauer Inc Mike Moldenhauer 618 North 2nd East Rexburg, ID 83440
 
 
 
Broulim's Super Market, Inc. Robert Broulim
 
182 N. State St. Rigby, ID 83442
 
 
Riggins One Stop Kim Zolman
 
PO Box 466
Riggins, ID 83549
 
 
Saveway Market Nathan Bills
 
PO Box 640
Salmon, ID 83467
 
 
 
McGregor Stores Brian McGregor 105 E. College
 
St. Maries, ID 83861
 
 
Moody's Market, Inc. Chester Schilling
40 Homer Dr.
 
St. Maries, ID 83861
 
 
Star Mercantile Justin Woods PO Box 39
 
Star, ID 83669
 
 
 
Genesee Food Centers Gary Collins
 
1803 Hwy 99
Troy, ID 83871
 
 
Ridley's Family Markets Lisa Koompin
 
621 Washington St. S. Twin Falls, ID 93301
 
 
Swensen's Markets, Inc. Benjamin Swensen
 
115 Addison Ave. Twin Falls, ID 83301
 
 
 
S&W Supermarket Gerald White
 
23 N Main St Altamont, IL 62411
 
 
El Paso Grande Jaime Rodriguez 634 E New York St Aurora, IL 60505
 
 
Stroemer Foods Inc Michael J Stroemer 575 Rodgers St
 
Barry, IL 62312
 
 
 
Beecher City Foodliner Tim Fasnacht
107 Charles St Beecher City, IL 62414
 
 
CL Quick Stop of Belvidere Kevin Olsen
1901 N State St Belvidere, IL 61008
 
 
Tom's Family of Stores Thomas J Schmutz 22310 E Webb Rd Bluford, IL 62814
 

 
 
Ludlum Food Market Gary Ludlum
 
1001 Cole St
Bushnell, IL 61422
 
 
Village Fresh Market Jerry Kosmetatos 350 Lake Marian Rd
 
Carpentersville, IL 60110
 
 
Kirby Foods Inc Connie Alcorn
 
4102 B Fieldstone Rd Champaign, IL 61822
 
 
 
Cermak Fresh Market Dan Mondane
2701 W North Ave Chicago, IL 60647
 
 
County Fair Food Inc William Baffes
10800 South Western Ave Chicago, IL 60643
 
 
Fairplay Finer Foods Billie Jo Palaggi 4640 S Halsted St Chicago, IL 60609
 
 
 
Happy Foods William Tarant 6415 N Central
 
Chicago, IL 60646
 
 
One Stop Foods Dennis Kaldis PO Box 53545
 
Chicago, IL 60653
 
 
Potash Markets Peter Kryger
 
1525 N. Clark Street Chicago, IL 60610
 
 
 
Rico Fresh Market David Villegas 3552 W Armitage
 
Chicago, IL 60647
 
 
Country Squire Foods Jeff Jaber
 
113 W Joe Orr Rd
Chicago Heights, IL 60411
 
 
Supermercado La Chiquita Cermak Lulu Jimenez
 
4926 W Cermak
Cicero, IL 60650
 
 
 
Clinton IGA, Inc. Michael Chapman 220 E. Van Buren St. Clinton, IL 61727
 
 
Eagle Enterprise Inc Debra Mueller
110 S Randolph St Coulterville, IL 62237
 
 
Narain Gulebani Basheer Kaid 3401 E. Main
Danville, IL 61832
 
 
 
Decatur Sparetime Lanes, Inc. Gary Haines
 
2870 N. Jasper St. Decatur, IL 62526
 
 
Shop & Save Market Rory Hancock
 
518 Metropolitan Way Des Plaines, IL 60016
 
 
Frey Enterprises, Inc. Joe Frey
 
308 N. Main St. Dupo, IL 62239
 
 
 
Save-A-Lot Effingham Jeanette Gates
101 Keller Dr
 
Effingham, IL 62401
 
 
Eldorado Big John Dan Doughty
PO Box 288
 
Eldorado, IL 62930
 
 
Dave's Supermarket Mark Steffen
120 S 3rd St Fairbury, IL 61739
 
 
 
Farmer City Market Nick Patel
 
404 S Main St
Farmer City, IL 61842
 
 
Tom's Supermarket Richard Cashion
 
369 Market Place Drive Freeburg, IL 62243
 
 
Russell Oil Company Leon Russell
 
PO Box 73
Galatia, IL 62935
 
 
 
Valli Produce International Fresh Market
 
Joe Delulio 155 North Ave
Glendale Heights, IL 60139
 
Jacksonville County Market Laurie Welsh
 
1255 W Morton
Jacksonville, IL 62650
 
 
Greenup IGA Brad Williams 201 Cumberland
 
Greenup, IL 62428
 
 
Lanark Food Center Trushar Patel
113 N Broad St Lanark, IL 61046
 
 
Tom Hayes Tom Hayes
 
110 W Quincy Box 494
Griggsville, IL 62340
 
 
Mike's Market Mike Frost
133 N Church St Louisville, IL 62858
 

 
 
D&S Foods Mike Brand 120 Bluff St
 
Marseilles, IL 61341
 
 
Jambaa Inc dba Kraemart Mike Kraemer
 
209 W Cumberland
Martinsville, IL 62442
 
 
L&M Grocery Leonard DeRousse PO Box 306
 
Martinsville, IL 62442
 
 
 
L&M Grocery Leonard DeRousse 308 E Black St Martinsville, IL 62442
 
 
Mason City IGA Jeff Ohney
201 West Elm
 
Mason City, IL 62664
 
 
Mark's My Store Larry Cowell 1512 Marion Ave
 
Mattoon, IL 61938
 
 
 
Food Park Oleta Higginson
 
Route 14 W Randolph St McLeansboro, IL 62859
 
 
Cut Mart
Ali Abukhdair 201 Main St
 
Mound City, IL 62963
 
 
Mt Sterling IGA Steve Kremer
 
200 S Pittsfield Rd Mt Sterling, IL 62353
 
 
 
Midway Liquor and Tobacco Inc Greg Patel
 
2516 Veterans Memorial Dr Mt Vernon, IL 62864
 
 
Garden Fresh Naperville Nir Mor
 
955 W 75th St Naperville, IL 60565
 
 
Neoga IGA
Sandra Szatkowski 186 W 6th St Neoga, IL 62447
 
 
 
JDM Grocery, Inc. Jesse Mitsdarffer PO Box 287
Oakwood, IL 61858
 
 
Foodtown Ken Newton 26650 Hwy 3
Olive Branch, IL 62969
 
 
Kaufman's SuperValu Jim Kaufman
204 N 4th St Oregon, IL 61061
 
 
 
Paxton IGA Craig Riecks
 
144 West Pells Street Paxton, IL 60957
 
 
Topway Foods Jim Harrison 1205 Main St.
 
Pecatonica, IL 61063
 
 
Shree Harikrupa, Inc. Navin Dodia
 
800 NE Jefferson Avenue Peoria, IL 61603
 
 
 
Pulaski Valu Mart Gary Showmaker PO Box 271
 
Pulaski, IL 62976
 
 
Red Bud IGA Rebecca Carroll 1010 S Main St Red Bud, IL 62278
 
 
Kelley Williamson Co Mark Long
1132 Harrison Ave
 
Rockford, IL 61104
 
 
 
Kirchoff Gas and Food Mart Inc Ravi Harsoor
 
4200 Kirchoff Rd
Rolling Meadow, IL 60008
 
 
Meehan's IGA #2 Tom Meehan
 
PO Box 138
Roodhouse, IL 62082
 
 
Art's Super Mart Inc Joseph Dewey
 
29 N Eddy St Sandwich, IL 60548
 
 
 
KD Market Thomas Kleszyk 1102 S Roselle Rd
 
Schaumburg, IL 60193
 
 
Seneca Food Mart P Patel
 
271 S Main St Seneca, IL 61360
 
 
Selex LLC Jill Donovan
 
3327 Howard St
Skokie, IL 60076
 
 
 
Spring Valley Supermarket Robert Lee
117 S Spaulding
Spring Valley, IL 61362
 
 
Blue Goose Market Matt Bank
300 S 2nd St
St Charles, IL 60174
 
 
Wessel's Deli John Wessel 101 E Main St
Teutopolis, IL 62467
 

 
 
Toledo IGA Mark Talley
 
816 Courthouse Square
Toledo, IL 62468
 
 
Toluca IGA Mark Cherny
 
124 W Santa Fe Ave Toluca, IL 61369
 
 
Trenton IGA Bruce Becker 491 E Broadway
 
Trenton, IL 62293
 
 
 
Wayne City Phillips 66 Darren Greenwalt 107 N Main
 
Wayne City, IL 62895
 
 
Bellettini Foods Kirk Bellettini 1085 S Water St
 
Wilmington, IL 60481
 
 
Grand Food Center Tim Lichter
606 Greenbay Road
 
Winnetka, IL 60093
 
 
 
Worth BP Inc Dipak Bhatt
 
10631 Southwest Hwy
Worth, IL 60482
 
 
Albion Village Foods Brian Zumbrun
 
605 S Orange
Albion, IN 46701
 
 
Harvest Supermarkets, Inc. Don Murphy
 
915 Jackson St
Anderson, IN 46016
 
 
 
PARI, Inc.
Dharmesh Patel 1340 E. S.R. 46
 
Batesville, IN 47006
 
 
RS Oil Inc Raghbir Singh 333 Lincoln Ave
 
Bedford, IN 47421
 
 
Berkeley Finer Foods Dennis D'Amato 5447 St Charles Rd Berkeley, IN 60163
 
 
 
Heri Seven Inc Raj Patel
601 E 10th St Bloomington, IN 47408
 
 
Ram Krupa Inc Niru Patel
9200 S Old State Road 37
Bloomington, IN 47403
 
 
TyBen, Inc. Brad Holmes 3890 W. 3rd St.
Bloomington, IN 47404
 
 
 
Posey's Supermarket Richard Draeger
 
310 E Locust St Booneville, IN 47601
 
 
Page's Food Store William Kinley 120 S Forest Ave Brazil, IN 47834
 
 
Bellman Oil Co Inc Jamie Bellman 550 E 2nd St Bremen, IN 46506
 
 
 
R&M Food Markets Julie Ekstrom
501 South St
 
Brookston, IN 47923
 
 
Brownsburg BP Inc Kamal Jit Singh
51 Hornaday Rd
 
Brownsburg, IN 46112
 
 
Family Mart Ricky Singh
5726 N State Road 67
 
Bruceville, IN 47516
 
 
 
Kaiser's Supermarket Jeffrey Kaiser
 
PO Box 414
Butler, IN 46721
 
 
Keywest, LLC Tameka Arthur PO Box 310
 
Camby, IN 46113
 
 
Laser Flash, Inc. Peter Murphy
 
617 Third Ave. SW Carmel, IN 46032
 
 
 
Pavey's Grocery Carthage John Pavey
 
12 N Main
Carthage, IN 46115
 
 
Kemper's Market Mark Kemper
 
424 N State Street Chandler, IN 47610
 
 
Clayton Petroleum Inc Kulwinder (Sonny) Singh 5871 Liberty Parkway
 
Clayton, IN 46118
 
 
 
Scott Oil Inc Brent Scott PO Box 385
Clinton, IN 47842
 
 
Raj and Baj Corp. Rajwinder Kaur 1013 N. Main St.
Cloverdale, IN 46120
 
 
Goss Grocery LLC Adam Goss
5418 S. SR 109
Columbia City, IN 46725
 

 
 
Bigfoot Food Stores, LLC
P.O. Box 347 Columbus, IN 47202
 
 
Circle K Midwest, LLC Jim King
 
4080 W. Jonathan Moore Pike Columbus, IN 47201
 
 
Mahantlife Inc Dhaval Kadaria 2601 State St
 
Columbus, IN 47201
 
 
 
NR West, Inc. Stephen E. Shirar
4140 Jonathon Moore Pike Columbus, IN 47201
 
 
Ambishchambish Three Inc Bobby Singh
3676 Western Ave
 
Connersville, IN 47331
 
 
Clarks Eastside Market Rich Owen
1449 E 5th St Connersville, IN 47331
 
 
 
Covington Foods, Inc. Brian Carlson
 
P.O. Box 2061 Convington, IN 47932
 
 
Wise Way Eugene Rosario
 
10839 Randolph St Crown Point, IN 46307
 
 
Park N Shop David Rhodes
 
1105 Lake Shore Drive Culver, IN 46511
 
 
 
Wallman's Quality Foods John McKean
 
123 E Franklin
Delphi, IN 46923
 
 
Boezeman Oil Co Inc Dan Boezeman
 
4541 East State Road 10
Demotte, IN 46310
 
 
Stiles & Simon Enterprises LLC Barry Stiles
 
12465 Glennview Dr
Derby, IN 47525
 
 
 
Bawa Petroleum Inc. d/b/a Bawa Food Mart
Kiranjit Bawa 22700 Old U.S. 20 E
Elkhart, IN 46516
 
C.E. Taylor Oil, Inc. Chuck Taylor 10105 Hedden Rd
 
Evansville, IN 47725
 
 
Garden Food Inc Ajmer (AJ) Singh 3011 R Belvedere Rd Elkhart, IN 46514
 
 
SVIB LLC
Vishal Modi
 
2910 N Stockwell Rd Evansville, IN 47715
 
 
Brian Sitzman Brian Sitzman 1222 N Main St
Evansville, IN 47711
 
 
Tiki Hut LLC Randy Mathews
 
116 W Washington St Fairmont, IN 46928
 
 
 
Strough's Supermarket Johnny Singh
624 N Madison
Fortville, IN 46040
 
 
Fountain City Food and Fuel Inc Rammy Grewal
402 US Hwy 27 N
Fountain City, IN 47341
 
 
BHI Senior Living Inc Dan Carr
2209 St Joe Center Rd Ft Wayne, IN 46825
 
 
 
Miller K Market Ahmad Musleh 5019 US Hwy 12
 
Gary, IN 46403
 
 
Floyd Central IGA LLC Dennis Roudenbush 1042 N. Luther Rd.
 
Georgetown, IN 47122
 
 
B&B Petro Inc Kiranjit Bawa
 
915 E Kerchere Rd Goshen, IN 46526
 
 
 
Step Saver, Inc. Crystal Marker
7349 Stone Mountain Road Gosport, IN 47333
 
 
AM Family Grocery Amos Lengacher 18509 Hurshtown Rd
 
Grabill, IN 46741
 
 
Jaysainath, Inc. Alex Patel
12760 Adams Rd.
 
Granger, IN 46530
 
 
 
Fair Brothers Inc Sanjeev Chander
 
1207 S Bloomington St Greencastle, IN 46135
 
 
Troy Stanton & Scott Stanton Troy Stanton
 
1609 E US Hwy 40
Greencastle, IN 46135
 
 
US Petro Inc Sanjeev Chander
 
1207 S Bloomington St Greencastle, IN 46135
 

 
 
Jonathan Byrd's Food Service At Camp Atterbury LLC
 
John Gerber PO Box 413
Greenwood, IN 46142
 
Strack & Van Til Super Market, Inc. Sam VanTil
2244 45th St
Highland, IN 46322
 
 
Neathery Enterprises, Inc. Brenda Neathery
 
PO Box 251
Greenwood, IN 46142
 
 
7405 Indy Corp. Thomas M. Collins, II 3592 N. Hobart Rd. Hobart, IN 46342
 
 
FC Market Gabriel Carrillo 5600 S Sohl Ave
 
Hammond, IN 46320
 
 
Gateway Triangle Corp. Thomas M. Collins, II PO Box 587
 
Hobart, IN 46342
 
 
 
Johnson Junction Inc d/b/a JJ's Megan Reckelhoff
2840 Guilford St
Huntington, IN 46750
 
 
AR 13 Inc
Ravi Singh 7638 Acton Rd
Indianapolis, IN 46259
 
 
Emrich Petroleum Inc Jay Singh
324 W Morris St Unit B Indianapolis, IN 46225
 
 
 
Grace Foods Inc d/b/a Safeway Corey Rowland
 
2153 Barth Ave
Indianapolis, IN 46203
 
 
Guru Kirpa Petroleum Inc Harbhajan Bajwa
 
1368 Fortner Dr
Indianapolis, IN 46231
 
 
Indy Go Gas & Convenience LLC Gavin Hart
 
3802 W 96th St
Indianapolis, IN 46268
 
 
 
Jack Petroleum Inc Jack Singh
2411 W 16th St
 
Indianapolis, IN 46222
 
 
Jackson Oil Lou Carter
1970 Kentucky Ave.
 
Indianapolis, IN 46221
 
 
Jathedar Corporation Mike Singh
8010 S. Madison Ave. Indianapolis, IN 46227
 
 
 
Kwick Mart Inc Varinder Sahi 5405 W Bradbury
 
Indianapolis, IN 46241
 
 
Local Marathon Inc Jay Singh
 
6429 S Mooresville Rd Indianapolis, IN 46221
 
 
Marsh Supermarkets, LLC Kent Tapley
 
9800 Crosspoint Blvd.
Indianapolis, IN 46256
 
 
 
MLCF, Inc.
Mike Farabaugh
 
P.O. Box 47206 Indianapolis, IN 46247
 
 
Noble Roman's Inc Paul Mobley
 
One Virginia Ave., Ste. 300 Indianapolis, IN 46204
 
 
Pizzaco, Inc. Paul Mobley
 
One Virginia Ave., Ste. 800 Indianapolis, IN 46204
 
 
 
Post Road Petroleum Inc Dave Singh
1007 N Post Rd Indianapolis, IN 46219
 
 
Ramjo, Inc. Monica Heath
1970 Kentucky Ave.
Indianapolis, IN 46221
 
 
Ray-Ron Corporation Kevin Kelly
7201 West 10th St. Indianapolis, IN 46214
 
 
 
RFFS, Inc.
Terry Farabaugh 7044 Emblem Dr.
 
Indianapolis, IN 46237
 
 
Salhan, LLC Dave Singh
 
4590 N. Shadeland Ave. Indianapolis, IN 46226
 
 
Saraga International Grocery Babu Pandit
 
3605 Commercial Dr
Indianapolis, IN 46222
 
 
 
SGPC, LLC
Dave Singh
3210 E Thompson Rd Indianapolis, IN 46322
 
 
Ski Petro Inc Sanjeev Chander
1215 S Girls School Rd Indianapolis, IN 46231
 
 
Stig, Inc.
Ryan P. Stigleman 6479 Titania Drive
 
Indianapolis, IN 46236
 

 
 
Surinder Pal Singh Surinder Pal Singh
 
1345 West Southport Road Indianapolis, IN 46217
 
 
Xpress Pantry Inc Varinder Sahi 5405 W Bradbury
 
Indianapolis, IN 46241
 
 
YM Oil Inc
Parminder (Harry) Singh Malhi 2960 S Meridian St Indianapolis, IN 46225
 
 
 
Jamestown IGA Mike Cook
33 Brush St
 
Jamestown, IN 46147
 
 
Houchens North Foods Craig Knies
611 Bartley
 
Jasper, IN 47546
 
 
H & M Petroleum Inc Rick Singh
4013 S. OO EW
 
Kokomo, IN 46902
 
 
 
Kiran Partners Inc Rick Singh
 
615 N Washington
Kokomo, IN 46901
 
 
MJ Market LLC Gary Saggu
 
1201 E Morgan St Kokomo, IN 46901
 
 
Rick Singh Rick Singh
 
615 N Washington
Kokomo, IN 46901
 
 
 
Miller's Markets Garry Miller
 
PO Box 240
Lagrange, IN 46761
 
 
Hazen Enterprises LLC Anthony Hazen 67015 US 31 South
 
Lakeville, IN 46536
 
 
Bright Market Dave Pinney
 
24072 State Line Rd Lawrenceburg, IN 47025
 
 
 
Guillaume's Store Beverly Guillaume 12228 Indiana Street
Leopold, IN 47551
 
 
SN Marathon LLC Narpinder Singh 1806 Cragmont St
Madison, IN 47250
 
 
Grass Roots Capital Holdings Inc. Aaron Caudell
2210 N. Huntington Rd. Marion, IN 46952
 
 
 
Horner's Butcher Block Verlin Horner
 
825 E 30th St Marion, IN 46953
 
 
McClure Oil Corp. Kelly McClure
 
PO Box 1750
Marion, IN 46952
 
 
Martinsville Food Mart LLC Shalinder Kular
 
390 E Morgan St Martinsville, IN 46151
 
 
 
Lakeshore Food Corp d/b/a Al's Supermarkets
Robert Bline PO Box 737
Michigan City, IN 46360
 
60's Eastside of Mitchell Inc Caylan Evans
 
282 IN-60
Mitchell, IN 47446
 
 
Forks County Line Stores, Inc. Jeff James
508 E Warren St Middlebury, IN 46540
 
 
 
Frabergs IGA Ken Fraley
490 N. Chestnut St. Monrovia, IN 46157
 
 
Shri Gianeshay Namah, Inc. Bharat K. Patel
1408 Lincolnway East
 
Mishawaka, IN 46544
 
 
 
Baba Budha Corp d/b/a Town Mart Paramjeet Guraya
249 W Washington St Morgantown, IN 46160
 
 
 
Manny, Inc James Cavaletto PO Box 445
 
Morristown, IN 46161
 
 
McKim's IGA Larry Williams 1320 Main St.
 
Mt. Vernon, IN 47620
 
 
Gagan Petroleum Inc Avtar Singh
5302 N Wheeling Ave Muncie, IN 47304
 
 
 
Royerton Foodmart Inc Tejinder Toor
 
7910 N State Road 3
Muncie, IN 47303
 
 
Nashville Amoco Steve Payne
 
P.O. Box 1955 Nashville, IN 47448
 
 
Groceries By Joe Joe Laureys
 
485 E Michigan St
New Carlisle, IN 46552
 

 
 
New Quick Stop Food Center, Inc. Onkar Singh
 
68310 S.R. 15
New Paris, IN 46553
 
 
JLG 3 Food Mart LLC Guljinder (Gary) Singh 765 N State St
 
North Vernon, IN 47265
 
 
Meera Vashi - Subway Meera Vashi
 
5522 Stacer Rd Suite B Newburgh, IN 47630
 
 
Orland Mid Town Market Richard (Rick) Rogers 9474 W State Route 120
 
Orland, IN 46776
 
 
Cicero Petro Inc d/b/a Town Market #19
 
Jaswant (Jessie) S Banwait 14126 Bergen Blvd
Noblesville, IN 46060
 
Gallion's Supermarket, Inc. Norm Gallion
P.O. Box 134 Orleans, IN 47452
 
 
 
SIYA, Inc.
Kentan Patel
645 N. Buckeye St. Hwy. 421
Osgood, IN 47037
 
 
Fellure Foods Pauline Fellure PO Box 197
Otterbein, IN 47970
 
 
Paragon Supermarket Darla Bryant
309 West Union Street Paragon, IN 46166
 
 
 
OO Gas N Go Inc James Onken
 
7175 S State Road 67
Pendleton, IN 46064
 
 
Wills Market Donnie Smith Jr PO Box 32
 
Redkey, IN 47373
 
 
Don West Don West 6329 750 SW
 
Reelsville, IN 46171
 
 
 
Huffman's Corporation Christina Huffman 8530 E US Hwy 36
 
Rockville, IN 47872
 
 
LLB 3 Food Mart LLC Guljinder (Gary) Singh 306 N Main St
 
Salem, IN 47167
 
 
Holiday Foods & Groceries, Inc. Russell Winkler
P.O. Box 139
 
Santa Claus, IN 47579
 
 
 
T&G Gas & Food Inc Ravi Singh
 
829 N Ewing St Seymour, IN 47274
 
 
Bowl Brb Inc Brent Phillips 1601 S Miller St
 
Shelbyville, IN 46176
 
 
Martin's Super Markets Inc Gregory L Freehauf
 
PO Box 2709
South Bend, IN 46680
 
 
 
One Stop Food and Shop Kiranjit Bawa
 
209 W Sample
South Bend, IN 46601
 
 
Star 001 LLC
Kuljit (Shawn) Singh 3323 Prairie Ave South Bend, IN 46614
 
 
Drake's Enterprise LTD Jay & Jamie Francis 204 N Washington St Swayzee, IN 46986
 
 
 
Hick's Quick Mart, Inc. Michael Hicks
4019 S 700 W
Swayzee, IN 46986
 
 
Baesler's Inc. Bob Baesler 2900 Poplar St.
Terre Haute, IN 47803
 
 
Shortstop Foodshop, Inc. Parind V. Shah
754 Richland Dr.
Terre Haute, IN 74803
 
 
 
Vik Ramjit Singh, Raju Bhaji and Varinder Sahi
 
Vikramjit (Vik) Singh 2455 Lafayette Ave Terre Haute, IN 47805
 
Jerry Shop Quik Inc Jerry Patel
 
701 E Main St Vevay, IN 47043
 
 
NANAK JI Inc
Himmat Singh
 
704 West Trafalgar Pointe Way Trafalgar, IN 46181
 
 
Koontz Lake Market Randy Kafantaris 7893 N. Hwy. 23
 
Walkerton, IN 46574
 
 
Veedersburgh Food Mart LLC Amardeep Sidhu
 
913 E 2nd St Veedersburgh, IN 47987
 
 
MaraCor Inc Brian King
 
P.O. Box 371 Walton, IN 46994
 

 
 
Freedom Oil LLC Gregory J Cobb PO Box 1789
 
Warsaw, IN 46582
 
 
Clarkson's Market Chris Clarkson 106 E Main St.
 
Westport, IN 47283
 
 
S&D's Market, Inc. d/b/a Sanders Foods Jay Sanders
 
858 North Plymouth Rd. Winamac, IN 46996
 
 
 
Worthington Foods, Inc. d/b/a Worthington Country Markets Timothy Wright
 
319 Canal St.
Worthington, IN 47471
 
Meade Thriftway Brad Jansonius 922 W Carthage
 
Meade, KS 67864
 
 
Farmers Country Market Ben Parsons
1800 Central Ave Dodge City, KS 67801
 
 
 
Satanta Grocery Renee Massey 109 E Comanche
Satanta, KS 67870
 
 
Santan County Foods Inc Hugh Brown
602 S Main St Johnson, KS 67855
 
 
 
Venture Foods Beth Geisick PO Box 155
Sublette, KS 67877
 
 
 
Booneville Shopwise Bart Patton
 
279 Kentucky 28
Booneville, KY 41314
 
 
Campbellsburg Supermarket Stephen Smith
 
PO Box 189
Campbellsburg, KY 40011
 
 
Craycraft's IGA Richard Brown 3500 Court Street
 
Catlettsburg, KY 41129
 
 
 
Riverside Supervalu Victor Dawn
118 6th Ave
Dayton, KY 41074
 
 
Ron's Grocery Jonathan Boggs 17624 Hwy 38
Evart, KY 40828
 
 
Wyatt's SuperValu Roger Craig
1310 West Shelby Street Falmouth, KY 41040
 
 
 
Frenchburg IGA Jerry "Skip" Nantz Jr 1175 Hwy 36
 
Frenchburg, KY 40322
 
 
Don's Super Saver Scott Parsons
 
200 Waldon Rd
Harlan, KY 40831
 
 
Mike Phillips Mike Phillips PO Box 226
 
Hiseville, KY 42152
 
 
 
Horse Park LLC Steve Chokshi
4538 Georgetown Rd
 
Lexington, KY 40511
 
 
Retail Marketing Corporation Doug Rowe
P.O. Box 120 London, KY 40743
 
 
Loretto Foodland Donnie Miles 4905 Hwy 52
 
Loretto, KY 40037
 
 
 
Kingpin, LLC George Vieth
 
125 Chenoweth Lane, Suite 109
Louisville, KY 40207
 
 
Pic Pac Supermarket Jonathon Reason 2421 W Market St Louisville, KY 40212
 
 
ValuMarket Supermarket
J. Geoff Neumann
 
315 Whittington Pkwy
Louisville, KY 40222
 
 
 
Webb's Market Inc. Tim Webb
 
944 E Muhammad Blvd Louisville, KY 40204
 
 
Ryan Supply Sandip Patel 8463 Aa Hwy
 
Maysville, KY 41056
 
 
Nortonville Bestway Phil Gilkey
 
33 Main St
Nortonville, KY 42442
 
 
 
Taylor's Foodland Bucky Bell
1403 W 2nd St Owensboro, KY 42301
 
 
Robin Lyons d/b/a Marsh Corner Store & Deli
Robin Lyons
3855 Bethlehem Rd.
Pleasureville, KY 40057
 
 
Redwood Markets Inc Paula Wright
249 Dave Kelly Rd Providence, KY 42450
 

 
 
Saver Group Inc Keith DeFisher 2006 Corporate Dr
 
Richmond, KY 40475
 
 
Z Investments LLC Parvez Khutliwala 3306 New Irving Rd Richmond, KY 40475
 
 
Quality Foods Inc Gerry Justice
 
PO Box 2400
Robinson Creek, KY 41560
 
 
 
AYRA LLC
Haresh Kumar Patel 245 W.H. Brown Rd Russellville, KY 42276
 
 
Thompson's Grocery Jerry Thompson
725 Fellowship Rd
 
Smithland, KY 42081
 
 
Floyds Super Market Inc Jerri Floyd
124 Buckman Lane Union County, KY 42461
 
 
 
Maxie Pierce Grocery Rebecca Boffy
 
25191 Louisiana Hwy 333
Abbeville, LA 70510
 
 
Robie's Food Centers Jim Russo
 
604 S State St Abbeville, LA 70510
 
 
Young's Grocery Scott Young 24004 LA Hwy 333
 
Abbeville, LA 70510
 
 
 
Bet R Stores Cliff Boulden 2812 Kalurah St
 
Baton Rouge, LA 70808
 
 
Hi Nabor Supermarket Jim Crifasi
 
7201 Winborne Ave Baton Rouge, LA 70805
 
 
Matherne's Supermarkets Tony Matherne
 
7580 Bluebonnet Blvd Baton Rouge, LA 70810
 
 
 
Trabona's Food Store Nick Trabona
PO Box 206
Clinton, LA 70722
 
 
Oak Point Fresh Market Ramona James
35045 Louisiana Hwy 16 Denham Springs, LA 70706
 
 
Champagne Market Randy Champagne 1051 W Maple
Eunice, LA 70535
 
 
 
Galliano Food Store Dannie Burregi 18210 West Main St Galliano, LA 70354
 
 
Brown's Food Center Jim Brown
 
620 Main St (Hwy 27)
Hackberry, LA 70645
 
 
Marcel's Supermarket Jeryl Marcel
 
2013 Hwy 182
Houma, LA 70364
 
 
 
Star A and G Supermarket James M Odom
3003 Hwy 10
 
Jackson, LA 70745
 
 
Mac's Supermarket Roy Spence
2438 E Oak St Jena, LA 71342
 
 
Larry's Super Foods Travis Roussel
1313 W Veterans Memorial Dr Kaplan, LA 70548
 
 
 
Simon's Supermarket Monica Bass
 
212 E 11th St Lot 2
Kaplan, LA 70548
 
 
Superfoods Market Pratt Reddy
 
331 Veterans Blvd
Kenner, LA 70062
 
 
Soprano's
 
Dennis Gremillion 8389 Hwy 190
Livonia, LA 70755
 
 
 
Piggly Wiggly Paul Durnin Jr 54033 Hwy 1062
 
Loranger, LA 70446
 
 
Miller's Market Todd Simon 120 Main St
 
Loreauville, LA 70552
 
 
Harvest Foods Scott Key
 
241 Tunica Village Lane Marksville, LA 71351
 
 
 
Brian's Supermarket Brian Wederstrandt 18736 LA Hwy 22
Maurepas, LA 70449
 
 
Whitehall Grocery Carli Fontenot 22633 Hwy 22
Maurepas, LA 70449
 
 
Chas Cannatella Sons Inc Grant Cannatella
PO Box 267
Melville, LA 71353
 

 
 
Conseco's 520 Mike Royer
 
1519-B Metairie Road Metairie, LA 70005
 
 
Dorignac's Food Center Corp. Matthew Ratcliff
 
710 Veterans Memorial Blvd Metairie, LA 70005
 
 
Simoneaud's East Wayne Simoneaud 1502 E Main St
 
New Iberia, LA 70560
 
 
 
Sterling Fresh Foods LLC James Hatchett
1010 Common St Ste 2500 New Orleans, LA 70112
 
 
USA Neighborhood Market Moody Ahmad
8454 Morrison Rd
 
New Orleans, LA 70127
 
 
Greaud's Fine Foods Patrick Greaud
217 Apple St
 
Norco, LA 70079
 
 
 
Buddy's IGA Kirk Christian 197 Hwy 165 S
 
Oakdale, LA 71463
 
 
Pierre Part Store Chris Rowell 3421 Hwy 70 S
 
Pierre Part, LA 70339
 
 
Bohning and Co., Inc. Chet Kolwe
 
PO Box 219
Ponchatoula, LA 70454
 
 
 
Murray's Superette Reid Alexander 44269 Hwy 429
 
Saint Amant, LA 70774
 
 
Romero's Grocery Kenny Suire
 
1335 Hwy 93 N
Scott, LA 70583
 
 
Lishman's City Market Gary Cox
 
4020 Pontchartrain Dr
Slidell, LA 70458
 
 
 
Kenyan Enterprises - Piggly Wiggly Victor Krausch
543 S. Main St. Springhill, LA 71075
 
 
DeLaune's Supermarket Jan Martinez
12516 Hwy 431
St Amant, LA 70774
 
 
Tureau's Grocery Nick Tureau 44463 Hwy 431
St Amant, LA 70774
 
 
 
Joyce's Supermarket #173 Lowell Gauthier
 
1620 S Main St
St Martinville, LA 70582
 
 
Rouses Enterprises LLC Daniel Pritchett
 
PO Box 5358
Thibodaux, LA 70302
 
 
Big Star of Tallulah Inc d/b/a Doug's Market
 
Douglas Curtis 400 E Darrow St
Tallulah, LA 71282
 
Daigle's Supermarket Chris Daigle
32845 Bowie St
White Castle, LA 70788
 
 
Gaubert Food Marts Inc Grady Gaubert
 
PO Box 310
Thibodaux, LA 70302
 
 
Eyob & Brook Yohannes Eyob Yohannes
 
356 Columbus Ave Unit 4
Boston, MA 02116
 
 
 
Big E's Foodland, Inc. Michael Superson
11 Union St.
E. Hampton, MA 01027
 
 
R&M IGA
Forest Robins
88 Washington St.
Eastport, MA 04631
 
 
A & J Seabra Supermarkets Diane Stepalavich
440 Stafford Rd.
Fall River, MA 02721
 
 
 
Village Food Mart Gary Magetto
 
43 Somers Rd
Hampden, MA 01036
 
 
TA Operating LLC Tom Newbould 255 Washington St
 
Newton, MA 02458
 
 
Harry's Supermarket Lynne McCluskey 290 Wahconah St.
 
Pittsfield, MA 01201
 
 
 
B & D Petroleum Sales, Inc. Michael F. McCarthy
1122 Bay Street
 
Springfield, MA 01109
 
 
Bel-Garden Market Roland Altenburg 5950 Belair Rd
 
Baltimore, MD 21206
 
 
Geresbeck's Food Market John Stricker
2109 Eastern Blvd
 
Baltimore, MD 21220
 

 
 
Harvest Fare Mike Lazarus
 
2905 Hamilton Ave
Baltimore, MD 21214
 
 
JM Kim Inc Jae Won Kim
 
9402 Hines Estates Dr Baltimore, MD 21234
 
 
Fursyth Petroleum Foundation, Inc. Bashiru Hamzat
 
15619 Elsmere Court
Bowie, MD 20716
 
 
 
Jubilee Foods Rich Boyd
P.O. Box 460 Emmitsburg, MD 21727
 
 
Hebron Food Rite Azaz Azam
100 S Main St Hebron, MD 21830
 
 
McKay's David McKay PO Box 98
 
Hollywood, MD 20636
 
 
 
Brownings Shop 'N Save Missie DiSimone
 
406 Weber Road
Oakland, MD 21550
 
 
Brackett's Market, Inc.
J. Steve Brackett 185 Front St. Bath, ME 04530
 
 
Sandhu LLC d/b/a Samaiyra Mart Gurmeet Singh
 
PO Box 204
Brownfield, ME 04010
 
 
 
Plummer's Store Troy Plummer
 
235 Parker Farm Rd Buxton, ME 04093
 
 
P&L Country Market Ron Roberts
 
514 Corinna Rd
Dexter, ME 04930
 
 
Greene IGA Paul Bussiere PO Box 178
 
Greene, ME 04236
 
 
 
Goulette's IGA Barry Goulette 54 Water St
Guilford, ME 04443
 
 
Future Foods Walter Berry 5 Depot Sq
Mechanic Falls, ME 04256
 
 
Rideout's AG Market Gail Rideout
116 Somerset St
Millinocket, ME 04462
 
 
 
Tony's Foodland David Allenson 639 Roosevelt Trl
 
Naples, ME 04055
 
 
Princeton Group Foodmarts Frederick Crowe
 
PO Box 69
Princeton, ME 04668
 
 
Rangeley IGA Leona Kennett PO Box 543
 
Rangeley, ME 04970
 
 
 
Jerry's Market Peter Dunham 1022 Main St
 
Sanford, ME 04073
 
 
Burnt Cove Market Vernon Seile
1 Burnt Cove Market Rd Stonington, ME 04681
 
 
Trenton Market Place IGA Mackenzie Leland
1007 Bar Harbor Rd Trenton, ME 04605
 
 
 
The Common Market Bill Gagne
 
PO Box 840
Union, ME 04862
 
 
Wells Super Food Market Nick Hunter
 
1517 Post Rd
Wells, ME 04090
 
 
Larry's Market Peter Magaraggia PO Box 319
 
Baraga, MI 49908
 
 
 
The Market Stan Ochab
 
20175 Telegraph Rd.
Brownstown, MI 48174
 
 
Settler's Co-op Jeffrey Helsins PO Box 50
 
Bruce Crossing, MI 49912
 
 
Cid's Marathon Chris Demo, Jr. 10197 S. Clare Ave. Clare, MI 48617
 
 
 
Miller's General Store Inc Craig Miller
5948 W Levering Rd Cross Village, MI 49723
 
 
The Store
Ron Hermanson W17212 Main St Curtis, MI 49820
 
 
Azteca Supermercado Nick Sesi
2411 Central St
Detroit, MI 48209
 

 
 
Fairlane Food Center Patrick Pattah
 
16520 W Warren Ave Detroit, MI 48228
 
 
Grand Price Supermarket Ronny Ayer
 
12955 Grand River Ave Detroit, MI 48227
 
 
Lance's Hometown Market Omar Ayar
 
8656 Wyoming Ave
Detroit, MI 48204
 
 
 
Alpena Supermarket Inc Nathan Neiman
2010 S River Road East China, MI 48054
 
 
North River Party Shoppe Ray Rosati
3742 N River Rd
 
Fort Gratiot, MI 48059
 
 
Oak Ridge Markets Michael Kohler
31240 Groesbeck Hwy
 
Fraser, MI 48026
 
 
 
Gladstone SuperValu Curt Spreen
 
409 N 9th St Gladstone, MI 49837
 
 
Byron Township Motel LLC Sudhir Modi
 
6569 Clay Ave SE
Grand Rapids, MI 49548
 
 
Hanover Market, LLC Rick Bodell
 
127 W. Main St. Hanover, MI 49241
 
 
 
Jim's Foodmart William Winter PO Box 95
 
Houghton, MI 49931
 
 
Angeli Food Co. Dan Lambert
 
833 Riverside Plaza Iron River, MI 49935
 
 
Jubilee Foods Jeff Ofsdahl 318 W Adams
 
Iron River, MI 49935
 
 
 
Jim's Jubilee Foods Dustin Gransinger PO Box 409
Ishpeming, MI 49849
 
 
Lofaro's Market Tony Lofaro 800 Lakeshore
Ishpeming, MI 49849
 
 
Country Markets Guy Kennedy
1821 Spring Arbor Rd Jackson, MI 49203
 
 
 
Pat's Foods Enterprises Joe Campioni
 
139 N. Main St. L'Anse, MI 49946
 
 
Quality Dairy Co Inc Jeff Schook
 
111 W Mount Hope Ave Lansing, MI 48910
 
 
Larry's Foodland Sherrie Beaver 33151 Plymouth
 
Livonia, MI 48150
 
 
 
Luna Pier Truck Center LLC Sam Saad
4180 Luna Pier Rd Luna Pier, MI 48157
 
 
Valle's Village Market Mike Valle
1034 N. Third St. Marquette, MI 49855
 
 
Angeli Foods Jo Ann Puser
1401 - 8th Avenue Menominee, MI 49858
 
 
 
Metamora Foodland Andy Abro
 
3889 S Lapeer Road Metamora, MI 48455
 
 
Cherry Creek Market Michael Schwemin PO Box 199
 
Skandia, MI 49855
 
 
Ebeling's IGA Supermarket Rose Schupp
 
529 Main St.
Norway, MI 49870
 
 
Roger's Foodland Tunie Duensing 4039 Hollywood Rd.
 
St. Josephs, MI 49085
 
 
Advance Management Solutions Group LLC
 
Jeff Schamanek
 
967 Hollow Corners Ct Rochester, MI 48307
 
Gary's Quality Foods Deb Kruhmin
 
304 S Menominee
Stephenson, MI 49887
 
 
 
Gary's Quality Foods Jeff Peretto
PO Box 687
Wallace, MI 49893
 
 
Baumann Food Pride Terry Baumann
P.O. Box 277 Weidman, MI 48893
 
 
Paulbeck's Inc Mike Paulbeck 171 Red Oak Dr Aitkin, MN 56431
 

 
 
Pete's County Market Ryan Schmitz
 
2612 S Broadway St Alexandria, MN 56308
 
 
King's County Market Steve Wotrang
 
13735 Round Lake Blvd Andover, MN 55304
 
 
Jim's Marketplace Foods James Baldus
 
301 11ths Street NE Austin, MN 55912
 
 
 
Darold's SuperValu Foods Dave Martin
200 12th St S Benson, MN 56215
 
 
Blackduck Family Foods Eric C Anderson
288 Frontage Road
 
Blackduck, MN 56630
 
 
Almich's Market Brett Almich
34 East Center Ave Clara City, MN 56222
 
 
 
The Marhons Group Randy Schroeder 310 Cokato St
 
Cokato, MN 55321
 
 
Grand Central Inc. Bob Hilgers
 
310 Frazee St. E.
Detroit Lakes, MN 56501
 
 
Jim's Market
Brady Schneeberger 30 Central Ave N
 
Elbow Lake, MN 56531
 
 
 
Eyota Market Vicki Arendt 501 Glen St SW
 
Eyota, MN 55934
 
 
Palubicki's Food & Deli Leah Palubicki
 
107 N Kaiser
Fosston, MN 56542
 
 
Tony's SuperValu Corey Jensen 1515 Hartford St
 
Hawley, MN 56549
 
 
 
Erdman's County Market Jill Duitsman
PO Box 338
Kasson, MN 55944
 
 
Brad's Market Brad Minnehan 128 N Jefferson
Minneota, MN 56264
 
 
Becker's SuperValu Daryl Sifert
114 Vernon Ave
Morgan, MN 56266
 
 
 
Willie's SuperValu Max Martin
 
PO Box 147
Morris, MN 56267
 
 
B&D Market Mike Tersteeg
 
1002 W Lincoln Ave Olivia, MN 56277
 
 
Hartman's Supermarket Mike Hartman
 
149 NW 1st St.
Ortonville, MN 56278
 
 
 
Service Foods Market Dana Still
250 E Main
 
Perham, MN 56573
 
 
Tersteeg's Connie Lechner
1111 East Bridge St Redwood Falls, MN 56283
 
 
Jim's Market Dean Ackerman 2525 20th St
 
Slayton, MN 56172
 
 
 
Tauer's SuperValu Lyn Johnson
 
101 W Central
Springfield, MN 56087
 
 
Trimont Town Center Randy Grupe
 
Hwy 4 South
Trimont, MN 56176
 
 
Doug's Supermarket Steve Hagen
 
310 Main Ave. NE Warroad, MN 56763
 
 
 
Glenn's SuperValu Glenn Kuck
 
491 Main Ave W Winsted, MN 55395
 
 
Mary's Market South Steve Wallen
 
54 Mill Hill Road Suite Y Bloomsdale, MO 63627
 
 
Town and Country Lee Shryock
 
208 Lincoln Dr
Frerick Town, MO 63645
 
 
 
J & R Queens, Inc. Raymond Queen
P.O. Box 2061 Imperial, MO 63052
 
 
C&R Supermarkets Inc Mark Thomas
PO Box 337
Macon, MO 63552
 
 
The Butcher Block Sherry Bollinger Route 1 Box 10
Patton, MO 63662
 

 
 
Apple Market Doug Sharp 1100 Branch St
 
Platte City, MO 64079
 
 
RPCS, Inc.
Larry Hayward
 
1878 S State Hwy 125
Rogerville, MO 65742
 
 
Food Giant Dedra Clark
 
118 Industrial Dr
Sikeston, MO 63801
 
 
 
Summer Fresh Supermarkets, Inc. Mike Turk
3554 S. Campbell Ave. Springfield, MO 65807
 
 
TH Treats NC LLC Guy Mace
1525 E Republic Rd Suite A-100 Springfield, MO 65804
 
 
TH Treats SC LLC Guy Mace
1525 E Republic Rd Suite A-100 Springfield, MO 65804
 
 
 
G&W Foods Inc Ron Branch
 
PO Box 329
Willow Springs, MO 65793
 
 
Walden's Supermarket Gilda Walden
 
910 E Church St Booneville, MS 38829
 
 
Ramey's Taylor Ramey
 
1925 Spillway Rd
Brandon, MS 39047
 
 
 
Piggly Wiggly #23 Ben Pratt
 
PO Box 277
Bruce, MS 38915
 
 
Vowell's Marketplace Samantha Walker 207-J N Davis Ave Cleveland, MS 38732
 
 
Piggly Wiggly #024 John Swann
 
17284 Okahoma Street
Coffeeville, MS 38922
 
 
 
Carson's Piggly Wiggly Rodney Manahan 71A Quail Run Road Corinth, MS 38834
 
 
Sullivan's Grocery Steve Sullivan 1175 E Third St Forest, MS 39074
 
 
SuperValu Foods Sandra Simmons 128 N Harvey
Greenville, MS 38701
 
 
 
SuperValu Foods Luther Haire
 
150 W Reed Rd Greenville, MS 38741
 
 
Roberts Company Inc Diane Jett
 
601 Adeline St
Hattiesburg, MS 39401
 
 
Luttrell's Grocery Shaun Luttrell 3015 Hwy 51 S
 
Hernando, MS 38632
 
 
 
Dendy Foods Inc Kirkham Dendy 440 W Madison St
 
Houston, MS 38851
 
 
Sunflower Food Store #37 Jason McKnight
903 Hwy 82 E
 
Indianola, MS 38751
 
 
Piggly Wiggly Jonathan Lambert 627 Battleground Dr
 
Iuka, MS 38852
 
 
 
Potter and Sims Food Inc Marc Sims
 
600 Tipton Street
Kosciusko, MS 39090
 
 
Brooks Grocery Brooks Davis
 
600 Battleground Dr
Luka, MS 38852
 
 
Tems Food Market #2 Robert Tem Kovits 101 W Pearl St Macon, MS 39341
 
 
 
ANGS Group Inc David Thind 1706 US 51
 
Madison, MS 39110
 
 
Alex Amin d/b/a Pike Food Mart Alex Amin
 
1150 Hwy 44 E
McComb, MS 39648
 
 
Jerry Lee's Grocery Mark Lu
 
1804 Ingalls Ave
Pascagoula, MS 39567
 
 
 
I-55 Development LLC David Thind
10051 Cooper Williams Dr Philadelphia, MS 39350
 
 
Shell Truck Plaza LLC David Thind
5073 Hwy 17 S
Pickens, MS 39146
 
 
Piggly Wiggly #222 Glenn Gillen
237 W Oxford St Pontotoc, MS 38863
 

 
 
George Hudson d/b/a Piggly Wiggly George Hudson
 
1002 Main St
Port Gibson, MS 39150
 
 
Piggly Wiggly Joe Williams 323 Erwin Rd
 
Stonewall, MS 39363
 
 
Angel Foodmart Janardan (Alex) Amin 1005 Barnett Rd
 
Summit, MS 39666
 
 
 
Ramey's Ronnie Starns
4233 Rocky Branch Rd Sumrall, MS 39482
 
 
Jeffcoat Family Market James Jeffcoat
862 River Road
 
Tunica, MS 38676
 
 
Kilgore's Supermarket Jason Kilgore
1704 S Gloster St Tupelo, MS 38801
 
 
 
C.M. Treppendahl & Sons, Inc. Wettlin Treppendahl
 
P.O. Box 1215 Woodville, MS 39669
 
 
Allen's Manix Store Susan Ford
 
PO Box 244
Augusta, MT 59410
 
 
Lee & Dad's IGA Janice Kljsved
 
205 W Madison Ave Belgrade, MT 59714
 
 
 
Big T IGA
Aaron Boshart
 
P.O. Box 1330
Big Timber, MT 59011
 
 
L&P Grocery Inc. Luke Vossler 215 N Main
 
Boulder, MT 59632
 
 
Broadus IGA Rita Wenzel PO Box 549
 
Broadus, MT 59317
 
 
 
Hennessy Market Mike Michalsky 32-40 E Granite
Butte, MT 59701
 
 
Charlo Grocery Rick Marcure 56609 Hwy 212
Charlo, MT 59824
 
 
Finley's Food Farm, Inc. Jeff Finley
400 Indiana
Chinook, MT 59523
 
 
 
Circle Country Market Sam Graves
 
105 10th St
Circle, MT 59215
 
 
Clinton Market Kent Hamer
 
20500 Hwy 10 East
Clinton, MT 59825
 
 
Rosebuds Tracy Barta PO Box 1893
 
Colstrip, MT 59323
 
 
 
Columbus IGA Plus Denise Caton
133 N 5th St Columbus, MT 59019
 
 
Gary & Leo's Fresh Foods IGA Jamey Byrnes
600 S Main St Conrad, MT 59425
 
 
Hometown Market Karla Forbregd
PO Box 551
 
Culbertson, MT 59218
 
 
 
Valley Foods John Henderson 711 W Main St
 
Deer Lodge, MT 59722
 
 
Neu's SuperValu Tim New
 
PO Box 307
Fairview, MT 59221
 
 
Froid Grocery LLC Misty Williams PO Box 158
 
Froid, MT 59226
 
 
 
Reynold's Market John Paul Baker PO Box 968
 
Glendive, MT 59330
 
 
Everyday IGA Richard Chadwick 701 1st Ave N
 
Great Falls, MT 59401
 
 
Midtown Market Beth Keating 207 3rd Ave
 
Harlowton, MT 59036
 
 
 
Van's IGA Don Sintek
1260 Maple Ave
Helena, MT 59601
 
 
Van's Thriftway Paula Vanderjagt 306 Euclid Ave
Helena, MT 59601
 
 
Trout Creek Local Store, Inc. Michelle Tammaro
PO Box 169
Heron, MT 59844
 

 
 
Rowli's Food Farm Barry Rowlison PO Box 269
 
Joliet, MT 59041
 
 
Lolo Harvest Foods Tim McGreevey PO Box 610
 
Lolo, MT 59847
 
 
Wendy and Ronald Rahn Wendy Rahn
 
11497 Hughes Ct
Lolo, MT 59847
 
 
 
Rueb's SuperValu Brian Rueb
116 West 1st Ave Plentywood, MT 59254
 
 
Tande Grocery Brad Tande 300 1st Ave.
 
Poplar, MT 59255
 
 
Beartooth Market IGA Shawn Halvorsen
PO Box 1170
 
Red Lodge, MT 59068
 
 
 
Moody's Market, Inc. Linda Bell
 
63802 US Hwy 93
Ronan, MT 59864
 
 
Picchioni's IGA David Picchioni 10 9th Ave West
 
Roundup, MT 59072
 
 
Van Dykes Supermarket Tracy Barta
 
1215 Main
Roundup, MT 59072
 
 
 
Walter's IGA Michael Walter PO Box 495
 
Sheridan, MT 59749
 
 
Reese and Ray's IGA Plus Kelly Burke
 
203 2nd Street NW Sidney, MT 59270
 
 
K's Supermarket Ted Kaste
 
K's Supermarket Stanford, MT 59479
 
 
 
Harvest Markets Fred Boon
2006 Main St
Thompson Falls, MT 59873
 
 
Markus Foods David Johnson 9 Baker Ave
 
Whitefish, MT 59937
 
 
Trego Mercantile d/b/a Fortine Mercantile
Betty Singer PO Box 215
Trego, MT 59934
 
Mini Merc Michael Reiter 2422 3rd St
 
Worden, MT 59088
 
 
Main Street Market Roger Hutchinson 108 N Main St
Twin Bridges, MT 59754
 
 
Piggly Wiggly Donna French 1500 Live Oak St
 
Beaufort, NC 28516
 
 
 
Circle K Stores, Inc. Bob Campau
2440 Whitehall Park Dr., Ste. 800
Charlotte, NC 28273
 
 
Woodie Enterprises Mike Woodie
6500 South Blvd
Charlotte, NC 28217
 
 
Carlie C's IGA Larry Wilson
10 Morganite Dr
Dunn, NC 28334
 
 
 
Piggly Wiggly Josh Bartlett PO Box 913
 
Fair Bluff, NC 28394
 
 
Renaissance Co-op Walter Davis Jr 2517 Phillips Ave
 
Greensboro, NC 27405
 
 
Galaxy Food Centers Rick Knighton
 
2515 12th Ave NE Hickory, NC 28601
 
 
 
Leland Foods, Inc. d/b/a Piggly Wiggly #92
Dan Teachey
 
112-A Village Road Leland, NC 28451
 
Monroe Oil Co., Inc. Olin Furr
 
PO Box 1109
Monroe, NC 28111
 
 
Fairvalue Stores Chris Ogren
PO Box 810
 
Lenoir, NC 28645
 
 
 
Honey's IGA of Newton Bobby Young
425 West A St. Newton, NC 28658
 
 
Healthy Home Market Judy Watkins
1208 Hickory Blvd SE Lenoir, NC 28645
 
 
 
Town Market Billy W Daughtry 1700 Hwy 70A
Pine Level, NC 27568
 

 
 
The Pantry Inc Mark Bierley 1801 Douglas Dr
 
Sanford, NC 27330
 
 
Selma Supermarket IGA Bobby Holloman
 
212 N Pollock St Selma, NC 27576
 
 
Food Country Peter Solanki 6638 W Hwy 27
 
Vale, NC 28168
 
 
 
Honey's Supermarket, Inc. Bobby Young
9580 W. NC 10 Hwy
 
Vale, NC 28168
 
 
Piggly Wiggly Patrick Delaney 912 Washington St
 
Williamston, NC 27892
 
 
Village Pantry, LLC Kent Tapley
P.O. Box 3227 Wilmington, NC 28406
 
 
 
Ashley SuperValu Kirk Rueb
 
122 W Main St Ashley, ND 58413
 
 
Wangler Foods Inc Fred Wangler
 
PO Box 643
Casselton, ND 58012
 
 
Ekness Super Valu Randy Ekness
 
PO Box 708
Crosby, ND 58730
 
 
 
Hinrichs SuperValu Terry Hinrichs
 
210 8th St. E Harvey, ND 58341
 
 
Kennedy's Fresh Foods Kyle Kennedy
 
PO Box 1238
Hettinger, ND 58639
 
 
Kenmare SuperValu Duwayne Gillseth 16 E Division St
 
Kenmare, ND 58746
 
 
 
LaMoure Foods Lori Gentzkow 10220 Hwy 13
LaMoure, ND 58458
 
 
Del's SuperValu Mike Mann 319 Main
Napolean, ND 58561
 
 
Tellmanns Market Allen Tellmann 603 Ash Ave
New Salem, ND 58563
 
 
 
Tracy's Market LLC Tom Tracy
 
PO Box 1459
Newtown, ND 58763
 
 
Springfield Market Tanja Goellner 3709 Hwy 8
 
Richardton, ND 58652
 
 
Steele Grocery Inc Brian Crosby
 
113 Mitchell Ave S Steele, ND 58482
 
 
 
Econo Foods Barry Bowar 387 11th St. S.
 
Wahpeton, ND 58075
 
 
B&R Stores, Inc. Eric Schafers
P.O. Box 5824 Lincoln, NE 68505
 
 
Gary's Super Foods Gary Suhr
1620 E 4th, #110
 
North Platte, NE 69101
 
 
 
No Frills Supermarkets Jeff Grier
 
11163 Mill Valley Rd Omaha, NE 68154
 
 
Antrim Market Place Juliet Ermitano
 
76 Main St
Antrim, NH 03440
 
 
Berlin IGA Sue Valliere
 
19 Pleasant St.
Berlin, NH 03570
 
 
 
Campton Cupboard Inc Andy Oesch
 
1315 Rt 175
Campton, NH 03223
 
 
LaPerle's IGA Guy LaPerle
 
64 Trooper Leslie Lord Memorial Hwy Colebrook, NH 03576
 
 
Marc Fournier Marc Fournier PO Box 338
 
Contoocook, NH 03229
 
 
 
A.G. Supermarkets, Inc. Timothy Merrill
11 Cooperative Way
Pembroke, NH 03275
 
 
Mattsons Market Roseann Trusdell 1609 Mount Holly Rd. Burlington, NJ 08016
 
 
Jacks Foodtown Keith Fansler
370 Bloomfield Ave
Caldwell, NJ 7006
 

 
 
Launch Delran LLC Jason Avant
 
5029 Route 130, Suite 300
Delran, NJ 08075
 
 
Shaan's Deli and Mart LLC Harpreet Singh
 
461 3rd Ave
Elizabeth, NJ 07206
 
 
Elmer IGA, Inc. Jeannette Schmidt PO Box 878
 
Elmer, NJ 08318
 
 
 
Frenchtown Market IGA, Inc. John Traub
28 6th St.
 
Frenchtown, NJ 08825
 
 
 
Iliff Camps & Clinics LLC Theresa Iliff
280 Spring St.
Newton, NJ 07860
 
 
Joseph Wolfson, Inc. d/b/a Wolfson's Market
Suzanne Wintenberg 480 Boonton Tpk.
Lincoln Park, NJ 07035
 
Iliff's Camp & Clinics, LLC Theresa Iliff
 
280 Spring St
Newton, NJ 07860
 
 
Happy Kids Home 1 LLC Neeraj Kotiyal
51 Stouts Lane #7
 
Monmouth Junction, NJ 08852
 
 
 
Nicholas Markets Robert Lenthe
1068 High Mountain Road North Haledon, NJ 7508
 
 
 
Costa's Food Market Ted Theodoris
6100 Westfield Ave
 
Pennsuken, NJ 08110
 
 
 
Perlmart Shoprite Supermarkets, Inc. Jim Haslett
954 Rt 166
Toms River, NJ 08753
 
 
Food Basket Ray Marcus
 
1111 Tom Foy Blvd Bayard, NM 88023
 
 
Avon Foods, Inc. d/b/a Roebling Town Market
Manjit Singh
 
1275 Hornberger Ave.
Roebling, NJ 08554
 
Super Town Food, LLC d/b/a Smitty's Foodtown
 
Keith Fansler 108 Lacey Rd
Whiting, NJ 08759
 
Dial Oil Co., Inc. d/b/a Sundial Stores Ron Dial
3303 N. 1st
Bloomfield, NM 87413
 
 
Shri Ram Café LLC, Hemesh Parikh, Parul Patel, Govind Patel, and Dhaval Patel
 
Dhaval Patel 220 County Ave
 
Launch Deptford LLC Jason Avant
 
8 Alison Ct
Woodbury, NJ 08096
 
 
La Tienda Thriftway John Whittington 1301 S Canal St Carlsbad, NM 88220
 
 
 
Triangle Grocery Adam Pruitt 12165 N Hwy 14
 
Cedar Crest, NM 87008
 
 
Raintree Thriftway Hannah Butler
2300 E Llano Estacado Blvd Clovis, NM 88101
 
 
Peppers Supermarket Mark Schultze
812 E Florida St Deming, NM 88030
 
 
 
Jicarilla Super Market Michelle Garcia
314 Hawks Dr
Dulce, NM 87528
 
 
Red Mesa Trading Co Inc Craig Callaway
501 Airport Dr Ste 100
Farmington, NM 87401
 
 
Farmers Market Serge Baron 816 NM-516
Flora Vista, NM 87415
 
 
 
T&R Market Thomas Saucedo PO Box 477
 
Gallup, NM 87301
 
 
La Tienda Tony Mendoza
 
420 E Marland Street Hobbs, NM 88240
 
 
Save Mart of Las Cruces Socorro Salinas
 
495 N Valley Dr
Las Cruces, NM 88005
 
 
 
Farmer's Country Market Martin Dalgado
501 W 18th St Portales, NM 88130
 
 
Kaune's
Cheryl Sommer PO Box 2835
Santa Fe, NM 87505
 
 
Halona Marketplace Loren Thomas
1 Shalako Dr
Zuni, NM 87327
 

 
 
Lake's Market Inc Mark Lake
 
975 Broyles Ranch Rd Battle Mountain, NV 89820
 
 
Roy's Inc Stephanie Herr 560 Idaho St
 
Elko, NV 89801
 
 
Raine's Market Scott Raine
 
81 N Main St Eureka, NV 89316
 
 
 
Food Courts of Nevada LLC Ted Buban
104 Cassia Way
 
Henderson, NV 89014
 
 
La Bonita Supermarkets Gabriiel Gonzales
3371 S Easter Ave Las Vegas, NV 89169
 
 
Stewart Market Nick Kasto 2021 E Stewart
 
Las Vegas, NV 89101
 
 
 
Bradley's Bestway d/b/a Oxborrow Trina Oxborrow
 
PO Box 1335
McGill, NV 89318
 
 
LJ's Market, LLC Jeff Koenig
 
P.O. Box 4516 Pahrump, NV 89061
 
 
Panaca Market Nate Katschke 1105 Main St
 
Panaca, NV 89042
 
 
 
Khoury's Fresh Market Ghassan Khoury
 
282 Spring Creek Pkwy Spring Creek, NV 89815
 
 
Bellmore Fresh Farmers Market Giuseppe Burgo
 
1809 Newbridge Rd
Bellmore, NY 11710
 
 
Tri Town IGA Express Kirk Lavigne
 
904 Route 11 C
Brasher Falls, NY 13613
 
 
 
Village Market Don Hurly
49 N Main St Broadalbin, NY 12025
 
 
Bonavita Key Food Salvatore M Bonavita 751 Lydig Ave
Bronx, NY 10462
 
 
Associated Supermarket William Duran
229 Knickerbocker Ave
Brooklyn, NY 11237
 
 
 
Key Fresh & Natural Mohammed Shehadeh 3315 Avenue H
 
Brooklyn, NY 11210
 
 
Rank's IGA Corp Richard Rank 201 West Ave.
 
Canandaigua, NY 14424
 
 
Terry's Food Mart, Inc. Terry Vaundren
 
11344 South St.
Cato, NY 13033
 
 
 
Lavigne's IGA Kirk Lavigne 6081 State Rt. 11
 
Chateaugay, NY 12920
 
 
DeCicco's of CR Inc James Capriotti PO Box 177
 
Cross River, NY 10518
 
 
Larkfield IGA Fran Maier
301 Clay Pitts Rd.
 
E. Northport, NY 11731
 
 
 
Fillmore Shop 'N Save Randy Ellis
 
44 S Genesee Street Fillmore, NY 14735
 
 
SWF Food Corp dba Met Foodmarkets Jason Ferreira
 
24902 Jericho Tpke #105 Floral Park, NY 11001
 
 
Fresh N' Easy Markets Shay Coriat
 
102-21 Queens Blvd Forest Hills, NY 11375
 
 
 
Food Baskets IGA Tom Reichert
 
10-15 Fort Salonga Rd. Fort Salonga, NY 11768
 
 
JVC Development LLC - Subway Vandana Sharma
 
96 Whaley
Freeport, NY 11520
 
 
Horseheads Jubilee David W Marks
 
2898 Westinghouse Rd
Horseheads, NY 14845
 
 
 
Lewis Super Emrys Lewis
2358 Burgoyne Ave Hudson Falls, NY 12839
 
 
C-Town Supermarket John Bonilla
22251 Jamaica Ave
Jamaica, NY 11428
 
 
Luzerne Market James Mackey 12 Main
Lake Luzerne, NY 12846
 

 
 
Peck's Market of Livingston Manor Gary Shaffer
 
PO Box 744
Livingston Manor, NY 12758
 
 
Village Farms IGA Diane Peronace 1038 Park Blvd.
 
Massapequa Park, NY 11762
 
 
Peck's Markets Jeff Gombita 120 Kirk Rd
 
Narrowsburg, NY 12764
 
 
 
AP/APH Pittsburg, LP Randy Torres
Apollo Real Estate Advisors New York, NY 10167
 
 
Apollo Real Estate Advisors Randy Torres
245 Park Ave
 
New York, NY 10167
 
 
Favata Military Sales Al Favata
30 Lakeview Dr
 
Newburgh, NY 12550
 
 
 
Nunda Shop 'N Save Jeffrey R Wolf
 
PO Box 726
Nunda, NY 14517
 
 
DiOrio's Supermarket, Inc. Bob DiOrio
 
2938 State Rt. 28 Old Forge, NY 13420
 
 
Bosco & Geers Joe Bosco Jr. 343 East Ave.
 
Oswego, NY 13126
 
 
 
Potsdam IGA Supermarket Richard (Rick) Cross
 
27 Elm St.
Potsdam, NY 13676
 
 
Gabriel's Supermarket Jeffrey Gabriele
255 Mohawk Ave.
 
Scotia, NY 12302
 
 
Powerhouse Food Corp d/b/a Holiday Farms
 
David Mandell 374 Roslyn Rd
Roslyn Heights, NY 11577
 
Cirrilo's Markets Fran Cirillo
 
7 S Jersey Ave, Ste 2
Setauket, NY 11733
 
 
Brennan's Supermarket & Video Kevin Brennan
 
2517 Rt 44, Washington Hollow Plaza Salt Point, NY 12578
 
 
Shelter Island IGA Diane Peronace 75 North Ferry Rd.
 
Shelter Island, NY 11964
 
 
 
Padgett's IGA Mark Padgett
 
P.O. Box 31
Star Lake, NY 13690
 
 
Key Food Stores Co-op Inc Patsy Driscoll
 
1200 South Avenue Staten Island, NY 10314
 
 
Chanatry's Market Fred Brescia
 
485 French Rd
Utica, NY 13502
 
 
 
Breen's Markets Terri Ziegler 4090 Pearsall St
 
Williamson, NY 14589
 
 
ACME Fresh Market Nick Albrecht
 
PO Box 1910
Akron, OH 44313
 
 
Ellet IGA
Kent Romesberg 255 Darrow Rd
 
Akron, OH 44305
 
 
 
Sutton Foods Kirby Sutton 605 N Main
Arcanum, OH 45304
 
 
SVR Oil LLC
Harry Reddy 1550 Magnolia Dr
 
Cincinnati, OH 45215
 
 
Hustead Gas and Food Mart, Inc. Pannu Singh
2183 Oakbrook Blvd. Beaver Creek, OH 45434
 
 
Goody Nook, Inc. Matt & Becky Gibson
 
P.O. Box 27 Circleville, OH 43113
 
 
Frederick Bros., Inc. d/b/a Frederick's IGA
Steve Frederick 140 E. Findlay
Carey, OH 43316
 
Awad Food Mart, Inc. Khalid Awad
5346 Dolloff Rd.
 
Cleveland, OH 44127
 
 
 
York-Lee Inc dba Zagara's Marketplace John Zagara
1940 Lee Rd
Cleveland Heights, OH 44118
 
 
Market Fresh Foods Lane Robbins
301 Troy Pike
Covington, OH 45318
 
 
Geyer's Markets Inc Daniel R Gradijan
385 N Seltzer St Suite 5
Crestline, OH 44827
 

 
 
Davis Foodtown Inc James E Davis
 
830 E Main St Dayton, OH 45426
 
 
Grocerylane Babulal Patel 1451 Troy St
 
Dayton, OH 45404
 
 
Jay Gayatri LLC Poonam Patel
 
675 Cleveland Ave
Defiance, OH 43512
 
 
 
Ron's SuperValu Ron Budde
140 S Park St Deshler, OH 43516
 
 
Sparkle Market Gordon Todd 1616 Penn Ave
 
East Liverpool, OH 43920
 
 
Kaiser's Greg Kaiser
101 E. Indiana
 
Edon, OH 43518
 
 
 
Eastman's Piggly Wiggly Brent Eastman
 
210 Second Ave
Gallipolis, OH 45631
 
 
Devine's Shop 'N Save Ed Devine
 
529 N Main St Hubbard, OH 44425
 
 
Cornell's Foods Grant Cornell
 
408 Cleveland Road E. Huron, OH 44839
 
 
 
Uhl's Jamestown Markets Robb Uhl
 
96 W Washington St Jamestown, OH 45335
 
 
Sparkle Market Charles Adams 7785 State Route 45
 
Lisbon, OH 44432
 
 
Kishman's IGA Hope Carman 202 E High St
 
Minerva, OH 44657
 
 
 
Wagner's IGA Wally Wagner 257 E. 4th
Minster, OH 45865
 
 
Saneholtz-McKarns, Inc. Jim Saneholtz
416 West Main St. Montpelier, OH 43543
 
 
Groceryland Jo Mundhenk 510 W Main St
New Labanon, OH 45345
 
 
 
Glenn's Market Greg Myers
 
6085 Fallsburg Rd.
Newark, OH 43055
 
 
Baker's IGA Mark Cutshall 243 W State St
 
Newcomerstown, OH 43832
 
 
Newton Falls IGA Jeff Clark
 
140 Superior Street Newton Falls, OH 44444
 
 
 
Macali's Giant Eagle Michael Ferguson 40 Vienna Ave.
 
Niles, OH 44446
 
 
Gardners SuperValu John Martin
117 Whittlesey
 
Norwalk, OH 44857
 
 
Schilds IGA David G. Beaty 171 Milan Ave.
 
Norwalk, OH 44857
 
 
 
Kohls SuperValu Mark Kohls
 
PO Box 67
Ottawa, OH 45875
 
 
Payne SuperValu Kent Meeks
 
143 N Main St Payne, OH 45880
 
 
Hustead Marathon, Inc. Van Lvong
 
6430 Springfield Xena Rd. Springfield, OH 45502
 
 
 
Steve Barhorst d/b/a BMI Indoor Speedway
 
Steve Barhorst 791 E Main St
Versailles, OH 45380
 
Westside IGA Cindy Smith 2335 Galena Pike
 
West Portsmouth, OH 45663
 
 
Sparkle Market Parkman Tony Modarelli
 
2587 Parkman Rd
Warren, OH 44485
 
 
Brentwood Recreation Center, Inc. Brent Willingham
3105 State Road 103
 
Willard, OH 44890
 
 
Hometown Marketplace Theresa Kronenberger 60 Marvins Lane
 
Waynesville, OH 45068
 
 
Sparkle Market Windham Maruf Awad
9670 E Center St Windham, OH 44288
 

 
 
Sparkle Market - Cochran Vince Rago
 
4121 South Ave
Youngstown, OH 44512
 
 
Westside Sparkle Market, Inc. Andrew Jarosz
 
1912 Mahoning Ave
Youngstown, OH 44509
 
 
Alvas Market Mary Hamilton 706 Flynn St
 
Alva, OK 73717
 
 
 
Sonny's Country Mart Dave Misiasz
500 S Mississippi
 
Atoka, OK 74525
 
 
Spencer's Spud Spencer PO Box 1359
 
Blanchard, OK 73010
 
 
Pruett's Foods Ray Pruett 201 S Park Dr
 
Broken Bow, OK 74728
 
 
 
Canton Foods Ron Chapdelaine 114 W Main
 
Canton, OK 73724
 
 
Kinnamon's Grocery Keith Kinnamon 1812 East First St.
 
Chandler, OK 74834
 
 
Green Spray Food Center Jordan Sullivan
 
517 N 1st
Durant, OK 74701
 
 
 
Top Value Mario Powell
 
1902 N Academy
Guymon, OK 73942
 
 
4 T's Discount Foods Tim Taylor
 
801 E Jack Choate Ave Hennessey, OK 73742
 
 
Mannford Foods/Phelps Market Jarred McLaughlin
 
PO Box 1240
Mannford, OK 74044
 
 
 
Marlow Foods Ronnie Shipman 610 S Broadway
Marlow, OK 73055
 
 
Country Boy Mr. "D" Corp. Danny Boyle
P.O. Box 10318
Midwest City, OK 73110
 
 
Super C Mart, Inc. Rod Carver
PO Box 683
Noble, OK 73068
 
 
 
Beachler's Kirk Henley PO Box 1554
 
Oklahoma City, OK 73101
 
 
HAC, Inc.
Darci Strait
 
P.O. Box 25008
Oklahoma City, OK 73105
 
 
Williams Discount Grocery Betty Pickard
 
PO Box 56
Piedmont, OK 73078
 
 
 
Antony's Foods Steve Buoy 2310 W Main St
 
Prague, OK 74864
 
 
Puckett's Food Craig Puckett PO Box 467
 
Sayre, OK 73662
 
 
Consumer's Charles Fowler 909 W 6th Ave
 
Stillwater, OK 74074
 
 
 
Las Americas Stanley Markham 1601 N Peoria
 
Tulsa, OK 74110
 
 
Warehouse Market Inc Jason Dagenet
 
6207 A South Peoria Tulsa, OK 74136
 
 
Moore's IGA Brad Moore
 
1100 S Mekusukey Ave Wewoka, OK 74884
 
 
 
Avondale Stores Limited Paul Stewart
 
4520 Jordan Road
Jordan Station, Ontario L0R 1S0
 
 
Bales Al Best
 
17675 SW Farmington Rd. Aloha, OR 97007
 
 
Meanga S, Inc. d/b/a Stop N Save Hinder (Harry) Singh
 
210 Main St.
Aumsville, OR 97325
 
 
 
Jim's Thriftway Mark Ward 660 S. Main St.
Banks, OR 97106
 
 
CE Lovejoy Market Kristin Wolfe
19530 Amber Meadow Dr. #140
Bend, OR 97701
 
 
Erickson's T/W Bend Doug Schmidt
725 NE Greenwood Ave. Bend, OR 97701
 

 
 
Food 4 Less Loyda Terreforte
 
63455 NW Hwy 97
Bend, OR 97701
 
 
C&K Market Inc Ben Gallego 615 5th St
 
Brookings, OR 97415
 
 
Erickson's T/W Burns Doug Schmidt
 
13011 Hwy 20
Burns, OR 97720
 
 
 
McKay's Markets, Inc. William Caldwell
P.O. Box 1080
 
Coos Bay, OR 97420
 
 
Dollars Corner LLC Kelly Hackwith
P.O. Box 187 Cove, OR 97824
 
 
Lincoln Beach Thriftway George Gaye
3950 N. Hwy 101
 
Depoe Bay, OR 97341
 
 
 
Elgin Food Town Bob Ludwig 1480 Division St
 
Elgin, OR 97827
 
 
R.B. Bruns, Inc. Tom Bruns
 
849 W. 6th Ave. Eugene, OR 97402
 
 
Food Basket Market Place Gunnar Monson
 
707 Garibaldi Ave
Garibaldi, OR 97118
 
 
 
Gearhart Grocery Molly Lowenberg 599 Pacific Way
 
Gearhart, OR 97138
 
 
Halsey Select Market Markeeta Noffsinger 360 W. 2nd St.
 
Halsey, OR 97348
 
 
Devin Oil Steven Scott
 
650 N 1st St, Ste D Hermiston, OR 97838
 
 
 
R&M Foods, Inc. d/b/a Hank's Thriftway
Tom Evans
 
661 SE Baseline Rd. Hillsboro, OR 97123
 
Manzanita Fresh Foods Tim Welsh
 
730 Manzanita Ave
Manzanita, OR 97130
 
 
Chester's Thriftway Robert Cowan Thompson 631 West Main St.
John Day, OR 97845
 
 
Sherm's Thunderbird Market, Inc. Steve Olsrud
 
PO Box 1400
Medford, OR 97501
 
 
Erickson's T/W Madras Doug Schmidt
561 SW Fourth St. Madras, OR 97741
 
 
Mill City Market Place Michelle Cornwell 829 SW 1st St.
 
Mill City, OR 97360
 
 
 
J.C. Thriftway Nadine Layfield
107 N. Cost Hwy 101
 
Newport, OR 97365
 
 
Bales
Vince Lucibello
12675 NW Cornell Rd. Portland, OR 97229
 
 
Everyday Deals Extreme Discount Inc Steve Harkless
600 SE 146th Ave Portland, OR 97236
 
 
 
Lamb's Garden Home Cary Kutter
 
7410 SW Oleson Rd. Portland, OR 97223
 
 
Erickson's T/W Prineville Josie
 
315 W. Third St. Prineville, OR 97754
 
 
Rockaway Beach Market Hwoan Jeong
 
208 S Anchor St
Rockaway Beach, OR 97136
 
 
 
Scio Hometown Market Sam Singh
 
PO Box 610
Scio, OR 97374
 
 
Sheridan Select Rodney Kotoff 135 S. Bridge St.
 
Sheridan, OR 97378
 
 
Kirby Company Brian Brame
 
P.O. Box 777
St. Helens, OR 97051
 
 
 
Terrebonne Thriftway Bonnie Villastrigo 8431 11th St.
Terrebonne, OR 97760
 
 
JC Market Toledo, Inc. Bob Anderson
336 NE Hwy 20
Toledo, OR 97391
 
 
Hoodland Thriftway John Archer
P.O. Box 1267 Welches, OR 97067
 

 
 
Wilsonville Deli Thriftway Chris May
 
8255 SW Wilsonville Rd. Wilsonville, OR 97070
 
 
Food 4 Less Mega Foods Robert Kennedy
 
2215 National Way
Woodburn, OR 97071
 
 
Shop 'n Save Phil Safran 2910 Duss Ave
 
Ambridge, PA 15503
 
 
 
Tusca Shop 'N Save John Spagnola
4935 Tuscarawas Rd
 
Beaver, PA 15009
 
 
 
Selecto
Edwin Herrara 320 Pond Street
Bristol, PA 19007
 
 
Recreational Concepts Development Corp. d/b/a Dutch Springs
Stuart W. Schooley 4733 Hanoverville Rd.
Bethlehem, PA 18020
 
Petrucci Market, IGA Tom Petrucci
 
1412 Main St.
Burgettstown, PA 15021
 
 
Butcher Block Meats & Seafood Lorne Peters
3055 Biglerville Rd.
 
Biglerville, PA 17307
 
 
 
Duritza's Enterprises Inc Rebecca Duritza
617 West Pike St Canonsburg, PA 15317
 
 
 
Coudersport Shop 'N Save Stan Swank
91 2nd St
 
Coudersport, PA 16915
 
 
Cresson Shop 'N Save Vincent LaMantia 1213 Second St
 
Cresson, PA 16630
 
 
Hurley's Fresh Market Robert Hurley
P.O. Box 404 Dushore, PA 18614
 
 
 
Shady Maple Farm Market Nancy Martin
 
1324 Main St
East Earl, PA 17519
 
 
Hawley IGA Market Dawn Questone
 
52 Welwood Ave
Hawley, PA 18428
 
 
Lake Region IGA Jim Shook
 
PO Box 320
Hawley, PA 18428
 
 
 
Houtzdale SNS Express Deborah Miller
541 Spring Street
 
Houtzdale, PA 16651
 
 
Valeski's Fourth Street Market Inc Tom Valeski
4 N Street Ext Indiana, PA 15701
 
 
Market Basket Gary Swan 1407 Dwight Dr
 
Johnstown, PA 15904
 
 
 
Wonderland Amusement Management, LLC
Rick Stammel
 
2249 Lincoln Highway East Lancaster, PA 17602
 
Karns Prime & Fancy Food Ltd. Scott Karns
 
675 Silver Spring Road Mechanicsburg, PA 17050
 
 
Mallard Markets, Inc. Frank Khun
161 S. Second St. Lehighton, PA 18235
 
 
Grimms IGA Central Market, Inc. Bob Mitchell
 
10 N. Main St. Middleburg, PA 17842
 
 
Masontown Shop n Save Sandy Bruce
1882 McClellantown Rd
Masontown, PA 15461
 
 
Cox Market Steve Cox
 
711 Route 481
Monongahela, PA 15063
 
 
 
Haymaker Village Shop 'N Save Ray Blosel
4548 Broadway Blvd
 
Monroeville, PA 15146
 
 
Gold Crown Shop N Save Anthony Previte
1309 Shoemaker St Nanty Glo, PA 15943
 
 
Saylors Market Carol Long
37 Carlisle Rd
 
Newville, PA 17241
 
 
 
Cousins Fresh Market Rushdi Mohammad 6411 Woodland Ave
 
Philadelphia, PA 19142
 
 
Castle Shannon Shop 'N Save Dan McNaab
 
799 Castle Shannon Blvd Pittsburgh, PA 15234
 
 
Ross's Markets LLC Bob Sliva
 
1850 Centre Ave
Pittsburgh, PA 15219
 

 
 
Port Allegany Shop N Save Cindy Goodliff
 
50 W Mill St
Port Allegany, PA 16743
 
 
Fezell County Market Tim Fezell
 
201 N Hampton Ave Punxutawney, PA 15767
 
 
Gale L O'Neil Gale O'Neil
 
10929 Riverhill Rd
Shippenville, PA 16254
 
 
 
Landis Supermarket Inc Larry Mihalko
2685 County Line Rd Telford, PA 18969
 
 
Community Super Marekt Verona Connie Croyl
1117 Milltown Rd
 
Verona, PA 15147
 
 
Belko Foods LLC Richard Bell
206 West High St. Waynesburg, PA 15370
 
 
 
Mihelic Shop-n-Save Mike Walker
 
184 Rochester Rd West View, PA 15229
 
 
Summit General Store Matthew Skaling
 
25 Old Summit Rd Greene, RI 02827
 
 
Corley's IGA Express Chris Brown
 
1220 Hwy 72 West
Greenwood, SC 29646
 
 
 
Boulineau's Food Plus Curtis Matthews
 
212 Sea Mountain Hwy
N Myrtle Beach, SC 29582
 
 
HMS Ventures, LLC - Richburg IGA Nilesh Patel
 
3191 Lancaster Highway
Richburg, SC 29729
 
 
Kessler's, Inc. Jason Holm 621 6th Ave. SE
 
Aberdeen, SD 57401
 
 
 
Lemmon IGA Tiffany McCartney 409 Main Ave
Lemmon, SD 57638
 
 
Tucker's SuperValu Bruce Tucker
PO Box 11 Miller Miller, SD 57362
 
 
County Fair Food Stores Jim Stewart
1305 W. Havens
Mitchell, SD 57301
 
 
 
Payless Foods Josh Stocick
 
214 W Grand Crossing Mobridge, SD 57601
 
 
Big D Oil Co Don Policky PO Box 1378
 
Rapid City, SD 57709
 
 
Dakota Crossing Foods Mark Stevenson
 
2410 SD Hwy 10
Sisseton, SD 57262
 
 
 
County Fair Foods of Watertown South Dakota, Inc.
Jeff Gamber 14 2nd St. NE
Watertown, SD 57201
 
Holt's IGA David Holt 1050 Main St
 
Bean Station, TN 37708
 
 
Ram's Trading LTD Hamir Sabnani
PO Box 78
 
Basseterre, St. Kitts
 
 
 
Bradford Bestway Tracy Tate
124 W Main St Bradford, TN 38316
 
 
Cash Saver James Johnson 795 S Main St
 
Ashland City, TN 37015
 
 
 
Rex's Foodland Rex Messick
4666 S Nashville Hwy Chapel Hill, TN 37034
 
 
 
Murphy's Food Stores Todd Murphy
3426 Hwy 48
 
Charlotte, TN 37036
 
 
Hilltop Supermarket Brian Brown
400 Hwy 149
 
Clarksville, TN 37040
 
 
Cooke's Food Store Benjie Widner 3400 Keith St
 
Cleveland, TN 37312
 
 
 
Piggly Wiggly Todd Foxx
 
119 Nashville Hwy
Columbia, TN 38401
 
 
KWGV LLC
Don Demko 1897 Genesis Rd
 
Crossville, TN 38555
 
 
Chappell's Food Store Mike McGuire
 
691 Hwy 70 E
Dickson, TN 37055
 

 
 
Gerald's Foodland David West
 
200 College St W Fayetteville, TN 37334
 
 
Tony's CBEE, Inc. d/b/a Tony's Foodland Tony Hunter
 
PO Box 249
Joelton, TN 37080
 
 
Lawrence Foods Inc Mike Lawrence
 
134 W Kingston Springs Rd Kingston Springs, TN 37082
 
 
 
McMinnville Foodland Plus Dennis Lann
835 New Smithville Hwy Ste 25
 
McMinnville, TN 37110
 
 
Piggly Wiggly #340 Josh Rudder
754 W Main St Monteagle, TN 37356
 
 
Pleasants Grocery Steve Pleasants 15275 Hwy 57
 
Moscow, TN 38057
 
 
 
Tietgens Super Rama #7 Doug Minnich
 
4955 Hwy 43 N
Mt Pleasant, TN 38474
 
 
Harshamika, Inc. Dharmesh Patel
 
3530 Hwy. 218 Bypass
Paris, TN 38242
 
 
Kirkpatrick's Foodland Jason Kirkpatrick
 
100 N Cedar Ave
S Pittsburg, TN 37380
 
 
 
Spring City Piggly Wiggly Jason Price
 
141 E Clinton Ave Spring City, TN 37381
 
 
Deaton's Marketplace Bryan Newman
 
2038 Hwy 45 ByPass S
Trenton, TN 38382
 
 
Piggly Wiggly #368 Greg Jackson
 
811 E Lincoln St Tullahoma, TN 37388
 
 
 
E.W. James & Sons, Inc. Ken Pink
1308-14 Nailing Dr. Union City, TN 38261
 
 
Al's Foodland Mark Beeler PO Box 429
White House, TN 37188
 
 
Bates Foods Dong L Lee
108 N Porter St Winchester, TN 37398
 
 
 
Porter's
Frank Guerreru 101 E Sul Ross Ave Alpine, TX 79830
 
 
Angel Fire Mini Mart Ryan Hodge
 
320 S Polk Suite 100
Amarillo, TX 79101
 
 
Viva Food Mart Rafig Moredig 8610 N Lamar
 
Austin, TX 78753
 
 
 
Lou's Supermarket New Raju Karovalia
406 Grand Ave
 
Bacliff, TX 77518
 
 
Shoppin Baskit Trish Schwertner 610 Hutchings Ave
 
Ballinger, TX 76823
 
 
Carniceria La Vaquita Carlos Uriostegui 2312 N Alexander Dr Baytown, TX 77520
 
 
 
Huddleston Grocery Allen Huddleston 301 Halesboro St
 
Bogata, TX 75417
 
 
Lopez Food Stores Leticia Lopez 1800 E VanBuren
 
Brownsville, TX 78520
 
 
City Market Kurt Jaeger 200 E Renfro St
 
Burleson, TX 76028
 
 
 
Minyards
Tim Van Slyke
 
1430 Valwood Pkwy
Carrolton, TX 75006
 
 
Optimistix Business, Inc. Karim Maknojia
 
4201 N Frazier Rd Conroe, TX 77304
 
 
GCM The Big Store Inc Keith Zahar
 
2385 Hwy 87
Crystal Beach, TX 77650
 
 
 
AAJ Investments Inc. d/b/a Betty's Pizza 'n Pasta
Alaudin Khuwaja 1201 Elm St. # LL02
Dallas, TX 75270
 
 
Empire Petroleum Partners LLC Mike Dove
8350 N Central Expy Ste M2185 Dallas, TX 75206
 
 
Terry's El Mariachi Supermarkets Rick Claus
2310 St. Germain
Dallas, TX 75212
 

 
 
IGA Foodliner d/b/a Market Place Jason Badejo
 
1202 S FM 51
Decatur, TX 76234
 
 
Casino Grocery JoAnn Morales 42 Academy
 
Eagle Pass, TX 78852
 
 
Eagle Grocery and Market Jaime Rodriguez
 
299 Main St
Eagle Pass, TX 78852
 
 
 
Mata's Fruit Store Jaime Mata
3334 Fort Blvd.
 
El Paso, TX 79930
 
 
San Eli Supermarkets Hector Saneli
PO Box 12235
 
El Paso, TX 79913
 
 
Elrod's Cost Plus #11 Kevin Hennessy 3220 N Main
 
Fort Worth, TX 76106
 
 
 
Baywood Foods Tony Wood
 
301 S Brazosport
Freeport, TX 77541
 
 
Seven Seas Grocery Thomas Harrison
 
PO Box 5299 Jamaica Beach Galveston, TX 77554
 
 
David's Supermarkets Inc Donnie Button
 
PO Box 350
Grandview, TX 76050
 
 
 
Hearne Supermarket Mike Ali
 
917 W Brown St Hearne, TX 77859
 
 
Baywood Foods Michael Wood 6721 Main
 
Hitchcock, TX 77563
 
 
Big City Food Jane Chan
 
11330 Homestead Rd
Houston, TX 77016
 
 
 
Bob and Nhi Inc John Vuong 13824 Almeda
Houston, TX 77053
 
 
Consumer Retail Food Inc Omar Panjwani
7707 Tanglewild Ave
Houston, TX 77036
 
 
Cox's Foodarama Inc Kim Alepa
10810 S Post Oak Houston, TX 77035
 
 
 
El Ahorro Supermarket Juan Gonzales
 
150 W Parker Rd Houston, TX 77076
 
 
Fiesta Mart Inc Robert Quintanilla 5235 Katy Freeway
 
Houston, TX 77007
 
 
Food World Salah Yousef 549 Greens Rd
 
Houston, TX 77060
 
 
 
Kashmir Road Lines, LLC a Texas limited liability company
Gurvinder Sooden 6900 N Loop East Houston, TX 77095
 
Neu-Mart Mike Neutze
 
3280 Junction Hwy
Ingram, TX 78025
 
 
Sellers Bros. Inc. Johnny Sellers 4580 S Wayside Dr Houston, TX 77087
 
 
 
Bill L Dover Co Randy Fuller PO Box 600
Jasper, TX 75951
 
 
Sunmart, Inc. Anthony Sullivan
P.O. Box 4456 Houston, TX 77210
 
 
 
Jerry's Food King LLC Jerry Dorman
165 Oyster Creek Dr Lake Jackson, TX 77566
 
 
 
Hill Country Grocery Store Cash
8949 FM 1283
Lakehills, TX 78063
 
 
Prontos Meat Market Jose Santos
2720 N Malinche
Laredo, TX 78043
 
 
Gayathiri Inc Suresh Kumar
101 E Corporate Dr Lewisville, TX 75067
 
 
 
Pay & Save Inc d/b/a Lowe's John Potter
 
1804 Hall Ave
Littlefield, TX 79339
 
 
United Supermarkets LLC Diane Earl
 
5801 MLK Blvd
Lubbock, TX 79404
 
 
K. Ram Business, Inc. Karim Maknojia 13403 Stagecoach Rd
 
Magnolia, TX 77355
 

 
 
Magnolia Food Inc Karim Maknojia
 
26550 Nichols Sawmill Rd Magnolia, TX 77355
 
 
RGV Globe Supermarket Virginia Saldivar
 
PO Box 6029
McAllen, TX 78501
 
 
Thrif-Tee Food Center Daniel McManos 10955 Eagle Drive
 
Mont Belvieu, TX 77580
 
 
 
Market Basket Foods Jim Urban
2420 Nederland Ave
 
Nederland, TX 77627
 
 
Brahma Mart Joe Clifton 400 E Main St
 
Omaha, TX 75571
 
 
Family Center IGA Michael Hall
418 S Allister St
 
Port Aransas, TX 78373
 
 
 
Farid Abusaleh Farid Abusaleh 2600 Memorial Blvd
 
Port Arthur, TX 77640
 
 
Arlan's Market Ames Arlan
 
4614 Nasa Parkway
Seabrook, TX 77586
 
 
Red Rock Grocery Hetal Patel
 
1945 Fm 20
Red Rock, TX 78662
 
 
Dick's Food Store - Seadrift Karen Barton
 
PO Box 430
Seadrift, TX 77983
 
 
Vinyard Enterprises d/b/a Vinyard's Lake Store
 
John K Vinyard 6693 FM-115
Scroggins, TX 75480
 
Debra Gilles Debra Gilles
105 Ripple Creek St Shavano Park, TX 78231
 
 
 
Patek's Grocery Bob Patek
PO Box 635
 
Shiner, TX 77984
 
 
Blue Marlin Supermarket Omar Martnez
2912 Padre Blvd
 
South Padre Island, TX 78597
 
 
RF & Sons Properties LLC Jaswinder (Jesse) Randhawa 533 Coyote Rd
 
Southlake, TX 76092
 
 
 
Hodges Food Basket Tracy Hodge
 
26824 I-45 North
Spring, TX 77386
 
 
SS Fuels Inc Penny Sidhu PO Box 1106
 
Tatum, TX 75691
 
 
Food King Tony Melchor 915 6th St N
 
Texas City, TX 77590
 
 
 
Food Rite Market Kiet Nguyen 5320 FM-1765
 
Texas City, TX 77591
 
 
LPT Retail Management Services Sam Bitton
449 Longhorn Trail
 
Weatherford, TX 76087
 
 
Noble Roman's Spring Texas LLC and Deborah Gonzalez
 
Alan Avila
4 Green Blande Lane
The Woodlands, TX 77380
 
Willis Supermarket Sam Prasla
504 S Danville St Willis, TX 77378
 
 
Lakeland West Capital II LLC Sam Bitton
 
449 Longhorn Trail
Weatherford, TX 76087
 
 
Jack & Jill Lanes, Inc. Sam Wadley
105 S. 700 East
 
American Fork, UT 84003
 
 
 
Winegar's Supermarket, Inc. Eston Winegar
 
3371 S Orchard Dr Bountiful, UT 84010
 
 
Stewart's Markets Mark Stewart
 
621 East Main St Castle Dale, UT 84513
 
 
Quality Markets Ellen Springer 180 E Main
 
Delta, UT 84624
 
 
 
Al's Foodtown (Kelly Ann Hatch) Kelly Ann Hatch
 
171 East Main
Duchesne, UT 84021
 
 
Valley Market Carly Worden
 
2555 Wolf Creek Dr Eden, UT 84310
 
 
Main Street Market Sandra Behling
 
15 W Main
Ferron, UT 84523
 

 
 
Ute Plaza Supermarket Uleeta Myore
 
775 E Hwy 40
Fort Duchesne, UT 84026
 
 
Lake View Market Michael Moldenhauer 485 N Bear Lake Blvd Garden City, UT 84028
 
 
Soelberg's Market Carol Jefferies 213 E. Main
 
Grantsville, UT 84029
 
 
 
Melon Vine Food Store Penny Riches
80 S Broadway
 
Green River, UT 84525
 
 
Day's Markets Carl Day
890 S Main St
 
Heber City, UT 84032
 
 
R&A Market Dean Armstrong 408 S Main St Helper, UT 84526
 
 
 
Thrifty Enterprises, Inc. d/b/a Hometown Market
 
Derek Potter 221 N. Main St.
Huntington, UT 84528
 
Farmer's Market
L. Lamar Gubler 495 N State St
 
La Verkin, UT 84745
 
 
Red Mountain Market Todd Muse
 
374 S 200 E
Ivins, UT 84738
 
 
Leeds Market Todd Muse
 
PO Box 460760
Leeds, UT 84746
 
 
Kamas Foodtown Phil Bair
 
145 W 200 S
Kamas, UT 84036
 
 
Royal's Food Town Misako Taylor
 
135 S Main St Loa, UT 84747
 
 
 
Lee's Market Place Inc. Johnathan Badger
 
555 E 1400 N
Logan, UT 84321
 
 
Manti Market, Inc. Tyler Merrill
 
35 E. Union
Manti, UT 84642
 
 
Andy's Market John Hansen 515 N Main
 
Monroe, UT 84754
 
 
 
Valley Vista Grocery LC Dennis Lawrence
15 S Hwy 89 #1
 
North Salt Lake City, UT 84054
 
 
Wangsgard's Market Mike Child
120 N Washington Blvd Ogden, UT 84401
 
 
Drew Leroy Drew Leroy
355 E State Rd 39
 
Orangeville, UT 84537
 
 
 
Macey's Inc. Darin Peirce 880 N State
Orem, UT 84057
 
 
Petersons Marketplace Ellen Whall
 
1777 W 12600 S
Riverton, UT 84065
 
 
Winegar's Supermarket, Inc. Sarah Mildon
 
3400 W 4800 S
Roy, UT 84067
 
 
Food World Inc. d/b/a Super Mercado De Las Americas
Craig Stahle 1179 S Navajo St
Salt Lake City, UT 84104
 
 
Payson Market Mike Tippets 586 N. Main St.
Payson, UT 84651
 
 
Ms and Sons Inc Sharanjit Multani 3805 Midland Dr
 
Roy, UT 84401
 
 
Stokes Fresh Food Market Jerry Gaskin
 
795 N State Rd 198
Salem, UT 84653
 
 
Neighbors Market Dennis Lawrence 15 S Hwy 89 #1
 
Salt Lake City, UT 84054
 
 
Corner Market LLC d/b/a South End Market
Eric Scholer 820 N 700 E
Provo, UT 84606
 
Planet Wireless Inc d/b/a Nobler Roman's Utah PS
Eric Quintana 5519 S 1900 W
Roy, UT 84067
 
Blue Aardvark Inc dba Utah Kangaroo Zoo
 
Mike Dean
3267 E 3300 S, #138
Salt Lake City, UT 84109
 
Olympus Hills Lanes Inc Gordon Lindstrom 4015 S Wasatch Blvd
 
Salt Lake City, UT 84124
 

 
 
Miner Trading Post LLC Brittnie Medina
 
123 Market St.
Sunnyside, UT 84539
 
 
John's Marketplace David Brown
 
4141 S Redwood Rd Taylorsville, UT 84123
 
 
Davis Food & Drug Jani Davis
 
575 West Main
Vernal, UT 84078
 
 
 
Dabini of Maryland LLC Musse Leakemariam 3817 Whitman Road
 
Annandale, VA 22003
 
 
Bridgewater Foods Lee Armbuster 519 N Main Street
 
Bridgewater, VA 22812
 
 
Farmer's Foods
Myles (Allen) Johnson
P.O. Box 160
 
Chase City, VA 23624
 
 
 
Hall's Great Valu Tamy Wilder
 
3895 James Monroe Hwy Colonial Beach, VA 22443
 
 
Fork Union IGA Vijay Patel
 
4312 James Madison Hwy Fork Union, VA 23055
 
 
Red Front Supermarket John Garber
 
677 Chicago Ave
Harrisonburg, VA 22802
 
 
 
Fresh World Jason Kim 1070 Elden St
 
Herndon, VA 20170
 
 
FD Foods Inc Brian Stanley 501 B Main St
 
Kenbridge, VA 23944
 
 
EMC IV LLC d/b/a Bungalow Sports Grill Win Froelich
 
7601 Lewinsville Rd Ste 306
McLean, VA 22102
 
 
 
EMC III LLC d/b/a Bungalow Sports Grill Win Froelich
7601 Lewinsville Rd Ste 306
McLean, VA 22102
 
 
Miller's Market Bikramjit (BJ) Singh 628 Mineral Avenue
Mineral, VA 23117
 
 
Game's Farmers Market David Game
503 Harpersville Road Newport News, VA 23601
 
 
 
M.L. Panda Cakes LLC Benny LeBon
 
7339 Ruthven Rd
Norfolk, VA 23505
 
 
Pound IGA Skip Nantz
 
11133 Indian Creek Rd Pound, VA 24279
 
 
Jim's Local Market Jim Scanlon
 
PO Box 8063
Richmond, VA 23223
 
 
 
Kings Supermarket John Jeong
2102 Keswick Ave
 
Richmond, VA 23224
 
 
RH Roanoke, Inc. Bob Houghtalen 1906 Belleview Ave.
 
Roanoke, VA 24033
 
 
Urbanna Market IGA Harry Bullock
335 Virginia Street
 
Urbanna, VA 23175
 
 
 
Wakefield Great Valu Tommy Garrett
 
PO Box 516
Wakefield, VA 23888
 
 
J&J International Chris Lee
 
16593 River Ridge Blvd Woodbridge, VA 22191
 
 
Pratt's Corey Pratt
 
Highways 125 & 22A Bridport, VT 05734
 
 
 
Cambridge Village Market Bruce MacMillan
 
113 S Main St Cambridge, VT 05444
 
 
Georgia Market Ray Bouffard
 
962 Ethan Allen Hwy Georgia, VT 05454
 
 
Amboy Market, Inc. Darcy Williams 39812 NE 216th St.
 
Amboy, WA 98601
 
 
 
Saar's
Brian Crofts
1702 Auburn Way North Auburn, WA 98002
 
 
The North West Company International Inc
Angela Miller
3633 136th Place SE Suite 110
Bellevue, WA 98006
 
 
Ralph's Red Apple #379 Glyn Correll
6724 Kitsap Way
Bremerton, WA 98312
 

 
 
Harvest Foods-Brewster Market Place Victor Vargas
 
PO Box 69
Brewster, WA 98812
 
 
Fuller Market Basket, Inc. Ken Grasser
505 S. Tower
 
Centralia, WA 98531
 
 
Shop 'N Kart Garet Russo
2100 N National Ave Chehalis, WA 98532
 
 
PND Mercado LLC d/b/a El Mercado de Grandview
 
Phillip G. Blackburn 130 Titchenal Rd.
Cashmere, WA 98815
 
Watson Grocery Group LLC dba Riverside CenterPlace Market Corey Watson
 
34710 N Newport Hwy Chattaroy, WA 99003
 
Myers Group LLC Christina Conrad PO Box 1170
 
Clinton, WA 98236
 
 
REM Market, LLC Phillip G. Blackburn 130 Titchenal Rd.
 
Cashmere, WA 98815
 
 
Shop & Kart Darris McDaniel
2100 N. National Ave. Chehalis, WA 98532
 
 
Albert's Red Apple Richard Frank
PO Box 366
 
Concrete, WA 98237
 
 
 
18th Street Grocery & Deli Rachel Woolsey
 
1801 North Walnut Street Ste 1
Ellensburg, WA 98926
 
 
Everybody's Elma Mike Werner
 
PO Box 3022
Elma, WA 98541
 
 
Valmark Inc John Stimpson PO Box 948
 
Friday Harbor, WA 98250
 
 
 
Granite Falls IGA Market Mike Trask
115 N Granite Ave Granite Falls, WA 98252
 
 
Swanson's Foods Tom Seguin Jr 915 Simpson Ave
 
Hoquiam, WA 98550
 
 
Front Street Market Cally Merrifield
80 Front St
 
Issaquah, WA 98027
 
 
 
Bridle Trails Red Apple, LLC Duane Pearson
6625 132nd Ave. NE
Kirkland, WA 98033
 
 
Pioneer Market Al Hayton
416 E Morris
La Conner, WA 98257
 
 
County Market #1593 Chris Gooding
303 91st Ave NE
Lake Stevens, WA 98258
 
 
 
Jay's Market Keith Perry 1809 124th NE
 
Lake Stevens, WA 98258
 
 
Michael Mayer Michael Mayer PO Box 247
 
Mabton, WA 98935
 
 
Mortons Thriftway Christi Greiter
 
461 Second St
Morton, WA 98356
 
 
 
Okie's #2 Thriftway Michelle Edwards 1820 Bay Ave.
 
Ocean Park, WA 98640
 
 
Blanton's IGA Hal Blanton
13040 US Hwy 12
 
Packwood, WA 98361
 
 
Fiesta Foods of Oregon, Inc. Craig Gaylord
115 S. 10th Ave. Pasco, WA 99301
 
 
 
Fischer's Market IGA Everyday Kathy Lund
 
PO Box 249
Randle, WA 98377
 
 
Everybody's Supermarket Mike Kennedy
 
701 Willapa
Raymond, WA 98577
 
 
Bailey's IGA Tammy Bailey 10333 Hwy 12
 
Rochester, WA 98579
 
 
 
Boulevard Park Thriftway #109 Beth McCormick
 
12000 Des Moines Way Seattle, WA 98168
 
 
KAV Ventures, Inc. d/b/a City Market Kurt Vold
 
1722 Bellevue Ave.
Seattle, WA 98122
 
 
Ken's Market - Queen Anne Joe Vizzare
 
2400 6th Ave W Seattle, WA 98119
 

 
 
L&G Venture Corporation d/b/a Dan's Belltown Grocery
 
Ed Peters 2221 3rd Ave.
Seattle, WA 98121
 
Selah Red Apple Mart Rick Fowler
Selah Red Apple Mart Selah, WA 98942
 
 
Montlake Blvd Market Scott Iverson
 
2605 22nd Ave. East Seattle, WA 98112
 
 
Pioneer Select Grocery Rick Manlow
116 Willapa Ave
 
South Bend, WA 98586
 
 
Sid's IGA Charles Winn
 
4410 Pacific Way
Seaview, WA 98644
 
 
Barney's Harvest Foods, Inc. David Stocking
11205 E. Dishman Mica Rd. Spokane, WA 99206
 
 
 
Webb's Empire Foods Michael Webb
W 1 Front St
St John, WA 99171
 
 
Speed-E-Mart, Inc.
J.K Yoon
3040 Steilacoom Blvd.
Steilacoom, WA 98388
 
 
A&J Select Market John Mobley
PO Box 789
Stevenson, WA 98648
 
 
 
Blue Sky Market Michael Mayer 116 Chehalis Ave.
 
Toppenish, WA 98948
 
 
Vashon Market IGA Shawn Hoffman
 
17639 100th Avenue SW Vashon, WA 98070
 
 
Town and Country Market Roland Hanson
 
201 S Main St Warden, WA 98857
 
 
 
Washougal Food Center Jesse Singh
1736 E St.
 
Washougal, WA 98671
 
 
Stolz Northwest Inc d/b/a Food Market Kip Bonds
PO Box 58
 
Wauna, WA 98395
 
 
Cedar Village IGA Brenda Hoven 206 E Walnut
 
Winlock, WA 98596
 
 
 
Winthrop Red Apple Mike Walker
 
P.O. Box 70 Winthrop, WA 98862
 
 
County Market Lucas Blatter
 
14019 Woodinville Duvall Rd Woodinville, WA 98072
 
 
Wray's Food Stores Chris Brown
 
5605 Summitview Ave.
Yakima, WA 98908
 
 
 
Zillah Food Center, Inc. John H. Hill
 
145 First Ave.
Zillah, WA 98953
 
 
A-F County Market Joe Hebior
 
215 W North St Adams, WI 53910
 
 
Amherst Family Foods Russ Schroeder
 
PO Box 207
Amherst, WI 54408
 
 
 
Rechek's Food Pride Brenda Ekmayer
609 North Spring Street Beaver Dam, WI 53916
 
 
Backes Food Mart Daniel Backes 382 Main St
Birnamwood, WI 54414
 
 
Sal's Food Center Paula Sarvello
504 South Main St. Black Creek, WI 54106
 
 
 
Gooseberries Fresh Food Market David Spiegelhoff
 
690 West State Street Burlington, WI 53105
 
 
Columbus Sentry Silka Stier
 
150 Commerce Drive
Columbus, WI 53925
 
 
Lotter's LLC
Nadine Westmayer 300 W. Glen
 
Crandon, WI 54520
 
 
 
Schaefer's Food Mart Debbie Johnson
PO Box 305
 
Crandon, WI 54520
 
 
Edgar IGA Lance Bauer 304 Third Ave
 
Edgar, WI 54426
 
 
Elkhorn Sentry Foods Jon Curry
801 N Wisconsin St Elkhorn, WI 53121
 

 
 
Pat's Market Rachel Borneman 117 N McKenzie
 
Gillett, WI 54124
 
 
Ormson's SuperValu Brian J Ormson
 
124 Oak St
Glenwood City, WI 54013
 
 
Mayville's Market David Mayville 315 S Main St
 
Greenwood, WI 54437
 
 
 
Hillsboro County Market Melinda Campbell E18590 Wisconsin 33
 
Hillsboro, WI 54634
 
 
Iola Sentry Foods Doug Kulinski 125 Meadow Rd
 
Iola, WI 54945
 
 
Stinebrink's Lake Geneva Foods LLC Mark Stinebrink
100 E. Geneva Sq.
 
Lake Geneva, WI 53147
 
 
 
Conrad's Sentry Foods Brian Conrad
 
105 S Madison St Lake Mills, WI 53551
 
 
Lake Mills Market Diane Williamson
 
375 W Tyranena Park Rd Lake Mills, WI 53551
 
 
Lakewood Supervalu Dave Seeber
 
17186 Twin Pines Rd Lakewood, WI 54138
 
 
 
Capitol Center Market Diane Williamson
 
111 N. Broom St. Madison, WI 53703
 
 
Rob's Family Market Lori Scheffler
 
2330 Menasha Ave
Manitowoc, WI 54220
 
 
The Butcher's Corner Mohammad Taha PO Box 8
 
Marion, WI 54950
 
 
 
Piggly Wiggly Mayville Curt Schmidt
1440 Horicon St
Mayville, WI 53050
 
 
Medford County Market Glen Bersie
PO Box 407
Medford, WI 54451
 
 
Bulk Petroleum Corp Gary Dhaliwal
9653 N Granville Rd Mequon, WI 53097
 
 
 
Dave's County Market Ray Lefferts
 
300 E. First St. Merrill, WI 54452
 
 
71st Lisbon Sentry Pat Martin
 
7101 W Lisbon Ave Milwaukee, WI 53210
 
 
Best Food & Meat Market Sam Ayesh
 
2430 N Martin Luther King Dr Milwaukee, WI 53212
 
 
 
El Rey Food Mart Socorro Franco 1320 W Burnham St
 
Milwaukee, WI 53204
 
 
El Rey Plaza Inc Jason Hyland
3524 W Burnham St Milwaukee, WI 53215
 
 
MK Food Market Jaspreet Gill
4623 W Burleigh St Milwaukee, WI 53210
 
 
 
Roundy's Supermarkets, Inc. Todd Willits
 
875 E Wisconsin Ave Milwaukee, WI 53202
 
 
Sentry Foods Doug Schwans
 
9210 W Lisbon Ave Milwaukee, WI 53222
 
 
Silver Spring Meat Sammy
 
6350 W Silver Spring Dr Milwaukee, WI 53218
 
 
 
Point Grocery Inc Jeff Basting
 
622 Dodge St
Mineral Point, WI 53565
 
 
Piggly Wiggly Judy Semrad
 
W 189 S 7847 Racine Ave
Muskego, WI 53150
 
 
Stells Piggly Wiggly, Inc. Bonnie Kautzer
 
2243 Calumet Dr.
New Holstein, WI 53061
 
 
 
Marcouiller's Foods Inc Shannon Marcouiller 501 Washington Ave
Niagara, WI 54151
 
 
Charles Potter, Inc. Charles (Chuck) Potter 2201 E. Rawson Ave. Oak Creek, WI
53154
 
 
Thompson's County Market Mike Thompson
722 Brazeau Ave.
Oconto, WI 54153
 

 
 
Scott & Lori's Family Foods Scott Jalling
 
PO Box 176
Owen, WI 54460
 
 
Marv & Alison's Sentry Foods Cindy Bathery
 
25300 75th St
Paddock Lake, WI 53168
 
 
Port Washington Sentry Foods Joseph Sanfilippo
 
101 West Seven Hills Road Port Washington, WI 53074
 
 
 
Pierce's Markets Paul Frey
2915 New Pinery Road Portage, WI 53901
 
 
Prentice IGA Deloris J Dearth 520 Center St
 
Prentice, WI 54556
 
 
Super Ron's Food Center John Ullmer
960 C.R. B
 
Pulaski, WI 54162
 
 
 
Reedsburg Village Market Craig Stovey
 
115 2nd St.
Reedsburg, WI 53959
 
 
Viking Village Foods Pamela Schulenberg 150 Viking Dr
 
Reedsburg, WI 53959
 
 
Mark's Market Mark Watters 108 Lincoln Ave
 
Rio, WI 53960
 
 
 
Dick's Fresh Market Dick Rinehart
 
P.O. Box 239
River Falls, WI 54022
 
 
Opahle's Piggly Wiggly Janet Bennett
 
724 Phillips Blvd. Sauk City, WI 53583
 
 
Charlie's County Market Kelly Sufka
 
521 S Main
Shawano, WI 54166
 
 
 
St Germain Sentry David Weber
PO Box 99
St Germain, WI 54558
 
 
People's Meat Market Lee Falkavage
1765 County Rd.
Stevens Point, WI 54482
 
 
Davel's One Stop Mark Kraus
307 3rd Ave
Stratford, WI 54484
 
 
 
Thorp SuperValu Cheryl Niemuth 110 W. Prospect St. Thorp, WI 54771
 
 
Baker's Three Lakes Foods Rob Baker
 
1593 Hwy 32
Three Lakes, WI 54562
 
 
Cedar Street Market Judi Hegewald
 
234 Cedar Street
Tigerton, WI 54486
 
 
 
Great Lakes Foods of Tomahawk Patrick D Fritz
990 N 4th St Tomahawk, WI 54487
 
 
Nelson's County Market Tim Hoglund
662 N 4th St Tomahawk, WI 54487
 
 
Mike's Supermarket Steve Janesch
PO Box 77
 
Townsend, WI 54175
 
 
 
Austads Supervalu Adam Austad
 
608 US Hwy 8
Turtle Lake, WI 54889
 
 
Miller and Sons Supermarket Laura Eyler
 
210 S Main
Verona, WI 53593
 
 
Village Market William Schultz 1230 N. Main St. Viroqua, WI 54665
 
 
 
Quality Foods IGA Rib Mountain Scott Fritsche
 
2900 Rib Mountain Dr Wausau, WI 54401
 
 
Wayne's Star of the North Market, Inc. Chanda Elliott
P.O. Box 366 Webster, WI 54893
 
 
Quality Foods Rib Mountain Scott Fritsche
 
2900 Rib Mountain Ave. Wausau, WI 54401
 
 
Wayne's Piggly Wiggly Wayne Krueger
910 E. Main St. Winneconne, WI 54986
 
 
Solberg Enterprises LTD d/b/a Trig's Food and Drug
 
Julie Enerson 110 S 17th Ave
Wausau, WI 54401
 
Quality Markets Merlin Jeffery 1021 W Grand Ave
 
Wisconsin Rapids, WI 54495
 

 
 
M and J Operations, LLC d/b/a One Stop
 
Michael R. Graney 500 River East Dr. Belle, WV 25015
 
Smith's Foodfair Mary Jane Joseph 106 Beech Street
 
Clendenin, WV 25045
 
 
Eddie's Supermarket Roger Armentrout
 
6057 Robert C Byrd Drive Bradley, WV 25818
 
 
Cornerstone IGA Phil Cutlip
123 Seneca Trail
 
Fairlea, WV 24902
 
 
Bigley Foodland Fresh Sheila Burgess
 
10 Spring Street
Charleston, WV 25302
 
 
Franklin Great Valu Alan Thomas
PO Box 219
 
Franklin, WV 26807
 
 
 
Piggly Wiggly Reid Meadows
24332 Midland Trail
Hico, WV 25854
 
 
TWJ Inc James Oppe 1206 Plum St
Parkersburg, WV 26101
 
 
Sissonville Piggly Wiggly Bob Kees
6405 Sissonville Dr
Sissonville, WV 25312
 
 
 
St Marys Galaxy Casey Edwards
 
1408 North Pleasants Hwy St Marys, WV 26170
 
 
G&R IGA
Tim McCoy 109 Baker St
 
Webster Springs, WV 26288
 
 
Goodson's Supermarket Inc Todd Goodson
 
PO Box 858
Welch, WV 24801
 
 
 
D.J.'s, Inc Kelly Holiday 895 Fort St
 
Buffalo, WY 82834
 
 
Hines General Store Ben Hines
14597 US Hwy 287
 
Fort Vashakie, WY 82514
 
 
Ron's Food Farm Ron Fiene
PO Box 272
 
Greybull, WY 82426
 
 
 
Benedict's Market James Benedict 950 N Hwy 414
 
Mountain View, WY 82939
 
 
Buckhorn IGA Warren Tritschler 723 Dayton Street
 
Ranchester, WY 82839
 
 
Blair's Super Market Kent Foulger
 
1801 Big Horn Ave Worland, WY 82401
 
 
 
K & K Island Pride John Artia Stovall
 
1782 Amate Kabua Blvd
Majuro, Marshall Islands, 96960
 
 
Shoppers Value Foods Brandon Rivers
 

 
 
2019 CPP CURRENT FRANCHISEES
 
 
 
 
 
Mega Foods LLC Patrick O'Neil PO Box 302
 
Delphi, IN 46923
 
 
Scott and Carissa Hettenbach Scott Hettenbach
 
300 Hope Court
Evansville, IN 47712
 

 
 
 
 
Schedule 3.26 To
Senior Secured Promissory Note and Warrant Purchase Agreement Franchise
Agreements; FDD
 
 
 
(a) Franchisees:
Please see list attached to Schedule 3.25
 
 
(e)
 
The Franchisor is not authorized to sell franchises Noble Roman’s franchises in
Hawaii. The Franchisor is not authorized to sell Craft Pizza & Pub franchises in
the following states:
 

Hawaii.

Illinois.

Maryland.

Minnesota.

New York.

North Dakota.

Rhode Island.

South Dakota.

Washington.

Wisconsin.
 

 
 
 
 
Schedule 3.27 To
Senior Secured Promissory Note and Warrant Purchase Agreement
 
 
 
Leases
 
 
Leases:
 
 
 

Office Lease dated August 1, 2018 by and between Nobler Roman’s, Inc. and
Alidade Heritage, I, LLC

Lease dated March 21, 2018 by and between Nobler Roman’s, Inc. and Pennsylvania
Way Associates, LLC.

Lease dated August 15, 2017 by and between Nobler Roman’s, Inc. and KRG Fishers
Station, LLC.

Lease Agreement dated July 2017 by and between Nobler Roman’s, Inc. and Villages
@ Anson IV.

Lease of Premises dated September 28, 2016 by and between Nobler Roman’s, Inc.
and Greenwalt-Monon Marketplace, LLC, as amended by the First Amendment to Lease
Agreement dated October 10, 2016.

Lease dated April 23, 2019 by and between Nobler Roman’s, Inc. and Paragon
Carmony, LLC, as amended by the First Amendment to Retail Lease Agreement dated
July 15, 2019 and the Second Amendment to Retail Lease Agreement dated September
27, 2019.
 

 
 
 
 
Schedule 3.30 To
Senior Secured Promissory Note and Warrant Purchase Agreement Debt
Convertible Subordinated Notes
 
 
 
 
Lender
Outstanding Principal Amount as of the Closing Date
Lawrence & Susan Stanton*
$50,000.00
Everett A. Sheslow Trust*
$25,000.00
Richard Dolan
$25,000.00
Robert Wahl*
$25,000.00
Donald Miles*
$50,000.00
Robert Settembre*
$25,000.00
Edgar & Margaret Huffman
$50,000.00
James William Anderson III Rev Trust*
$50,000.00
Robert H. Paul
$100,000.00
Nolan & Pamela Schabacker*
$50,000.00
Cleveland Family Limited Partnership*
$100,000.00
Barry W. Blank TTEE FBO Barry W. Blank Living Trust*
$200,000.00
Herbst Capital Management
$200,000.00
James & Cornelia Sullivan
$50,000.00
Neal & Maria Stanton*
$50,000.00
Roger & Darla Weissenberg
$100,000.00
Paul & Jenny Mobley*
$50,000.00
Paul & Jenny Mobley*
$100,000.00
Sidney Stregosky*
$50,000.00
Lennard Christian Zwart*
$200,000.00
Orion Capital Investments, LLC
$100,000.00
Wedbush Securities, Inc. Custodian FBO Adam Gittler IRA*
$50,000.00
Wedbush Securities, Inc. Custodian FBO Jon Large IRA*
$50,000.00
Barry W. Blank Trust DTD*
$100,000.00
Isaac Blake*
$50,000.00
 
 
TOTAL
$1,900,000.00

 
 
* To be paid off on the Closing Date
 
 
Each Convertible Subordinated Note not being paid off on the Closing Date is due
and payable January 31, 2023, unless earlier converted.
 

 
 
Schedule 4.17 To
Senior Secured Promissory Note and Warrant Purchase Agreement Post-Closing
Matters
 
1.
The Issuer shall deliver to the Agent, on or before the date that is 45 days
after the Closing Date, a Life Insurance Assignment for each Life Insurance
Policy, which shall have been acknowledged in writing by the applicable life
insurance company.
 
2.
The Issuer shall use commercially reasonable efforts to deliver to the Agent, on
or before the date that is 45 days after the Closing Date, (i) a supplement to
Life Insurance Policy no. 15-701-397 or an additional Life Insurance Policy, in
each case on terms and from an insurance company as are reasonably satisfactory
to the Agent, with respect to A. Scott Mobley, with a death benefit in an
incremental amount of at least $3,000,000, and (ii) a Life Insurance Assignment
with respect to any such supplement or additional Life Insurance Policy, which
shall have been acknowledged in writing by the applicable life insurance
company.
 
3.
The Issuer shall deliver to the Agent, on or before the date that is 45 days
after the Closing Date, a Collateral Access Agreement with respect to 6612 E.
75th Street, Suite 450, Indianapolis, IN 46250.
 
 
4.
The Issuer shall deliver to the Agent, on or before the date that is 45 days
after the Closing Date, a Control Agreement, in form and substance reasonably
satisfactory to Agent, with respect to each deposit account and securities
account maintained by any Note Party at Huntington National Bank and SunTrust
Bank (to the extent not an Excluded Account (as defined in the Guaranty and
Security Agreement)).
 
 
5.
The Issuer shall, on or before the date that is 45 days after the Closing Date,
either (i) deliver to the Agent a Control Agreement with respect to all deposit
accounts and securities accounts maintained at First Financial Bank, or (ii)
provide evidence to the Agent that all deposit accounts and/or securities
accounts maintained by any Note Party at First Financial Bank have been closed
and all funds from such deposit accounts and/or securities accounts have been
transferred to a deposit account and/or securities account of such Note Party
that is subject to a Control Agreement.
 
6.
The Issuer shall have received, on or before the date that is 10 Business Days
after the Closing Date, all certificates representing the Pledged Interests (as
defined in the Guaranty and Security Agreement) owned by any Note Party as of
the Closing Date and undated powers endorsed in blank with respect to such
certificates.
 
7.
The Issuer shall have received, on or before the date that is 30 days after the
Closing Date, the endorsements required by Section 4.5(a) in form and substance
satisfactory to the Agent.
 
 
 
 
Schedule 4.17
 

 
 
8.
The Issuer shall have received, on or before the date that is 3 Business Days
after the Closing Date, FedEx labels and receipts and copies of checks
evidencing that payment in full has been tendered with respect to each of the
Convertible Subordinated Notes to be repaid on the Closing Date as identified on
Schedule 3.30.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 4.17
 
